MARCH AND APRIL 2007

COMMISSION DECISIONS AND ORDERS
03-19-2007
03-23-2007
03-23-2007
03-23-2007
03-23-2007
03-23-2007
04-03-2007
04-05-2007
04-05-2007
04-05-2007
04-05-2007
04-09-2007
04-19-2007

San Juan Coal Company
Smithville Sand & Gravel
Cargill Deicing Technology
Empire Iron Mining Partnership
Holcim. (US) Incorporated
Jerry Allen, Jr. employed by Martin Marietta
Sec. Labor o/b/o Lawrence L. Pendleyv.
Highland Mining Co., LLC.
Fann Contracting, Inc.
Premier Elkhorn Coal Company
Premier Elkhorn Coal Company
FKZ Coal Incorporated
Consolidation Coal Company
Rogers Group, Inc.

CENT 2004-212
CENT 2007-120-M
CENT 2007-126-M
LAKE 2007-65-M
SE 2007-154-M
WEVA2007-284

Pg. 125
Pg. 147
Pg. 150
Pg. 153
Pg. 156
Pg. 160

KENT 2006-506-D
WEST 2007-283-M
KENT 2007-186
KENT 2007-187
PENN 2007-164
VA 2007-30
KENT 2007-47-M

Pg. 164
Pg. 168
Pg. 171
Pg. 174
Pg. 177
Pg. 180
Pg. 183

KENT 2005-386-M
SE
2006-12
WEST 2006-441-M
LAKE 2005-105-R
LAKE 2006-100-M
CENT 2006~128-M
KENT 2006-73-RM
LAKE 2007-49-R
CENT 2007-1-DM
LAKE 2006-60-RM
CENT 2007-1-DM

Pg. 186
Pg. 212
Pg.230
Pg.252
Pg. 266
Pg. 274
Pg. 284
Pg. 301
Pg. 310
Pg. 317
Pg.332

SE 2006-172-M
WEST 2007-102-RM
KENT 2007-74
PENN 2005-273

Pg.334
Pg. 339
Pg.344
Pg.346

CENT 2007-45-DM

Pg.352

ADMINISTRATIVE LAW JUDGE DECISIONS
03-02-2007
03-07-2007
03-07-2007
03-14-2007
03-23-2007
03-23-2007
03-23-2007
03-28-2007
04-04-2007
04-13-2007
04-20-2007

Dix River Stone, Inc.
Jim Walter Resources, Inc.
Clayton's Calcium, Inc.
The American Coal Company
Carmeuse Lime, Inc.
Austin Powder Company
Carmeuse Lime & Stone, Inc.
Monterey Coal Company
Michael Sonney v. Alamo Cement Co., Ltd.
Empire Iron Mining Partnership
Michael Sonney v. Alamo Cement Co., Ltd.

ADMINISTRATIVE LAW JUDGE ORDERS
03-08-2007
04-17-2007
04-20-2007
04-30-2007
04-30-2007

Lehigh Cement Company
Trans Alta Centralia Mining LLC.
Clean Energy Mining Company
Rosebud Mining Company
Roy G. Peterson v. Alcoa World Alumina
Atlantic

i

MARCH AND APRIL 2007

Review was granted in the following case during the months of March and April:
Secretary of Labor, MSHA v. Asarco, LLC., Docket No. WEST 2006-556-M. (Judge Zielinski,
unpublished Settlement decision issued February 5, 2007)
Secretary of Labor, MSHA v. Rogers Group, Inc., Docket No. KENT 2007-47-M. (Chief Judge
Lesnick, unpublished Default decision issued April 2, 2007)
Secretary of Labor, MSHA v. The American Coal Company, Docket Nos. LAKE 2005-129 and
LAKE 2006-28. (Judge Feldman, March 14, 2007)

No cases were filed in which Review was denied during the months of March and April

II

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

March 19, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 2004-212

v.
SAN JUAN COAL COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners

DECISION
BY: Jordan and Young, Commissioners
This civil penalty proceeding arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (2000) ("Mine Act" or "Act"), raises the issue of.whether
Administrative Law Judge T. Todd Hodgdon correctly concluded that a violation of 30 C.F.R.
§ 75.400 1 by San Juan Coal Company ("San Juan") did not result from its unwarrantable failure
to comply with that standard. 2 28 FMSHRC 35 (Jan. 2006) (ALJ). The Commission granted the
Secretary of Labor's petition for discreti<;>nary review challenging the judge's conclusion. For the

1

Section 75.400, entitled "Accumulation of combustible materials," provides:·
Coal dust, including float coal dust deposited on rockdusted surfaces, loose coal, and other combustible materials, shall
be cleaned up and not be permitted to accumulate in active
workings, or on diesel-powered and electric equipment therein.

30 C.F.R. § 75.400.
2

The unwarrantable failure terminology is taken from section 104(d) of the Act, 30
U.S.C. § 814(d), and refers to more serious conduct by an operator in connection with a
violation.
29 FMSHRC 125

reasons that follow, we vacate the judge's determination and remand for further analysis.
I.

Factual and Procedural Background
San Juan engages in longwall mining at its San Juan South Mine, an underground coal
mine in Waterflow, New Mexico. 28 FMSHRC at 35. The mine liberates more than one million
cubic feet of methane per day and is subject to a "spot inspection ... every five working days at
irregular intervals" under section 103(i) of the Mine Act, 30 U.S.C. § 813(i). Id. at 36 n.l.
The mine operates 24 hours a day, seven days a week, in three overlapping shifts. Id. at
35. The day shift operates from 7:00 a.m. to 5:00 p.m. Id. The afternoon, or "swing," shift
operates from 4:00 p.m. to 2:00 a.m. Id. The "graveyard," or maintenance, shift operates from
10:00 p.m. to 8:00 a.m. Id. The day and afternoon shifts are considered production shifts, while
maintenance is generally performed on the graveyard shift. Id.
At the I 02 longwall panel, San Juan uses a double cutting drum shear, which cuts coal as
it moves back and forth across the face on a conveyor system. Id. The coal falls onto a pan line
below the shear and is transported out of the mine. Id. at 35-36. The roof is supported by 176
shields across the face. Id. at 36. As the shear cuts the coal, the shields automatically advance
toward the face, providing support for the newly exposed roof. Id. at 36. Propmen clean
accumulations from the shields either by using high pressure water from hoses installed every ten
shields or by shoveling. Tr. 33-34.
On March 22, 2004, Donald Gibson, an inspector with the Department of Labor's Mine
Safety and Health Administration (''MSHA"), visited the mine to conduct a spot inspection. 28
FMSHRC at 36. At approximately 7 :30 a.m., after reviewing the mine records and meeting with
the operator's management, Inspector Gibson traveled underground with Monty Owens, San
Juan's safety representative, and Steve Felkins, the miners' representative, to inspect the 102
longwall panel. Id.; Tr. 91.

When Inspector Gibson arrived at the face, he observed miners "pouring seals."3 Tr. 94.
In inspecting the longwall, Inspector Gibson observed that shields 130 through 176, a distance of
approximately 230 feet, had accumulations ofloose coal and coaldust on the jack legs, the toes
of the shields, on the base of the shields and on the leminscates. 4 28 FMSHRC at 36; Tr. 97.
The depth of the accumulations measured between 1/8 inch and 10 inches. 28 FMSHRC at 36.

3

When pouring seals, miners empty bags of"mix" into a hopper, which in tum sends the
mix through a hose and into a pre-built form. Tr. 283. The resulting structure is a permanenttype stopping which miners referred to as an "isolation stopping seal." Id.
4

A labeled representation of a typical shield (depicted in Jt. Ex. 1) follows this decision.
29 FMSHRC 126

Owens informed Inspector Gibson that mining had ceased at the end of the afternoon shift, or at
approximately 2:00 a.m. on March 22. Tr. 104-05. Since that time, the graveyard shift (10:00
p.m. to 8:00 a.m.), and later, the day shift (7:00 a.m. to 5:00 p.m.), had come on duty, and the
coal accumulations had remained uncorrected for approximately six hours over two shifts. 28
FMSHRC at 38; Gov't Exs. 12, 13. Based on his observations, Inspector Gibson issued Citation
No. 4768527, pursuant to section 104(d)(l) of the Act, alleging a significant and substantial
("S&S") violation of section 75.400 that was the result of San Juan's unwarrantable failure to
comply with the standard. 5 28 FMSHRC at 36-37.
San Juan challenged the citation, and the matter proceeded to hearing.
The judge affirmed the allegations in Citation No. 4768527 that San Juan violated section
75.400 and that the violation was S&S, but concluded that the violation was not unwarrantable.
Id. at 37-42. The judge found that the cited loose coal and coal dust accumulations were
extensive and obvious and that no attempts had been: made to clean them for approximately six
hours. ·Id. at 41. He concluded, however, that San Juan had not been placed on notice that it
needed to take greater efforts to control accumulations on the shields because it had not
previously been cited for_a significant number of violations of section 75.400, particularly given
evidence that section 75.400 was the most frequently cited standard industry-wide. Id. The
judge further determined that the prior citations were even less relevant since none of the prior
citations had involved accumulations on the shields. Id. In addition, he found that prior
discussions between San Juan and MSHA did not provide sufficient notice because those
discussions were general in nature and did not amount to "admonishments" that greater efforts at
compliance were necessary. Id. at 41-42. The judge held that while the operator was "highly
negligent," its negligence did not rise to the level ofunwarrantable failure. Id. at 42.
Accordingly, he modified Citation No. 4768527 from a section 104(d)(l) citation to a section
104(a) citation. 6 Id. at 46.
The Secretary filed a petition for discretionary review challenging the judge's
unwarrantable failure determination. The Commission granted the Secretary's petition.

5

The inspector also issued a citation alleging a rock dusting violation and Order No.
4768528, alleging a violation of section 75.400. 28 FMSHRC at 36-37. That citation and the
merits of that order are not the subject of this appeal.
6

The judge also modified Order No. 4768528 from a section 104(d)(l) order to a section
104(d)(l) citation because the subject citation, Citation No. 4768527, was the predicate citation
for that order. 28 FMSHRC at45.
29 FMSHRC 127

IL

Disposition
The Secretary argues that the judge's holding that San Juan's violation of section 75.400
was not unwarrantable is legally and factually erroneous. PDR at 9-15. 7 First, the Secretary
maintains that the judge erred by discounting the operator's history of previous violations on the
basis that section 75.400 was the most frequently cited regulation industry-wide. Id. at 11.
Second, the Secretary asserts that the judge ignored Commission precedent by discounting the
previous violations on the ground that none of the violations had involved accumulations on the
shields. Id. Third, the Secretary contends that, contrary to the judge's discounting of prior
violations, the operator had been cited on February 18, 2004- approximately one month before
the subject citation- for a violation of section 75.400 in the same area as the citation in question
and that Inspector Gibson had previously informed the operator that it needed to watch clean..,.up
in the shield area. Id. at 12-13. Fourth, the Secretary submits that the judge erred because he
discounted the inspectors' previous discussions with the operator regarding accumulations
because they were not admonishments that greater efforts at compliance were necessary. Id. at
13-14. Finally, the Secretary argues that the judge failed to give any weight to the degree of
danger posed by the violative condition. Id. at 13. Accordingly, the Secretary requests that the
Commission vacate the judge's unwarrantable failure determination and remand it for application
of the correct legal test and consideration of all· evidence. Id. at 15-16.
In Emery Mining Corp., 9 FMSHRC 1997 (Dec. 1987), the Commission determined that
unwarrantable failure is aggravated conduct constituting more than ordinary negligence. Id. at
2001. Unwarrantable failure is characterized by such conduct as "reckless disregard,"
"intentional misconduct," "indifference," ora "serious lack of reasonable care." Id. at 2003-04;
Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal,
Inc. v. MSHA, 52 F.3d 133, 136 (7th Cir. 1995) (approving Commission's unwarrantable failure
test).
The Commission has recognized that a number of factors are relevant in determining
whether a violation is the result of an operator's unwarrantable failure. Consolidation Coal Co.,
23 FMSHRC 588, 593 (June 2001) ("ConsoI"). These include the extent of the violative
condition, the length of time that it has existed, the operator's efforts at abating the violative
condition, whether the operator has been placed on notice that greater efforts are necessary for
compliance, the operator's knowledge of the existence of the violation, whether the violation is
obvious, and whether the violation poses a high degree of danger. Id.

7

Pursuant to Commission Procedural Rule 75(a), 29 C.F.R. § 2700. 75(a), the Secretary
designated her petition for discretionary review as her opening brief
29 FMSHRC 128

These unwarrantable failure factors must be examined in the context of all relevant facts
and circumstances of each case to determine if an operator's conduct is aggravated, or whether an
operator's negligence should be mitigated. Id. In considering the factors in this context, some
may be relevant, while others may not be. Id. Nonetheless, the Commission has made clear that
it is necessary for a judge to consider all relevant factors, rather than relying on one to the·
exclusion of others. See, e.g., Windsor Coal Co., 21 FMSHRC 997, 1001 (Sept. 1999).
We conclude that, contrary to Commission precedent, the judge erred both in the manner
in which he considered the unwarrantable failure factors as a whole, and the manner in which he
considered certain factors individually. Thus, we vacate the judge's unwarrantable failure
determination and remand for further analysis and findings.
A.

Whether the Judge's analysis of the unwarrantable failure factors is consistent
with Commission precedent

In accordance with Commission precedent, the judge was required to consider all of the
unwarrantable failure factors and make a determination regarding which were relevant, analyze
relevant factors in the context of the facts and circumstances of this case, and weigh those
factors, setting forth his findings. Consol, 23 FMSHRC at 593. Moreover, the judge may not
rely on one relevant factor to the exclusion of others. See Windsor, 21 FMSHRC at 1001.
Nevertheless, the judge's unwarrantable failure analysis relied almost entirely on whether the
operator had been placed on notice that greater efforts were necessary for compliance, omitting
entirely such other presumably relevant factors as the danger posed by the violation, the
operator's knowledge of the existence of the violation, and the operator's efforts at abating the
violative condition.

We reject the operator's argument that the Commission may consider only those factors
that the Secretary explicitly argued in her post-hearing brief. 8 S.J. Br. at 17. As discussed more
fully below, the parties adduced evidence at the hearing on each of the factors. To conclude that
the judge was bound to consider only the factors that the Secretary explicitly discussed in her
brief, even where the evidence clearly demonstrates the relevance of other factors, would
impermissibly constrain the judge's responsibility to apply Commission precedent to the legal
issue raised on the facts developed in the record. See 29 C.F.R. § 2700.69(a) (4The [judge's]
decision ... shall include all findings of fact and conclusions oflaw, and the reasons or ba8es for
them, on all the material issues of fact, law or discretion presented by the record...."). In
addition, Commission precedent clearly requires the judge's consideration of all relevant factors.
Consol, 23 FMSHRC at 593.
8

While the Secretary's brief listed a number of factors identified by the Commission as
relevant in determining whether a violation is unwarrantable, it did not specifically include
whether the violation posed a high degree of danger or the· operator's knowledge of the existence
of the violation. See S. Post Hr'g Br. at 18-19, 24-29. San Juan, however, listed each of the
factors identified by the Commission. S.J. Post Hr'g Br. at 28.
29 FMSHRC 129

. Thus, the identification and consideration of all relevant factors recognized by
Commission caselaw as bearing upon unwarrantable failure is appropriate on review. Section
l 13(d)(2)(A)(iii) of the Mine Act provides in part that "[e]xcept for good cause shown, no
assignment of error by any party shall rely on any question of fact or law upon which the
administrative law judge had not been afforded an opportunity to pass." 30 U.S.C.
§ 823( d)(2)(A)(iii). The Commission has recognized that a matter urged on review may have
been raised implicitly below or is so intertwined with an element tried before the judge that it
may properly be considered on appeal. Beech Fork Processing, Inc., 14 FMSHRC 1316, 132021(Aug.1992); see also BHP Copper, Inc., 21FMSHRC758, 762(July1999) ("While the
points raised by the Secretary before the Commission are not identical to those raised before the
judge, they are 'sufficiently related' ... that the Commission can consider them.") (citation
omitted). Here, those unwarrantable failure factors not specifically argued by the Secretary or
analyzed by the judge were so intertwined with evidence relating to factors specifically addressed
that they may be considered on appeal. 9 Indeed, citing the relevant Commission cases, the judge
explicitly set forth all but one of the factors articulated in these precedents, noting that they were
"determinative of whether a violation is unwarrantable." 28 FMSHRC at 40. Therefore, the
judge had an opportunity to pass on these matters, and we may appropriately review them.
In any event, even if we were to review only those factors explicitly considered by the
judge, the decision below simply does not allow us to trace the path that the judge followed to
reach his conclusion that the operator's conduct did not constitute an unwarrantable failure. See
Mid..,Continent Res., Inc., 16 FMSHRC 1218, 1222(June1994) ("A judge must analyze and
weigh the relevant testimony of record, make appropriate :findings, and explain the reasons for
his decision."). The judge erred by failing to explain how two factors that he found would
support an unwarrantable failure finding- obviousness and extensiveness of the violative
condition - weighed against the single factor of notice to the operator that greater compliance
efforts were necessary. The decision does not explain.why the factor involving notice to the
operator should be accorded controlling weight in the analysis. The judge's failure to explain
how he weighed the factors that he did consider is especially troublesome in this case, where the
judge found that the operator's conduct was "highly negligent" (28 FMSHRC at 42) but did not
explain why that conduct did not rise to the level of aggravated conduct, which includes "a
serious lack of reasonable care" (see Emery, .9 FMSHRC at 2003 (citations omitted)). In
summary, the judge erred by failing to explain how he weighed as a whole those factors that he
did consider.
9

The judge failed to list "the operator's knowledge of the existence of the violation" as a
factor relevant to an unwarrantable failure analysis (see 28 FMSHRC at 40), and the Secretary
did not raise the error. Nonetheless, the operator's knowledge is essential to determining
whether its conduct constitutes an unwarrantable failure because of its bearing on the degree of
care exercised by the operator under all of the circumstances. In fact, a fmding of unwarrantable
failure may hinge on whether an operator was ignorant of, or indifferent to, a violative condjtion.
Therefore, the issue was so intertwined with other unwarrantable failure factors tried and argued
before the judge that we may reach the question on review. Beech Fork, 14 FMSHRC at 1321. .·.
29 FMSHRC 130

Finally, ill addition to errors in the overall analytical approach, we conclude thatthe judge
erred in how he considered some of the individual factors. We discuss certain factors below and
explain in more detail how they were not properly weighed.
B.

Whether the operator had been placed on notice that greater efforts were necessary
for compliance

Repeated similar violations may be relevant to an unwarrantable failure determination to
the extentthat they serve to put an operator on notice that greater efforts are necessary for
compliance with a standard. Amax Coal Co., 19 FMSHRC 846, 851 (May 1997); see also
Consol, 23 FMSHRC at 595 ("a high number of past violations of section 7 5 .400 serve to put an
operator on notice that it has a recurring safety problem in need of correction.") (citations
omitted). The purpose of evaluating the number of past violations is to determine the degree to
which those violations have "engendered in the operator a heightened awareness of a serious
accumulation problem." Mid-ContinenfRes., Inc., 16 FMSHRC 1226; 1232 (June 1994); see
also Consol, 23 FMSHRC at 595. The Commission has also recognized that "past discussions
with MSHA about an accumulation problem serve to put an operator on heightened scrutiny that
it must increase its efforts to comply with the standard." Consol, 23 FMSHRC at 595 (citations
omitted).
Here, the judge erred in finding that the significance of the 47citations that San Juan
received from January 2001 to March 2004 was lessened in light of evidence that section 75.400
was the most frequently cited section of the regulations, industry-wide, in 2004. 28 FMSHRC at
41. Evidence that a standard is frequently cited within the industry as a whole is irrelevant to the
determination of whether a particular operator has been placed on notice that there is a recurring
safety problem at its particular mine.
The judge also erred in finding that San Juan's 47 past violations of section 75.400
"t[ ook] on even less importance inasmuch as none of them were for accumulations on the
shields." Id. The Commission has rejected the argument that only past violations involving the
same regulation and occurring in the same area within a continuing time frame may properly be
considered when determining whether a violation is unwarrantable. Peabody Coal Co., 14
FMSHRC 1258, 1263 (Aug. 1992); Enlow Fork Mining Co., 19 FMSHRC 5, 11-12 (Jan, 1997).
Indeed, the Commission has expressly stated that it has never limited consideration of past
violations in such a manner. Peabody, 14 FMSHRC at 1263. Receiving a citation in the same
area as that previously cited may make an operator aware of an accumulation problem that should
be considered for unwarrantable failure purposes. However, even if a different area was cited,
past violations may, nonetheless, provide an operator with sufficient awareness of an
accumulation problem. 10

10

The record does not support the Secretary's assertion that in February 2004, the
operator received a citation alleging a violation of section 75.400 that "dealt with the same area"
as the subject citation. PDR at 12. As San Juan noted, the longwall was not cited in February
29 FMSHRC 131

In addition, the record appears to ·show that the notice factor may be more of a neutral
factor than a mitigating factor in this unwarrantable failure analysis. For instance, the parties
stipulated that "San Juan management acknowledges several previous discussions with Inspector
Gibson concerning the need to clean the shields of coal dust accumulations." 28 FMSHRC at 41;
Tr. 59. In fact, Inspector Gibson testified that from February 2003 through March 2004, he had
spoken with mine management about coal accumulations and the cleaning responsibilities under
the Mine Act from ten to two dozen times. Tr. 108.
In any event, the judge further erred by failing to explain how his finding that San Juan
had not been placed on notice that greater compliance efforts were necessary outweighed
aggravating factors that appeared to support a finding of unwarrantable failure. Even if such
discussions between MSHA and San Juan did not notify San Juan that it was required to increase
its cleanup efforts; as the judge found, the judge did not explain how such evidence would
constitute a mitigating factor and outweigh all other relevant aggravating factors. ill other words,
even if the operator had not been placed on notice that greater compliance efforts were necessary,
evidence regarding other aggravating factors could nonetheless support an unwarrantable failure
determination. On remand, we direct the judge to weigh the factor of the operator's notice that
greater compliance efforts-were necessary against other relevant factors and to set forth his
findings and rationale.
C.

Whether the violation poses a high degree of danger

The judge explicitly recognized that whether a violative condition ·~poses a high degree of
danger" is one of the factors that is "determinative of whether a violation is unwarrantable." 28
FMSHRC at 40. Nonetheless, although the judge considered dangerousness in considering
whether San Juan violated section 75.400 and whether that violation was S&S, the judge failed to
relate any of those findings to his unwarrantable failure analysis.
In concluding that San Juan violated section 75.400, the judge explained that permitting
the accumulations to exist was contrary to the standard's underlying purpose ofreducing a fire or
explosion hazard. Id. at 38. He reasoned that such accumulations could be the originating
source of a fire or explosion or they could feed fires or explosions that originated elsewhere in
the mine. Id. The judge further noted that "this danger exists as long as the ~cumulations
exist," and that "the danger does not cease to exist when a production shift is followed by a ·
maintenance shift or when the day shift is putting in an isolation stopping." Id.
In concluding that the violation was S&S, the judge found that the accumulations were
extensive, covering an area of 230 feet in depths up to 10 inches, and that Inspector Gibson had
testified that they were the "worst that (he had] seen" in his many inspections of the longwall and

2004. S.J. Br. at 17. Rather, the February 2004 citation pertained to accumulations in the Nos. 2
and 3 return entries, which are areas that are the subject of Order No. 4768528, which is not at
issue on review. Tr. 81-82; Gov't Ex. 11.
29 FMSHRC 132

mine. Id. at 39; see also Tr. 104 (setting forth Inspector Gibson's testimony that "it was the
worst that I'd seen, and I'd been at the mine many times and on the longwall many times")~ It is
undisputed that the accumulations were also comprised of float coal dust (Tr. 98, 132, 287),
which Inspector Gibson testified can act as a secondary fuel in the propagation of an explosion.
Tr. I 07, 118. The inspector stated, "the coal dust again, it's not how much, it's how little is
really needed to cause a dust explosion." Tr. 109. The judge further found thatthe ·
accumulations were dry11 ·and that the mine produced more than one million cubic feet of
methane per day. 28 FMSHRC at 39. In addition, he stated that there were ignition sources for a
fire or explosion at the face, such as the electrical equipment present, and sparks caused when the
bits on the shear's dniins struck rock or metal. Id. In fact, Inspector Gibson testified that he
observed that the front metal plates on the shields, or "sprags," had marks indicating that the
shear had contacted the shields, so that there could have been metal-on-metal contact in an area
in which there were accumulations. Tr. 105-06. ·The judge rejected San Juan's argument that the
Secretary had not established a reasonable likelihood of ignition since no coal was produced on
the graveyard shift, finding that electrical equipment was activated during the graveyard shift in
order to perform maintenance and such equipment could have been a source of ignition. 28
FMSHRC at 40.
Absent from the judge's decision is any rationale regarding the manner in which these
findings related to his conclusion that the operator's accumulation violation was not
unwarrantable. The judge erred by failing to make necessary findings and conclusions as to
whether evidence of the danger posed by the violation demonstrated that San Juan's conduct was
aggravated, and how this factor weighed against other factors in his analysis. On remand, we
direct the judge to make findings and set forth his rationale regarding whether the danger posed
by San Juan's violation supports an unwarrantable failure finding. See, e.g., Kellys Creek Res.,
Inc., 19 FMSHRC 457, 463 (Mar. 1997) (holding that the judge erred by failing to take into
account the high degree of danger posed by a violation in an unwarrantable failure analysis); see
also Windsor, 21 FMSHRC at 1007 (remanding in partfor examination of whether the violation
posed a high degree of danger).
D.

The operator's knowledge of the existence of the violation

The judge further erred by failing to consider and make findings regarding the operator's
knowledge of the existence of the violation. The parties do not dispute the judge's findings that
the cited accumulations were extensive and obvious. 28 FMSHRC at 41. Yet the operator
appeared to ignore the condition. For example, the record reveals that information about the
11

In arguing that its violative conduct was not unwarrantable, the operator states that the
accumulations occurred during the mining of a compressed zone which resulted in a dry and
brittle roof, and that more coal and debris than usual fell on the shields. S.J. Br. at 6, 11. We
disagree that such conditions would mitigate the operator's conduct, particularly given the
judge's finding that the dryness of the coal contributed to the danger posed by the violation. 28
FMSHRC at 39.
29 FMSHRC 133

accumulations could have been relayed to an oncoming shift by a preshift report12 or by oral
communication. Tr. 308, 316. Preshift examinations were performed prior to the arrival of_the
oncoming graveyard shift on March 21 and during the day shift on March 22. Gov't Ex. 12, 15;
Tr. 258-61. In fact, during the preshift examination of the face on March 22, the miner
conducting the examination walked past shields 130 through 176 between 7:18 a.m. and 8:24
a.m. Tr. 284-85, 299-301. However, the accumulations were not noted in the preshift report for
the graveyard shift of March 21/22 or for the day shift ofMarch22. Gov't Exs. 12, 15. In
addition, information about the accumulations was not relayed orally by the outgoing graveyard
shift longwall face boss or the miner who performed the preshift examination to the day shift's
longwall face boss. Tr. 301, 308. The judge failed to examine this evidence and make findings
regarding whether the operator had or reasonably should have had knowledge of the violative
condition. See Emery, 9 FMSHRC at 2002-04; Drummond Co., Inc., 13 FMSHRC 1362, 1368
(Sept: 1991), quoting Eastern Assoc. Coal Corp., 13 FMSHRC 178, 187 (Feb. 1991) ("Emery
makes clear that unwarrantable failure may stem from what an operator 'had reason to know' or
'should have known. "'). 13 Such findings are critical to the evaluation of the operator's
subsequent efforts, or lack thereof, in abating the violative condition. We remand for the judge's
determination of whether the operator had knowledge of the violative condition and whether that
determination supports an_unwarrantable failure determination.

E.

The operator's efforts at abating the violative condition

As the judge recognized, an "operator's efforts in abating the violative condition" is one
of the factors established by the Commission as "determinative of whether a violation is
unwarrantable." 28 FMSHRC at 40. Where an operator has been placed on notice of an
accumulation problem, the level of priority that the operator places on the abatement of the
problem is relevant. Enlow Fork, 19 FMSHRC at 17. The focus on the operator's abatement
efforts is on those efforts made prior to the issuance of a citation or order, Id. Thus, an
operator's efforts in cleaning up accumulations before and during an inspection may support a
finding that a violation of section 75.400 was not caused by unwarrantable failure. Utah Power
& Light Co., 11 FMSHRC 1926, 1934 (Oct. 1989). On the other hand, an operator's failure to
clean up accumulations at the time of inspection, or its subordination of cleanup efforts to other

12

The onshift examination reports from the afternoon shift of March 21/22 and graveyard
shift of March 22 did not indicate the presence of hazardous conditions. Gov't Exs. 13 & 14.
However, the afternoon shift's longwall face boss testified that ifthere are accumulations that
need to be cleaned, they would not always be noted as a hazardous condition in an on-shift
examination report. Tr. 253.
13

The application of a constructive knowledge standard does not reduce to ordinary
negligence the standard of care required to sustain a finding of unwarrantable failure. We simply
acknowledge the facts that should have been available to the operator during review of the
operator's actions. It is certainly appropriate to hold the operator in this case responsible for
knowledge of conditions the judge found to be "extensive" and "obvious." 28 FMSHRC at 41.
29 FMSHRC 134

work, may support an unwarrantable failure finding. New Warwick Mining Co., 18 FMSHRC
1568, 1574 (Sept. 1996); Enlow Fork, 19 FMSHRC at 17; Consol, 23 FMSHRC at 596-97.
The record reveals that the accumulations were not removed between the conclusion of
the afternoon shift and the time that they were cited at approximately 7:30 a.m. on March 22.
The parties do not dispute the judge's finding that the accumulations existed for approximately
six hours. 28 FMSHRC at 41. David Zabriskie, the longwall face boss for the afternoon shift on
March 21122, stated that miners on the afternoon shift shut down the longwall on the headgate
side at approximately 1: 10 a.m. on March 22, and that it was possible that they left the remaining
cleanup of the accumulations for the next shift. Tr. 190, 209-10. Zabriskie stated that his crew
then helped the graveyard shift work on pouring a seal in the headgate area. Tr. 228-29. It
appears that when the day shift arrived, miners continued to pour seals, rather than to remove the
accumulations. Tr. 94. J.P. LaBossiere, the longwall face boss for the day shift on March 22,
testified that the day shift miners had to pour the headgate seal before they could start mining.
Tr. 280, 282, 283.
fu the violation portion of his decision, the judge noted San Juan's argument that it was
normal for a production shift to pick up cleaning where the prior production shift left off,
concluding that the argument might have had "merit ifthe subsequent production shift began
when the previous production shift left off, but that is not the case here." 28 FMSHRC at 37-38.
He found that the operator "made no attempt to clean the accumulations up within a reasonable
time." Id. at 38. The judge explained that the graveyard shift had apparently made no attempt to
clean up the accumulations, nor had the day shift by the time the inspector discovered them, even
though the day shift began at 7 :00 a.m; Id.

The operator submits that the delay in cleaning up the accumulations is explained by the
fact that the shift between the afternoon shift and day shift -'- the graveyard shift - is generally
concerned with other, non-production-related duties. S.J. Br. at 8-:-9 n.7. It states that the day
shift on March 22 was the subsequent production shift, and thereby expected to continue cleaning
the shields where the previous production shift, the afternoon shift, left off. 14 Id. at 12-13.
14

The dissent's reliance on the operator's clean-up plan is misplaced. Slip op. at 19.
First, San Juan has not argued that the terms of its plan allowed it to wait until the next
production shift to remove the accumulations. See S.J~ Br. at 10; S.J. Post-Hr'g Br. at 7, 30
(noting that the clean-up plan requires that "[a]ll face equipment shall be kept reasonably clean of
extraneous materials"). Furthermore, even if we were to consider its plan, the terms of the plan
fail to establish that San Juan's conduct was not aggravated. Finally, San Juan has not alleged
that it believed that waiting to clean up the accumulations based on its cleanup plan was the
safest method of compliance with section 75.400. The Commission has held that "when an
operator believed in good faith that the cited conduct was the safest method of compliance with
applicable regulations, even if they are in error, such conduct does not amount to aggravated
conduct exceeding ordinary negligence." Utah Power & Light Co., Mining Div., 12 FMSHRC
965, 972 (May 1990) (emphasis added and omitted). However, such a belief by the operator
29 FMSHRC 135

It is not clear whether the judge concluded that the graveyard shift should have cleaned
the accumulations that had been left by the outgoing afternoon shift. Nor is the matter entirely
clarified in reviewing the record. For instance, when questioned whether the day shift, rather
than the graveyard shift, would be responsible for cleaning shields that had been left by the
afternoon shift, the afternoon shift longwall face boss testified, ''yeah, depending on what the
maintenance [graveyard] shift had to do that night which I don't have any recollection of what
they were doing that night. Depending on their duties that night." Tr. 209-10. Such testimony,
although cited by the operator, would not appear to support its assertion that only production
shifts were responsible for cleaning accumulations.
Although the judge found that the operator had not cleaned up the accumulations within a
reasonable time, the judge failed to relate that finding to his unwarrantable failure analysis. The
judge failed to make findings regarding which shift should have cleaned up the accumulations
and whether the operator demonstrated aggravated conduct by giving priority to pouring seals
rather than removing the accumulations. On remand, we direct the judge to make findings and
set forth his rationale regarding whether the operator's actions in abating the violative condition
supports an unwarrantable failure finding.
F.

Negligence finding

Finally, as noted above (slip op. at 3, 6), the judge found that the operator's conduct,
although "highly negligent," did not rise to the level of aggravated conduct. 28 FMSHRC at 42.
The Commission has previously recognized that a finding of high negligence suggests an
unwarrantable failure. Eagle Energy Inc., 23 FMSHRC 829, 839 (Aug. 2001). The judge failed
to adequately set forth his rationale for the reasons that San Juan's conduct could be
characterized as highly negligent, but not unwarrantable. Accordingly, on remand, we direct the
judge to provide an explanation for any negligence finding seemingly at odds with his
unwarrantable failure determination.
G.

Summary

We vacate the judge's determination that the violation of section 75.400 set forth in
Citation No. 4768527 did not result from San Juan's unwarrantable failure to comply with the
standard. We instructthe judge on remand to reconsider the evidence regarding whether the·
operator had been placed on notice that greater efforts at compliance were necessary, and to make
findings regarding whether San Juan's violation ofsection 75.400 was unwarrantable based.on,
among other things, the danger posed by the violative condition, the operator's knowledge of the

must be reasonable. Cyprus Plateau Mining Corp., 16FMSHRC1610, 1615 (Aug. 1994). Here,
a belief by San Juan that waiting to clean up the accumulations was the safest method of
compliance would not be reasonable. As the judge expressly found, the operator made no
attempt to clean up the accumulations in a reasonable time, particularly since the dangers posed
by the accumulations continued during non-production shifts. 28 FMSHRC at 38.
29 FMSHRC 136

existence of the violation, and the operator's efforts at abating the violative condition. The judge
is instructed to set forth his :findings evaluating the individual factors and weighing the factors as
a whole.
III.
Conclusion
For the reasons discussed above, we hereby vacate the judge's determination that San
Juan's violation of section 75.400was not caused by unwarrantable failure and remand for
further analysis consistent with this decision. If the judge concludes that San Juan's violation of
section 75.400 was caused by unwarrantable failure, he should reassess the penalty and modify
Citation No. 4768527 from a section 104(a) citation to a·section 104(d)(l) citation and modify
Order No. 4768528 from a section 104(d)(l) citation to a section 104(d)(l) order.

29 FMSHRC 137

Chairman Duffy dissenting:
I do not join my colleagues in remanding this matter to the judge for further analysis
because I do not find that the Secretary has proven that San Juan Coal Company ("San Juan")
unwarrantably failed to comply with 30 C.F.R. §75.400. While I find some shortcomings in that
portion of the judge's decision addressing the unwarrantable failure issue, I concur with him in
result.
When determinlng whether a violation is caused by an operator's unwarrantable failure to
comply with the Mine Act or a mandatory safety or health standard, the Commission's principal
task is not to analyze the nature of the violation itself, but, rather, to weigh the operator's conduct
in relation to that violation. Under longstanding Commission policy, we determine an
unwarrantable failure to comply by whether an operator's conduct is so aggravated as to exhibit
"reckless disregard," "intentional misconduct," "indifference" or "a serious lack of reasonable
care." Buck Creek Coal Co., Inc., 17 FMSHRC 8, 15 (Jan. 1995) (citations omitted).
To be sure, the Commission has identified a number of factors relating to the violation
itself that are, as my colleagues note, "relevant" in determining whether an operator has
unwarrantably failed to comply with a mandatory safety and health standard (slip op. at 4), and I
will discuss those factors more fully below. Nevertheless, the gravamen of the unwarrantable
failure charge is the relative degree of operator culpability in allowing the violation to arise and
to persist. As the Commission stated in Helen Mining Co., "in resolving unwarrantable failure
questions, the operator's total conduct 'in relation to a violation of the Act' must be examined.
This examination includes the operator's conduct in causing the violation, remedying it, or both,
depending upon the circumstances of the case." 10 FMSHRC 1672, 1676 n.4 (Dec. 1988)
(citations omitted).
The seminal case, of course, for the Commission's jurisprudence regarding unwarrantable
failure as that term applies to the degree of operator culpability is Emery Mining Corp., 9
FMSHRC 1997 (Dec. 1987). Although that decision has come to be cited routinely over the two
decades during which it has held sway, like other leading precedents, it warrants an occasional
and careful revisiting to make sure that its potency hasn't been diluted by rote invocation.
In Emery the Commission sought to determine where the term "unwarrantable failure"
falls within the spectrum between negligent conduct, which is a consideration in the
determination of civil penalties generally, and knowing or willful misconduct, which can result in
severe civil or even criminal sanctions under the Act. Id. at 2000-04. The Commission began by
noting that section 104(d) of the Act, which authorizes the use of the unwarrantable failure
sanction, "is an integral part of the Act's enforcement scheme, a scheme which, as an incentive
for operator compliance, provides for 'increasingly severe sanctions for increasingly serious
violations or operator behavior."' Id. at 2000 (citing Cement Division, National Gypsum Co., 3
FMSHRC 822, 828 (Apr. 1981)). The Commission went on to cite the D.C. Circuit Court of
Appeals' characterization of the unwarrantable failure sanction as "among the Secretary's most

29 FMSHRC 138

powerful instruments for enforcing mine safety." Id. (quoting UMWA v. FMSHRC, 768 F.2d
1477, 1479 (D.C. Cir. 1985)).
Having established the Act's enforcement scheme as its context, the Commission went on
to parse the plain meanings of ''unwarrantable" and "failure," finding that the terms encompass
the "neglect of an assigned, expected, or appropriate action" that is "not justifiable" or
"inexcusable," and further finding that"[c]onduct that is not justifiable and inexcusable is the
result of more than inadvertence, thoughtlessness, or inattention." 9 FMSHRC at 2001. On that
basis the Commission reasoned that "the ordinary meaning of the phrase 'unwarrantable failure'
suggests more than ordinary negligence," and then concluded that "construing 'unwarrantable
failure' to mean aggravated conduct constituting more than ordinary negligence produces a result
in harmony with the Mine Act's statutory enforcement scheme of providing increasingly severe
sanctions for increasingly serious mine operator behavior." Id. 1
Taking into consideration the Commission's well-established rationale for ascribing
unwarrantable failure to conduct evincing a relatively high level of operator fault coupled with
the requirement that we evaluate the operator's ''total conduct" when determining whether the
Secretary has properly applied section 104(d) of the Act, I must conclude that the judge was
correct in finding that the violation of section 75.400 was not caused by San Juan's
unwarrantable failure to comply with the standard. While I believe that the judge's decision
might have been more expansive in some respects, I nevertheless find that he decided the case
presented to him, not the case that could have or should have been presented to him, and to that
extent, I agree with him in result. Moreover, I believe that appropriate and necessary
consideration of certain mitigating evidence further argues against· a finding of unwarrantable
failure in the circumstances presented in this case.
As my colleagues correctly note, the Commission has identified a number of factors that
are "relevant" in determining whether an operator has unwarrantably failed to comply with a
mandatory safety or health standard, i.e., the extent of the violation, the length of time it has
existed, the operator's efforts at abating the violative condition, whether the operator has been
placed on notice that greater efforts are necessary for compliance, the operator's knowledge of
the existence of the violation, and whether the violation poses a high degree of danger. Slip op~
at 4 (citing Consolidation Coal Co., 23 FMSHRC 588, 593 (June 2001)).
1

My colleagues fault the judge for not determining whether San Juan "had or reasonably
should have had knowledge of the violative condition," citing Emery and Eastern Assoc. Coal
Corp., 13 FMSHRC 178, 187 (Feb. 1991 ), but indicate clearly that they are not suggesting that
Emery contemplates that determining unwarrantable failure can be reduced to an ordinary
negligence test. Slip op. at 10 & n.13. Nevertheless, while the Commission was correct in
stating the obvious in Eastern that unwarrantable failure "inay stem from what an operator 'had
reason to know' or 'should have known,"' l3 FMSHRC at 187 (emphasis added), more is
required to establish unwarrantable failure .. Something more must rest atop that "stem" of actual
orimputed knowledge, and that something is aggravated conduct.
29 FMSHRC 139

In his decision, the judge correctly set forth these factors and went on to state that "some
of [them] are present in this case." 28 FMSHRC at 41. That the judge did not address each and
every one of the factors, however, is not reversible error, as my colleagues would seem to have it;
rather, it is owing to the Secretary's failure to fully develop the case before the judge.
As we have stated before, "Commission precedent has established that the Secretary bears
the burden of proving that an operator's conduct, as it relates to a violation, is unwarrantable."
Peabody Coal Co., 18 FMSHRC 494, 499 (Apr. 1996). Moreover, we have held that "a matter
must have been presented below in such a manner as to obtain a ruling in order to be considered
on review." Beech Fork Processing, Inc., 14 FMSHRC 1316, 1320 (Aug. 1992).
In his post-hearing brief to the judge, counsel for the Secretary set forth. only three bases
for finding that San Juan's violation of §75.400 was owing to its unwarrantable failure to
comply: (1) the extensiveness and duration of the accumulations; (2) the notice of a need for
greater compliance; and (3) the open and obvious nature of the accumulations. S.'s Post-Hearing
Br. at 24"'.29.2
The judge addressed all three bases in his decision and ultimately determjned that the
Secretary had not made the case for finding unwarrantable failure. My colleagues fault the judge
for not addressing arguments not made by the Secretary below. Slip op. at 7- 13. It is not the
judge's role to make the Secretary's case for her, and it is certainly not the Commission's role to
make her case on review.
In that connection, I take strong exception to my colleagues' contention that the judge
should have considered all of the unwarrantable failure factors enunciated in Consol, supra, and
then determined which ones were relevant. He need only have considered those factors proffered
by the Secretary and then determined their relevance in the context of the facts and circumstances
of the case presented, not the case the Secretary could have or should have presented.
Moreover, while it is true that a "judge may not rely on one relevant factor to the
exclusion of others," slip op. at 5, that is not the case here. The judge considered those specific
factors pressed by the Secretary as bases for finding that San Juan unwarrantably failed to comply
with section 75.400, but "taking everything into consideration" he correctly found them to be
insufficient to support such a finding. 28 FMSHRC at 41. The judge did conclude that the
accumulations were "extensive and obvious" and that they had existed unabated for six hours
prior to the arrival of Inspector Gibson. Id. Thus, he did address two of the grounds of the
Secretary's case, set forth above, and found in the Secretary's favor. As for the third ground on

2

The brief summarizes the Secretary's argument as follows: "Based upon the foregoing
facts clearly establishing the extensiveness and duration of the violative conditions, that
Respondent had been placed on notice that greater efforts were necessary for compliance and that
the violative conditions were obvious, a determination of unwarrantable failure is appropriate."
Id. at 29.
29 FMSHRC 140

which the Secretciry staked her case, that San Juan had been placed on notice that greater efforts
at compliance were needed, the judge, correctly, in my view, found the evidence wanting.3
·First, he found that the San Juan Mine's compliance history did not exhibit a significant
number of section 75.400 violations. 28 FMSHRC at 41. Over more than a three-year period
from January 2001 to March 2004, records showed that the company had been cited 47 times for
violations of section 75 .400. That translates to a bit more than one citation per month at a large
continuously operating mine where inspectors are present almost every day and which is subject
to at least one inspection every five working days due to its methane liberation. 4 Tr. 65-66, 78,
90-91. While I do not believe that the Commission should engage in a mechanistic mimbers
game when evaluating an operator's conduct vis a' vis unwarrantable failure, an examination of
past cases cited by my colleagues would seem to indicate that a much poorer compliance history
with section 75.400 has been necessary to support an unwarrantable finding. 5
With respect to the issue of whether fuspector Gibson's discussions with San Juan
representatives about the need to keep the shields clean constituted notice to· the operator that
greater compliance efforts were necessary, I find that the judge was eminently correct in finding
that those discussions were general admonishments, not specific warnings that the mine was not
meeting the requirements of section 75.400. 28 FMSHRC at 41-42. The lack of citations for
accumulations on the shields bears that out. Inspector Gibson testified that from January of2003

3

It is important to note that counsel for the Secretary in his opening statement indicated
that the substance of the charge that San Juan had unwarrantably failed to comply with section
75.400 was "based primarily on the mine's management's notice of the requirements of the Act
and a greater need for compliance with the Act." Tr. 8. It is hard to fault the judge for devoting
more time to this issue when the Secretary's case hinges on it.
4

I disagree with my colleagues' assertion that the frequency with which section 75.400 is
cited industry-wide is irrelevant in the context of this case. Slip op. at 7. In assessing an
operator's total conduct for purposes of evaluating its level of culpability, an industry-wide
context may be highly relevant.
5

A comparison between San Juan's compliance history with section 75.400 and that of
other operators in cases cited by the majority is instructive: Consol, 23 FMSHRC at 595
("MSHA warned Consol that its cleanup and rock dusting efforts at the mine were 'borderline to
substandard' and needed to be improved. During the previous two years, the operator received
88 citations alleging violations of section 75.400."); Enlow Fork Mining Co., 19 FMSHRC 5, 16
Jan. 1997) ("Enlow's violation history reveals approximately 60 citations for accumulations from
December 8, 1991 through December 7, 1993."); New Warwick Mining Co., 18 FMSHRC 1568,
1574 (Sept. 1996) ("The record indicates that, during the previous inspection period (April 1 to
June 30, 1993), MSHA had found 16 violations of section 75.400 at Warwick. Moreover, twice
during the two days preceding issuance of the instant order, Inspector Santee informed New
Warwick that similar accumulations were not permitted.").
29 FMSHRC 141

to March of 2004, the time of the.citation, he had inspected the face of the San Juan mine two to
three dozen times and had_never issued a citation for accumulations on the shields. Tr. 134-35.
Nor was he aware that any other inspector had done so during that period. Tr. 135. 6 Finally, the
judge noted that San Juan had assigned two "propmen" to each longwall ·evincing the operator's
heightened awareness of the need to keep the shields clean. 28 FMSHRC at 42. In sum, I
believe the judge's analysis is sufficient to support his conclusion that the violation was not
caused by San Juan's unwarrantable failure to comply with section 75.400.
Beyond the judge's findings, however, I find that there are additional mitigating factors.
that lead me to agree in result with the judge's decision on this issue. In Windsor, supra, the
Commission stated, "in addressing the question of compliance efforts, we ask simply whether the
operator's efforts to comply with safety standards and to correct conditions that could lead to
violations were taken with sufficient care under the circumstances, even if ultimately
unsuccessful in completely preventing a violative condition." 21 FMSHRC at 1005 n.9. With
that in mind, I believe an evalua,tion of San Juan's "total conduct" in this case indicates that the
operator was not indifferent to its compliance responsibilities under section 75.400. As the judge
found, San Juan assigned two longwall workers to clean accumulations throughout each
production shift. 28 FMSHRC at 42. One of the miners assigned, Tony Heaps, testified that
cleanup of the shields occupied 75% of his time during a typical shift. Tr. 268. The condition of
the roof at the time of the citation was unusual in that the coal was dry and brittle and tended to
spill continually onto the shields - even apparently when the longwall was not necessarily in
production. Tr. 288-89. On the morning of the inspection, 75% of the shields had been cleaned
by the.previous production shift. 28 FMSHRC at 41 n.5; Tr. 129.

6

Inspector Gibson testified that he had discussed keeping the shields clean beginning
with his first visit to the mine. 28 FMSHRC at 42. Since he had no personal experience to rely
on at that time, his discussion with mine representatives at that point can hardly be considered a
warning that San Juan was being placed on "heightened scrutiny that it must increase its efforts
to comply with the standard." Consol, 23 FMSHRC at 595. Likewise, Inspector Gibson's
testimony that the conditions he witnessed on March 22, 2004, were "the worst" he had seen
during his many inspections of the longwall (Tr. 104) is perfectly understandable since he had
never before cited San Juan for accumulations on the longwall. Tr. 134-35.

29 FMSHRC 142

In addition, San Juan's protocol for addressing accumulations on the shields must be
·considered when assessing the operator's total conduct. San Juan's clean.:.up plan, which I must
assume was known .to MSHA, states
in part:
.

When in use, all face equipment, including electrical equipment,
will be cleaned off during each production shift. De-energized
equipment should be sprayed off with water and cleaned with the
necessary tools to prevent oil and coal dust build up.
S.J. Ex. A at 2 (emphases added).
On this issue I part company with the judge (28 FMSHRC at 41) and conclude that the
clean-up plan did not call for the removal of accumulations during the graveyard shift. That was
the day shift's responsibility and that shift had only come on duty 30 minutes before Inspector
Gibson arrived. Furthermore, abatement had not commenced within the first half-hour of the day
shift because those miners had been deployed to finish the graveyard shift's task of constructing a
seal, a priority assignment necessary to ensure the integrity of a ventilation system in a mine
liberating more than one million cubic feet of methane per day. 28 FMSHRC at 39. 7 These
factors mitigate against a finding of aggravated conduct, particularly since there is no reason to
believe that San Juan would not have begun cleanup of the shields during the day shift pursuant
to its cleanup plan.
Moreover, while my colleagues correctly assert that an operator's inadequate abatement
efforts may support an unwarrantable failure finding (slip op. at 10-12), their reliance upon
Enlow Fork for that proposition is problematic. In Enlow Fork the Commission declared that
"the level of priority that the operator places on the abatement of the problem is a factor properly
considered in the unwarrantable failure analysis," and cited US. Steel Corp., 6 FMSHRC 1423,
1437 (June 1984), as authority with the following gloss: "unwarrantable failure maybe proved
by a showing that the violative condition was not corrected or remedied prior to issuance of a
citation or order." 19 FMSHRC at 17. That, however, is not exactly what is stated in US. Steel.
The Commission's actual holding is that "an unwarrantable failure to comply may be proved by a
showing that the violative condition or practice was not corrected or remedied, prior to issuance
of a citation or order, because of indifference, willful intent, or a serious lack of reasonable
care." 6 FMSHRC at 1437 (emphasis added). In other words, the failure to abate factor is
directly tied back to an operator's careless attitude toward compliance. 8

7

The 'construction" of the seal in this case, which intrinsically served a safety and health
purpose, is clearly distinguishable from "construction" associated with mine development and
expansion. See Consol, 23 FMSHRC at 596-97.
8

It would also seem axiomatic that if San Juan had cleaned up the accumulation in
question prior to the arrival of Inspector Gibson, we would not even be considering a violation of
section 75.400, let alone one alleging an unwarrantable failure to comply.
29 FMSHRC 143

fu sum, while the judge could have been more expansive in his analysis, I believe that an
examination of the circumstances surrounding the violation in their totality supports his negative
finding on the unwarrantable issue. San Juan's efforts to address accumulations on the shields do
not bespeak aggravated conduct amounting to reckless disregard, intentional misconduct,
indifference or a serious lack of reasonable care. Accordingly, I would affirm the judge in result.

29 FMSHRC 144

Distribution
Timothy M. Biddle, Esq.
Daniel W. Wolff, Esq.
Crowell & Moring, LLP
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004-2595
Cheryl Blair-Kijewski, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209-2296
Administrative Law Judge T. Todd Hodgdon
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29FMSHRC145

GENERAL SHIELD DRAWING

I
f-:D f\ flj#'··

' °'"' EXHIBIT

I
29 FMSHRC 146

1

· FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

March 23, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. CENT 2007-120-M
A.C. No. 41-04614-99988

v.
Docket No. CENT 2007-121-M
A.C. No. 41-04614-102470

SMITHVILLE SAND & GRAVEL

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). 1 On February 6, 2007, the Commission received from
Smithville Sand & Gravel ("Smithville") requests from its general manager seeking to reopen
penalty assessments that had become final orders of the Commission pursuant to section 105(a)
of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) ofthe Mine Act; an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
DuringAugust 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued citations and an order to Smithville. On October 5 and November 2, MSHA
issued proposed assessments to which Smithville did not respond. On January 4 and February 1,
2007, MSHA' s Civil Penalty Compliance Office sent Smithville delinquency notices regarding
the penalties that had become final orders. fu its requests, Smithville states that it is a "new
company," was "ignorant of the rules," and was "misdirected." In her response, the Secretary
1

Pursuant to Commission Procedural Rule 12, on our own motion, we hereby
consolidate docket numbers CENT 2007-120-M and CENT 2007-121-M, both captioned
Smithville Sand & Gravel and both involving similar issues. 29 C.F.R. § 2700.12.
29 FMSHRC 147

requests that Smithville provide a detailed ex:planation as to why it believes that reopening is
warranted and that the Secretary will respond further as to whether such relief is warranted.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). fu evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.1 (b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); .!WR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Smithville' s requests, in the interests of justice, we remand this matter
to the Chief Administrative LawJudge for a determination of whether good cause exists for
Smithville' s failure to tim_ely contest the penalty proposals and whether relief from the final ·
orders should be granted. Before the judge, Smithville should provide a more detailed
explanation of whether it is entitled to a reopening of the penalty assessments under the
principles noted above. If it is determined that such relief is appropriate, these cases shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

~e~.
MarYLUJ
dan, Coll11&'sioner . · .

29 FMSHRC 148

Distribution
Oscar Lopez, General Manager
Smithville Sand & Gravel
10202 Synott Road
Sugar Land, TX 77478
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 149

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

March 23, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. CENT 2007-126-M
A.C. No. 16-00509-99958

v.
CARGILL DEICING TECHNOLOGY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On February 16, 2007, the Commission received from Cargill
Deicing Technology ("Cargill") a motion by counsel seeking to reopen a penalty assessment that
had become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On July 26 and August 3, 2006, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued two citations and two orders to Cargill. On August 23, Cargill
timely filed notices of contest of the citations and orders, and those cases are presently pending
before an administrative law judge. On October 17, Cargill received the proposed assessments
from MSHA. Cargill states that its operations coordinator, who was new to the position, checked
the boxes next to the citations and orders that he wanted to contest and passed the assessment to
payroll personnel, who he assumed would pay the remaining fines and mail the form. Cargill
further states that payroll personnel assumed that the operations coordinator would mail the form,
but it was never mailed. Cargill learned of the error when it received a delinquency notice from
MSHA on January 8, 2007. The Secretary states that she does not oppose Cargill's request to
reopen the penalty assessment.
29 FMSHRC 150

We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ('•JWR"). In evaluatingrequests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F .R.
§ 2700.l(b) (''the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that,· if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Cargill' s request, in the interests of justice, we remand this matter to the
Chief Administrative Law Judge for a determination of whether good cause exists for Cargill's
failure to timely contest the penalty proposal and whether relief from the final order should be
granted. If it is determined that such relief is appropriate, this case shall proceed pursuant to the
Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

ss1oner

29 FMSHRC 151

Distribution ·
Mark N. Savit, Esq.
Donna Vetrano, Esq. .
Patton Boggs, LLP
1660 Lincoln Street, Suite 1900
Denver, CO 80264
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J~ Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-:2021

29 FMSHRC 152

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC .20001

March 23, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. LAKE 2007-65~M
A.C. No. 20-01012-102786

v.
EMPIRE IRON MINING PARTNERSHIP

·

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter (lrises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On February 20, 2007, the Commission received from
Empire Iron Mining Partnership ("Empire") a motion by counsel seeking to reopen a penalty
assessment that had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On February 21, 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued a citation to Empire. Empire timely filed a notice of contest of the citation,
and that case went to trial before an Administrative Law Judge. However, Empire states that,
when it received the proposed assessment for the penalty from MSHA, it inadvertently paid the
penalty. According to Empire, it had intended to contest the assessment, as indicated by its
contest of the underlying citation. Empire further states that the penalty was paid because of a
change in personnel who normally handled such matters at Empire. The Secretary states that she
does not oppose Empire's request to reopen the penalty assessment.

29 FMSHRC 153

We have held that in appropriate circumstances; we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commissi_on has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F .R.
§ 2700.1 (b) ("the Commission and. its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure''); JWR., 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that~ if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Empire's request, in the interests of justice, we remand this matter to
the Chief Administrative Law Judge for a detennination of whether good cause exists for
Empire's failure to timely contest the penalty proposal and whether relief from the final order
should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

29 FMSHRC 154

Distribution
R. Henry Moore, Esq.
Jackson Kelly, PLLC
Three Gateway Center, Suite 1340
401 Liberty Avenue
Pittsburgh, PA 15222

W. Christian Schwnann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 155

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW .
SUITE 9500
WASHINGTON, DC 20001

March 23, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. SE 2007-154-M
A.C. No. 22-00313-101052

v.
HOLCIM (US) INCORPORATED

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) (''Mine Act"). On February 8, 2007, the Commission received from Holcim
(US) Incorporated ("Holcim") a motion by counsel seeking to reopen a penalty assessment that
had become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a). On March 9, 2007, Holcim filed an amended motion to reopen.
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On May 2, 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued a citation and order to Holcim. On May 17, Holcim timely filed notices of
contest of the citation and order, and the assigned judge stayed those cases pending the docketing
and assignment of the related civil penalty case. Holcim states that, following the contest of the
citation and order, it was never served the "civil penalty proposal," or that, if it was, it was
unaware of the civil penalty proposal and has no record of ever having received it. Holcim
learned of the penalty when it received a delinquency notice from MSHA' s Civil Penalty
Compliance Office.

29 FMSHRC 156

On Febru.8ry 23, 2007, the Secretary filed her Response to the Motion to Request to
Reopen. In her response, she states that her records indicate that proposed assessments were sent
to Holcim on Oetober 18, 2006, but that they were never contested. The Secretary continues that,
if Holcim failed to timely contest the assessments, then it should explain why it is entitled to
relief. 1
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ("JWR"). In evaluating requests to
reopen final section .105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F .R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).

1

The Secretary also requests that the Commission direct Holcim to specify whether it
filed timely contests to the "penalty assessments," rather than the "penalty petition," which was
referred to in Holcim's initial motion to reopen. However, in its amended motion to reopen,
Holcim has clarified that its reference to "penalty petition" in the original motion should have
been to "penalty proposal."
29 FMSHRC 157

Having reviewed Holcim' s request, in the interests of justice, we remand this matter to
the Chief Administrative Law .Judge for a determination of whether good cause exists for
Holcim's failure to timely contest the proposed penalty assessments and whetherrelieffrom the
final order should be granted. If it is determined that such relief is appropriate, this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.
.

29 FMSHRC 158

.

Distribution
Michael T. Heenan, Esq.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
2400 N Street NW, 5th Floor
Washington, DC 2003 7
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 159

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

March 23, 2007
SECRETARY OF LABOR,
MlNE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEVA 2007-284
A.C. No. 46-08862-102285 A

v.
JERRY ALLEN, JR., employed by
MARTIN MARIETTA MATERIALS, INC.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On March 1, 2007, the Commission received from Jerry
Allen, Jr. ("Allen") a motion by counsel seeking to reopen a penalty assessment against Allen
under section l lO(c) of the Mine Act, 30 U.S.C. § 820(c), that had become a final order of the
Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under the Commission's Procedural Rules, an individual charged under section l lO(c)
has 30 days following receipt of the proposed penalty assessment within which to notify the
Secretary of Labor that he or she wishes to contest the penalty. 29 C.F.R. § 2700.26. If the
individual fails to notify the Secretary, the proposed penalty assessment is deemed a final order
of the Commission. 29 C.F.R. § 2700.27.
On November 1, 2006, the Department of Labor's Mine Safety and Health
Administration ("MSHA") mailed a proposed penalty assessment to Allen, alleging that he was
personally liable under section 110(c) of the Mine Act for an order, No. 6035585, issued to his
employer, Martin Marietta Materials, Inc. MSHA mailed the proposed penalty assessment to

29 FMSHRC 160

Allen at an address that was incorrect. 1 Accordingly, Allen states that he never received the
proposed assessment form and that it was returned to MSHA with the notations, "return to
sender" and "unable to foiward," stamped on the envelope. The certified return receipt card was
unsigned. On February 19, 2007, Allen received a delinquency notice from MSHA stating that
the proposed penalty assessment had become a final order of the Commission. On February 20,
Allen's counsel was able to obtain a copy of the proposed assessment.
Allen, through counsel, states that, because service was not complete, he was unable to
contest the penalty previously. He further maintains that service of the assessment was not
complete until February 20, when: his counsel received the penalty assessment. The Secretary
states that she does not oppose Allen's request to reopen the penalty assessment.
Here, the proposed penalty assessment was mailed to the wrong address, and Allen never
received it. Under these circumstances, we conclude that Allen was not notified of the penalty
assessment, within the meaning of the Commission's Procedural Rules, until February 20, 2007.
In his motion to reopen this matter, filed with the Commission on March 1, Allen clearly states
his intent to contest the proposed penalty assessment against him. We conclude from this that
Allen timely notified the Secretary that he contests the proposed penalty. See Stech, employed by
Eighty-Four Mining Co., 27 FMSHRC 891, 892 (Dec. 2005).

1

MSHA mailed the assessment to a post-office box number that was similar, but not
identical, to that of Allen's employer. MSHA apparently did not attempt to mail the proposed
penalty assessment to Allen at his home address.
29FMSHRC161

Accordirigly, the proposed penalty assessment is not a final order of the Commission.
We remand this matter to the Chief Administrative Law Judge for assignment to a judge. This
case shall proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R.
Part 2700.

29 FMSHRC 162

Distribution .
Karen L. Johnston, Esq.
Jackson Kelly PLLC
1099 l8 1h Street, Suite 2150
Denver, CO 80202
W. Christian Schwnann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 163

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April3,2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMJNISTRATION, on behalf of
LAWRENCE L. PENDLEY

v.

Docket No. KENT 2006-506-D

HIGHLAND MlNING CO., LLC

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This discrimination proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (2000) ("Mine Act"). On Septemb~r 25, 2006, the Commission
received a complaint of discrimination filed by the Secretary of Labor on behalf of Lawrence L.
Pendley against Highland Mining Company, LLC ("Highland") pursuant to section 105(c)(2) of
the Mine Act, 30 U.S.C. § 815(c)(2). Among other relief requested, the complaint sought three
days backpaywith interest for Pendley. Compl. at 3. On December 21, 2006, the Secretary and
Highland filed a Joint Motion to Approve Settlement. However, they stated in that motion that
Pendley had indicated that "he will not agree to this settlement." Jt. Mot. at 3. On January 18,
2007, Commission Administrative Law Judge David F. Barbour issued a Decision Approving
Settlement and Dismissal of Proceeding. This decision adopted the major terms of the settlement
described in the motion and dismissed the proceeding. Dec. at 1-2.
On February 15, 2007, the Commission received a letter from Pendley objecting to the
judge's settlement of bis discrimination complaint and requesting relief from the decision. In his
letter, Pendley stated that the amount of the settlement he received does not reflect the amount of
time lost, and alleged that he did not agree to the settlement, nor was it discussed with him.
Letter at 1.

29 FMSHRC 164

We deemed Pendley's correspondence to be a timely-filed petition for discretionary
review. See, e.g., Wake Stone Corp., 27 FMSHRC 289, 290 (Mar.2005). On February 26, 2007,
we granted the petition and stayed briefing pending further order of the Commission.
On February 23, 2007 - prior to the Commission's granting of Pendley's petition -the
Secretary filed a motion to reopen these proceedings, in which she stated that "Pendley, as a party
to this case, should have been, but was not, given an opportunity to be heard prior to the
proffered settlement being approved by the judge." S. Mot. at 3. The Secretary maintained that,
because one of the parties did not participate in the settlement agreement, there was no "meeting
of the minds" and therefore no genuine agreement between the parties. Id. Accordingly, the
Secretary requested that the Commission set aside the judge's decision approving settlement and
remand the case to the judge for further proceedings. Id. at 4-5. 1
On March 7, 2007, Highland filed a response to the Secretary's motion to reopen, urging
the Commission to deny the motion and permit the Decision Approving Settlement to stand.
Highland argued that there was a "meeting of the minds" between the representatives of the
parties, Resp. at 3, and that the Secretary had stated in the settlement motion that the settlement
achieved for Pendley all relief requested in the discrimination complaint. Id. at 1-2.

The Commission has made clear that "[s]ettlement of contested issues is an integral part
of dispute resolution underthe Mine Act." Tarmann v. Int'! Salt Co., 12 FMSHRC 1, 2 (Jan.
1990) (quotingPontiki Coal Corp., 8 FMSHRC 668, 674(May1986)). fu this respect, the
Commission has observed that "the record must reflect and the Commission must be assured that
a motion for settlement [approval], in fact, represents a genuine agreement between the parties, a
true meeting of the minds as to its provisions." Tarmann, 12 FMSHRC at 2 (quoting Peabody
Coal Co., 8 FMSHRC 1265, 1266 (Sept. 1986)). See also Wake Stone, 27 FMSHRC at 290
(decision approving settlement vacated where it was "unclear whether the parties achieved a true
meeting of the minds"). Moreover, according to the Commission's procedural rules, in a
proceeding under section 105(c)(2) of the Mine Act, a "complainant on whose behalf the
Secretary has filed the complaint is a party." Commission Procedural Rule 4(a), 29 C.F.R.
§ 2700.4(a).

1

The Secretary relies on Rule 60(b)(4) of the Federal Rules of Civil Procedure, which
permits a judicial body to relieve a party from a final judgment, order, or proceeding because the
judgment is void. S. Mot. at 3-4. fu the alternative, the Secretary requests that, if the
Commission chooses to treat Pendley's letter as a timely-filed petition for discretionary review, it
grant the same relief requested in her motion to reopen, Id. at 2 n. l. We have decided to adopt
the latter approach and therefore need not reach the Secretary's Rule 60(b)(4) argument.
Accordingly, the Secretary's motion is denied as moot.
29 FMSHRC 165

Here, the record demonstrates that the motion was prematurely filed, as all of the parties
had not come to an agreed disposition of this matter. See Montana Resources, Inc'., 15 FMSHRC
1527 (Aug. 1993). Accordingly, the judge's dismissal order is vacated, this case is reopened, and
the matter is remanded to the judge for appropriate proceedings. 2 The Secretary's motion to
reopen is denied as moot.

2

Neither the settlement agreement nor the judge's decision makes clear whether the
amount to be awarded Pendley represents a net amount to be paid to him or whether deductions
are to be taken out of that amount. J. Mot. at 2, Dec. at I. This matter should.· be clarified on
remand. See Sec '.Y ofLabor on behalfofHopkins v. ASARCO, Inc., 18 FMSHRC ·2081, 2082-83
(Dec. 1996). In addition, because, interestis added to backpay awards in discrimination cases
brought under the Mine Act, see Ross and Gilbert v. Shamrock Coal Co., Inc., 15 FMSHRC 972,
976 (June 1993), and Loe. U 2274, UMWA v. Clinchfield Coal Co., IO FMSHRC 1493, 1504-05
(Nov. 1988), the judge on remand should indicate the amount of interest, if any, included in any
settlement.
29 FMSHRC 166

Distribution
Lawrence L. Pendley
P.O. Box 84
Highway 431 South #2001
Browder, KY 42326
Jerold S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Melanie J. Kilpatrick, Esq.
Rajkovich, Williams, Kilpatrick & True, PLLC
2333 Alumni Park Plaza, Suite 310
Lexington, KY 40517
Donner E. Sonner, Esq.
Office of the Solicitor
U.S. Department of Labor
618 Church Street, Suite 230
Nashville, TN 37219
Administrative Law Judge David F.,Barbour
Federal Mine Safety and Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

29 FMSHRC 167

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April5,2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEST 2007-283-M
A.C. No. 02-03016-91269

v.

FANN CONTRACTING, INC.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.

§ 801 et seq. (2000) ("Mine Act"). On March 14, 2007, the Commission received from Fann
Contracting, Inc. ("Fann") a letter by counsel seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section I 05{a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
Fann states that it received a proposed penalty assessment on June 26, 2006. It asserts
that on July 24, 2006, it timely sent its contest of the proposed penalty assessment to the
Department of Labor's Mine Safety and Health Administration ("MSHA"). Fann contends that,
although MSHA received its contest on July 26, the operator was not granted a hearing on the
contested proposed penalties. The Secretary of Labor states that she does not oppose Fann's
request to reopen the penalty assessment.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section I 05{a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
29 FMSHRC 168

reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F .R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reop~ned and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Fan.n's request, in the interests of justice, we remand this matter to the
Chief Administrative Law Judge for a determination of whether Fann timely contested the
penalty proposal and, if not, whether good cause exists for granting relief from the final order. If
it is determined that such relief is appropriate, this case shall proceed pursuant to the Mine Act
and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

29 FMSHRC 169

Distribution
Tophas Anderson, IV, Esq.
Jennings, Haug & Cunningham, LLP
2800 North A venue, Suite 1800
Phoenix, AZ 85004-1049
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Myra James, Chief
Office of Civil Penalty, MSHA
U.S. Department of Labor
1100 Wilson Blvd., 25t1t Floor
Arlington, VA 22209
Chief Administrative.Law Judge Robert J. Lesnick
Federal Mine Safety and Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

29 FMSHRC 170

·FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April5,2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2007-186
A.C. No. 15-18370-103059

v.

PREMIER ELKHORN COAL COMPANY.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners

ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On March 1, 2007, the Commission received from Premier
Elkhorn Coal Company ("Premier Elkhorn") a motion to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On November 9, 2006, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued a proposed penalty assessment, A.C. No. 000103059, to
Premier Elkhorn for several citations including Citation Nos. 7436363, 7436366, and 7436368.
Premier had previously contested the three citations, which are currently the subject of Docket
Nos. KENT 2007-3-R, 2007-5-R, and 2007-6-R. Premier Elkhorn states that it inadvertently sent
its contest of the penalty assessment to the MSHA office in Pittsburgh, Pennsylvania, instead of
the MSHA office located in Arlington, Virginia. The Secretary states that she does not oppose
Premier Elkhorn' s request to reopen the penalty assessment.

29 FMSHRC 171

We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ("JWR."). In evaluating requests to
reopen final section 105(a) orders, the Commis~ion has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F .R.
§ 2700.1 (b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR., 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that~ if the defaulting party can make a showing ofgood cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Premier Elkhom's request, in the interests of justice, we remand this
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
for Premier Elkhorn' s failure to timely contest the penalty proposals and whether relief from the
final order should be granted. If it is determined that such relief is appropriate, this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700,

29 FMSHRC 172

Distribution
John M. Williams
Rajkovich, Williams, Kilpatrick & True, PLLC
2333 Alumni Park Plaza, Suite 310
Lexington, KY 40517 .
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Myra James, Chief
Office of Civil Penalty, MSHA
U.S. Department ofLabor1100 Wilson Blvd., 25 1h Floor
Arlington, VA 22209
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety and Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

29 FMSHRC 173

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

April 5, 2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2007-187
A.C. No. 15-17826-103115

v.
PREMIER ELKHORN COAL COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners

ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) (''Mine Act"). On March 7, 2007, the Commission received from Premier
Elkhorn Coal Company ("Premier Elkhorn") a motion to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section I 05(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On November 9, 2006, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued a proposed penalty assessment, A.C. No. 000103115, to
Premier Elkhorn for several citations, including Citation No. 7435474. 1 Premier Elkhorn
explains that it inadvertently sent its contest of the penalty assessment to the MSHA office in
1

Premier Elkhorn states that Citation No. 7435474 is related to a civil penalty
proceeding, Docket No. KENT 2006-490, which has been stayed before Administrative Law
Judge Avram Weisberger pending the contest proceeding.
29 FMSHRC 174

Pittsburgh, Pennsylvania, instead of the MSHA office in Arlington, Virginia. The Secretary
states that she does not oppose Premier Elkhorn' s request to reopen the penalty assessment.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
WalterRes., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F .R.
§ 2700.1 (b} (''the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits pennitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Premier Elkhom's request, in the interests of justice, we remand this
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
for Premier Elkhorn' s failure to timely contest the penalty proposal and whether relief from the
final order should be granted. If it is determined that such relief is appropriate, this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

M~ L;Jl.dan, Co~iSSiOilef

29 FMSHRC 175

Distribution
John M. Williams, Esq.
Rajkovuch, Williams, Kilpatrick & True, PLLC
2333 Alumni Park Plaza, Suite 310
Lexington, KY 40517
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22rnI Floor
Arlington, VA 22209
Myra James, Chief
Office of Civil Penalty, MSHA
U.S. Department of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety and Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

29 FMSHRC 176

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

April5,2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. PENN 2007-164
A.C. No. 36-08637-100333

v.
FKZ COAL INC.

BEFORE: Duffy, Ch~an; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On March 13, 2007, the Commission received from FKZ
Coal Inc. ("FKZ Coal") a letter seeking to reopen a penalty assessment that had become a final
order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a). The
Secretary of Labor filed a response to FKZ Coal's letter on March 14, 2007.
Under section 105(a)ofthe Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator.fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On October 11, 2006, the Department of Labor's Mine Safety and Heaith Administration
("MSHA") issued a proposed penalty assessment, A.C. No. 000100333, to FKZ Coal for six
citations or orders. In its letter, FKZ Coal states that it is unable to pay the assessments. The
company offers no explanation, however, for its failure to timely contest the proposed
assessment. In her response, the Secretary states that FKZ Coal "identifies no legally cognizable
grounds for requesting reopening" because the company's "stated reason of not having the
money to pay does not meet any of the legal requirements of Rule 60(b)" of the Federal Rules of
Civil Procedure. S. Resp. at 2.

29 FMSHRC 177

We have ·held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.l(b) ("the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR., 15
FMSHRC at 787.
Because FKZ Coal's request for relief does not explain the company's failure to contest
the proposed assessment, and is not based on any of the grounds for relief set· forth in Rule 60(b),
we hereby deny the request for relief without prejudice. See Marsh Coal Co., 28 FMSHRC 473,
475 (July 2006); Eastern Assoc. Coal, LLC, 28 FMSHRC 999, 1000 (Dec. 2006).

29 FMSHRC 178

Distribution
Robert Derck, Foreman
F. K. Z. Coal Inc.
P.O. Box 62
Locust Gap, PA 17840
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Myra James, Chief
Office of Civil Penalty, MSHA
U.S. Department of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209

29 FMSHRC 179

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April 9, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. VA 2007-30
A.C. No. 44-04856-104744

v.
CONSOLIDATION COAL COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Fede:r:al Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ('4Mine Act"). On March 21, 2007, the Commission received from
Consolidation Coal Company ("Consolidation") a motion made by counsel to reopen a penalty
assessment that had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On November 17, 2006, the Department ofLabor's Mine Safety and Health
Administration ("MSHA") issued Citation No. 7316749 to Consolidation. MSHA and
Consolidation scheduled a conference on the citation for January 3, 2007. Prior to the
conference, MSHA issued a proposed penalty assessment to Consolidation for various citations,
including Citation No. 7316749. Consolidation states that it intended to contest the proposed
penalty for that citation, but inadvertently paid the penalty because it believed that the penalty
would not be proposed until after the conference. The Secretary states that she does not oppose
Consolidation's request to reopen the proposed penalty assessment.

29 FMSHRC ·180

We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). fu evaluating requests to
reopen final s.ection 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F .R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Consolidation's motion, in the interests of justice, we remand this
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
for Consolidation's failure to timely contest the. penalty proposal and whether relief from the
final order should be granted. If it is determined that such relief is appropriate, this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

29 FMSHRC 181

Distribution
R. Henry Moore, Esq.
Jackson Kelly, PLLC
Three Gateway Center, Suite 1340
401 Liberty Avenue
Pittsburgh, PA . 15222
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209-2247
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety &Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001~2021

29 FMSHRC 182

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April 19, 2007
SECRETARY OF LABOR, .
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. KENT 2007-47-M
A.C. No. 15-18157-98778

v.
ROGERS GROUP, INC.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners

DIRECTION FOR REVIEW AND ORDER
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (2000) ("Mine Act"). On February 2, 2007, Chief Administrative
Law Judge Robert Lesnick issued to Rogers Group, fuc. ("Rogers") an Order to Show Cause for
failure to answer the Secretary of Labor's petition for assessment of penalty. On April 2, 2007,
Chief Judge Lesnick issued an Order of Default dismissing this civil penalty proceeding for
failure to respond to the show cause order.
On April 10, 2007, the Commission received from Rogers a letter asserting that it had
submitted what it thought was the correct paperwork and had not heard further concerning the
case. Rogers also explains that it does not have much experience with Commission proceedings.
It states that it now knows what it needs to do to continue its contest and requests that the default
be withdrawn. The Secretary has indicated that she does not oppose Rogers' request.
The judge's jurisdiction in this matter terminated when his decision was issued on
April 2, 2007. 29 C.F .R. § 2700.69(b). Relief from a judge's decision may be sought by filing a
petition for discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.70(a). We deem Rogers' correspondence to constitute a timely filed petition for review,
which we grant. See, e.g., Middle States Res., Inc., 10 FMSHRC 1130 (Sept. 1988).

29 FMSHRC 183

On the basis of the present record, we are unable to evaluate the merits of Rogers'
position. Having reviewed Rogers' request, in the interest ofjustice, we remand this matter to
the Chief Administrative Law Judge, who shall determine whether relief from default is
warranted, and for further proceedings as appropriate.

29 FMSHRC 184

Distribution
Ed Elliott, Safety Director
Rogers Group, Inc.
2182 West Industrial Park Drive
Bloomington, IN 47404
Joseph B. Luckett, Esq.
Office of the Solicitor
U.S. Department of Labor
618 Church Street, Suite 230
Nashville, TN 37219-2456
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 185

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W;, SUITE 9500
WASHINGTON, D.C. 20001

March 2, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 2005-386-M
A. C. No. 15-16138-62819

v.
Docket No. KENT 2005-424-M
A. C. No. 15-16138-65643
DIX RIVER STONE INC.,
Respondent

Dix River Surface
DECISION

Appearances:

Bri~ W. Dougherty, Esq., U.S. Department of Labor, Nashville,

Tennessee, on behalf of the Petitioner
· Marcus P. McGraw, Esq., Greenebaum Doll & McDonald PLLC,
Lexington, Kentucky, on behalf of the Respondent
Before:

Judge Barbour

These consolidated cases are before me on petitions for assessment of civil penalties filed
by the Secretary of Lab~r ·("Secretary") on behalf of her Mine Safety and Health Administration
("MSHA") against Dix River Stone, Inc. (''Dix River"), pursuant to sections 105 and 110 of the
Federal Mine Safety and Health Act ofl977. 30 U.S.C. §§ 815, 820 (''Mine Act" or "Act"). The
Secretary seeks the assessment of civil penalties totaling $1220 for eight alleged violations of
mandatory safety standards for surface metal and nonmetal mines. The alleged violations are set
forth in citations issued pursuant to sections 104(a) and 104(d)(l) of the Act. 30 U.S.C. §§
814(a), 814(d)(l). The citations are the result ofinspections at the company's Dix River Surface
Mine in January and April 2005. In addition to alleging violations, the Secretary charges several
of the violations were significant and substantial contributions to mine safety hazards ("S&S")
and one was caused by Dix River's unwarrantable failure.
Dix River denied the violations and contested the Secretary's S&S and unwarrantable
allegations. The cases were tried in Lexington, Kentucky. 1

Clarence Barrett, a company witness, was unavailable to testify at the Lexington
hearing due to illness. Subsequently, Mr. Barrett's testimony was taken via the telephone. See
Tr. II; see also Tr. 13-14; 212-213.
29 FMSHRC 186

STIPULATIONS

The parties stipulated as follows:
1. [T]he mine is subject to the Act;
2. Dix River and the mine affect interstate commerce;

3. Dix River and the mine are subject to the jurisdiction
of the Federal Mine Safety and Health Review Commission
(Commission) and ... the administrative law judge has authority
to hear and decide the subject cases;
4. [T]he proposed penalties will not affect the ability of
Dix River to continue in business;

5. [T]he mine is a small-sized, metal/nonmetal mine that operates
one production shift per day during five-day weeks, with
annual hours worked ranging from 10,000 to 20,000 per year;
6. Dix River is a small-sized, metal/nonmetal controlling
entity with less than 60,000 annual hours worked per
year;
7. [I]n 2005' the mine received seven citations over nirie inspection
days, in 2004 it received zero citations over 19 inspection days
and in 2003 [it] received six citations over four inspection days.
Tr. 11-12; see also Joint Ex. I.
DIX RIVER'S FACILITY
THE INSPECTIONS
AND
THE CITATIONS

Tommy Owens, the owner and operator of the quarry, testified he and a partner acquired
the mine in 1997. Before they began operations, the partner died and Owens became solely
responsible for the quarry. Tr. 128. Owens stated he ran a very safety-conscious operation. For
example, prior to January 31, 2005, Dix River had not received a citation or order charging the
company with an unwarrantable failure to comply (i.e., a citation or order issued pursuant to
section 104(d) of the Act). Tr. 129-130.

29 FMSHRC 187

Owens maintained he always got along with MSHA's inspectors, but when James
Ellison, the inspector who issued the subject citations came to the mine on January 31, 2005,
Ellison "got mad" because he was kept waiting at the office for an hour-and-a-half while the
mine's foreman, Gene Smith, made necessary equipment repairs. Tr. 129, 144. Owens implied
Ellison then went out of his way to cite Dix River for conditions he might not otherwise have
found objectionable. See Tr. 129, 1454.
Ellison, who works at MSHA's Lexington, Kentucky; field office; has been an MSHA
inspector for approximately three-and-one-half years. 2 Although he inspects both underground
and surface mines, surface mines predominate. Tr. 23-24. Prior to joining MSHA, Ellison·
worked for approximately 31 years at a Colorado cement plant where he started as a laborer and
rose to safety director; Tr. 25. Along the way, he held positions ranging from maintenance
manager to quarry superintendent and production manager. Tr. 25. Ellison maintained the
mining methods employed at the Colorado facility were "very similar" to those employed at Dix
River's facility. Tr. 25-26.
On Monday, January 31, 2005, Ellison arrived at the mine at approximately 1:00 p.m. and
went to the scale house, a ·building serving as the mine office. Ellison had been at the mine once
before. Tr. 26. Ellison asked the dispatcher to notify Gene Smith, Dix River's supervisor, that
he, Ellison, was on the property. Tr. 27. The dispatcher told Ellison that Smith was repairing a
conveyor belt. Id. Therefore, Ellison began the inspection at the scale house office, where he
looked through some of the company's records. He then inspected the employee's break room ..
Shortly thereafter, Smith arrived, and Ellison began inspecting the rest of the mine accompanied
by Smith. Tr. 28. Ellison estimated he waited about an hour before Smith came to the office, but
he denied the delay made him angry. Tr. 52.

30 C.F.R. §

Citation No.
1131105

6108357

56.14112(b) 3

2

In addition to his MSHA qualifications, Ellison holds a BA in history from
Brigham Young University and an MA in occupational safety and health from Columbia
Southern University. Tr. 25, 26.
3

Section 56.14112(b) states:
Guards shall be securely in place while machinery
is being operated, except when testing or making
adjustments which cannot be performed without
removal of the guard.

29 FMSHRC 188

Ellison and Smith traveled to the secondary crusher, a two-story structure with electrical
components on both floors. Ellison explained that "[e]very mine has a crusher" and that part of
his training with MSHA involved courses concerning the inspection of crushers. Tr. 24. On the
second floor, the maintenance crew was working on a damaged belt From the crusher control
room, Ellison watched the miners. Soon, Smith left him to join them. Tr. 28.
Clarence Barrett, the control room operator was in the room. Tr. 28-29. Ellison noticed
the guard for the roll crusher was not in place. It was around 3:00 p.m. He also noticed the
"disconnect [for the crusher] had not been ... locked out, so the only thing that prevented: ..
[the] motor from starting ... [was that] nobody had gone in and pushed the start button." TL 48.
In Ellison's view, the guard had been missing for "a lengthy period of time" (Tr. 57), because
Barrett told him the guard had been off since the previous Friday when the motor that drives the
roll crusher was replaced. Tr. 29, 30. 4 (Barrett testified he did not recall this conversation. Tr. II
28.) Ellison asked Barrett why the guard was off. According to Ellison, Barrett responded he
could not put it on himself. Tr. 29. ·Ellison also maintained Barrett told him the crusher had been
operating that morning, and Barrett did not indicate tests or adjustments had been performed on
the motor at any time that Monday. Tr. 31.
Ellison explained the motor had a pulley at its end. V ..:belts ran from the pulley to the
crusher. The motor turned the pulley which, in turn, caused the v-:-belts to tum at a high speed.
Tr. 34. A pinch point was created by the pulley and the belts. Tr. 34. In addition, there was
another pinch point at the top of the pulley. Tr. 36. Ellison feared if the belts caught a person's
clothing, hand, or finger, the person would be pulled into the pinch points. Tr. 36. In such case,
the motor "wouldn't even slow down" and the person would suffer amputation, loss of blood and
other significant injuries. Tr. 43 .5
There was a walkway from the control room to the crusher. The walkway was adjacent to
the motor. Ellison testified Barrett used the walkway several times during a shift. Tr. 38. Ellison
also testified he had seenother Dix River employees use the walkway. Tr. 39. According to
Ellison, the walkway made a tum of 90 degrees at the motor, which meant there were places
from which a miner could contact the pinch points. Tr. 37. Ellison estimated the distance
between the walkway and the nearest pinch point was "[a]pproximately 12 inches." Tr. 38.
However, Ellison did not measure the distance. Tr. 55-56.
Ellison recalled Barrett expressing concern he would be injured because the motor was
close to the walkway and Barrett had to pass it multiple times during a shift. Tr. 42. Ellison
believed Barrett's fears were justified. Ellison had seen spillage on the walkway. Tr. 40.

4

The motor is depicted in Gov. Ex. 6

5

Ellison also explained because the belts moved at, around 1, 760 revolutions per
minute, contact with their surfaces could produce abrasions. Tr. 43, 66.

29 FMSHRC 189

Although no rocks were present that Monday, Ellison speculated that as normal mining
operations continued, rocks could be caught in the walkway's metal grating. They could cause
Barrett or other miners to slip or trip and contact the moving parts. Tr. 40.
Much of Ellison's testimony was contradicted by Owens, who maintained the walkway
was not as close to the pinch points as Ellison believed. In fact, it only came within three feet of
the pulley wheel and stopped at a dead end before the guarded area. Tr.139-140; see also Tr. 150.
According to Owens, the only way a miner could reach the moving machine parts was to "climb
up on the machinery ... on crushers and stuff like that." Tr. 151.
Supervisor Smith, on the other hand, was not as certain that the moving parts were out of
reach. Smith testified to touch them, "[y]ou would have to reach [or stretch] out." Tr. 180. He
stated when the guard was off a person on the walkway could "walk over to ... [the moving
parts] and reach over to them" (Tr. 181 ), and if a person came in contact with the moving
flywheel, "it would probably jerk you through it .... [and] kill you." Tr. 189.
As for Barrett's use of the walkway, Owens testified Barrett walked it to inspect the
crusher before starting the equipment. However, Owens maintained Barrett always locked out
the equipment before starting it and he again locked it out at the end of the work day. Moreover,
Smith and Owens agreed because of noise and dust generated by the equipment, Barrett never
used the walkway while the crusher was operating. Tr. 140, 189. Rather, he stayed in the
operator's booth. Tr. 140-141.6
Owens explained why the guard was not in place. He stated the motor driving the belts
stopped working on Thursday, January 27. A replacement was installed the same day. Tr. 145146. Although it was necessary to remove the guard to install the new motor, the guard was
reinstalled after the work was completed. Smith agreed with this scenario. Tr. 172-173.
As best Barrett could recall, the new motor was not installed completely until the
following day, Friday. During the time the new motor was being installed, the guard was off and
was "propped up on the walkway." Tr. IT 12. After the motor was in place, Barrett ran it to make
sure it was properly installed. In fact, according to Smith, rock was crushed at the mill on Friday,
and Owens and Smith agreed when production was resumed on Friday, the guard was in place.
Tr. 148, 174. Barrett, too, recalled rock being crushed on Friday and the guard being on. Tr. II
12.

6

However, Owens later stated Barrett stayed in the booth "about 95 percent of the
time" (Tr. 152) and came out only "on occasion," "once a month" or "once a week." Barrett was
less restrictive when describing his use of the walkway; he stated he might use it during the shift
if, "I have to go up there and check the screen and see if it's shaking right." Tr. IT 17.

29 FMSHRC 190

In Smith's view, on Friday "everything seemed ... okay," but when he reached the mine
the following Monday, Barrett told him there was ''trouble." TL 175. Barrett testified the
"trouble" first was noticed on Friday night after the crusher was shut down. Tr. II 13. A loose
pulley had moved toward the newly installed motor. Barrett maintained the guard was in place
over the weekend. Barrett reported the problem to Smith on Monday morning. Tr. II 19-20, 26.
After reporting the malfunction, Barrett locked out the equipment. Tr. II 14-15. Because.ofthe
malfunction, production could not take place. Tr. II 25.

Smith testified the guard was again removed on Monday so the pulley could be returned
to its correct position. Tr. 175-176; Tr. II 21, 27. After the problem was corrected, everyone
went into the operator's booth and watched as Barrett restarted the equipment. Tr. 179, Tr. II 21,
27. Rock was crushed for about ten minutes in order to make sure the repair was proper and the
pulley was secure. Tr. 179; see also Tr. II 22. During this test, the guard was off. Tr. II22.
While this was going on, something else was occurring and complicating the situation.
Smith stated a "belt was about to break in two" and had to be replaced. Tr. 176. Barrett agreed.
In fact, according to Barrett, the belt was being repaired when Ellison arrived at the crusher. Tr. II
15-16.
Barrett recalled Ellison asking why the guard was off. Barrett stated he told Ellison,
"[W]e ... had to tighten the sheave up. Then we had to leave .... [the guard off] till [sic] they
run it . . . . In the meantime, they were working ... [on the belt] and we hadn't had time to put
... [the guard back] on." Tr. II 16. In other words, the guard could not be replaced because the
crew was "all up there working on the belt," and Barrett could not put it on himself Tr. II 27.
Smith agreed he was working on the belt problem when he was told Ellison was at the
mine. Tr. 178. Smith went to get Ellison and brought him to the crusher. Smith then went back
to help with the belt. Tr. 178. The next thing Smith knew, Barrett yelled that Ellison wanted the
guard replaced immediately, and the guard was reinstalled. Tr. 178.
Owens was certain that while the repairs were underway on Monday, no one was
endangered and there was no violation. While the equipment was being repaired, Barrett would
have locked out the crusher, and when the mill was run to test the repairs, MSHA regulations
allowed the guard to be off Tr. 142-143.
With regard to negligence, Ellison believed Smith knew the guard was taken off on the
previous Friday and that Smith had a responsibility to make sure it was put back in place before
work resumed on Monday. Ellison testified Smith acknowledged production had been underway
on Monday morning until the conveyor belt pulled apart. Tr. 44. 7 In fruling to meet his
·
responsibility, Ellison believed Smith, and through Smith the company, was negligent. Tr. 43-44.

7

In addition, Ellison noted rock on the conveyor belt, which indicated to Ellison
the belt had been in operation prior to the time the belt problem developed. Tr. 49.

29 FMSHRC 191

Ellison also testified Smith told him the electrician who should have replaced the guard
was just too lazy to do it (Tr. 48), butSmith denied the exchange. Tr. 190. According to Smith,
Ellison did not let him explain why the guard was off. Ellison simply demanded it be
immediately replaced. Tr. 182.
Ellison also felt the failure to replace the guard represented an unwarrantable failure on
the company's part. He stated Smith "had not made any effort to check on the completion of the
job, [and] make sure it was safe." Tr. 47. Although the mine did not operate on Saturday and
Sunday, the fact that Ellison believed the guard was missing from Friday to Monday had an
impact on Ellison's unwarrantable failure finding. Tr. 47. 8
The condition was abated in 30 minutes by replacing the guard. Ellison regarded this as
prompt abatement. Tr. 76.

THE VIOLATION
Citation No. 6108357 states in part:
The guard over the drive pulley and drive belts for the
drive motor on the roll crusher was not in place. The
guard had been removed to replace the motor ....
Following the motor swap the end section of the guard
was not reinstalled thereby exposing persons to the
moving motor sheave and drive belts. A [walkway] is
adjacent to the motor platform and drive unit. Persons
are in the area on a daily basis.
Gov. Ex. 5.
Section 56.14112(b) is straightforward. It requires guards to be in place while machinery
is being operated. The sole exception to the requirement is the guard can be "'off' during
adjustments or repairs to the :machinery that cannot be made with the guard "on."
The first question is whether the guard was in place while the motor and drive belts for
the crusher were operating. The inspection took place on a Monday. During the course of the

8

Ellison modified the citation from one initially issued pursuant to section 104(a)
to one issued pursuant to section 104(d)(l) because of his conclusion n~garcling the company's
unwarrantable failure and because approximately one month after the section 104(a) citation was
issued, it was reviewed by his supervisor, who "pointed out the conditions for a [section]
104(d)(l) citation existed." Tr. 60.
29 FMSHRC 192

inspection Ellison noticed the guard was not in place, and Ellison stated he was told by Barrett
that it had been "off' since the previous Friday {Tr. 29-30). Barrett did not recall making the
statement {Tr. II28), and Smith, Owens and Barrett all maintained the guard was replaced after
the new motor was put on. Tr. 148,174, Tr. II 12. Thus, the testimony is in conflict as to whether
the guard was on or off on Saturday and Sunday; but it is a conflict I need not resolve, because it
is clear that whether or not the guard was on or off the equipment, the crusher was not operated
over the weekend. In fact, in the context of ongoing operations the quarry never would have
been operated because.production did not take place on the weekends.
It also is certain the guard was off on Monday, so the next question is whether the crusher
motor was operated or was going to be operated on Monday while the guard was off. Although
Ellison did not actually observe the crusher operating, Ellison testified Barrett told him the
crusher motor had been operating on Monday morning with no guard, Tr. 31, and Barrett
confirmed this was so. Tr. II 13, 23.
This leads to the question of whether the motor was operated in order to test the efficacy
of the repair; or whether it was operated for other purposes. The testimony is in conflict on this
critical issue. According to Ellison, Smith stated production occurred on Monday morning
before miners had to repair the conveyor belt. Tr. 44. On the other hand, Smith maintained
Monday was the day additional problems involving the motor required the guard to be removed
while miners worked on the needed repairs. The equipment was operated with the guard off, but
only as part of a test to make sure the repairs were successfully accomplished. Tr. 175-176, 179.
Barrett agreed with this scenario. He stated that rock was crushed for about ten minutes to make
sure the repairs were effective. Tr. II 21-22, 27; see also Tr..179.
Therefore, under both Ellison's and the company's versions of events, the guard was not
in place on Monday while the motor was operating. This would establish a violation unless, as
the company contends, it was making adjustments which could not be performed without
removal of the guard; in other words, unless the company's actions came within the regulatory
exception.
I conclude the record supports finding the exception applied. Ellison did not see the
motor operating. · He did see rock on the conveyor belt {Tr. 49), bµt that rock does not support an
inference production took place on Monday. Since the crusher did not operate over the weekend,
the rock was as likely the result of production from the previous Friday as from Monday, or from
when the equipment was operated to test the efficacy of the repairs. Moreover, I am struck by
Barrett's testimony Ellison asked why the guard was off and Barrett explained about tightening
the sheave and that the guard had to be off and the equipment operated while the repair was
tested. Tr. II 16. I believe Barrett accurately related what he told Ellison. Barrett's response was
logical, and it offers the most plausible explanation for why the guard was not replaced. 9 Even if,
9

Further, in view of Barrett's logical explanation, it is likely Smith's purported
statement to Ellison that "production" took place on Monday morning {Tr. 44), if made at all,

29 FMSHRC 193

as Ellison testified, Barrett told Ellison only that the crusher was operated that morning (Tr. 31 ),
it was incumbent on Ellison, as the representative of the party bearing the burden of proof, to
inquire as to the nature of the operation - e.g., Was it for production purposes? Was it for test
purposes? - something Ellison did not do.
I also find it logical that the company would have assigned miners to repair the belt
before the guard was replaced. Production could not be resumed before the repair was made. It
was important to get the work done. The fact that belt repair was going on at or nearly at the
same time as the sheave was being tightened does not mean the company should be penalized
because the belt repair was not completed. The two repairs were of a unit as far as returning to
production was concerned, and it is reasonable to expect the guard would be replaced once the
repairs were completed and the company was ready to resume production.
In sum, I conclude the Secretary did not present sufficient evidence to refute Dix River's
defense, and I find the Secretary did not establish the alleged violation by a preponderance of the
evidence. I will vacate the citation at the close of this decision.
30 C.F.R. §

Citation No.
6108392
6108393

4/25/05
4/26/05

56.14107(a) 10
56.14101(a)(2) 11

On April 25 and 26, 2005, Ellison returned to the mine. His activities included the
inspection of two trucks, a Euclid R-35 truck and a Euclid R-25. On the R-35 truck, Ellison
found the crank shaft pulley and the pulley for the air conditioner compressor were not guarded.
Tr. 72-73; see Gov. Ex. 8. The pulleys are near the front of the engine on the left side. Tr. 73.

was a reference to activation of the equipment to test the repairs.
10

Section 56.14107(a) states:
Moving machine parts shall be guarded
to protect persons from contacting gears, sprockets,
chains, drive, head, tail and takeup pulleys ... and
similar moving parts that can cause injury.

II

Section 56.14101(a)(2) states:

If equipped on self-propelled mobile
equipment, parking brakes shall be capable of
holding the equipment with its typical load on
the maximum grade it travels.
29 FMSHRC 194

Ellison believed the position of the fender, "allow[ ed] a person to step in behind the tire in close
proximity to the pulleys and drive belt on the crank shaft and compressor." Tr. 73.
Ellison posited reasons why drivers or other miners might place themselves in close
proximity to the unguarded moving parts. First, drivers went behind the fender "quite often" to
investigate noises or vibrations emanating from the engine. Tr. 73-7 4. Second, although he
agreed the company's normal procedure was to check the oil while the engine was not running,
he noted the oil dip stick was on the same side of the engine as the unguarded pulleys. Tr. 74, 77.
Third, drivers not infrequently used the space behind the tire as a pissoir. Tr. 74.
Ellison's fears were disputed by Owens, who maintained, "the truck can't be running to
check the oil" (Tr. 155, see Tr. 156), and who testified he was not aware of miners relieving
themselves behind the fender. It would be "against ... company rules." Tr. 155. Besides, the
company maintained two on-site bathrooms. Tr. 155. Owens also noted the truck was
manufactured without a guard. Tr. 156.
With regard to the kind of injury that might result from the lack of a guard, Ellison
testified the crank shaft was a foot-and-a-half inside the truck frame and about five feet
aboveground. The compressor pulley was even closer to the frame. Tr. 74-75. If a driver or
other miner got his or her hand or fingers caught in the shaft or pulley, Ellison believed he or she
would suffer cuts and "maybe a broken bone." Tr. 75. However, he also believed such an
accident was "unlikely'' because there was no reason for a person to visit the area daily. It was
"not likely a person would be in ... [the area] unless something drew hlm there." Tr. 75.
In Ellison's view, the violation was due to the company's "moderate" negligence. He
agreed the truck was manufactured without a guard, and he noted no one reported the condition
to mine management. Tr. 76.
The condition was promptly abated by installing a screen over the cited area. Tr. 75-76.
The following day, Ellison inspected the R-25 tuck. The truck was used to transport rock
to the mine's primary crusher. The truck was stopped above the top of the ramp near the crusher.
Ellison checked the truck's park brake and found that it would not hold the truck. Tr. 77-78. The
truck was loaded, and Ellison estimated the grade on whi~h the truck was parked as "somewhere
around four percent." Tr. 78.
Ellison testified how he determined the brake was not :functioning. He ask the truck
driver to set the brake three times, and each time the brake failed to hold the truck. Tr. 78. The
truck's engine was running when the tests were conducted. Tr. 78-79. The truck's pneumatic
service brakes have a short life if the engine is not running because the air compressor cannot
refill the air brake reservoir. Tr. 79, 82-83. The only way to stop the truck when the engine is off
is with the park brake. Tr. 79, 82-83. Thus, if the engine failed, the service brakes would not
work and, given the non-functioning park brake., there would be no way to stop the truck. It

29 FMSHRC 195

would descend uncontrolled to the bottom of the pit or roll off of the road, and the driver, or
others, would be seriously, even fatally, injured. Tr. 79-80. 12 In Ellison's view, the lack of a
working park brake created a "serious and significant situation." Tr. 83.
Owens maintained Ellison did not properly test the brake. To do it right; the air pressure
should have been 120 pounds per square inch (p.s.i.). The inspector did hot let the truck operator
"pump the air to 120," thus invalidating the test. Tr. 158, 161, see also Tr. 150. Owens also
noted the truck was inspected by MSHA at least ten other times and its brakes never were found
inadequate. Tr. 150.
Owens did not share Ellison's concern that an engine failure would lead to a runaway.
He testified ifthe truck's engine cut off, the service brakes would "probably work for at least 10
or 15 minutes." Tr. 157. He maintained, "There [was] enough air [pressure] on reserve to take
care of that truck." Id.
As for the company's negligence, Ellison believed is was moderate. The truck operator
did not report the defective brake to Smith. Rather, the truck operator told Ellison the brake
worked the morning of the inspection. Tr. 80, see also Tr. 81.
After Ellison issued a citation the truck was moved onto a flat area and the park brake
was repaired. Tr. 78, 81.
THE VIOLATIONS

Citation No. 6108392 states in part:
The crankshaft pulley, drive belt and compressor pulley for
the air compressor on the Euclid R-35 ... were not guarded
to prevent contact on the moving parts by persons. The pulleys
and belt are located on the left side of the engine compartment
at the front of the truck engine, behind the left tire. This is the
same side of the engine as the engine oil dip stick. Persons are
in this area at least once each shift that the truck is operating.
Normal procedures are to check engine oil while the engine
is not running.

12

Ellison noted Smith told him the road had grades of up to ten percent. Tr. 78, see
also Tr. 79. The road also had several turns, including a long sweeping U-tum before it
descended to the bottom of the pit. Tr. 79. In addition, there was a powder magazine and a
maintenance area along the road where miners worked. Moreover, on the day the alleged
violation was cited, an excavator was operating in the area of the long tum. Tr. 80.

29 FMSHRC 196

Gov. Ex. 7.
Section 56.14107(a) requires moving machine parts to be guarded to protect persons from
the parts specified in the standard and from similar parts that can cause injury. There is no
question the cited pulleys and driv<;: belt were the kinds of parts coming within the standard. As
Ellison persuasively testified, ifthe pulleys and drive belt were operating and were contacted by
miners, they could cause a serious injury. Tr. 75.
Further, everyone agreed the parts were not guarded. Tr. 72-73, 156; Gov. Ex. 8. Indeed,
as Owens noted, a guard never was installed. Tr. 156. For these reasons I conclude the violation
of section 56.14107(a) existed as charged.
Citation No. 6108393 states in part:
The park brake on the Euclid R-25 ... [t]ruck, would
hold on the typical slope traveled with the typical
load. The truck was tested,. loaded with production
rock, on the pit haul road near the jaw crusher
where the slope is between 4% and 6% grade. The
halll road climbs about 125 feet from the loading
area near the bottom of the pit to the jaw crusher
at the top. The grade ranges between about 10%
grade to about 4%. Each truck hauls between 2535 loads each shift that the crusher operates. The
haul road has sever turns, including one sweeping,
long U turn near the bottom.
Gov. Ex.9.
There is no question Ellison found the park brake did not function as required by the
standard. Such brakes are required to hold a truck like the R-25 "with its typical load on the
maximum grade it travels." 30 C.F.R. § 1410l(a)(2). Ellison testified that the truck was loaded
and that it was parked on a grade that was "around four percent." Tr. 77-78. Although that grade
was less than the maximum grade the truck traveled (Tr. 78-79), if the park brake would not hold
on the lesser grade, it would not hold on the maximum grade. Further, it is clear the park brake
would not keep the truck from moving. Ellison testified he had the brake tested three times, and
each time it failed. Tr. 78. Although Owens challenged the way in which the tests were
conducted, he did not refute Ellison's contention that if the engine cut off and the service brakes
failed, the lack of a properly functioning park brake meant there was no sure way to stop the
truck. Tr. 55, 79, 82-83, 165. From all of this, I conclude the violation existed as charged.

29 FMSHRC 197

S&SAND GRAVITY
The Secretary did not allege the lack of a guard for the pulleys and drive belt of the air
compressor on the R-35 truck (Citation No. 6108392) was an S&S violation, and for good
reason. The evidence supports finding a miner could, but rarely would, go behind the wheel to
check on an engine malfunction or to answer the call of nature. It also supports finding the
engine should be off when the oil is checked. It is true that once behind the tire a miner could
slip or trip and contact the moving, unguarded pulleys and belt, 13 but the fact a miner rarely
would go behind the tire meant an accident would be equally rare. Indeed, the possibility of an
accident was so unlikely as to render the violation less than serious.
In contrast to the violation of section 56.14107(a) (Citation No. 6108392), the Secretary
alleged the violation of section 56.14101(a)(2) (Citation No. 6108393) was S&S. An S&S
violation is a violation "of such nature as could significantly and substantially contribute to the
cause and effect of a ... mine safety or health hazard." 30 U.S.C. § 814(d). A violation is
properly designated S&S, "if, based upon the particular facts surrounding that violation, there
exists a reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature~" Cement Div., Nat'! Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
As is well recognized, in order to establish the S&S nature of a violation, the Secretary must
prove: (1) the underlying violation; (2) a discrete safety hazard - that is, a measure of danger to
safety- contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable likelihood that the injury will be of a reasonably
serious nature. Mathies Coal Co., 6 FMSHRC 3-4(January1984); accord Buck Creek Coal Co.,
Inc. 52 F. 3rd 133, 135(7th Cir. 1995); Austin Power Co., Inc. v, Sec'y ofLabor, 81 F. 2d 99,103
(5th Cir. 1988) (approving Mathies criteria).
It is the third element of the S&S criteria that is the source of most controversies
regarding S&S findings. The element is established only if the Secretary proves "a reasonable
likelihood the hazard contributed to will result in an event in which there is an injury;" U.S. Steel
Mining Co., Inc., 7 FMSHRC 1125, 1129 (August 1985). Further, an S&S determination must
be based on the particular facts surrounding the violation and must be made in the context of
continued normal mining operations. Texasgulf, Inc., 10 FMSHRC 1125 (August 1985); U.S.
Steel, 7 FMSHRC at 1130.

Finally, the S&S nature of a violation and the gravity of a violation are not synonymous.
The Commission has pointed out that the "focus of the seriousness of the violation is not
necessarily on the reasonable likelihood of serious injury; which is the focus of the S&S inquiry,
but rather on the effect of the hazard if it occurs." Consolidation Coal Co., 18 FMSHRC 1541,
1550 (September, 1996).

13

The moving parts were within easy reach. Tr. 74-75.
29 FMSHRC 198

I conclude the violation of section 56.14101 (a)(2) (Citation No. 6108393) was both S&S
and serious. I have found the park brake on the R-25 truck was non-functioning and in violation
of section 56.1410(a)(2). I further find the. lack of the park brake contributed to the danger of the
truck running away, a condition that would endanger its driver and those working or traveling
along the road as the driver descended into the pit. Tr. 79-80. In this regard, Ellison's testimony
was convincing. Certainly, in the context of continuing mining operations, it was likely the
truck's engine would fail during one of its frequent and repeated descents into the pit and the
service brakes would be lost as air pressure faded. The service brakes might or might not lock,
but the only thing left to stop or control the truck would be the park brake. (Ellison specifically
noted, when the engine was not functioning, the service brakes quickly bled off and the park
brake had to be used. Tr. 82-83.) Moreover, the road's grades must be kept in mind. See Tr. 79.
They meant in the event of engine failure during a descent, without a park brake to slow and stop
the truck, it quickly would gather speed and most likely would roll uncontrolled down or off the
road or ramp. Tr. 79-80. It was reasonably likely that such an uncontrolled descent would result
in very serious injuries or, worse, to the truck driver and/or to those working in the area. Tr. 7980. These factors made the violation S&S.
I also find the gravity of the reasonably expected injuries resulting from the truck's
running away (contusions, broken bones, or even death) made the violation serious.

NEGLIGENCE
The violation of section 56.14107(a) (Citation No. 6108392) was the result of the
company's neglect. Negligence is the failure to meet the standard of care required by the
circumstances, and I find the Secretary established Dix River failed to meet its required standard
of care. Even though the truck was manufactured without a guard and even though the condition
was not reported (see Tr. 76), the lack of a guard was visually obvious. Moreover, I take note of
the fact such trucks are subject to inspection prior to use. Reasonable care required the exposed
moving engine parts be guarded.
In the case of the violation of section 56. 14101(a)(2) (Citation No. 6108393), I conclude
the Secretary did not establish Dix River was negligent. Although there is scant relevant
testimony on the subject, it is clear Ellison accepted what he was told by the truck's operator, that
the park brake functioned properly on the morning of the inspection. Tr. 81. The citation was
issued at 9:30 a.m., which leads me to conclude the brake was ineffective for only a very brief
period. There is no testimony the park brake was or should have been used between its preoperational inspection, when it presumably functioned properly, and the time it was cited by
Ellison, and there is no basis in the record to conclude mine management knew or should have
known the brake was defective prior to Ellison finding it so.

29 FMSHRC 199

30C.RR. §

Citation No.
6108394

4126105

56.14107(a) 14

During the course of his April 26 in.Spection, Ellison saw miners working in the general
area of the primary crusher. As a result, Ellison examined the crusher's discharge belt. Tr. 102 ..
(The belt was the No; 1 conveyor belt, and it ran from the crusher to the silo where the crushed
material was deposited: Tr. 166.) Ellison noticed an idler roller on the belt was not guarded. The
belt, which ran over the top of the roller, moved toward the right as Ellison faced the belt. The
belt caused the roller to turned clockwise. Tr. 87. See Gov. Ex.12. A walkway passed within one
foot of the roller. Tr. 88. As Ellison recalled, the roller was approximately four feet above the
ground. Tr. 91. The unguarded idler roller was "very obvious." (Tr. 91). Ellison saw no
indication it ever had been guarded. Tr. 91, 94.
The tail roller of the discharge belt also was in the area. The tail roller often needed
adjustment and cleaning. Material carried back on the belt after it discharged frequently
sloughed off in the area of the tail roller, about ten feet behind the idler roller. Tr. 89-90. Ellison
believed the area was cleaned by employees using shovels and hoses. Tr. 88-89. In fact, during
the inspection, Ellison saw a miner using a hose to clean under the belt. As Ellison recalled, the
miner was "a couple of feet" from the belt and the miner passed ''within two feet of the roller."
Tr. 90. Ellison believed miners could work from both sides of the belt, and a hazard existed
regardless of the side used. Tr. 99. However, at the time of the inspection the belt was not
operating, and Ellison could not recall if the belt was locked out while the cleaning was taking
place. Tr. 94
Ellison testified if a miner stooped under the belt to retrieve a tool, he or she could be
exposed to contact with the moving roller. In addition, because mud built up on the idler roller,
Ellison believed "people sometimes [were] tempted to take a shovel and clean the mud off." Tr.
91. His main fear was that, in the course of cleaning, miners would travel under the belt and be
exposed to the unguarded roller. He observed miners at times took shortcuts. Tr. 104.
Because the belt and the roller turned toward one another, anyone caught between them
would be pulled into the pinch point. The speed at which the belt traveled made it unlikely a
miner could extricate himself or herself. In fact, in similar situations miners had been suffocated
or killed by the belt cutting through their bodies. Tr. 92.
Owens testified that Larry Wilson, the jaw crusher operator, inspected the crusher every
morning before production started. Tr. 167. In order to do this, Wilson climbed down a ladder to
look at various levels of the crusher. When he conducted a pre-operational inspection
"[ e]verything was tagged and locked out." Tr. 167. Owens maintained that Wilson never went
near the equipment without the power being off. (He stated, "That's the rule, and they all do it."
14

The standard is set forth in n.10 supra.
29 FMSHRC 200

Tr. 167). Owens observed Wilson hosed collected fines from beneath the crusher, and it was
almost always wet in the area. Tr. 167-168.
Owens speculated the unguarded idler roller was "probably ... at least 20 feet ... [from]
the ... crusher." Tr. 167. Owens also stated the roller was "approximately 32 inches off ... the
ground," and Wilson "never [went] under it and ... never work[ed] under it, [and] never
crosse[d] under it, because ... [he'd] have to get down on .•. [his] hands and knees if he did."
Tr. 167. 15
Wilson maintained he went to the area of the idler roller every day to grease fittings. Tr.
202-203. He applied grease either in the morning before the operation started, or in the evening
after everything shut down. He never did so when the belt was moving. Tr. 202-203. The only
time other miners went into the area was when something had to be repaired. Then, all the
equipment was locked out. Tr. 203-204. Wilson testified no one traveled in the area of the return
idler while the equipment was operating. Tr. 202. Wilson observed the idler roller never had
been previously cited. Tr. 169.
Ellison found the violation was S&S because he believed the belt was operated "a long
time" without the roller being guarded. Tr. 93. He also found Dix River was negligent, but that
its negligence was tempered by the fact foreman Gene Smith, who was supposed to examine the
area, was incapacitated and could not perform the examination. No one else reported the
condition to Smith. Tr. 93. 16
The condition was abated when Dix River fabricated and installed a guard. Tr. 95.
Ellison believed this constituted good faith abatement. Tr. 100.

THE VIOLATION
Citation No. 6108394 states:
The return idler at the lower end of the # 1 conveyor
belt was not guarded to prevent contact with the
moving parts. The idler is located at the lower end
of the # 1 conveyor about 10 feet from the tail roller.

15

Wilson agreed with Owens there was not enough room to travel and work under
the belt. Tr. 205.
16

However, Ellison acknowledged it was the company's duty to assign someone to
do a proper workplace examination, and the person conducting an examination was required to
report any hazardous condition to mine management, which, in tum, was required to "repair the
situation." Tr. 94.

29 FMSHRC 201 .

It is about 4 feet above the concrete pad that the jaw
crusher and conveying equipment sits on. Persons are
in the area on a daily basis to inspect, lubricate, adjust or clean. The cleaning is accomplished by using a
water hose to wash spilled rock from under the conveyor belt; Contact with the unguarded idler could
result in loose clothing, hands, or arms becoming
entangled with the moving roller.

Gov. Ex. 11.
As previously noted, section 56.14107(a) requites moving machine parts to be guarded to
protect persons from specified and similar parts that can cause injury. An idler roller is not one
of the specified parts. However, it is a moving machine part that can cause injury. If there is a
reasonable possibility the roller can be contacted, it must be guarded. See Thompson Brothers
Coal Co., Inc., 6 FMSHRC·2094, 2097(September1984).
I conclude Ellisori' s decision to cite Dix River for a violation of section 56.14107 was
proper. The idler roller was in a position (under the belt and belt structure) where it could be
accessed and where miners might travel to repair or maintain the belt structure and or belt parts,
or to clean around the crusher.
Owens' credible testimony that the belt was too low to. travel under 17 and his testimony
that miners hosed, not shoveled, fines from wider the crusher, removed from the realm of
reasonable possibility two of Ellison's fears how a miner would be caught in the pinch point
created by the roller while shoveling or traveling under it. Nonetheless, contact remained a
reasonable possibility.
The area near the roller was constantly wet from hosing. Further, I accept Wilson's
testimony miners at times went into the vicinity of the roller to make repairs. Tr. 203-204. I
conclude the wet surface of the floor in the vicinity of the roller combined with the visits of
miners sent to hose the area, or to repair or maintain the belt and/or belt structure, as well as the
approximately 32-inch height of the roller, created a reasonable possibility a ininer would slip
and fall and be ensnared in the unguarded pinch point. Moreover, Dix River's witnesses did not
dispute Ellison's testimony that on one side of the belt a walkway passed within one foot of one
17

Although Ellison testified the roller was approximately four feet above the
concrete apron on which the structure rested (Tr. 91), Owens's testimony that it was
approximately 32 inches above the apron was more believable. Tr. 167. Owens visited the area
shortly before the hearing and presumably had a fresher recollection,_ of the conditions at and
around the crusher, and there was no evidence the roller was repositioned between Ellison's
inspection and Owens's visit.

29 FMSHRC 202

end of the roller. Tr. 88. This, too, meant a miner would be close enough to the pinch point
where a slip would be dangerous. The idler roller should have been guarded. Tr. 91-92, 104.
This stated, I recognize Owens maintained Wilson always locked out the crusher (Tr.
167), and Ellison stated the pinch point "would not be a hazard" if the belt was locked out (Tr.
96). Wilson, too, maintained when miners made repairs in the vicinity of the roller, the belt
always was locked out. Tr. 203-204. However, the history of mining is replete with injuries and
fatalities which occurred when preventive practices that "always" were implemented, were not.
Therefore, I conclude that in the context of continued mining, despite a generally practiced lockout procedure at the crusher, the guard should have been in place.

S&S AND GRAVITY
I have found there was a violation of the cited standard. It is clear to me there also was a
safety hazard that was contributed to by the violation; namely, the possibility a miner would be
caught and pulled into the pinch point. Moreover, I conclude in the context of ongoing mining
operations that even if the practice at the mine was to shut down the belt while miners made
repairs in the vicinity of the roller or hosed away accumulated material, it was reasonably likely a
miner would slip or trip and be caught in the pinch point because best mining practices are not
invariably followed, and the fact the area under and around the belt was almost always wet, made
an injury-producing slip likely.
Further, I find the Secretary established if contact with the unguarded pinch point
occurred, suffocation, laceration and/or death would result. Obviously, these consequences were
"reasonably serious," which, given the other findings, means the inspector properly found the
violation to be S&S; Moreover, in view of the likely injuries, the violation was serious.

NEGLIGENCE
The lack of a guard was "visually obvious." Tr. 91. Dix River should have known a
guard was necessary. Ellison saw no indication one ever was installed, and Dix River presented
no evidence to the contrary. Tr. 91, 94. However, Ellison's inspection was not the first time the
mine was inspected by MSHA, and the lack of a guard was not previously cited. Tr. 169. While
the failure of inspectors previously to cite the missing guard does not provide Dix River with a
defense, it lessens the company's negligence. The degree. of its negligence was less than had it
failed to replace an existing guard. Therefore, I find the company's negligence was low.

Citation No.
6108395
18

30 C.F.R. §
4/26/05

The standard states:

29 FMSHRC 203

56.14101(a)(3) IS

Later that morning, Ellison inspected a water truck Dix River leased for use at the mine.
Tr. 106. The truck was parked, but the truck driver told Ellison the truck had been used that
morning to wet down the niine's roadways, including those at the pit and stockpile Tr.106-107.
(As previously noted, Ellison testified the maximum grade of the road that ran into the pit was
ten percent. Tr. 107). At the time Ellison inspected the truck, it was located on "a flat level area
at the tip of the ramp adjacent to the ... dump area." Tr. 107.
Part of the inspection of the truck involved testing the truck's pneumatic service brakes.
The test was conducted at the flat, level area. 19 Ellison asked the driver to start the engine and let
it idle until the air pressure reached 95 pounds per square inch (p.s.i.). He then asked the driver
to apply the service brakes. When the driver applied the brakes, the air pressure dropped from 95
p.s.i. to 70 p.s.i.. This indicated there was a leak in the brake system air lines. In fact, Ellison
heard the air leaking. Tr. 115. Ellison explained if the driver applied the brakes multiple times,
the air would leak off and it would be ''very, very likely ... [the driver] would not be able to stop
the truck." Tr. 108.
Although Ellison was not a mechanic, he stated he knew "the principal operation of air
brakes." Tr. 112. He did not know the minimum air pressure needed to.stop the truck; but he
believed to be safe, the pressure should be at least 95 p.s.i. Tr. 108.20 When the truck operator
requested Ellison let the p.s.i. get to the "operating p.sj;" before thetest was conducted, Ellison
waited until the air pressure got as "high as it would go," which, according to Ellison, was 95
p.s.i. Tr. 112, 113. Because the air pressure then dropped to 70 p.s.i. and could not be sustained
at 95 p.s.i., Ellison concluded the brake system was not maintained in functional condition and
that the lack of properly maintained service brakes was reasonably likely to result in a fatal
injury. Tr. 109. Ellison noted the truck was operated on the steep, sloping road into the pit, and
that a service brake failure could lead to the truck's uncontrolled descent and to its overturning.
According to Ellison, this type of accident "often result[ed] in fatal injuries." Tr. 109. In addition
to the driver, other miners were at risk -- those that used the road and those working in an area set
aside for equipment maintenance adjacent to the road. Tr. 109-110.

All braking systems install on ... [self-propelled
mobile] equipment shall be maintained in functional condition.
19

Ellison did not ask the driver to set the service brakes on a grade because he did
not want to put the driver at risk if there were a brake failure. Tr. 114-115.
20

Ellison stated that 95 p.s.i. was in the green area of the pressure gauge in the
truck's cab, whereas 70 p.s.i. was in the red area. He was not sure ifthe gauge had a margin of
error. Tr. 109, 115.
·

29 FMSHRC 204

Ellison believed Dix River was negligent in allowing the service brakes to malfunction.
However, the company's negligence was mitigated, in Ellison's view, by the fact that he could
not establish the condition of the brakes was reported to company officials. The truck driver told
Ellison the air line "didn't leak last time ... [he] ran, .. [the truck]" (Tr; 110), and Ellison could
not remember ifhe asked.the driver whether there were problems with the service brakes on prior
runs. Tr. 113.
The condition was abated by the installation of new brake system parts. Tr. 111; Gov.
Ex.13 at 2-3.
THE VIOLATION

Citation No. 6108395 states:
The service brake on the ... water truck ... was not
maintained in a functional condition in that an air
leak existed in the area of the break chambers on the
rea[r] axle. When tested the air pressure on the
truck compressed air system, dropped from 95 p.s.i.
to about 70 p.s.i. when the service brake was being
applied. When tested at a high engine idle as long
as the service brake remained applied the
compressor would not recover air pressure. The
water truck is used to water roads throughout the
mine, including the inclined haul road coming out
of the quarry pit.
Gov. Ex. 13.
I conclude the violation existed as charged. Clearly, air was leaking from the system.
Ellison heard it, and Dix River did not deny it. Tr. 114-115. It is equally clear the air pressure in
the system dropped from 95 p.s.i. to 70 p.s.i. Tr. 114-115. Pneumatic brakes are not maintained
in "functional condition" as required by the standard, if there is a leak in the system, and this is
true even if the leak does not cause the air pressure to fall to the point where the brakes are
wholly inoperable. The condition must be viewed from the standpoint of continuing mining
operations, and in this context it is reasonable to assume that the leaking air will continue until
the brakes fail.

S&S AND GRAVITY
I have found there was a violation ofthe cited standard. I also find there was a safety
hazard contributed to by the violation, namely, and as Ellison testified, that as the truck was
driven and the driver applied the brakes, the air pressure would continue to decline and the
29 FMSHRC 205

brakes would not be able to stop or, ultimately, even to slow the truck. Tr. 108. This situation
not only endangered the truck driver, it also put at risk others who traveled or worked in the
vicinity of the truck.
Moreover, in the context of ongoing mining operations, I conclude it was reasonably
likely that the brakes would fail and injuries would result. Ellison described the road leading into
the pit as steep and long, and he noted on the day the violation was observed an excavator was
being repaired in an area along the side of the road. Tr. 109-110. Ellison properly concluded
under these circumstances a serious, even fatal, runaway accident was ''very, very likely." Tr.
108. Obviously, injuries resulting from such an accident would be either reasonably serious or
fatal. Therefore, I agree with the inspector the violation was S&S. Moreover, given the expected
consequences, it was serious.

NEGLIGENCE
The company knew the truck would be operated in circumstances where non-functioning
brakes would pose a hazard not only to the driver but to those working and/or traveling near the
truck. It realized, or should have realized, how important fully functional service brakes were to
the safety of its miners. The fact that Ellison found the truck being operated with a audibly
leaking brake system means the company did not meet the standard of care required by the
circumstances and was negligent. Although Ellison could not establish company officials knew
of the condition through a prior report or reports, and although Ellison could not establish the
system was leaking the last time the driver used the truck (Tr. 110, 113), it does not excuse the
company of negligence, but, rather, means there was no showing of aggravated conduct by the
company. The violation was audibly obvious and should have been detected and corrected.

Citation No.
6108398

30 C.F.R. §
4126105

56.20003(a) 21

Citation No. 6108398 states:
The passageway at the base of the stair to the pug
mill feed conveyor was not kept clean and orderly.
A spill of material had occurred which buried the
approach to the stair and the bottom two stair steps.
Persons must use this stair to access the pug mill
21

The standard states:
At all working operations (a) Work places, passageways, store rooms, and
service rooms shall be kept clean and orderly [.]
29 FMSHRC 206

control platform. The pug mill is seldom used
because of low demand.
Gov. Ex. 15.
During the course of the April 26 inspection, Ellison noticed a pile of spilled material at
the bottom of a "ladder stairway" leading to the pug mill. The material had fallen off the mill
conveyor (Tr. 116-117; Gov. Ex. 16). ·. The material, was of various sizes. It covered the
approach to the stairway so that the bottom two stairs or treads of the ladder were covered. Tr.
116-117, 123.
Although Ellison identified a photograph depicting the spilled Il1aterial (Tr. 116; Gov.
Ex.16), Smith maintained the photograph was misleading. According to Smith, the angle at
which the photograph was taken made it appear the material was snug against the steps, when in
fact it was not. Tr. 197. Rather, there was a narrow walkway between the spilled material and the
steps. The walkway was not shown on the photograph. According to Smith, the walkway
consisted of material that had "flattened out." Tr. 196. Smith insisted miners coming down the
ladder would step onto the flattened area. Tr. 196. The bottom step was snug to the ground, and
although the second step from the ground had loose material on it, the material was level, and
there were no mounds of material up against the steps; Tr. 196, 199; see Co. Exs. 9 and 10.
Smith also emphasized the pug mill, "hadn't been used in some time~" Tr. 196.
Ellison believed the area at the bottom of the stairway was a workplace as well as a
passageway. Tr. 118. He noted a miner "ha[d] to go up the ladder to get to the control to the pug
mill to operate it." Tr. 118; see also Tr. 119. He also believed a miner had to travel across the
material to reach and use the stairway. Tr. 117-118, 123-124.
In Ellison's opinion, the material presented a slip-and-fall hazard. If a miner fell
accessing or using the stairway, he or she could suffer an ankle, knee or wrist injury. Tr. 118; see
also Tr. 120-121. But, such an accident was not likely. Ellison explained the material, which
had been wet originally, hardened over time so that a miner was not "near as likely to fall as if it
was a fresh spill." Tr. 221. Moreover, access to the mill was limited. Tr. 221. Nonetheless,
because the spilled material prevented the area in which it existed from being kept "clean and
orderly," Ellison believed Dix River violated section 56.2003(a).

Ellison was told the pug mill was not in operation for "several months" (Tr. 121) and that
"the pug mill is seldom used." Tr. 124. Although the material was visually obvious, Ellison
considered Dix River's negligence to be no more than "moderate." In making this determination,
he noted the infrequent use of the mill. Tr. 122.
The company abated the condition by cleaning up the material with a front end loader. Tr.
122-123.

29 FMSHRC 207

THE VIOLATION
I conclude the testimony establishes the bottom two steps and the approach to the stair
leading to the pug mill were not kept "clean and orderly'' as required by section 56.20003(a). I
accept as a fact- as Ellison testified and as Gov. Ex.16 shows-·that the approach was strewn
with piles of material of various sizes. While I also accept Smith's testimony the tramped down
material created a "little walkway'' at the foot of the stairs (Tr. 196), the ''walkway'' was
obviously narrow and a misstep still could have placed a miner's foot outside the confines of the
walkway and onto the piled material. The area into which miners could step as well as the ladder
treads were parts of the "passageway'' covered·by the citation. The presence of the material in
the area approaching the ladder meant the passageway was not kept "clean and orderly." In
addition, even though, as Smith testified, the material on the bottom two steps was level, it was,
as he admitted, loose. Tr. 196. The presence of the loose material also meant the passageway to
the from the pug mill was not kept "clean and orderly'' as required by the standard.

GRAVITY
The inspector properly believed the violation was not serious. Even when the mill was
operating, access to it was limited (Tr. 121), and, as Ellison and Smith further observed, the mill
had not operated recently. Tr. 121, 124, 196. Moreover, if a miner were to access the stairway
and surrounding area, it was not likely an injury-causing accident would occur. The steps not
kept clean and orderly were the lowest two, meaning a stumble was more likely than a fall.
Further, the presence of the "little walkway'' reduced the chance a miner who stumbled
approaching the ladder would be injured, and Ellison's uncontradicted testimony, that the
originally wet material had dried, limited the chance of a stumble and injury even more. Tr. 121.

NEGLIGENCE
The piles of material and the covered treads were visually obvious. The condition
failing to do so, Dix River was
should have been detected and corrected by Dix River.
negligent, but the degree of its negligent was low. The lack of use of the area meant that it was
not subject to frequent inspection by Dix River personnel. Moreover, the diminished hazard
created by the violation justified a lower level of watchfulness on the company's part.

In

CIVIL PENALTY CRITERIA APPLICABLE TO ALL VIOLATIONS
ABILITY TO CONTINUE IN BUSINESS
The parties stipulated the proposed penalties would not affect the ability of Dix River to
continue in business. Stip. 4.

29 FMSHRC 208

The parties stipulated the mine is a small metal, nonmetal mine that operates one
production shift per day during five-day-weeks, with annual hours worked ranging from 10,000
to 20,000, and that the mine's controlling entity, Dix River, is a small operator with less than
60,000 annual hours worked per year. Stips. 5, 6.
GOOD FAITH ABATEMENT
As the witnesses testified, the conditions resulting in each violation were abated promptly
and in good faith by Dix River.
HISTORY OF PREVIOUS VIOLATIONS
The parties stipulated in 2005 the mine received seven citations over nine inspection
days, in 2004 it received no citations over 19 inspection days, and in 2003 it received six
citations over four inspection days. Stip. 7; see Gov. Ex. 2. This is a small history.
CIVIL PENALTY ASSESSMENTS
DOCKET NO. KENT 05-424..;M
Citation No.
6108357

1131105

30 C.F.R. §

Proposed Assessment

56.14112(b)

$500

I have found the Secretary did not prove the alleged violation. Therefore, there is no
basis to assess a penalty.
DOCKET NO. KENT 05-386-M
Citation No.
6108392

4125105

30 C.F.R. §

Proposed Assessment

56.14107(a)

$60.00

I have found the violation was not serious and was due to Dix River's negligence. The
violation was abated in good faith and the penalty will not affect the company's ability to
continue in business. Given these criteria, and in view of Dix River's small size and small
history of previous Violations, I conclude an assessment of $50.00 is appropriate.

Citation No.
6108393

4126105

30 C.F.R. §

Proposed Assessment

56.1410l(a)(2)

$135.00

29 FMSHRC 209

I have found the violation was serious and was not due to Dix River's negligence. The
violation was abated in good faith· and the penalty will not affect the company's ability to
continue in business. Given these criteria, and in view of Dix River's small size and small
history of previous violations, I conclude an assessment of $100.00 is appropriate.

Citation No.
6108394

4/26/05

30 C.F.R. §

Proposed Assessment

56.14107(a)

$135.00

I have found the violation was serious and was due to Dix River's negligence. The
violation was abated in good faith and the penalty will not affect the company's ability to
continue in business. Given these criteria, and in view of Dix River's small size and small
history of previous violations, I conclude an assessment of$120.00 is appropriate.

Citation No.
6108395

4/26/05

30 C.F.R. §

Proposed Assessment

56.14101(a)(3)

$135.00

I have found the violation was serious and was due to Dix River's negligence. The
violation was abated in good faith and the penalty will not affect the company's ability to
continue in business. Given these criteria, and in view of Dix River's small size and small
history of previous violations, I conclude an assessment of$150.00 is appropriate.

Citation No.
6108398

4/26/05

30 C.F.R. §

Proposed Assessment

56.20003(a)

$60.00

I have found the violation was not serious and was due to Dix River's low negligence.
The violation was abated in good faith and the penalty will not affect the company's ability to
continue in business. Given these criteria, and in view of Dix River's small size and small
history of previous violations, I conclude an assessment of $40 is appropriate.

Citation No.
6108397

4/26/05

30 C.F.R. §

Proposed Assessment

56.12025

$135.00

At the hearing, Dix River stated it wished to withdraw its request for a hearing on the
validity of the citation. Tr. 13. Accordingly, I conclude the violation existed as charged and an
assessment of $135-1.s-appropriate.

Citation No.
6108396

4126105

30 C.F.R. §

Proposed Assessment

56.12025

$60.00

29 FMSHRC 210

At the hearing, Dix River stated it wished to withdraw its request fqr a hearing on the
validity of the citation. Tr. 70. Accordingly, I conclude the violation existed as charged and an
assessment of$60 is.appropriate.
·

ORDER
Citation No. 6108357 IS VACATED. Within 30 days of the date of this decision, Dix
River SHALL PAY to the Secretary civil penalties totaling $65 5 for the violations· found above.
In addition, within the same 30 days, the Secretary SHALL MODIFY Citation No. 6108357
from a citation issued pursuant to section 104(d)(l) of the Act (30 U.S.C. § 814(d)(l))to a
citation issued pursuant to section 104(a). 30 U.S.C. § 814(a). Upon payment of the penalties ·
and modification of the citation, these proceedings ARE J>ISMISSED.

/ '; A/., If_/..~

._.!'. ... t I V / .. ,
1-----_..
DavidF. B our
•
Administrative Law Judge
(202) 434-9980
Distribution: (Certified Mail)
Brian A. Dougherty, Esq., U.S. Department of Labor, Office of the Solicitor, 618 Church Street,
Suite 230, Nashville, TN 37219
·
Martin J. Cunningham, III, Esq., Greenebaum Doll & McDonald, PLLC, 300 W. Vine Street,
Suite 1100, Lexington, KY 40507

/ej

29 FMSHRC 211

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

March 7, 2007
SECRETARY OF LABOR,
MINE. SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. SE 2006-12
A. C. No. 01-01247-66219

v.
JIM WALTER RESOURCES, INC.,
Respondent

No. 4Mine

DECISION
Appearances: Thomas A.Grooms, Esq., Office of the Solicitor, U.S. Department ofLabor,
Nashville, Tennessee, on behalf of the Secretary of Labor;
Guy W. Hensley, Esq., Jim Walter Resources, Inc., Brookwood, Alabama, on
behalf of Jim Walter Resources, Inc.
Before:

Judge Zielinski

This case is before me on a Petition for Assessment of Civil Penalties filed by the
Secretary of Labor ("Secretary"), pursuant to section 105 of the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 815 ("Act"). The petition alleges that Jim Walter Resources, Inc.,
("Jim Walter") is liable for four violations of the Secretary's regulations applicable to
underground coal mines, and proposes the imposition of civil penalties in the amount of
$18,714.00. A hearing was held in Birn;iingham, Alabama, and the parties filed briefs after
receipt of the transcript. 1 The parties agreed to settle one of the alleged violations during the
course of the hearing, and made an oralmotion to approve the settlement. That motion will be
granted. For the reasons set forth below, I find that Jim Walter committed two of the three
remaining alleged violations, and impose civil penalties in the amount of $9,300.00 for those

1

Respondent's reply brief included references to portions of a deposition transcript that
were not in evidence. The Secretary moved to strike that text and a footnote alluding to the
absence of charges under section 110(c) of the Act. The paragraph beginning on the bottom of
page seven of Respondent's reply brief and carrying over onto page eight is hereby stricken. The
motion as to the footnote is denied. The Secretary had requested leave to supplement the n~cord
with portions of Woods' deposition, but did not timely do so. The Secretary's motion for an
extension of time, and Respondent's motion to supplement the record with portions of Church's
deposition, were denied by Order dated December 4, 2006.
29 FMSHRC 212

violations.
Findings ofFact- Conclusions ofLaw
Jim Walter operates an underground coal mine, the No. 4 Mine, near Tuscal()osa,
.
Alabama. Like most mines in the area, it is "gassy," liberating over seven million cubic feet of
methane per day. As a result, it is subject to 5-day spot inspections by the Secretacy's Mine .·
Safety and Health Administration ("MSHA"), pursuant to section 103(i) of the Act. 30U.S.C.
§ 813(i). On June 8, 2005, John M. Church, an MSHA inspector, conducted a spot inspection at
the No. 4 Mine. He was accompanied by Steven E. Womack, an inspector-in-training.
After meeting with management officials and reviewing pertinent documents, including
preshift reports, Church and Womack entered the mine. They were accompanied by Arnold G.
Loggins, a miners' representative, and Jimmy E. Brackner, Jim Walter's associate safety
supervisor. Church knew from prior experience that the No. 8 section, or mechanized mining
unit, was being mined with an experimental piece of equipment, and that the mining method
created difficulties in maintaining proper ventilation. He determined to inspect the No. 8 section,
and proceeded to that location.
The "experimental" miner was a Yoest-Alpine combination continuous miner and roof
bolter. Jim Walter was trying the machine out in the hope that it would be more efficient in
developing longwall mining sections. It was a "full face" miner, which made turning comers
while mining more difficult, and required that working faces be ventilated with an auxiliary fan
and tubing, rather than line curtain. Because of the properties of the Alpine miner, a modified
mining procedure was used on the No. 8 section. Only three entries were driven, instead of the
usual four,· and entries were driven 240 feet deep before connecting crosscuts were mined.
Appended to this decision is a copy of exhibit G-8, a sketch depicting the layout of the section as
it existed at the time of the inspection. The far right entry, #3, was first driven inby 240 feet from
the last open crosscut. While mining in the #3 entry, the auxiliary fan was located on the right
side of the section, and 20-inch diameter ventilation tubing was maintained within I 0 feet of the
face. After that entry was mined, line curtain was installed to maintain face ventilation, and the
auxiliary fan was moved to the #I entry. Ventilation tubing was placed in the #1 and #2 entries.
The #1 entry was driven, and the next crosscut, referred to as the #IR entry, was partially driven. 2
The Alpine miner was then moved into the #2 entry and line curtain was installed in the #I and
#IR entries. As noted below, the line curtain in the #2 entry, as depicted on the exhibit, was not
installed until after the Alpine miner had broken down and it was apparent that the auxiliary fan
would be turned off.
Primary ventilation was supplied by multiple main mine fans, which forced nearly 70,000
cubic-feet-per-minute ("CFM") of air through the section. Intake air flowed in the #2 and #3
2

The #IR entry, the beginning of the next crosscut, was also referred to as the No. 1to2

entry.
29 FMSHRC 213

entries. A check curtain was placed in the #2 entry, outby the last open crosscut, to force the
intake air into the #3 entry. At the time of the inspection, line curtain had been installed in the #3
entry to direct the intake air to the face. It then flowed outby on the le.ft side of the #3 entry into
the last open crosscut. Because the auxiliary fan had been turned off, check and line curtains had
been installed to channel the air inby to the face in the #2 entry, then to the #1 entry and over to
the #lR face and the #1 face. It then flowed outby on the le.ft side of the #1 entry to the last open
crosscut and outthe #1 return entry.
Jim Walter followed a work schedule called "hot seating" on the No. 8 section. The
midnight, or owl, shift started at 11:00 p.m. Rather than leave the work area at 6:00 or 6:15 a.m.,
the miners would continue working until the day shift personnel arrived and took over operation
of the equipment. The day shift started at 7:00 a.m., and the owl shift did not normally get out of
the mine until about 8:00 a.m. However, this schedule was not followed on June 8, 2005. The
Alpine miner broke down around 3 :30 a.m., and attempts to repair it were unsuccessful. The
manufacturer's representative was contacted and was scheduled to arrive later that morning.
Since no mining could be done, Tommy L. Spencer, the section coordinator, directed the owl
shift to leave after a regular eight-hour shift, rather than stay over for the arrival of the day shift.
Tr. 252, 309.
Because the owl shift would be leaving the section before the day shift arrived, for more
than one hour no miners were scheduled to be on the section. Applicable regulations require that
when no one is present, auxiliary fans and other mechanized equipment must be deenergized, and
line brattice (curtain) or other face ventilation control devices must be used to maintain
ventilation to affected faces. 30 C.F.R. § 75.331. Jim Walter's approved ventilation plan
required that air flow of at least 3,000 CFM be maintained at each idle face. Tr. 53-54; ex. G-3.
James E. Woods, the owl shift foreman, testified that he conducted a preshift examination
of the No. 8 section between 4:37 and 5:22 a.m. Tr. 301-08; ex. G-7. At that time, the auxiliary
fan was operating, required ventilation was being maintained at the faces, and no unusual or
hazardous conditions were found. Thereafter, he talked to Spencer, and was advised that the owl
shift would be leaving before the next shift arrived. Tr. 309. He instructed the miners under his
supervision, a total of 12 men, to install line curtain in the #2 entry, and to tie down the check
curtains in the #2 entry and the last open crosscut. 3 Tr. 311-12. He then instructed the electrician
to deenergize the auxiliary fan. Tr. 318. At 6:10 a.m., he called the control room and reported
the results of his earlier preshift examination, which were recorded in the fire boss book.
Tr. 302. Woods testified that, as the men were finishing their assigned tasks and preparing to
leave, he again traveled to the faces, found no hazardous conditions, and believed that required
air flow was being maintained. Tr. 318-19. He left the section at 6:15 - 6:20 a.m. and, after
exiting the mine, sigiied the book entry of the results of his preshift examination. Tr. 303, 315,
334, 343;

3

The first portion of the line curtain running up an entry, the part that spanned the last
open crosscut, was referred to as check curtain. Tr. 312.
29 FMSHRC 214

Ex. G-7.
Church and the rest of the inspection party reached the section about 8:00 a.m., shortly
after the day shift personnel arrived. The day shift foreman was Ed Hosmer, and his crew
consisted only of a laborer and an electrician, a reduced "idle" crew, because mining could not .be
done. 4 Hosmer followed Jim Walter's established practice of having his crew wait outside the
section, while he traveled to the faces to check for hazardous conditions and planned the work for
the shift. 5 He discovered poor ventilation flow at the faces, and high levels of methane in the #2
and #1 and #IR faces, which he reported to the crew upon his return. He instructed the
electrician to deenergize the power center and instructed the men to work on ventilation controls,
i.e., to instal and tighten up check and line curtains, in order to increase ventilation to the faces.·
and alleviate the hazardous conditions. Tr. 369-70, 3 75. Church and Womack had inspec~ed a
battery charger, and were in the vicinity of the power center when Hosmer returned. However,
neither of them heard Hosmer relate that he had found high levels of methane.
The inspectors proceeded across the section to the belt tailpiece in the #3 entry, and
traveled inby toward the #3 face. When they got to the face, it was apparent that there was
virtually no air flow. Church attempted to take an airflow reading with an anemometer, but there
was not enough velocity to turn the blades of the meter. Tr. 50. He determined that the 3,000
CFM of ventilation required by the approved ventilation plan was not being maintained, and
issued Citation No. 7682300 for that violation. 6 Ex. G-13. The line curtain in the #3 entry was
poorly hung, with gaps at the top and bottom and at seams. Tr. 59. This allowed air to "short
circuit" from the intake side to the return side without going to the face. Brackner began to assist
on the curtain work. Loggins had gone to the #2 entry to work on curtains. Tr. 384.:.85. Church
remained in the #3 entry, in the hope that ventilation could quickly be restored and he could
terminate the citation. After about 20 minutes, he decided to move on to the #2 entry, in part,
because he suspected that there were other ventilation problems. When he arrived he saw that
new line curtain had been hung across the last open crosscut up to the #2 face, and two miners .
were leaving the face. Tr. 68. They told him that they had just hung new curtain in the #2 entry: 7
Air flow at the #2 face was adequate, and there were no hazardous atmospheric conditions.
Church and Womack proceeded into the #1 entry and traveled inby, turning into the

4

Hosmer passed away prior to the hearing.

5

The crew waited at the "kitchen," a lunch table that was set up outby the second-to-last
open crosscut. Tr. 369.
6

Jim Walter did not contest that citation or the civil penalty that was assessed for it. It
is not at issue in this proceeding.
7

The new curtain had been hung over some older, ineffective curtain that had been
placed there by the owl shift. Tr. 374, 385.
29 FMSHRC 215

incomplete crosscut, the #IR entry. They noticed poorly hungJine curtain, similar to that they
had seen in the #3 entry. They both carried "Solaris" meters that continuously monitored the
concentrations of five substances in the atmosphere. Their meters were set to provide visual and
audible warnings when the concentration of methane reached I% and/or when the concentration
of oxygen dropped below 19.5%. About half way to the #IR face, Church's and Womack's
meters alarmed, and showed methane at or above 5% and oxygen content of I5.9-I6.0%, both
extremely hazardous conditions. 8 Church attempted to take an air flow measurement, detected
no flow, and immediately departed the area. Spencer arrived on the section about 9:45 a.m., with
the Alpine representative, and immediately began to assist on the curtain work. Church and
Womack encountered Spencer as they reached the #I entry, where Church issued an imminent
danger withdrawal order pursuant to section 107(a) of the Act. 9 They then returned to the #IR
entry and took bottle samples of the atmosphere. The power center had been deenergized, and
the crew continued to work on the line and check curtains in an effort to remedy the ventilation
problems. Ventilation was restored in the #3 entry, and that citation was terminated at I 0:05 a.m.
Ex. G-13. The required flow of3,000 CFM could not be achieved in the#IR entry. Tr. 183,
392. However, the flow was sufficient to clear the methane. The power center and auxiliary fan
were then reenergized, w~ich supplied 5,700 CFM to the #IR face. Ex. G-11 p.14. The
citations and imminent danger order were terminated at 10:43 a.m. Ex. G-2, G-4, G-5.
Church issued citations based upon the conditions in the #1 and #lR entries, alleging that
Jim Walter failed to follow its approved ventilation plan and failed to maintain the required level
of oxygen in places where persons work or travel. He also issued a citation alleging that Jim
Walter failed to conduct a proper preshift examination, because he felt that the conditions should
have been discovered and corrected by Woods before he left the section. The fourth citation,
which the parties have settled, pertained to a defective main mine fan door, and is not related to
the other violations. The citations are discussed below in the order that they were presented at
the hearing.
Citation No. 7682297
Citation No. 7682297 alleges a violation of 30 C.F.R. § 75.370(a)(l), which requires that
mine operators "develop and follow a ventilation plan approved by the [MSHA] district
manager." Church described the violation in the "Condition or Practice" section of the citation
as follows:
The ventilation plan was not being followed on the Number 8 Section at this mine
in that adequately installed controls were not in place so as to dilute, render
harmless and carry away methane gas. The line brattice installed in the Number 1
and Number 1 to 2 [# IR] working places did not reach the mine floor, gapped

8

The maximum concentration of methane reportable by the meters was 5%.

9

Jim Walter did not contest the imminent danger order.
29 FMSHRC 216

open along the top, had tears, and was open at the comer of the last open crosscut
thus not allowing at least 3,000 cubic feet per minute of air to reach the working
faces to remove a concentration of methane gas measured to be in excess of five
( 5) percent. When air readings were attempted in these places the vanes of the
anemometer would not turn.
Ex. G-2.
Church determined that it was highly likely that the violation would result in a
permanently disabling injury, that the violation was significant and substantial, that four
employees were affected, and that the operator's negligence was high. A civil penalty in the
amount of $8,300.00 has been proposed for this violation.
The Violation
At the time of the inspection, ventilation controls in the #1 and #IR entries were in such
poor condition that there was virtually no air flow at the faces, which resulted in the build-up of
high levels of methane. Hosmer had told his day-shift crew that he found high concentrations of
methane in those areas, and in the #2 entry, when he conducted his inspection at the.beginning of
the shift. Tr. 369. He told Brackner and Loggins the same thing when he met them in the #2
entry at the time Church and Womack arrived. Tr. 382, 406. The newly hung line curtain in the
#2 entry had remedied the condition in that entry before Church arrived, but the condition
continued to exist when Church inspected the #I and #IR entries. Tr. 73, 81-87. Brackner
confirmed that his detector also alarmed at those.locatio:os, and showed high levels of methane
and low oxygen content. Tr. 409. A bottle sample taken by Church in the #IR entry contained
24.29% methane, well above the explosive range of 5-15%, and 15.81% oxygen, well below the
required 19.5%. Tr. 81-85; ex. G-12. Air flow was woefully inadequate, and did not approach
the 3,000 CFM required by the ventilation plan. Jim Walter does not dispute the fact that
ventilation was inadequate in the #1 and #IR entries. The regulation was clearly violated.
Significant and Substantial
A significant and substantial ("S&S") violation is described in section I 04(d)(I) of the
Act as a violation "of such nature as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard." A violation is properly designated
S&S "if, based upon the particular facts surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to will result in an injury or illness of a reasonably serious
nature." Cement Div., Nat'! Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
·
The Commission has explained that:

In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum, the Secretary of Labor must
29 FMSHRC 217

prove: (1) the underlying violation of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.

Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984) (footnote omitted); see also, Buck Creek Coal,
Inc. v. MSHA, 52F.3d133, 135 (7th Cir. 1999); Austin Power, Inc. v. Secretary, 861F.2d99,
103-04 (5th Cir. 1988), aff'g Austin Power, Inc., 9 FMSHRC 2015, 2021 (Dec. 1987) (approving
Mathies criteria).
In US. Steel Mining Co., Inc., 7 FMSHRC 1125, 1129 (Aug. 1985), the Commission
provided additional guidance:
We have explained further that the third element of the Mathies formula "requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury." U.S. Steel Mining Co., Inc.,
6 FMSHRC 1834~-1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)(l ), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U.S. Steel
Mining Co., Inc., 6 FMSHRC 1866, 1868 (August 1984); US. Steel Mining Co.,
Inc., 6 FMSHRC 1573, 1574-75(July1984).
This evaluation is made in consideration of the length of time that the violative condition
existed prior to the citation and the time it would have existed if normal mining operations had
continued. Elk Run Coal Co., 27 FMSHRC 899, 905 (Dec. 2005); U.S. Steel Mining Co.; Inc.,
6 FMSHRC at 1574. The question of whether a particular violation is significant and substantial
must be based on the particular facts surrounding the violation. Texasgulf, Inc., 10 FMSHRC
498 (Apr.1988); Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007 (Dec. 1987).
Jim Walter's failure to comply with its approved ventilation plan directly resulted in
extremely hazardous conditions, concentrations of methane that had reached the explosive range,
and serious oxygen deficiencies in locations where persons were scheduled to travel and work. 10
Any injury that might result from an ignition of methane or exposure to oxygen deficient air
would be serious, and potentially fatal. Consequently, it is the third Mathies criteria that is
determinative of whether the violation was. S&S, i.e., whether it was reasonably likely that the
hazard would result in an injury.

10

The methane most likely originated nearthe #IR face, in a very high concentration.
Because of the virtually non-existentair flow, it remained heavily concentrated. However, as it
migrated out the entry, it mixed with the existing atmosphere, at some point passing through the
explosive range of 5-15%. Tr. 86.
29 FMSHRC 218

Jim Walter's primary argument that the violation was not S&S is that it was not shown
that an ignition of the methane was likely because there is no evidence of an ignition source in
the section or in proximity to the methane concentration. Respondent also argues that it
discovered the deficiencies in the normal course of mining operations, and that appropriate
corrective action had been initiated before Church arrived. Consequently, the hazardous
condition existed for a limited period of time, and would have been corrected in the normal
course of operations without significant risk of injury, whether or not MSHA had appeared on
the scene; 11 The Secretary counters that the conditions were extremely hazardous and posed
grave risk of serious or fatal injuries to miners and other persons in the vicinity, including the
inspectors, who were not informed of the conditions and entered the affected area;
Jim Walter's S&S argument is focused on the methane hazard, most likely because
Church based part of his assessment of gravity on the possibility of an ignition. Tr. 165-67.
However, as Church made clear, the hazard contributed to by the violation was a dual one,
explosive levels of methane and low levels of oxygen, both of which he considered to be very
serious conditions. Tr. 79-80, 101.
Church was, understandably, very concerned about explosive levels of methane on an
active mining section, and was aware. of previous methane ignition disasters at Jim Walter mines.
Tr. 93-94; ex G-10 at 15. ·Jn analyzing the hazard presented by methane, the critical question is
whether there was any likelihood of explosive concentrations of methane coming into contact
with an ignition source. See Texasgulf, Inc., 10 FMSHRC 498, 501(April1988). The Secretary
points to several potential ignition sources, including the auxiliary fan, the battery charger,
mobile equipment and a power center. Tr. 93-94. However, the fan, and presumably the
continuous miner, were permissible pieces of equipment, and power to the fan and the miner had
been.cut prior to.the owl shift's departure. The power center was deenergized immediately after
Hosmer found the hazardous conditions. Moreover, both the battery charger and the power
center were located outby the section in the intake air courses. The Secretary offered no
explanation of how the methane accumulation, which would eventually be swept out the #1
return entry, could possibly come into contact with those pieces of equipment. In addition, the
auxiliary fan was located outby the last open crosscut in the #I entry. The stoppings separating
the #I entry from the #2 entry assured that, regardless of the condition of the ventilation curtains,
nearly 70,000 CFM of air would be flowing in the last open crosscut between the #1 and #2
entries and out the #1 entry past the fan. Even if power somehow might have been restored to the
fan, it is highly likely that the apparently limited amount of methane in the # 1R entry would have
been diluted well below any hazardous level as soon as it reached the last open crosscut.
Whether the violation was S&S due solely to the methane hazard would be a close call.
However, the violation contributed to a second hazardous condition, low oxygen levels.
11

The hazardous condition most likely arose shortly after the auxiliary fan was turned
off, i.e., .about 7:00 a.m. It appears that Hosmer, the day-shift crew, and other personnel acted
appropriately in discovering and responding to the hazard, and that it was abated by 10:43 a.m.,
with the assistance of Loggins, Brak:ner and Spencer. Ex. G-2, G-5.
29 FMSHRC 219

Respondent argues, with respect to the S&S designation on Citation No. 7682298, which
cited low oxygen levels, that no one was exposed to the hazard until the inspectors found it. It
further asserts that "there is no proof that [Hosmer traveled there] or; ifhe did, that he would
have done so in an unsafe manner." Resp. Br. at 27. However, pursuant to Respondent's
claimed policy, Hosmer traveled to the faces to check for hazards and plan work for the shift.
He found excessive methane (and presumably low oxygen levels) in the #1 and #2 entries. In its
arguments on negligence and S&S, Respondent makes much of its policy and the fact that it
found and was addressing the hazards. Hosmer was clearly exposed to the hazard, as were
Church and Womack. Those persons were experienced and well-trained, and were equipped
with monitoring devices that were able to detect the hazardous conditions. However, that does
not eliminate the possibility of injury. It is also possible, although less likely, that other miners
who were not equipped with monitoring devices might have been exposed. The ventilation flow,
although extremely limited, would cause the dangerous atmosphere to migrate out the # 1 entry
where miners were working on the line curtains. Tr. 104-06.
The low oxygen levels posed an insidious hazard, to which at least three persons were
actually exposed. Church was particularly concerned about the low oxygen levels, because at
concentrations below 17% persons can become confused, and if they stay in such conditions
fatalities can result. Tr. 101-02. He also was concerned that continued accumulation of methane
might further reduce the level of oxygen, and make the condition extremely hazardous. 12
Considering the nature of the hazards, the high level of danger posed by each, the fact that
virtually everyone on the section was exposed to injury from the hazardous methane condition;
and the actual exposure of three persons and the potential exposure of others to the oxygen
deficiency, it was reasonably likely that a reasonably serious injury would occur. I find that the
violation was S&S.
Negligence
Woods testified that he made another inspection of the section after the auxiliary fan had
been turned off, and his crew had installed line curtain to the #2 face and made adjustments to
other line and check curtains. All of the curtains were properly hung and weighted, were straight
up and down, and were channeling the ventilation air as they were intended to do. Tr. 313-15.
12

Respondent argues that a printout of readings from Church's Solaris meter showed
that he did not regard the conditions as serious, because he remained in the substandard
atmosphere for five minutes. Resp. Br. at 27; ex G-9. However, both Church and Womack
testified that they left the area immediately upon encountering the conditions. Tr. 87, 141-45,
219. Womack's field notes also indicate that they promptly left the area, but returned to take
bottle samples. Ex. G-11 at 8. The printout relied upon by Respondent does not establish that
they remained in the area, but shows that they were in substandard atmospheric conditions at
three times, the latter two being less than two minutes apart. The printout is consistent with
Church's and Womack's testimony.
29 FMSHRC 220

He found no hazardous conditions. Tr. 318-19. However, there is no doubt that at the time the
day-shift foreman arrived on the section, about ninety minutes after Woods left, the ventilation
controls, notably the line curtain in all of the entries and the check curtains in the #1 and #2
entries, were woefully inadequate to maintain required ventilation, and. that hazardous levels of
methane had accumulated as a result.
Woods testified that after he departed "any number of things" could have happened to ·
impair the efficacy of the ventilation controls. Tr. 316-18. He cited as examples, a rib roll.that
could have tom down up to 70 feet of curtain, or curtain tearing from supporting structures.
Tr. 316-18, 352. However, Brackner testified that he had no recollection of seeing evidence of a
rib roll that would have knocked line curtain down, and there is no other evidence of such an
occurrence. Tr. 412. Spencer explained that pressure generated by the main mine fans can tear
curtains loose. However, he also agreed that curtains should be installed properly such that they
would not be damaged by normal ventilation pressure, and he had no explanation as to how the
ventilation became inadequate after Woods claimed to have verified proper ventilation after the
auxiliary fan had been turned off. Tr. 274-76. There is no evidence ofpressure surges, or other
unusual pressures that might have produced significant damage to ventilation controls.
Moreover, several witnesses described numerous defects that were clearly the result of improper
installation. There were gaps of two feet or more where the curtain did not extend to the footwall
in the #1 and #3 entries. Tr; 59, 70-71, 390, 411. The check curtain at.the #1 entry was partially
missing and the remainder was not weighted or attached to the footwall, rendering it virtually
useless. Tr. 61, 215-16. There was no evidence that timbers or weights were present, from
which curtains might have tom.
Woods could not have inspected the entries and found properly installed curtains, as he
claimed. It is also virtually impossible that Woods could have made an inspection of the faces
after the auxiliary fan had been deenergized and found adequate air flow. I find that he did not
do so. He knew, from his preshift inspection, that there were deficiencies in the curtains. He
should have known that the effect of those deficiencies would be exacerbated when the auxiliary
fan was turned off, particularly in the #1 and #IR entries, where the curtains would then become
the only means of providing ventilation. As noted below, ventilation at the #3 face must have
been marginal when he conducted the preshift inspection, which should have been a signal that it
would be difficult to achieve the required ventilation flow with the condition that the curtains
were in. 13
Upon consideration of the above, and the fact that, as a section foreman, Woods'
negligence is attributable to Respondent, I agree with Church's assessment and find that
Respondent's negligence was high.
13

I accept the fact that Woods has a history of working in safety-related positions, and
was well aware of the hazards posed by poor ventilation in gassy mines, having lost friends in
previous methane explosions. Tr. 287-90. Nevertheless, the evidence that he did not conduct the
second inspection that he claimed to have done is nearly overwhelming.
29 FMSHRC 221

Citation No. 7682298
Citation No. 7682298 alleges a violation of 30 C.F.R. § 75321(a)(l), which requires that
"air in areas where persons work or travel ... contain at least 19.5 percent oxygen." Church
described the violation in the "Condition or Practice" section of the citation as follows:
On the Number 8 Section in the Number 1 to 2 working place and working face
an oxygen concentration of at least 19.5 percent is not being maintained. When
measured with an approved detector, it was determined that only 15.9 percent of
oxygen was present.
Ex. G-5.
Church determined that it was reasonably likely that the violation would result in an
injury involving lost work days or restricted duty, that the violation was significant and
substantial, that one employee was affected, and that the operator's negligence was moderate.
A civil penalty in the amount of $1,500.00 has been proposed for this violation.
The Violation - S&S

As is evident from the discussion of the violation alleged in Citation No. 7682297, there
is no dispute that oxygen concentrations in the range of 16% existed in the #1 and #IR entries,
places where persons normally worked or traveled. The regulation; which specifies that air in
such places be composed of at least 19.5% oxygen, was violated. Jim Walter argues that the low
oxygen levels occurred because the oxygen was displaced by methane. It challenges the fact of
violation, citing cases that recognize that an operator typically has no control over the release of
methane and that the mere presence of methane does not establish that mandatory health and
safety standards have been violated. 14 Accepting the premise that the low oxygen concentration
was the result of displacement by methane, Jim Walter's argument is unavailing because it was
responsible for the ventilation controls on the section, and its negligence in maintaining those
controls lead directly to the accumulation of methane and the low oxygen levels.
Respondent also argues that this citation is duplicative of the ventilation plan citation,
because the requirement for 3,000 CFM of ventilation was designed to ensure adequate oxygen
levels and that the same actions abated both conditions. This argument too, must be rejected.
Citations and orders alleging violations of different standards arising out of the same, or
related, conduct are not duplicative, as long as the standards involved impose separate and
distinct legal duties ori an operator. Western Fuels-Utah, Inc., 19 FMSHRC 994, 1003-05 (June
1997) (citing Cyprus Tonopah Mining Corp., 15 FMSHRC 367, 378 (Mar. 1993); Southern Ohio

14

Drummond Co., 25 FMSHRC 767, 770 (Dec. 2003)( AU) citing Mid-Continent Coal
and Coke Co., 8 IBMA 204 (1977).
29 FMSHRC 222

Coal Co., 4 FMSHRC 1459, 1462-63 (Aug. 1982); and El Paso Rock Quarries, Inc., 3 FMSHRC
35, 40 (Jan. 1981)). In Western Fuels-Utah, the Commission held that a charge of violating a
specific standard was duplicative of a charge of violating a more general standard. However, the
Commission made clear that its decision was not based solely upon the premise that every
violation of the more specific standard would also be a violation of the more general one.
Rather, it looked to whether the operator had been cited for more than one specific act or
omission. Had there been evidence of additional deficiencies that violated the general regulation,
such that that allegation would not have been based upon the identical evidence used to support
the violation of the more specific standard, the charges would not have been found duplicative.
19 FMSHRC at 1004 n.12.
Here, the respective provisions impose entirely separate duties, one to maintain a specific
volume of air flow at the faces, the second to assure adequate oxygen content of air wherever
persons are scheduled to work or travel. The evidence supporting each violation is separate and
distinct, and a violation of one standard would not necessarily entail a violation of the other. The
virtually non-existent air flow in the #3 entry did not result in hazardous atmospheric conditions.
Conversely, as Respondent points out in its methane displacement argument, high methane
concentrations, resulting ill low oxygen concentrations, can occur despite air flow of3,000 CFM
or even 60,000 CFM. Tr. 111-12, 283-84, 322. Citation No. 7682298 is not duplicative of
Citation No. 7682297.
I also find that the violation was S&S. As noted above, the insidious nature of oxygen
deficient air, coupled with the actual exposure of at least three persons, and possible exposure of
others, made it reasonably likely that the hazard contributed to by the violation would result in a
reasonably serious injury. I also find that the operator's negligence was high, rather than
moderate. I see no reasonable distinction between the degree of negligence attributable to
Citation No; 7682297 and this one. I also find, as indicated above, that more than one person
was exposed to the hazard. However, despite the rejection of Respondent's duplication
argument, it is clear that the violations overlap to some extent. The oxygen deficient air was one
of the hazards contributed to by the ventilation plan violation, and was instrumental in sustaining
the S&S determination with respect to that citation. The proposed penalty will be reduced to
reflect the fact that the hazard contributed to by this violation was substantially factored into the
gravity findings with respect to the ventilation plan violation.
Citation No. 7682299
Citation No. 7682299 alleges a violation of 30 C.F.R. § 75.360(b), which requires that
preshift examinations be conducted in areas where miners are scheduled to work or travel, and
that the certified person conducting the examination "shall examine for hazardous conditions,
test for methane and oxygen deficiency; and determine if the air is moving in its proper
direction." Church described the violation in the "Condition or Practice" section of the citation
as follows:

29 FMSHRC 223

An adequate pre-shift examination was not conducted for the Number 8 Section
for the day shift of 0610612005. The conditions called outside and recorded in the
examination booklet do not reflect the actual condition of the section ventilation.
Upon the day shift maintenance crew arriving on the section no changes were
made to the section ventilation controls, as stated by the day shift foreman, prior
to arrival on the section by MSHA to conduct a 5-day spot ventilation inspection
(E02). The following conditions were found.
(1) No airflow in the Number 3 working face due to poorly installed line brattice
which took a considerable amount of time to correct. Approximately 260 feet of
line curtain is in place and needed to deliver sufficient airflow into the Number 1
working face.

(2) Poorly installed line brattice in the Number 1 and Number 1 to 2 working
places allowed an accumulation of methane gas in excess of five (5) percent to be
present and an oxygen content of only 15 .9 percent. The Number 1 face is
approximately 248 feet inby the last open crosscut and the Number 1-2 crosscut is
mined to a depth of 115 feet off the Number 1 entry.
The line curtain mentioned was hung in such a manner that it did not touch the
mine floor,-had large gaps at the top and where sections of the curtain ended and
another started, was open at the comer of the last open crosscut, and was tom in
many locations. An adequate examination would have shown these conditions
which are obvious to a casual observer much less a trained and certified pre-shift
examiner. The section auxiliary fan when turned off as was the case in hand
presents considerable· changes to the section ventilation which must be addressed
by use of line curtain. Pre-shift examinations are conducted and report[ ed] so as
to alert management and on-coming workers that either no hazards. exist or that
areas are not safe to enter which requires corrective action to be taken. This mine
liberates in excess of seven (7) million cubic feet of methane gas every 24 hours.
Therefore, an adequate pre-shift examination showing accurate conditions of the
ventilation controls and atmosphere is essential to the health and safety of miners
entering these areas.
These conditions are contributing factors to the issuance of imminent danger order
No. 7682296 being issued on 06/08/2005. Therefore no abatement time was set.
Ex. G-6.

Church determined that it was highly likely that the violation would result in a
permanently disabling injury, that the violation was significant and substantial, that four
employees were affected, and that the operator's negligence was high. A civil penalty in the
amount of $8,300.00 has been proposed for this violation.

29 FMSHRC 224

The Violation
The Secretary's "final legal position" on this violation is that Woods conducted an
inadequate preshift examination because he "failed to identify and to correct the hazards set forth
in the body of the citation, most importantly the poor condition of the line curtains, which failed
to provide sufficient ventilation to the Number 3 and Number I right working faces!' Sec'y
Reply Br. at 5-6. Respondent contends that Woods' preshift examination was timely and
accurately reflected that no hazardous conditions existed at the time the examination was made.
Woods conducted a preshift examination of the section between 4:37 a.m. and 5:22 a.m.,
which was timely under the regulation. 15 He found positive air flow, no hazardous conditions,
and the highest concentration of methane detected was 0.3%. Ex. G- 7. He called the results of
his inspection out at 6: 10 a.m., they were recorded in the fire boss book, and he signed the book
entry after exiting the mine. There is no evidence that any ofWoods' observations were
inaccurate or erroneously recorded. Church did not feel that the report of the examination had
been fabricated. Tr. 119. The examination was performed while the auxiliary fan was operating,
which assured that substantial volumes of air were supplied to the #2, #1 and #IR entries and
faces. Tr. 319-20. Ventilation at the #3 face, which should not have been affected significantly
by the auxiliary fan, was most likely marginal. 16 However, there was no methane accumulation
in the #3 entry at the time of Church's inspection, and there is no evidence that hazardous
conditions existed in the #3 entry when Woods inspected it at about 5:05 a.m. Ex. G-7 .. Church
acknowledged that it was possible that ventilation was adequate when Woods left the section,
i.e., even when the auxiliary fan had been turned off Tr. 117.
At the time Woods conducted the preshift examination, the line curtains inthe #3 entry
and in the #1 and #lR entries were most likely in poor condition, essentially as Church found
them several hours later. Woods himself stated that they ..weren't perfect, but [they were] doing
the job [they were] supposed to do." Tr. 312. Indeed, the check and line curtains could have
supplied adequate ventilation, even if they were in relatively poor condition, because.only 3,000
CFM of air, less than 5% of the air flow supplied by the main mine fans, was required at the
faces. While Woods should have, and apparently did, observe the obvious defects in the line
curtains, those defects were not, in themselves, hazardous conditions, and had not produced
hazardous conditions at the time of his inspection. Church testified that defects in ventilation
control devices, like line curtains, need not be included in the report of a preshift examination,
as long as the required ventilation is being supplied. Tr. 122-23.

15

The regulation requires that the preshift examination be conducted "within 3 hours
preceding the beginning of any 8-hour interval during which any person is scheduled to work or
travel underground." 30 C.F.R. § 75.360(a)(l).
16

Church and Spencer testified that the auxiliary fan would not have had much impact on
ventilation in the #3 entry. Tr. 174, 259.
29 FMSHRC 225

The hazardous conditions most likely developed, as Church believed, shortly after the
auxiliary fan had been deenergized. Tr. 116-17. He noted in the.citation that the shutting off of
the auxiliary fan would result in "considerable" changes to the section ventilation. It was his
position that, in order to accurately reflect the conditions on-coming workers would confront, a
preshift examination should have been conducted after the fan had been turned off, even if an
earlier preshift examination had been conducted. Tr. 121; ex. G-6.
The logic of Church's "second examination" theory, which the Secretary embraced in her
original brief, 17 cannot be disputed. However, the failure to conduct a second preshift
examination to assess conditions that may have changed after a proper preshift examination has
been completed, is not a violation ofthe regulation. As noted by Judge Hodgdon in
Independence Coal Co., 26 FMSHRC 520 (June 2004) (ALJ), a preshift examination, which
must be conducted within three hours of the scheduled start of the succeeding shift, typically will
be completed well before the next shift arrives. Thus, the regulation contemplates that mining
will continue in the interim and any number ofconditions might change. However, "there is no
requirement in section 75.360 that a preshift examiner revisit areas that he has already
examined." 18 26 FMSHRC at 534.
As noted above, I have found that Woods did not conducta second examination of the .
faces after the auxiliary fan had been deenergized. His failure to address the obvious problems
with the check and line curtains resulted in violations of Respondent's ventilation plan and other
regulatory provisions. However, it did not violate the regulation pertaining to preshift
examinations, as alleged by the Secretary. The hazardous conditions noted in the citation did not
exist at the time the preshift examination was done.
The Appropriate Civil Penalties
Jim Walter is a large operator, as is its controlling entity. Jim Walter does not contend
that payment of the penalties would impair its ability to continue in business. All of the
violations were promptly abated in good faith.
Respondent's history of violations is set forth in exhibit G-1. Respondent objected to the
admission of the exhibit on grounds that it improperly included violations issued at Jim Walter
mines other than No. 4. Tr. 98-100. The exhibit was admitted over objection, and the parties
were advised that they would be required to specifically address the history of violation penalty
criteria in posthearing briefs. A Supplemental Briefing Order, issued on December 26, 2006,
directed the parties to address the following:

17

Sec'y Br. at 31n.6,36.

18

While that decision is not binding, I agree with Judge Hodgdon's rationale.
29 FMSHRC 226

3. With respect to penalty factors, precisely identify the violation history
deemed relevant, and the reasons therefor. Also indicate what effect the particular
violation history relied upon, or relied upon by the opposing party, should have on
the amount of any civil penalty, i.e., increase it, lower it, or none. If the pertinent
consideration is the number of cited violations that have become final per
inspection day, identify the particular evidence that you contend establishes the
correct factor to be applied.
Despite this directive, the parties' posthearing briefs were less than helpful in shaping the
issue, or in addressing the proper factors to be considered with respect to the history of violations
penalty criteria. The Secretary reiterated her position that the Act requires that the violation
history of the "operator" be considered, not that of a particular mine. Sec'y Br. at 37. She then
presented the number of previously cited violations of the specific regulations at issue,
characterized them as "excessive," "moderate'' and "negligible," and argued that any penalty for
a violation of the ventilation plan or the preshift regulation should be enhanced. 19 While the Act
requires that the violation history of the "operator" be taken into account in assessing a civil
penalty, the remainder of the Secretary's argument misses the mark. It is the general history of
previous violations, not tlie specific nature of prior violations, that is relevant to the penalty
criteria. Peabody Coal Co., 14 FMSHRC 1258, 1264 (Aug. 1992).
Respondent cited in its brief, 43 Fed. Reg. 23514-15, a May 30, 1978, publication of a
final rule on the proposed assessment of civil penalties, and argued that it is the history of the
particular mine involved that is the proper focus of the penalty criteria. However, as noted
above, the Act requires that the violation history of the "operator" be taken into account.
30 U.S.C. § 820(i). Moreover, the Secretary's current rules for proposed assessments, which
were published in 1982, refer to the violation history of the operatot'; 30 C.F.R. § 100.3.
Respondent did not identify the particular evidence it relies upon for a proper evaluation of its
history of violations. Nor did it explain how that factor should affect any penalty assessment.
The information provided in exhibit G-1 is of very limited value. It indicates that during
the 24 month period preceding the violations at issue, a total of 2,387 violations had been cited at
five separate mines operated by Respondent; Of those violations, 661 had been issued at the
No. 4 Mine. The report apparently includes violations that are currently being contested, and
citations that have been vacated. It contains no information as to the number of inspection days,
but indicates that there·has been no excessive history of violations.

19

No explanation was provided for the characterizations of "excessive" or "moderate,"
other than a reference to the raw numbers of cited violations, which include violations which
have been contested by Respondent. References to raw numbers of violations, in the absence of
some qualitative information upon which to evaluate the numbers, do not provide a proper basis
for evaluating the history of violations penalty factor. Cantera Green, 22 FMSHRC 616, 623-24
(May 2000). Hubb Corp., 22 FMSHRC 606, 613 n. 9. (May 2000).

29 FMSHRC 227

Qualitative information was provided in the Proposed Assessment, filed as an exhibit to
the Petition. It discloses that, for violations cited on June 8, 2005, there had been 608 violations
issued over the course of 677 inspection days within the pertinent two-year period. 20 On the
basis of the ratio of 0 .9 violations per inspection day, eight out of a possible 20 penalty points
were assigned, essentially a moderate violation history, which was taken into account by the
Secretary in proposing penalties for the violations at issue. It is unlikely that that evaluation
would change if it were based upon the total number of violations issued to Respondent.
On the basis of that information, it appears that Respondent has a moderate history of
violations, and I so find. It also appears that that factor was appropriately taken into account in
the Secretary's proposed penalties. Consequently, in considering the amount of the civil penalty
to be imposed for the violations that were sustained, it will be considered a neutral factor for any
penalties similar to those proposed.
Citation No. 7682297 is affirmed as an S&S violation. The gravity of this violation was
serious, and the operator's negligence was high~ A civil penalty of $8,300.00 was proposed by
the Secretary. ill light of that consideration and the factors enumerated in section l lO(i) of the
Act, I impose a penalty ill the amount of $8,300.00.
Citation No. 7682298 is affirmed as an S&S violation. The gravity of this violation was
serious, the operator's negligence was high, and at least three persons were exposed to the ·
hazard. However, there was considerable overlap among Citation Nos. 7682297, 7682298 and
7682300. Essentially the same activity, restoration of the efficacy of the line and check curtains
on the section, abated all three violations, and the hazardous condition contributed to by the
violation charged in Citation No. 7682298 was a significant factor enhancing the gravity of the
violation charged in Citation No. 7682297. A civil penaltyof$1,500.00 was proposed by the
Secretary. I find that the mitigating factor outweighs the enhancement factors, and in light of that
consideration and the factors enumerated in section l lO(i) of the Act,
I impose a penalty in the amount of$1,000.00.
The Settlement
In the course of the hearing, the parties announced that they had negotiated a resolution of
the violation alleged in Citation No. 7684427 and, by motion, sought approval of the settlement
agreement. The Secretary agreed to modify the citation to specify that it was not significant and
substantial. It was proposed that the penalty for that violation be reduced from $614.00 to
$60.00. Respondent withdrew its notice of contest as to the citation, as amended. I have
considered the representations and evidence submitted, and conclude that the proffered
settlement is appropriate under the criteria set forth in section 11 O(i) of the Act.

° Curiously, the history of violations factor in the Proposed Assessment appears to be

2

based only upon violations at the No. 4 mine, contrary to the Secretary's argument.
29 FMSHRC 228

ORDER
Citation No. 7682297 is AFFIRMED and Citation No. 7682298 is AFFIRMED, as
modified. Respondent is directed to pay civil penalties totaling $9,300.00 for those violations.
Payment shall be made within 45 days.
Citation No. 7682299is hereby VACATED~
As to Citation No. 7684427, the motion to approve settlement is GRANTED, and
Respondent is directed to pay a civil penalty of $60.00 within 45 days.

Distribution (Certified Mail):
Thomas A. Grooms, Esq., Office of the Solicitor, U.S. Department of Labor, 618 Church Street,
Suite 230, Nashville, TN 37219-2456
Guy W. Hensley, Esq., Jim Walter Resources, Inc., P .0. Box 133, Brookwood, AL 35444
/mh

29 FMSHRC 229

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

March 7, 2007
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 2006-441-M
A.C. No. 10-01777-87696
Docket No. WEST 2006-493-M
A.C. No. 10-01777-90504

v.

Docket No. WEST 2006-525-M
A.C. No. 10-01777-92960

CLAYTON'S CALCIUM, INC.,
Respondent

Mill

DECISION
Appearances:

John D. Pereza, Conference & Litigation Representative, Mine Safety
and Health Administration, Vacaville, California for Petitioner;
Todd Clayton, President, Clayton's Calcium, Inc., Meridian, Idaho, for
Respondent. ,

Before:

Judge Manning

These cases are before me on three petitions for assessment of civil penalty filed by the
Secretary of Labor, acting through the Mine Safety and Health Administration ("MSHA"),
against Clayton's Calcium, Inc., ("Clayton's Calcium"), pursuant to sections 105 and 110 of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act"). The
cases involve 18 citations issued by MSHA under section 104(a) of the Mine Act at the Mill
operated by Clayton's Calcium. The parties presented testimony and documentary evidence at
the hearing held in Boise, Idaho.
At all pertinent times, Clayton's Calcium operated a mill in Ada County, Idaho. The mill
produces calcium carbonate products for livestock, industry, and medical uses. Clayton's
Calcium is a family-run business. Until a few years ago, Glen Clayton was the president and
chief operating officer . His son, Todd, was the plant operator. Todd Clayton took over as
president in 2002 but Glen is still involved in the corporation. The company received only three
citations between 2003 and 2005. Most of the citations at issue in these cases were issued by
MSHA Inspector Larry Stevenson. Ron Jacobsen, the supervisor ofMSHA's Boise office,
accompanied Inspector Stevenson during the inspection. Inspector Stevenson retired from the
Department of Labor and did not testify at the hearing. Supervisory Inspector Jacobsen offered
testimony with respect to each citation;
29 FMSHRC 230

I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
A. Citation No. 6360913

On January 18, 2006, Inspector Stevenson issued Citation No. 6360913 under section
104(a) of the Mine Act alleging a violation of section 56.14107(a) as follows, in part:
The bottom portion of the V-belt drive for the screen in the mill
building was not guarded to prevent persons from accidentally
contacting the moving parts. The open area measured 12 inches
wide and 6 feet long. The moving parts measured 4 feet and 6 feet
above the walkway.
Inspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to be permanently disabling. He determined that the violation was not of
a significant and substantial nature ("S&S") and that the negligence was low. The safety
standard provides that "[m]oving machine parts shall be guarded to protect persons from
contacting gears, sprockets, chains, drive, head, tail, and takeup pulleys, ... shafts, ... and
similar moving parts that can cause injury." The Secretary proposes a penalty of$60.00 for this
citation.
Inspector Jacobsen testified that the V-belt drive was located along a walkway for the
shaker screen. (Tr. 25; Ex. P- 7). Miners could become entangled in the pulley. The inspectors
determined that the negligence was low because the operator advised him that the condition had
existed for 15 years. (Tr. 27).
Glen Clayton, an owner of Clayton's Calcium, testified that when Inspector Stevenson
took the photo, the camera must have been about six inches above the walkway. (Tr. 114; Ex. P7). The walkway is used only occasionally artd never when the mill is running. (Tr. 115). If a
belt broke, it is highly unlikely that anyone would be· struck by the belt.
Mr. Heriberto "Eddie" Sarabia is the plant operator. (Tr. 125). He testified that a miner
would have to get on his knees and reach up to come in contact with the cited belts. (Tr. 130).
The bottom of the existing guard comes within three feet of the deck. The guards are made of
belting material. (Tr. 134).
Todd Clayton, the president of Clayton's Calcium, testified that MSHA has never
required guards on the bottom of belts. (Tr. 139). Nobody could come in contact with the belts
or pulleys unless he got down on his hands and knees and crawled under the existing guard.
The Commission interprets safety standards to take into consideration "ordinary human
carelessness." Thompson Bros. Coal Co., 6 FMSHRC 2094, 2097 (Sept. 1984). fu that case, the
Commission held that a guarding standard must be interpreted to consider whether there is a
29 FMSHRC 231

"reasonable possibility of contact and injury, including contact stemming from inadvertent
stumbling or falling, momentary inattention, or ordinary human carelessness." Id. Human
behavior can be erratic and unpredictable. For example, someone might attempt to perform
minor maintenance or cleaning near an unguarded tail pulley without first shutting it down. ·In
such an instance, the employee's clothing could become entangled in the moving parts and a
serious injury could result. Guards are designed to prevent just such an accident. There is a
history of such injuries at plants throughout the United States. "Even a skilled employee may .
suffer a lapse of attentiveness, either from fatigue or environmental distractions...." Great
Western Electric Co., 5 FMSHRC 840, 842(May1983). As a consequence, citations issued
under this standard must be "resolved on a case-by-[case] basis." Thompson Bros., 6 FMSHRC
at 2097.
The evidence establishes that a guard was present that protected miners from any
reasonable possibility of contact and in.jury. The guard hung down to within three feet of the
decking, well below the level of the belts and pulleys. (Ex. P-7). Clayton's Calcium has guarded
this belt assembly in this manner for many years. The possibility that anyone would accidently
come into contact with any pinch points or other moving parts as a result of stumbling and falling
was extremely unlikely. Other Commission administrative law judges have vacated citations
where the Secretary did not establish a reasonable possibility of contact with the moving machine
parts. See Hamilton Pipeline, Inc., 24 FMSHRC 915, 922-23 (Oct. 2002) (ALJ); Chrisman
Ready-Mix, Inc., 22 FMSHRC 1256, 1259.:.61 (Oct. 2000) (ALJ). Consequently, this citation is
hereby vacated.

B. Citation No. 6360915
On January 18, 2006, Inspector Stevenson issued Citation No. 6360915 under section
104(a) of the Mine Act alleging a violation of section 56.14107(a) as follows, in part:
The guarding on the feeder conveyor tail pulley did not extend a
sufficient distance to prevent persons from accidently contacting
the moving parts. The tail pulley [was] three feet above the floor.
The opening measured 14 inches long and 12 inches wide. The
chain drive guard had an opening through which a person could
accidently contact the moving parts. There was an exposed keyed
shaft that measured 1 inch in diameter and protruded out 2 inches.
These moving parts all traveled at a slow rate of speed and were
mostly protected by the existing guards.
Inspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to be permanently disabling. He determined that the violation was not
S&S and that the negligence was moderate. The Secretary proposes a penalty of $60.00 for this
citation.

29 FMSHRC 232

Inspector Jacobsen testified that there were three moving parts that were exposed, a tail
pulley, a chain drive, and the keyed shaft. (Tr. 29; Exs. P- 11, P-12 & P-13). Contact with any
of these moving machine parts could create permanently disabling injuries. Such contact was not
likely because partial guards were in place.
Glen Clayton testified that the hole in the chain guard is there so that a grease gun can be
inserted. This guard has been present since the mid 1980s. (Tr. 110-11 ). The guard was
installed after a citation was issued by an MSHA inspector. The chain moves very slowly. Glen
Clayton testified that a person would have to purposefully put his fingers in the hole ~o get caught
in any moving parts.
Glen Clayton further testified that the exposed keyed shaft is down at the bottom of the
dump hopper. The area is accessed only once every three months and the speed of the shaft is
about 12 RPM. (Tr. 111-12). He admitted that the guarding on the feeder conveyor tail pulley
was insufficient. Todd Clayton agreed that the guarding on the feeder conveyor tail pulley was
not sufficient. (Tr. 141; Ex. P-11 ). He testified that the chain guard had been present for many
years and had never been cited. He did not believe that it presented a safety hazard.
I find that the Secretary established a violation. All witnesses agreed that the guarding on
the feed conveyor tail pulley was insufficient to protect miners. (Ex. P-11). The question
whether the chain drive guard met the requirements of the standard is more problematic. (Ex. P"12). The small opening is present so that miners can oil the chain. The chain moves very slowly.
More importantly, this guard has been present for many years and has been inspected during
previous MSHA inspections. I credit the testimony of Glen Clayton that the guard was installed
after MSHA issued a citation during a previous inspection and that the hole has been present
since that time. Thus, MSHA has, up until this inspection, accepted the chain guard as being in
compliance with the safety standard.
In some situations a citation should be vacated if the cited condition has been previously
inspected by MSHA without any enforcement action being taken. Prior inconsistent enforcement
of a safety standard at a mine is a factor that the Commission considers when evaluating whether
a mine operator has received fair notice of th.e Secretary's interpretation of an ambiguous safety
standard. Good Construction, 23 FMSHRC 995, 1006 (Sept. 2001).
With respect to the chain guard, Clayton's Calcium believes that it was led astray by
MSHA's prior inconsistent enforcement actions. I agree. I vacate that part of the citation that
concerns the chain guard. Clayton's Calcium,must understand, however, that it is now on notice
that, in order to comply with the safety standard, it cannot have a hole in the chain guard.
The third part of this citation concerns the lack of a guard over the exposed keyed shaft
that measured 1 inch in diameter and protruded out 2 inches. The evidence establishes that the
area is accessed only once every few months and the speed of the shaft is about 12 RPM. I find
that the Secretary established a violation because there is a risk, even if it is very slight, that

29 FMSHRC 233

someone's fingers or clothing could become entangled in the moving shaft. The safety standard
specifically provides that shafts must be guarded.
I find that this violation was not serious and that the company's negligence was moderate.
The lack of complete guarding for the feeder conveyor tail pulley was obvious. A penalty of
$60.00 is appropriate for this violation.

C. Citation No. 6360918
On January 18, 2006, Inspector Stevenson issued Citation No. 6360918 under section
104(a) of the Mine Act alleging a violation of section 56.14107(a) as follows, in part:

The motor/pump coupling on the 100 H.P. greaser was not guarded
to prevent persons from accidentally contacting the moving parts.
The coupling [was] 10 inches above the floor. The coupling
rotated slowly. Maintenance was done while the unit was deenergized. Persons were not in the area on a routine basis.
Inspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to be permanently disabling. He determined that the violation was Iiot
S&S and that the negligence was low. The Secretary proposes a penalty of $60.00 for this
citation.
The coupler was exposed at the time of the inspection. (Tr. 31; Ex. P-15). The coupler
moved very slowly so the likelihood of an injury was not great. (Tr. 32). The inspectors
believed that people walked in the area and, if they slipped and fell, they could get their hand
caught in the coupler.
Glen Clayton testified that this coupling rotated at about 34 RPMs. (Tr. 112). He does
not believe that anyone could get caught in the cited area because it is "sitting down between the
housing and the gear pump assembly." (Tr. 113). He believes that it is highlyunlikely that a
person would be injured by the condition if he fell in the area. Todd Clayton testified that he
specifically-asked another MSHA inspector whether the cited area needed to be guarded. The
inspector told him "no" because of the speed and ''there's no way to catch onto it." (Tr. 141).
I credit Todd Clayton's testimony that another inspector observed the condition and
advised the company that a guard was not required. In addition, the mill has been subject to
MSHA inspection for !Ilany years. The citation itself notes that the coupling was at floor level, it
rotated slowly, any maintenance was performed while the unit was shut down, and persons were
not in the area on a regular basis. Clayton's Calcium did not receive fair notice thatthe Secretary
interpreted the safety standard to require that the coupling be guarded. It was led to believe by
the actions ofMSHA inspectors.that no guard was required. Clayton's Calcium is now on

29 FMSHRC 234

notice, through the issuance of this citation, that it now must guard the cited coupler in order to
comply with the safety standard. The citation is hereby vacated.

D. Citation No. 6360919
On January 18, 2006, Inspector Stevenson issued Citation No. 6360919 under section
104(a) of the Mine Act alleging a violation of section 56.14107(a) as follows, in part:
The guarding on the secondary rolls crusher was not sufficient in
preventing persons from contacting the moving parts. The moving .
parts measured 4 feet above the fl<>or and had an opening that
measured 12" X 15." There was smooth shaft on the end bell side
of the drive motor that was not guarded to prevent persons from
accidently contacting_t:l1~ moving shaft. It measured 52 inches
above the floor and measured 4 inches in diameter and protruded 5
inches. Clean-up and maintenance was done while the unit was deenergized.
Inspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to be permanently disabling. He determined that the violation was not
S&S and that the negligence was low. The Secretary proposes a penalty of$60.00 for this
citation.
The inspectors believed that two areas needed additional guarding. (Tr. 33-34; Exs. P-17
& P-18). Because the area was partially guarded and the area was not generally used as a
walkway or working place, Inspector Jacobsen testified that an injury was unlikely.
Glen Clayton testified that the guard was sufficient because it extended to the bottom of
the axle of the tire that was part of the assembly and the tire rotated away from the walkway. (Tr.
117; Ex. P-17). He also testified that the exposed shaft was smooth. (Tr. 117; Ex. P-18). There
is nothing on the rotating shaft that could catch clothing or fingers in a pinch point. Todd
Clayton testified the secondary roll crusher was shut down at the time of the inspection. When it
is operating, there is a '1mlk can" in front of the area that the inspector cited. (Tr. 142). As a
consequence, the moving machine parts are not accessible. In addition, the guarding that was
present had been there since 1984. No inspector has ever cited the area for insufficient guarding.
In addition, the cited shaft was smooth, so no guarding was required.
A guard was present at the crusher but it did not cover the entire area. (Ex. P-17). In
addition, when the secondary crusher is operating, there is a large bin present that makes the area
largely inaccessible. It is not ;;it all clear from the record that anyone could come in contact with
the moving parts. I find that the Secretary failed to carry her burden of proving that additional
guarding was necessary to comply with the safety standard. With respect to the shaft, I find that
the Secretary established a violation. Shafts are specifically covered by the safety standard. The
29 FMSHRC 235

inspector recognized that an injury was unlikely. I find that this violation was not serious and
that the company's negligence was low because the condition had never been cited by MSHA. A
penalty of $50.00 is appropriate for this violation.

E. Citation No. 6360910
On January 18, 2006, MSHA Inspector Stevenson issued Citation No. 6360910 under
section 104(a) of the Mine Act alleging a violation of section 56.9300(a) as follows, in part:
A berm or guardrail was not provided at the parking area on the
south side of the canal that runs through the site and the guardrail
on the east side of the bridge over the canal was not being
maintained. At this area, a drop-off existed that could cause a
vehicle to overturn. and endanger persons that park and truck
drivers that use the roadway two to three times pet day.
Inspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to result in lost workdays or restricted duty. He determined that the
violation was not S&S and that the negligence was moderate. The safety standard provides that
"[b]erms or guardrails shall be provided and maintained on the banks ofroadways where a dropoff exists of sufficient grade or depth to cause a vehicle to overturn. or endanger persons or
equipment." The Secretary proposes a penalty of $60.00 for this citation.
Inspector Jacobsen testified that mine vehicles travel along the cited area and that overthe-road trucks also sometimes travel through the area. (Tr. 14). A log had been placed along
the side of the bridge to act as a berm, but it had fallen down. (Ex. P-3). As a consequence, a
vehicle could over.:.travel and go into the ditch, which was about four feet deep. (Tr. 15). The
inspector testified that such an accident was unlikely because the roadway was quite wide and the
road was straight through the area. He testified that the operator advised him that the area in
question had only just been reopened to vehicle traffic. Inspector Stevenson took a photograph
of the bridge but not the parking lot. Inspector Jacobsen had little memory of the conditions at
the parking lot.
Glen Clayton testified that the cited bridge carries little or no traffic. (Tr. 105). He stated
that the cited bridge is used primarily to park a loader. Todd Clayton testified that MSHA
inspectors have given him conflicting advice as to how to eliminate any hazard. One inspector
wanted him to put up bicycle flags along the edge of the bridge. (Tr. 138). The next inspector
told him to take the flags down and improve the berm. He complains that MSHA's requirements
have changed over time.
I find that the Secretary established that the guardrail on the east side of the bridge over
the canal was not being maintained. A vehicle could overturn. if it went over the edge. (Ex. P-3).

29 FMSHRC 236

The evidence establishes that a log had been used as a guard, but had fallen or rolled down so
thatit was no longer axle height. Thus, the Secretary established a violation. A reasonably
prudent person familiar with the mining industry and the protective purposes of the standard
would have recognized that the safety standard required a berm or guardrail over the bridge. The
Secretary introduced insufficient evidence to establish that a guardrail or a berm were required on
the parking lot. As a consequence, I do not affirm that part of the citation. I find that this
violation was not serious and that the company's negligence was moderate because the condition
was obvious. A penalty of $60.00 is appropriate for this violation.

F. Citation No. 6360912
On January 18, 2006, fuspector Stevenson issued Citation No. 6360912 under section
104(a) of the Mine Act alleging a violation of section 56.11001 as follows, in part:
Safe access was not provided along the bridge work over the plant
feed bin located at the drive-over ramp. The area was being used
as a walkway on a regular basis. A person could fall through an
opening in-the middle of the structure that measured 28 inches
wide and depth of 8 feet into the bin.
fuspector Stevenson determined that an injury was reasonably likely and that any injury
could reasonably be expected to be permanently disabling. He determined that the violation was
S&S and that the negligence was moderate. The safety standard provides that "[s]afe means of
access shall be provided and maintained to all working places." The Secretary proposes a
penalty of $114.00 for this citation,
fuspector Jacobsen observed a miner oii the cited structure using a shovel or bar to knock
loose rock into the bins below. (Tr. 17). A miner could fall through the opening in the structure
while performing this task. (Ex. P-5). Because bottom-dumping trucks travel over the structure
to dump rock from their trailers through the opening, the area needed to be cleaned on a regular
basis. As a consequence, the inspector determined that the violation was serious and S&S.
Glen Clayton agreed that truck drivers position their vehicles over the bridge structure
and dump rock out of the bottom of the trailers into the crusher bin below. {Tr. 108). The only
reason miners walk over the structure is to clean up rock from the bridge structure. He further
testified that the cited structure was·constructed in the early 1960s and it has not.been changed
since that time. {Tr. 106). fu addition, the company has not changed the way it uses the
structure.. He testified that he has escorted.MSHA inspectors through the cited .area on several
occasions. These inspectors discussed the purpose of the structure with him but, in every
instance, the inspector was satisfied that it did not violate any safety standards. (Tr. 107). Mr.
Sarabia testified that he escorted an MSHA inspector around the plant about four years earlier
and they walked over the cited structure at the inspector's direction. (Tr. 126, 129). The

29 FMSHRC 237

inspector did not indicate that walking through the area was a safety hazard and he did not issue
any citations. Miners do not normally walk across the structure. (Tr. 127).
Todd Clayton testified that the structure has been in place since before MSHA started
inspecting the mill. At least a dozen inspectors have observed the condition and have not written
a citation. (Tr. 138). He said that the company is in the process of building a new bridge
structure in the area.
Clayton Calcium does not dispute that there is a large opening in the middle of this bridge
structure. It argues that several MSHA inspectors have observed the opening while walking
across the bridge. Nevertheless, there is no evidence that any inspectors observed miners out on
the bridge using a shovel or bar to push loose rock down the hole. It is not clear the MSHA
inspectors were aware that miners routinely perform this work in close proximity to the opening.
The photo shows that there are numerous tripping and stumbling hazards on the bridge structure.
(Ex. P-5). As a consequence, the company's argument that MSHA's enforcement has been
inconsistent is not convincing. I find that Clayton's Calcium did not provide and maintain a safe
means of access to this working place. I reduce the negligence from medium to low; however,
because the company genliinely believed that it was complying with MSHA regulations.
A violation is classified as S&S "if based upon the facts surrounding the violation, there
exists a reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature." National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In
Mathies Coal Co., 6 FMSHRC 1, 3-4(January1984), the Commission set out a four-part test for
analyzing S&S issues. Evaluation of the criteria is made assuming "continued normal mining
operations." U.S. Steel Mining Co., 6 FMSHRC 1573, 1574(July1984). The question of
whether a particular violation is S&S must be based on the particular facts surrounding the
violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988). The Secretary must establish: (1) the
underlying violation of the safety standard; (2) a discrete safety hazard, a measure of danger to
safety, contributed to by the violation; (3) a reasonable likelihood that the haiard contributed to
will result in an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature. The Secretary is not required to show that it is more probable than not
that an injury will result from the violation. US. Steel Mining Co., 18 FMSHRC 862, 865 (June
1996).
I find that the Secretary established that the violation was serious and S&S. A discrete
safety hazard was created by the violation. It was reasonably likely, assuming continued mining
operations, that a miner working in the area would be injured. He could trip and fall into the
opening, for example. He could also twist his ankle on the bridgework. It is reasonably likely
that any injuries would be serious. As a consequence, I find that it was reasonably likely that the
hazard contributed to by the violation would result in an injury of a reasonably serious nature. A
penalty of $100.00 is appropriate.

G. Citation No. 6360914
29 FMSHRC 238

On January 18, 2006, Inspector Stevenson issued Citation No. 6360914 under section
104(a) of the Mine Act alleging a violation of section 56.20003(a) as follows, in part:
The walkway on the east side of the screen in the mill building had
accumulations of spilled material. The material accumulation
measured 14 inches high. The walkway measured 3 feet wide for a
visual distance of eight feet. A handrail and toeboard were in
place. The area was accessed periodically for maintenance duties.
Visible footprints were observed on the spilled material.
fuspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to result in lost workdays or restricted duty. He determined that the
violation was not S&S and that the negligence was moderate.· The safety standard provides that
"[w ]orkplaces, passageways, storerooms, and service roonis shall be kept clean and orderly."
The Secretary proposes a penalty of$60.00 for this citation.
fuspector Jacobsen testified that the walkway could be used to check or change the
screens of the shaker to tile left of the walkway. (Tr. 46; Ex. P-9). It appeared to the inspectors
that the material had accumulated over a significant period of time and that the material was
unconsolidated. {Tr. 48, 59). Because the walkway was used infrequently, the likelihood of an
accident was low. The accumulations presented a tripping hazard.
Todd Clayton testified that the accumulations form a ramp over the I-beam that crosses
the walkway, which eliminates any tripping hazard. (Tr. 140). The accumulation was firm and
tight. Nobody enters the area except to change screens.
I find that the Secretary established a violation. The accumulations were significant in
size and the fact that they were firm and tight helps establish that they had accumulated over
time. I reject the company's argument that the accumulations improved safety by providing a
ramp for employees to use when crossing the I-beam. The violation was not serious and the
negligence was low. Miners were in the area only when screens needed to be changed. A
penalty of$50.00 is appropriate.

H. Citation No. 6360923
On January 18, 2006, fuspector Stevenson issued Citation No. 6360923 under section
104(a) of the Mine Act alleging a violation of section 56.15002 as follows:
Suitable hard hats were not being worn at the plant where falling
objects may create a hazard to persons. A vibrating screen,
conveyor, and objects on overhead walkways were present that
could cause head injuries to persons in the area. The walkways had

29 FMSHRC 239

-toeboards. Large fallen objects were not visible on the floor areas.
1" diameter rocks were observed on the screen walkway.
Inspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to result in lost workdays or restricted duty. He determined that the
violation was not S&S and that the negligence was· low. The safety standard provides that "[a]ll
persons shall wear suitable hard hats when in or around a mine or plant where falling objects may
create a hazard." The Secretary proposes a penalty of $60.00 for this citation.
The inspectors observed that Clayton's Calcium employees were not wearing hard hats in
the mill building. (Tr. 49). Loose rock was observed on the elevated walkways. In addition,
hand tools may be placed on the walkways when maintenance is being performed. They also
observed a loose guard in a elevated position that could have fallen, but Inspector Jacobsen could
not state that this guard presented a falling hazard to employees. (Tr. 50, 64-65; Ex. P-20).
Inspector Jacobsen also believes that he observed a bucket of bolts on an elevated walkway. He
testified that each MSHA inspector determines whether a hazard is present and that there is no
written list of hazards that inspectors rely on. (Tr. 63). The fact that the walkways were
equipped with toeboards reduced the likelihood of an injury but they did not eliminate the
hazard.
Glen Clayton testified that, during a previous inspection, an MSHA inspector told him
that miners did not need to wear hard hats inside the mill building. (Tr. 119). The inspector told
him that hard hats were not required because there was no danger that anything would fall. No
employees have ever been injured by objects falling in the mill building.
Mr. Sarabia testified that he discussed hard hats with an MSHA inspector about nine
years ago. {Tr. 130). The inspector told him that hard hats were not required in the mill because
it is not a dangerous place. Todd Clayton testified that he has worked in the mill since he was a
teenager and more than one MSHA inspector told company management that hard hats are not
required in the mill building. (Tr. 143). During an early MSHA inspection, an inspector issued a
citation for the lack othard hats. (Tr. 146} AU employees wore company-issued hard hats after
that inspection. Then another MSHA inspector came to the mill and asked ''why are you wearing
those silly things." Id. Employees stopped wearing hard hats after this inspection.
The evidence establishes that there was a danger that objects could fall and hit miners on
the head while working in the mill. I credit the testimony of Inspector Jacobsen that, at the time
of the inspection, there were loose rock, a bucket of bolts, and other material on the upper decks
in the mill building. These objects could fall and strike an employee working on a lower level.
There was also a vibrating screen on the upper deck. The toeboards on the decking reduced the
risk, but they did not eliminate it. Thus, I find that employees in the mill building were working
in an area ''where falling objects may create a hazard." The Secretary established a violation of
this standard.

29 FMSHRC 240

Hard hats have been standard equipment in the mining industry for many years. Most
companies require employees to wear hard hats except when they are in vehicles or offices or
when they are in areas where there is clearly no danger of falling objects. Consequently, I reject
the company's fair notice arguments with respect to this citation. I find that a reasonably
prudent person familiar with the mining industry and the protective purposes of the standard
would have recognized that the safety standard required the wearing of hard hats in the mill. See,
Ideal Cement Co., 12 FMSHRC 2409, 2416 (November 1990) (citation omitted); see also,
Weirich Brothers, Inc.,. 28 FMSHRC 66, 68-69 (Feb. 2006) (ALJ). I question whether an MSHA
inspector would say that hard hats are "silly," but assuming that he did, this statement should
have raised red flags in the minds of company management, especially since another inspector.
issued a citation that required the wearing of hard hats. A call to the MSHA field office would
have clarified the issue. Given that there were raised decks in the mill, there was a danger that
objects would fall to the floor and injure someone standing below.
I affirm the Secretary's negligence and gravity determinations. I have taken into
consideration the fact that another MSHA inspector stated that hard hats are not required in my
low negligence finding. A penalty of$60~00is appropriate for this violation.

I. Citation No. 6360924
On January 20, 2006, Inspector Stevenson issued Citation No. 6360924 under section
104(a) of the Mine Act alleging a violation of section 56.15003 as follows:
Suitable protective footwear was not being worn at the plant.
Hazards were present at the plant that could cause injury to feet.
Employees handle pallets, tools, and heavy machinery parts in the
mill.
Inspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to result in lost workdays or restricted duty~ He determined that the
violation was not S&S and that the negligence was low. The _safety standard provides that "[a]ll
persons shall wear suitable protective footwear when in or around an area of a mine or plant
where a hazard exists which could cause an injury to the feet." The Secretary proposes a penalty
of $60.00 for this citation.
The inspectors observed that employees were not wearing protective footwear. The shoes
being worn did not have hard toes. (Tr. 52). Maintenance tasks, such as changing screens,
expose employees to potential foot injuries. It is MSHA policy, as set forth in its Program Policy
Manual ("PPM"), that ''substantial hard-toed shoes or boots" are the "minimum protection
acceptable for most mining applications." (Ex. P-22). Inspector Jacobsen testified that the only
miners who might not be required to wear hard-toes shoes would be equipment operators or
control booth operators. (Tr. 54). He admitted that there is no written list of conditions that must
be present to trigger the requirement for hard-toed boots or shoes. (Tr. 66-67).

29 FMSHRC 241

Glen Ciayton testified that the same MSHA inspector who advised him that hard hats
were not required in the mill also told him that hard-toed shoes were not required because a
miner's feet were only exposed to being struck by hand tools; (Tr. 119). No employee has ever
sustained a foot injury at the mill. Mr. Sarabia testified that he also discussed hard-toed shoes
with the MSHA inspector. (Tr. 130). The inspector told him that hard-toed shoes were not
required. Todd Clayton testified that more than one MSHA inspector has told the company that
hard-toed shoes are not required in the mill building.
My findings with respect to this citation are the same as with the previous citation. The
Secretary established that there was· a danger that heavy objects could fall and hit a miner's foot.
Employees change shaker screens, for example. The record establishes that hazards existed in
the mill that could injure a person's foot.
Hard-toed boots or shoes have been standard equipment in the mining industry for many
years. Equipment operators and control booth operators are not regularly exposed to the danger
of potential foot injuries. Thus, the PPM provides that there may be "some instances where
heavy leather shoes or boots will provide adequate safety for the feet." (Ex. P-22). But it is clear
that MSHA requires hard:..ioed shoes in most situations. Consequently, I reject the company's
fair notice arguments with respect to this citation. I find that a reasonably prudent person
familiar with the mining industry and the protective purposes of the standard would have
recognized that the safety standard required the wearing ofhard"'.'toed footwear in the mill. I have
taken into consideration the fact that another MSHA inspector stated that hard-toed shoes are not
required in my low negligence finding. The gravity is also low. A penalty of$60.00 is
appropriate.

J. Citation No. 6360925
On January 20, 2006, Inspector Stevenson issued Citation No. 6360925 under section
104(a) of the Mine Act alleging a violation of section 56.18002(a) as follows:
Work place examinations for each working place at least once each
shift for conditions that may adversely affect safety or health of
persons at the mill were not effective. There were 16 total citations
issued on this inspection.
Inspector Stevenson determined that an injury was unlikely but that any injury could
reasonably be expected to result in lost workdays or restricted duty. He determined that the
violation was not S&S and that the negligence was moderate .. The safety standard provides that
"[a] competent person-designated by the operator shall examine each working place at least once
each shift for conditions which may adversely affect safefy or health." The standard also states
that "[t]he operator shall promptly initiate appropriate action to correct such conditions." The
Secretary proposes a penalty of $60.00 for this citation.

29 FMSHRC 242

Inspector Jacobsen testified that the safety standard requires operators to make workplace
examinations and then to correct any problems found. (Tr. 55). He testified that, given the
number of obvious violations found during the MSHA inspection, he did not believe that the
examinations were being done. It was not the number of citations issued that led the inspectors
to issue this citation, but the fact that several of the violations were obvious and the conditions
were not corrected. (Tr. 55, 68..,69)~
As evidence of this violation, Inspector Jacobsen pointed to a number of obvious
violations that were cited but not contested by Clayton's Calcium. (Tr. 56-58; Ex. P-24).
Although the operator had examination records, the inspectors did not believe that the
examinations fulfilled the requirements of the standard.
Clayton's Calcium argues that the mill has been in the same basic condition for many
years and has been frequently inspected by MSHA. It has only received three citations since
January 2003. Consequently, it argues that the citation should be vacated.
In order to determine whether a violation occurred, the language of the standard must be
examined. The Commission has identified three requirements of section 56.18002 as follows:
(1) daily workplace examinations are mandated for the purpose of identifying workplace safety
or health hazards; (2) the examinations must be made by a competent person; and (3) a record of
the examinations must be kept by the operator." FMC Wyoming Corp., 11FMSHRC1622, 1628
(September 1988). The record-keeping requirement is set forth in subsection (b) of the standard.
The Secretary defined a competent person as "a person having the abilities and experience that
fully qualify him to perform the duty to which he is assigned." 30 C.F .R. § 56.2.
The Commission held that the term "competent person" within the meaning of the
standard "must contemplate a person capable of recognizing hazards that are known by the
operator to be present in the work area or the presence of which is predictable in view of a
reasonably prudent person familiar with the mining industry." FMC Wyoming 1629. There is no
evidence that the person conducting the examinations was not familiar with or could not
recognize safety hazards that· are typically present in a mill environment.
Inspector Jacobsen testified that Clayton's Calcium kept a record of its workplace
examinations. (Tr. 58). He stated that the citation was issued because the examinations were not
meeting the requirements of the standard as evidenced by the number of obvious violations. The
Secretary's Program Policy Manual on section 56.18002 provides, in part:
Evidence that a previous shift examination was not conducted or
that prompt corrective action was not taken will result in a citation
for violation of§§ 56/57.18002(a) or (c). This evidence may
include information which demonstrates that safety or health
hazards existed prior to the working shift in which they were
found. Although the presence of hazards covered by other
29 FMSHRC 243

-standards may indicate a failure to comply with this standard,
MSHA does not intend to cite§§ 56/57.18002 automatically when
the Agency finds . . . a violation of another standard.
(Program Policy Manual, Volume IV, Subpart Q).
I have vacated citations issued under this standard when the Secretary based the citations
solely on the obvious nature of the violations found during the inspection. See, for example,
Dumbarton Qiu;zrry Associates, 21 FMSHRC 1132, 1134-36 (Oct. 1999). Other administrative
law judges have also vacated citations under similar circumstances. See, Lopke Quarries, Inc.,
22 FMSHRC899, 911-12 (July 2000); Alan Lee Good, 22 FMSHRC 1081, 1088-89 (Sept.
2000). In this instance, however, I find that many of the violations found during the January
2006 inspection were so obvious that I can only conclude that the workplace examinations were
rather cursory and superficial. Many of the violations found by the inspectors would have been
caught by the type of examination requited by section 56.18002. (Tr. 56-58 ; Ex. P-24). It is
highly likely that many of these conditions developed since the previous MSHA inspection. For
example, Inspector Stevenson discovered that guards around moving machine parts were missing
or loose, exposing miners-to a serious hazard. A reasonably prudent person familiar with the
mining industry and the protective purposes of the standards would have recognized that these
conditions created hazards that violated safety standards, that these conditions should be
recorded, and they needed to be corrected. Consequently, the citation is affirmed. I affirm the
inspector's negligence and gravity determinations. A penalty of$60.00 is appropriate.
K. Citation No. 6374779
On April 5, 2006, MSHA Inspector Kenneth Poulson issued Citation No. 6374779 under

section 104(a) ofthe Mine Act alleging a violation of section 56.5001(a)/.5005 as follows, in
part:
The plant operator was exposed to•a shift-weighted average of
89.979 mg/m3 of nuisance dust on 01/20/2006. This exceeded the
threshold limit value (TLV) of 10.00 mg/m3 times the error factor
(1.11 for total dust sampling and analysis). Respiratory protection
was not being used and a respiratory protection program ... was
not in place. All feasible engineering controls were not in use to
control employee's dust exposure.
Inspector Poulson determined that art illness was reasonably likely and that any illness
could reasonably be expected to be permanently disabling. He determined that the violation was
S&S and that the negligence was moderate. The safety standard provides, in: part, that "exposure
to airborne contaminates shall not exceed, on the basis of a time weighted average, the threshold
limit values adopted by the American Conference of Governmental Industrial Hygienists .... "
Section 56.5005 provides, in part, that when "engineering control measures have not been

29 FMSHRC 244

developed or when necessary by the nature of the work involved ... , employees may work for
reasonable periods of time in concentrations of airborne contaminates exceeding permissible
levels if they are protected by appropriate respiratory protective equipment." The Secretary
proposes a penalty of$114.00 for this citation.
Sampling for total dust, sometimes called nuisance dust, was performed on the suggestion
of Inspector Jacobsen because he thought that the mill looked very dusty. (Tr. 72). When a
"total dust sample" is taken on a miner,· the results are analyzed for all respirable dusts in his
breathing zone, not just silica dust. Inspector Stevenson directly supervised the sampling
performed but Jacobsen testified that he reviewed all of the sampling notes and inspection
reports. He stated that he discovered no discrepancies or abnormalities in the testing procedure .
used by Stevenson. (Tr. 73-75).
Inspector Jacobsen admitted that dust sampling is usually performed at metal and
nonmetal quarries and mills for the purpose of measuring respirable silica dust. (Tr. 77). He also
admitted that silica dust is the primary airborne hazard at the mill. In an MSHA booklet on
respirable dust that is given to mine operators, sampling for total dust is only mentioned in an
appendix. (Tr. 78). MSHA has sampled the company's mill on a yearly b~is, but this was the
first time that MSHA has sampled for total dust.
Inspector Poulson testified that he has been trained to conduct dust surveys. (Tr. 85).
The dust sample taken by Inspector Stevenson was analyzed by MSHA' s laboratory in
Pittsburgh, Pennsylvania. (Ex. P-27). The report shows that "the exposure limit on total dust for
calcium carbonate is 10 milligrams per cubic meter." (Tr. 86). The concentration "on the sample
was 89 .9 milligrams per cubic meter." Id. Inspector Poulson also testified that mine operators
are expected to know that they must comply with the TLVs set forth in the 1973 publication of
the American Conference of Governmental Industrial Hygienists ("ACGIH TLV Booklet")
adopted by the Secretary in section 56.5001(a). MSHA's PPM provides that "the only nuisance
particulates for which a citation can be issued [under section 56.5001(a)] are those listed
specifically as nuisance particulates in Appendix E of the [ACGIH TLV Booklet]." (Tr. 89; Ex.
P-29). Appendix E of the ACGIH TLV Booklet lists the nuisance particulates that are covered,
including calcium carbonate. (Tr. 87-88; Ex. P-28). Sampling at the mill revealed that the dust
contained calcium carbonate and it was eight times that permitted by the TLV for nuisance dust.
Inspector Poulson testified that when he reviewed the field notes taken by Inspector
Stevenson, he did not find any abnormalities in the manner that Stevenson took the sample. (Tr.
90). Inspector Poulson determined that the violation contributed to a serious health hazard
because the miners were not wearing respiratory protection. Poulson testified that the operator
came into compliance with the standard by covering all of its augers in the milL (Tr. 95-96).
These augers are used to move material around in the mill. Inspector Poulson admitted that
MSHA rarely samples for nuisance dust in Idaho because the primary concern is silica dust, so
''we mostly concentrate on that." (Tr. 98).

29 FMSHRC 245

Glen Clayton testified that MSHA has sampled for respirable silica dust at the mill many
times and the results have always demonstrated that miners were not being overexposed to dust.
(Tr. 120). He stated that he worked in and around the mill all of his adult life until he retired in
2002 and he has not had any respiratory problems. (Tr. 124).

Mr. Sarabia is the employee who wore the dust pump on the day of the inspection by Mr.
Stevenson. He also wore the dust pump when the mill was retested for abatement purposes on
May 2, 2006. He testified that he performed the same work on both days. {Tr. 132). He could
not offer any explanation as to why the results of the testing performed on January 20 were so
different from results of the testing performed on May 2. He testified that no changes were made
at the mill between January 20 and May 2. (Tr. 133). He stated that the company always covers
the augers when the rock is real dry, but the rock is wet in the winter so dust is not a problem.
Todd Clayton testified that he talked to Inspector Stevenson at the time the dust sample
was taken. Stevenson told him that in the 18 years he had worked for MSHA, he had never been
asked to sample for total dust. (Tr. 144). The company has never been out of compliance for
respirable silica dust.
I find that the Secretary established a violation. I credit the testimony of Inspector
Jacobsen and Poulson that the sample was taken using correct sampling procedures for total dust
and that the sample was correctly analyzed at MSHA's laboratory. Based on this testimony and
the exhibits presented, I find that the results of the sampling performed on January 20, 2006,
accurately represent the amount of respirable dust that was present in the breathing zone of the
mill operator that day. Clayton's Calcium did not present any evidence to contradict the
Secretary's evidence on this issue. The mill operator was overexposed to respirable dust and he
was not wearing a respirator.
The primary argument of Clayton's Calcium is that it did not know that it had to sample
for nuisance dust and MSHA had never tested the mill for nuisance dust. It maintains that
MSHA tested for silica dust on a regular basis and the company "received reports back from
MSHA that we were in complete compliance." (Tr. 144, 160). The results of the total dust
testing "really shocked" company management, especially since the operating procedures in the
mill had not changed. Id. Clayton's Calcium believes that it should not be fined for this citation
because the company had always been in compliance.
The Mine Act imposes strict liability on mine operators. The Commission and courts
have uniformly held that mine operators are strictly liable for violations of safety and health
standards at their facilities. See, Asarco Inc. v. FMSHRC, 868 F.2d 1195 (10th Cir. 1989).
"[W]hen a violation of a mandatory safety [or health] standard occurs in a mine, the operator is
automatically assessed a civil penalty." Id. At 1197. As a consequence, the Secretary is not
required to establish that the mine operator was negligent in order to establish a violation or to
assess a penalty.

29 FMSHRC 246

In this instance, it is clear that the Secretary's health standards require mine operators to
control all airborne contaminants listed in the ACGIH TLV Booklet, not just silica dust. The test
results show that calcium carbonate was present in the respirable dust at the mill and that the
TLV for nuisance dust was exceeded by a factor of eight. Thus, a violation was established.

I reject the company's fair notice argument. MSHA is not required to provide personal
notice of all of its safety and health standards to mine operators. Instead, the Secretary must
publish the requirements in the Code of Federal Regulations. In this instance, the requirement is
both rather specific and clear. The fact that MSHA has only tested for respirable silica dust at the
mill does not negate this requirement. I have taken the company's arguments into account in my
analysis of the negligence criterion.
I also find that the violation was S&S. The Commission has held that there is a
presumption that the violation of the respirable coal dust stan..dard is S&S. Consolidation Coal
Co., 8 FMSHRC 890 (June 1986), affd sub nom. Consolidation Coal Co. v. FMSHRC, 824 F.2d
1071 (D.C. Cir. 1987); US. Steel Mining Co., Inc., 8 FMSHRC 1274 (September 1986);
Twentymile Coal Co., 15 FMSHRC 941(June1993). In those cases, the mine operator violated
30 C.F.R. § 70.100 or §7CJ.101, which apply only to coal mines. The Commission reached this
conclusion because an analysis of the four elements of the S&S test would be essentially the
same in each instance in which the Secretary proves a violation of the health standard. This
presumption was based, in large part, on the legislative history of the Mine Act. The
Commission noted that "prevention of pneumoconiosis and other occupational illnesses is a
fundamental purpose underlying the Mine Act." 8 FMSHRC at 895. The Commission has not
directly applied this presumption to other dust violations. Consequently, I have not relied on the
presumption in reaching my S&S findings.
I find that the violation contributed to a discrete health hazard. I also find that the
evidence establishes that there was a reasonable likelihood that the hazard contributed to by the
violation would result in an illness of a reasonably serious nature, assuming continued mining
operations. Although the respirable dust detected at the mill may not be as pernicious as silica
dust, significant exposures to any type of respirable dust is likely to lead to a serious illness. As
stated above, the mill operator was exposed to more than eight times the level of total dust
permitted under the TLV. Although it is not entirely clear what must be done to keep the dust at
acceptable levels, it is appears that simple housekeeping measures may be sufficient. Clayton's
Calcium did not have in place a program for monitoring the mill operator's exposure to total dust
so it had no way of knowing whether he was being overexposed. Taldng into consideration
continuing mining operations, I find that the violation was S&S and serious.
Given the factors discussed above, I find that the company's negligence was very low. A
penalty of$100.00 is appropriate.
L. Citation No. 6374780

29 FMSHRC 247

On April 5, 2006, MSHAinspector Kenneth Poulson issued Citation No. 6374780 under
section 104(a) of the Mine Act alleging a violation of section 56.5002 as follows:
The mine operator has not performed the required dust sampling to
determine the adequacy of control measures. The plant operator
was exposed to a shift-weighted average of89.979 mg/m3 of
nuisance dust on 01/20/2006. This exceeded the threshold limit
value (TLV) of 10.00 mg/m3 times the error factor (1.11 for total
dust sampling and analysis).
Inspector Poulson determined that an illness was reasonably likely and that any illness
could reasonably be expected to be pemianently disabling. He determined that the violation was
S&S and that the negligence was moderate. The safety standard provides, in part, that "[d]ust,
gas, mist, and fume surveys shall be c_onducted as frequently as necessary to determine the
adequacy of control measures." The Secretary proposes a penalty of $114.00 for this citation.
Inspector Poulson testified that he issued this citation because of the significant
overexposure, the fact that the operator had never sampled for nuisance dust, and his belief that
the miners had been exposed to large amounts of calcium carbonate. (Tr. 93). He determined
that the violation was serious based on the fact that the exposure was eight times the TLV.
Respirable dust tends to accumulate in the lungs over time. (Tr. 95). The testimony and
argument offered by the parties on this citation are identical to the testimony and argument
offered with respect to the previous citation.
I find that the Secretary established a violation because Clayton's Calcium had not
conducted any nuisance dust surveys prior to the issuance of this citation. If an operator does not
conduct respirable dust surveys, it cannot determine whether its employees are being
overexposed to silica dust or any other types of dust. Although MSHA regularly conducts health
surveys at mines, the standard also requires mine operators to monitor airborne contaminants.
The operator cannot rely on MSHA's testing alone. I note that Clayton's Calcium contested the
dust citations in this case primarily because it felt that MSHA had not provided any notification
or advice with respect to testing for total dust. I encourage Clayton's Calcium to contact and
work with MSHA's Boise office in developing a plan to solve any respirable dust problems at its
mill. The company's own testing performed by a consultant after the citations were issued
indicated that the mill operator was not being overexposed. As stated above, a few simple
housekeeping measures may eliminate any dust problems.

For the reasons discussed with respect to the previous citation, I find that the violation
was serious and S&S and that the company's negligence was very low. A penalty of $90.00 is
appropriate.

M. Settled Citations

29 FMSHRC 248

Cla)'ton's Calcium agreed to withdraw its contest of Citation Nos. 6360911, 6360916,
6360917, 6360920, 6360921, and 6360922. As a consequence, these citations and the associated
penalties are affirmed.

II. APPROPRIATE CIVIL PENALTIES
Section 11 O(i) of the Mine Act sets forth six criteria to be considered in determining
appropriate civil penalties. The record shows that the mill was issued three citations between
January 1, 2003 and December 31, 2005. Clayton's Calcium is a small operator. All of the
violations that were affirmed in this decision were abated in good faith. The penalties assessed
in this decision will not have an adverse effect on Clayton's Calcium's ability to continue in
business. My gravity and negligence findings are set forth above. Based on the penalty criteria, I
find that the penalties set forth below are appropriate.

29 FMSHRC 249

ID. ORDER

Based on the criteria in section l lO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:

Citation No.

30 C.F.R. §

Penalty

56.9300(a)
56.9300(a)
56.11001
56.14107(a)
56.20003(a)
56.14107(a)
56.14107(a)
56.14107(a)
56.14107{a)
56.14107{a)
56.11002
56.14112{b)
56.14112{b)
56.15002
56.15003
56.18002(a)

$60.00
60.00
100.00
Vacated
50.00
60.00
60.00
60.00
Vacated
50.00
60.00
60.00
60.00
60.00
60.00
60.00

56.50002

90.00

56.5001(a)/.5005

100.00

TOTAL PENALTY

$1,050.00

WEST 2006-441-M
6360910
6360911
6360912
6360913
6360914
6360915
6360916
6360917
6360918
6360919
6360920
6360921
6360922
6360923
6360924
6360925

WEST 2006-493-M
6374780

WEST 2006-525-M
6374779

29 FMSHRC 250

For the reasons set forth above, the citations ,and orders are AFFIRMED, MODIFIED,
or VACATED, as set forth above. Clayton's Calcium. Inc., ORDERED TO PAY the
Secretary of Labor the sum of$1,050.00 within 30 days of the date of this decision.

is

..
Richard W. Manning
Adniinistrative Law Judge

Distribution:

John D. Pereza, Conference & Litigation Representative, Mine Safety & Health Administration,
2060 Peabody Road, Suite 610, Vacaville, CA 95687-6696 (Certified Mail)
Todd Clayton, President, Clayton's Calcium, Inc., 2160 E. Lake Hazel Rd., Meridian, ID 836427204 (Certified Mail)

RWM

29 FMSHRC 251

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001

March 14, 2007
THE AMERICAN COAL COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, MSHA,
Respondent

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMJNISTRATION,.MSHA,
Petitioner

v.
THE AMERICAN COAL COMPANY,
Respondent

CONTEST PROCEEDING
Docket No. LAKE 2005-105-R
Order No. 7581153; 6/8/2005

Galatia Mine
Mine ID 11-02752

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 2005-87
A.C. No. 11-02752-54503
Docket No. LAKE2005-117
A.C. No. 11-02752-61764 01
Docket No. LAKE 2005-118
A.C. No. 11-02752-61764 02
Docket No. LAKE 2005-129
A.C. No. 11-02752-64670
Docket No. LAKE 2006-2
A.C. No. 11-02752-67066
Docket No. LAKE 2006-10
A.C. No. 11-02752-69633
Docket No. LAKE 2006-23
A.C. No. 11-02752-72941
Docket No. LAKE 2006-27
A.C. No. 11-02752-73441
Docket No. LAKE 2006-28
A.C. No. 11-02752-72416-01

29 FMSHRC 252

- Docket No. LAKE 2006-29
A.C. No. 11-02752-72416-02
Docket No. LAKE 2006-43
A.C. No. 11-02752-75198
Galatia Mine

DECISION
Appearances:

Marco M. Rajkovich, Jr., Esq., Noelle Holladay True, Esq.,
Rajkovich, Williams, Kilpatrick & True, Lexington, Kentucky,
·
for the Contestant/Respondent;
Christine Kassak-Smith, Esq., Office of the Solicitor,
U.S. Department of Labor, Chicago, Illinois, for the
Respondent/Petitioner;.

Before:

Judge Feldman

These consolidated contest and civil penalty proceedings arise under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (2000) (''Mine Act"). The hearing in
these matters was conducted on October 17, 2006, in Owensboro, Kentucky. There are
12 dockets in this consolidated proceeding - - 11 civil penalty proceedings and one contest
proceeding. These proceedings concern 98 citations and orders. At the hearing the Secretary of
Labor ("'the Secretary'') and The American Coal Company ("American Coal") advised that they
had settled 96 of the 98 citations and orders in issue. The record was left open for the parties to
submit their written comprehensive settlement agreement for approval. The settlement motion
was received on March 7, 2007. The parties have agreed that American Coal will pay a total
civil penalty of$163,314.00 in satisfaction of the 96 citations and orders instead of the
$271,668.00 civil penalty initially proposed by the Secretary. The parties' settlement agreement
is approved below.
At the evidentiaryhearing, American Coal continued its contests of Citation No. 7581904
in Docket No. LAKE 2005-129 and Citation No. 7581788 in Docket No. LAKE 2006-28. The
Secretary has proposed a total civil penalty of $899.00 for these citations. Based on the evidence
adduced at the hearing, as well as the arguments presented in the parties' post-hearing briefs,
the Secretary's $899.00 civil penalty proposal for Citation Nos. 7581904 and 7581788 shall
be affirmed. Consequently, American Coal's total liability for the subject 98 citations and
orders is $164,213.00.

29 FMSHRC 253

I. Statement of the Case

Citation Nos. 7581904 and 7581788, both designated as significant and substantial
(S&S), 1 each allege a violation of the Secretary's mandatory safety standard in section 75.380(a),
30 C.F.R. § 75.380(a). The citations were issued on two separate occasions in different longwall
sections of American Coal's bituminous Galatia Mine. The citations were issued because stage
loaders had migrated into adjacent ribs at the headgate belt entries, significantly impeding access
to entries designated as. primary and secondary escapeways.
Specifically, the provisions of section 75.380(a), in pertinent part, provide:"... at least
two separate and distinct travelable passageways shall be designated as escapeways and shall
meet the requirements ofthis section." Section 75.380(a) incorporates by reference numerous
subsections of s.ection 75.380, discussed tnfra, that specify the requirements for these designated
escapeways. Consequently, the provisions of section 75.380 must be read in their entirety in
order to ascertain the plain meaning ofthis regulatory standard.
Section 75.380(b)(l) requires escapeways to be provided "from each working section."
The term ''working section" is defined in the Mine Act and the Secretary's regulations as "all
areas of the coal mine from the loading point of the section to and including the working faces."
30 U.S.C. § 878(g)(3); 30 C.F.R. § 75.2. The question presented is whether the operative
language in section.75.380(b)(l), describing an escapeway as beginning "from" each working
section, requires a mine operator to maintain an unobstructed escapeway from the working faces,
or, from the loading point. American Coal does not dispute the severity of the obstructions.
Rather, American Coal argues that section 75.380(b)(l) only requires it to maintain clear
escapeways from the loading point. Thus, American Coal argues that the cited belt entry
blockages located inby loading points do not constitute violations of section 75.380.
The working section is the area of an underground mine where miners perform their work
of extracting coal. It is the miners' point of departure from the depths of the mine to the surface
in the event of an emergency. It is clear that the plain language of section 75.380, that requires
unobstructed escapeways from each working section, obliges mine operators to maintain a clear
escape route from the working faces, where the miners are situated, to the surface. Consequently,
Citation Nos. 7581904 and 7581788 shall be affirmed.
·
II. Findings of Fact
Citation Nos. 7581904 and 7581788 were issued based on stage loader migration towards
the coal ribs at the Sixth and Seventh North longwall headgates, respectively. The headgate for
the Sixth North longwall section became the tailgate for the Seventh North longwal1 section.

1

A violation is properly designated as significant and substantial if there is a reasonable
likelihood that the hazard contributed to by the violation will result in a serious injury.
Nat'!. Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
29 FMSHRC 254

The Sixth and Seventh longwall sections are each approximately 1,000 feet long. The
coal seam at these sections is approximately six to six and one-half feet high. The entries,
including the headgate, are approximately 18 feet wide and seven feet high.
In order to appreciate the nature and location of the impediments caused by the position
of the stage loaders in proximity to the rib in the headgate entries at the Sixth and Seventh North
longwall sections, it is helpful to ciescribe the longwall operations at the Galatia Mine. The
headgate and tailgate entries are at opposite ends of each longwall that is 1,000 feet in length.
Unlike continuous mining sections, which have multiple entries with multiple means of access to
designated escapeways, longwall sections only have one route of access to the designated
escapeway entries. Specifically, the sole access from the longwall face to the primary or
secondary escapeway is by travel outby the headgate belt entry to connecting crosscuts.
. l

•

The relevant three parallel entries at the Sixth and Seventh North longWall sections are
the No. 3 headgate or belt entry, the No. 2 primary escapeway, and the No. 1 secondary
escapeway. (Joint Ex. 2; Gov. Ex. 4). Crosscuts from the No. 3 headgate belt entry are used to
access the No. 2 and No. 1 entries. The specific route to the surface from the face in an
emergency is outby the No. 3 belt entry and through the last open crosscut into the No. 2
or No. 1 designated escapeway entry. (Gov. Ex. 4).
The No. 3 headgate belt entry can comprise part of a section 75.380 escapeway even
though the No. 3 entry is not a designated escapeway entry. In fact, American Coal asserts the
escapeway starts at the loading point which is located in the No. 3 belt entry.
·
The component parts of a longwall unit are: the shields; a shearer; a pan line; and a stage
loader. The shields, located above the pan line, hold up the roof and afford miners protection
from roof falls during the coal extraction process. The shearer contains two cutting drums.
It runs on a track up and down the pan line the full length of the longwall, cutting coal and
spraying water to control dust. The extracted coal falls on the pan line which is approximately
four and one-half feet wide. Chains, stretching from the headgate to. the tailgate, provide the
motion for the pan line which transports the coal to the headgate area where it is transferred from
the pan line onto the stage loader. The width of the pan line in the No. 3 belt entry where the pan
line connects to the stage loader is approximately three feet wide.
As noted, the stage loader is located in the headgate entry outby the face. The height and
width of the stage loader varies at different locations. The height of the stage loader conveyor
motor assembly, including the side rail, is approximately four and one-half feet high. The stage
loader belt width ranges from 48 inches wide to as much as 13 feet wide .. The width of the
tailpiece is approximately three feet wide.
When facing the face, the headgate belt entry has ribs with crosscuts on the outermost left
side, and a solid rib of coal on the right side. Normally, the stage loader remains stationary in the
center of the headgate entry. However, the stage loader can migrate toward the rib or toward the
solid block of coal depending on the alignment of the longwall shearer. For example, cutting
coal deeper at the tailgate area of the longwall causes the stage loader to migrate from the center
of the entry to the rib.
29 FMSHRC 255

There are two reasons for American Coal to prevent stage loader migration. First, as the
stage loader approaches the rib it decreases clearance between the loader and the rib obstructing
access through the headgate to the designated escapeway entries. Second, the stage loader can be
damaged if it migrates against the rib.
To counteract migration from centerline to rib, the longwall shearer must be adjusted to
cut deeper into the headgate area to cause the stage loader to migrate toward the solid block of
coal until it is centered .in the headgate entry. Stage loader migration does not occur immediately
or over a single shift. Rather, migration is gradual in that it takes several eight hour shifts for the
stage loader to migrate noticeably. So too, deeper or shorter cuts required to correct migration
are time consuming and cannot be accomplished quickly. Correcting migrationtakes
approximately two to four shifts. (Tr. 434).
As previously stated, the headgate entry dimensions are approximately 18 feet wide and
seven feet high. The stage loader and motor assembly is approximately four and one-half feet
high and has a maximum width of 13 feet. (Tr. 382). Paul Kraus, American Coal's Manager of
Health and Safety, testified the :fundamental goal in longwall mining is to keep the stage loader
positioned "right dead on" in the center of the headgate entry. (Tr. 382). Maintaining the stage
loader in the center of the headgate provides miners with a two and one-half feet wide travelway
between the stage loader and the rib which can be used to traverse through the headgate to the
designated escapeway entries. When stage loaders migrate against the rib, miners must climb
over the loaders to access the designated escapeway entries, with only approximately two and
one-half feet clearance between the top of the loaders and the headgate roof.
The coal seam at the longwall sections in the Galatia Mine dip from the headgate to the
tailgate. The coal seam also rolls, which means it goes up and down. Consequently, Kraus
stated longwalls are normally aligned to mine the headgate approximately 50 feet further ahead
than the tailgate. (Tr. 385-86). The deeper cuts at the headgate keep the stage loader in the
center of the entry.
However, Kraus related that roof falls in the tailgate require deeper cuts in the tailgate
area in order to create a clear tailgate entry as quickly as possible. Thus, a tailgate roof fall may
require tailgate advancement of75 feet or more, which would cause the stage loaderto migrate
from the centerline towards the rib. Kraus attributed the migrations cited in Citation Nos.
7581904 and 7581788 to adverse roof conditions in the tailgate areas of the Sixth and Seventh
North longwall sections that required adjusting the longwall shearer to cut deeper into the
tailgates.
On May 11, 2005, Mine Safety and Health Administration (MSHA) Inspector
Steven Miller issued Citation No. 7581075 citing a violation of section 75.380(a) because a safe
egress route was not provided from the Sixth North longwall face. (Gov. Ex. I I). The citation
was issued because the stage loader had migrated to the headgate rib requiring miners to climb
over the loader. Although Citation No. 7581075 is not a subject of this proceeding, it was issued
for an identical obstruction in the same headgate entry cited in Citation No. 7581904 that
American Coal contests in these proceedings. Miller designated the cited violative condition as
29 FMSHRC 256

non-S&S because he did not personally observe anyone attempting to climb over the stage
loader. Shortly after issuing Citation No. 7581075, Miller met with American Coal management
and hourly employees at which time he expressed MSHA's concern with the hazards associated
with stage loader migration. Citation No. 7581075 ultimately was terminated on June 15, 2005,
after adjustments were made that caused the stage loader to migrate back to the center of the
entry providing four feet clearance between the rib and the stage loader. American Coal did not
contest Citation No. 7581075.
a. Citation No. 7581904
Following Miller's May 2005 meeting with American Coal, on June 7, 2005, MSHA
Inspector Arthur Wooten conducted a follow-up inspection of the Sixth North longwall.
Although the tailgate is not considered an escapeway, it provides an alternative escape route
from the face if escapeways are inaccessible because of adverse conditions at the headgate.
On June 7, 2005, the Sixth North tailgate was not travelable because of unsupported roof.
The tailgate was deemed unsupported because American Coal's roof control plan requires
supplemental roof support when the tailgate shield is more than five feet from the closest roof
bolt support in the tailgate. On June 7, 2005; the tailgate shield was approximately nine feet
away from roof bolt support in the tailgate. Consequently, Citation No. 7581701 was issued on
June 7, 2005, for American Coal's failure to follow its approved roof control plan beqmse of the
inadequately supported tailgate. American Coal did not contest Citation No. 7581701. 2
During the course of Wooten's June 7, 2005, inspection, he noted that the Sixth North
longwall headgate belt entry was blocked because the stage loader's conveyor motor assembly
had migrated to within three to five inches of the headgate rib. While the belts were running,
Wooton observed a miner climb over the four and one-half feet high stage loader motor assembly
to access the face. The miner had approximately two and one-half feet clearance between the top
of the loader and the mine roof. At the time, the mine floor was muddy, and the miner had mud
up to the top of his boots. Wooton was concerned, given the muddy conditions, that a miner
could slip and sustain serious injury while attempting to climb over the loader.

As a result of his observations, Wooten issued Citation No. 7581904 citing a violation of
section 75.380(a) because a safe means of escape was not provided from the Sixth North
longwall face. (Gov. Ex. 2). Wooten designated the violation as S&S because there was no
"speedy access to the escapeways" for miners working at the face at a time when there was no
viable tailgate option because of unsupported roof. Wooten also believed a serious slip and fall
injury was likely because of the muddy conditions in the headgate area. (Tr. 138, 150-51).
Wooten attributed the violation to a moderate degree of negligence because he did not observe
management persomiel witness the miner climb over the stage loader. The Secretary proposes a
civil penalty of$375.0Q for Citation No; 7581904.

2

MSHA records reflect American Coal has paid the $60.00 civil penalty proposed by the
Secretary for Citation No. 7581701.
29 FMSHRC 257

b. Citation No. 7581788
Inspector Miller inspected the Seventh North longwall section on September 8, 2005.
Miller observed a miner climb over the stage loader in the vicinity of the stage loader's rock
crusher. At that time, Miller noted the stage loader motor assembly had migrated to within
approximately ten inches of the headgate rib. Miller also noted that conditions in the headgate
were muddy. Based on his observations, Miller issued Citation No. 7581788 citing a violation
of section 75.380(a). The violation was designated as S&S because of the likelihood of a slip
and fall injury, as well as the likelihood of serious injury or death in the event miners were
prevented from accessing the designated escapeways during an emergency. The cited
condition was attributed to a moderate degree of negligence. The citation was terminated on ·
September 9, 2005, after the stage loader had adequately migrated back toward the tailgate once
again providing safe egress to the escapeway. (Gov. Ex. 10). The Secretary has proposed a
$524.00 civil penalty for Citation No. 7581788.
III. Further Findings and Conclusions
a. Factual Basis of Violation

As a threshold matter, at trial, the parties stipulated that the cited obstructions were
significant as the stage loaders essentially were against the ribs in the Sixth and Seventh North
longwall headgate entries. Although the distance from each stage loader to its respective rib
varied by several inches, the parties·also stipulated that the degree of impediment caused by each
stage loader was essentially the same. {Tr. 71, 265).
American Coal, in essence, presents alternative arguments. First, American Coal
challenges the fact of a violation of section 75.380 because it asserts that miners had an
alternative to climbing over the stage loader obstructions to reach the designated escapeway
entries. Second, based on its interpretation of the cited regulatory standard, American Coal
asserts the obstructions do not constitute violations because section 75.380 does not require mine
operators to maintain escapeways in working sections.
With respect to its first argument, American Coal asserts the migration of the stage
loaders does not constitute violations of section 75.380(a) because climbing over the pan line to
reach the designated escapeway entries is an acceptable alternative to climbing over the stage
loaders. (Am. Coal post-hrg. br. at p. 5). As previously noted, the headgate belt entries have ribs
with crosscuts on one side, and a solid ribs of coal on the other side. In this case, the stage
loaders had migrated within inches of the ribs. American Coal asserts, after de-energizing the
pan, a miner could: (1) climb over the pan assembly at the face; (2) walk outby in the headgate
entry through the wide.r travelway between the stage loader and the solid rib of coal; (3) climb
over the conveyor tailpiece; and (4) walk to the last open crosscut from the No. 3 headgate entry
into the No. 2 primary escapeway.
·

29 FMSHRC 258

Section 75.380(d)(l) requires these escapeways to be kept in a safe condition "to assure
passage ofanyone, including disabled persons." (Emphasis added). The problem with
American Coal's suggested escape route is that the pan line is three feet high and a minimum of
three feet wide, and as wide as five feet counting the spill trays. (Tr. 421-22). Moreover; the belt
tailpiece is three feet high and four feet wide. (Tr. 424). Clearly, American Coal's evacuation
route, that involves significant climbing and crawling over belts, particularly when viewed in the
context of exigent circumstances such as fleeing from smoke or fire, does not satisfy the
"assurance of passage" requirements of section 75.380(d)(l ). In addition, it is self evident that
section 75.380 does not sanction injured miners navigating over inclined pans and belts during an
emergency evacuation. Thus, American Coal's assertion that the facts do not support the fact of
a violation of section 75.380(a) is unpersuasive.
b. Plain Meaning of Section 75.380
The provisions of section 75.380 require the maintenance of at least two separate and
distinct travelable passageways designated as primary and alternative (secondary) escapeways.
Sections 75.380(f)(l) and 75.380(h). Section 75.380(g) requires that"... the primary escapeway
must be separated from belt and trolley entries for its entire length, to and including the first
connecting crosscut outby each loading point .... "
American Coal's remaining argument, that the cited obstructions do not constitute
violations, is based on its interpretation of section 75.380 that escapeways begin at the loading
point. American Coal asserts, if section 75.380 only requires a mine operator to maintain an
unobstructed escapeway from the loading point, instead of from the working face, the
obstructions inby the loading points near the headgate faces do not constitute violations.
To support its assertion, American Coal relies on deposition statements and testimony by
Inspectors Miller and Wooten concerning MSHA' s policy that two separate and distinct
escapeways must be provided from the tailpiece (loading point). (Am. Coal post-hrg. hr. at pp.
6-8).
The MSHA policy relied upon by American Coal is consistent with the provisions of
section 75.380(g). This mandatory safety standard requires that belt entries must be separated
from the primary escapeway at the crosscut outby the loading point. It does not relieve a mine
operator of its obligation to maintain section escapeways in belt entries that provide access to the
primary escapeway at the first crosscut outby the loading point. In other words, escapeways must
be maintained in belt entries up to the first connecting crosscut before the loading point at which
point the separate primary escapeway begins. Consequently, the testimony of Miller and Wooten
is not inconsistent with the issuance of the subject citations. 3
3

Section 75.1704 of the Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C.
§ 75.1704 (1976) (setting forth approval of escapeways) is the predecessor to section 75.380.
While not controlling, MSHA's policy manual summarizing the escapeway requirements in
section 75.1704 is instructive. The policy manual refers to "section escapeways" as"... that
portion of the escapeway system beginning at the working faces and extending to the section
loading point area." (Gov. Ex. 7, p.2).
29FMSHRC259

Turning to the specific regulatory provisions, it is axiomatic that the "language of a
regulation is ... the starting point for its interpretation." Jim Walter Resources, 28 FMSHRC
983, 987 (December 2006) citing Dyer v. United States, 832 F.2d at 1066. fu this regard, a
regulation must be read iil its entirety to understand its intended purpose. Mettiki Coal Company,
13 FMSHRC 3, 7(January1991). Significantly, the provisions of section 75.380(b)(l) do not
expressly require escapeways to be provided only from the loading point. Rather, section
75.380(b)(l) expressly requires escapeways to be provided ''from each working section."
(Emphasis added). The term ''working section" is defined as "all areas of the coal mine from the
loading point of the section to and including the working faces." 30 C.F.R. § 75.2
American Coal has made the meaning of "from" the focus of its argument.
Absent a technical term or statutory definition, the Cornniission applies a word's ordinary
meaning. JWR 28 FMSHRC at 987. "From" is defined as "a function word to indicate a
starting point: as (1) a point or place where an actual physical movement (as of departure,
withdrawal or dropping) has its beginning~" Webster·'s Third New Int'! Dictionary,
Unabridged 913 (1993).
Applying the plain meaning of the word "from" to determine where the escapeway
begins, it is clear that escapeways include the working secnon as the point of departure. Any
other interpretation would turn section 75.380 on its head 'for it would deprive miners of the
assurance of a clear escapeway from the area where it iS needed most- - the area where they are
working.
Moreover, contrary to American Coal's assertions, section 75.380(b)(2) permits the
escapeway to begin at the loading point only during installation and dismantling of the loading
point. fu fact, the very reason section 75.380(b)(2) is an exception is because escapeways
normally begin at the working face. The face as the normal starting point for an escapeway is
supported by the preamble to section 75.380. While a preamble is "not officially promulgated"
and does not take precedence over the express provisions of a regulation, an examination
of the preamble of section 75.380 is helpful in placing the loading point exception in
section 75.380(b)(2) in context. Martin County Coal Corporation, 28 FMSHRC 247, 269
(May 2006) (concurring opinion). The relevant portion of the preamble states:
Paragraph [75.380](b) requires escapewaysfrom each working section and from
each area where mining equipment is being installed or removed. These
escapeways must be continuous to the suiface escape shaft opening or to the
escape shaft or slope facilities to the surface. Paragraph (b) (2) recognizes that
during the installation or removal of mechanized mining equipment, the term
working section, as defined, may not be appropriate because in one case the
loading point may not yet be located by the installation of a belt tailpiece or feeder
and in the other, it may have already been removed. fu these cases, the required
escapeways must begin at the projected location of the loading point in areas

29 FMSHRC 260

where equipment is being installed and at the location of the last loading point for
the section when equipment is being removed. This aspect of the final rule
clarifies the existing provision and is necessary to provide safe escape for miners
from hazards that may develop during this phase of the mining operation.
57 Fed. Reg. 20904(May15, 1992) (emphasis added).
The purpose of.section 75.380 is to provide miners with a safe escape route. The loading
point as a departure point for the escapeway only arises when there is no working section
because miners are working assembling or disassembling equipment at the loading point. Thus,
as explained in the preamble, the loading point serves as the departure point for an escapeway in
section 75.380(b)(2) only when the traditional working section - - from the loading point to and
including the working faces - - does not exist.
Finally, in·its brief, American·Coal refers to equipment in working sections that may
cause an impediment to evacuation, such as longwall equipment that narrows clearance along the
face, to support its theory that working sections are not part of an escapeway. (Am. Coal posthrg. br. at p. 7). Section 75.380(d)(4)(iv) requires escapeways to be maintained at least
six feet wide, except where equipment essential to longwall operations necessitates a narrower
escapeway. fu such instances,· section 75 .380(d)(4)(iv) requires escapeways to be of sufficient
width to enable miners, including disabled persons, to escape quickly in an emergency. Thus,
impediments caused by normal operations in a longwall section do not constitute violations of
section 75.380.
However, Kraus conceded stage loader migration is not a normal _consequence of the
mining cycle. (Tr. 393-94). Kraus testified the stage loader should remain "right dead on center"
in the headgate entry. (382-83). This would allow a passageway with two and one.,halffeet
clearance from the rib that would not materially impede an evacuation. fu contrast, the cited
migrations, approximately five to ten inches from the rib, are prohibited by section
75.380(d)(4)(iv) because they would prevent miners from escaping quickly.
fu the final analysis, where the language of a regulatory provision is clear,. the terms of
that provision must be enforced as they are written unless the regulator clearly intended the
words to have a different meaning, or, unless such a meaning would lead to absurd results.
See Dyer v. United States, 832 F.2d 1062, 1066 (9th Cir. 1987); Utah Power & Light co.,
11 FMSHRC 1926, 1930 (October 1989); Consolidation Coal Co., 15 FMSHRC 1555,
1557 (August 1993). The plain meaning of the provisions of sections 75.380(b)(l) and
75.380(g) is that escapeways must be maintained from the working face to the crosscut outby the
loading point, at which point the primary and alternate escapeways must be kept separate and
distinct.

Having determined that section 75.380, when read in its entirety, is not ambiguous,
we need not address the question of deference, and whether the Secretary's interpretation is
reasonable. However, I note that even ifthere were ambiguity, the Secretary's assertion that
section 75.380 should be applied to prohibit obstructed access to escapeways is a reasonable
interpretation that furthers the safe evacuation of miners that section 75.380 seeks to ensure.
29 FMSHRC 261

GeneratElec. Co. v. EPA; 53F.3D 1324, 1327 (D.C. Cir. 1995) (agency's reasonable
interpretation of its regulations entitled to deference); Emery Mining Corp. v. Secy ofLabor,
744 F.2d 1411, 1414 (10th Cir. 1984). American Coal would be precluded from claiming a lack
of notice of such an application of section 75:380(a) by the Secretary given its prior receipt of
Citation No. 7581075 on May 11, 2005, for a stage loader obstruction identical to the
obstructions in the contested citations. Accordingly, the escapeway obstructions cited in
Citation Nos. 7581904 and 7581788 establish the fact of violations of section 75.380(a) and
American Coal is liable for these violative conditions.
c. Significant and Substantial
A violation is properly designated as S&S in nature if, based on the particular facts
surrounding that violation, there exists a reasonable likelihood that the hazard contributed
to by the violation will result in an injury or an illness of a reasonably serious nature.
Mathies Coal Co., 6 FMSHRC 1, 3-4-(January1984); Nat'!. Gypsum Co, 3 FMSHRC at 825.
The Commission has explained that an S&S finding requires the Secretary to establish a
reasonable likelihood that the hazard contributed to will result in an event in which there is an
injury. U.S. Steel Mining Co., Inc., 6 FMSHRC 1834, 1836 (August 1984). The Commission
has also emphasized it is the contribution of a violation to the cause and effect of a hazard that
must be significant and substantial. Id. at 1868. The Commission subsequently reasserted its
prior determinations that, as part of any "S&S" finding, the Secretary must prove the reasonable
likelihood of an injury occurring as a result of the.hazard contributed to by the cited violative
condition or practice. Peabody Coal Company, 17 FMSHRC 508 (April 1995); Jim Walter
Resources, Inc., 18 FMSHRC 508 (April 1996).
The likelihood of injury posed by the violative condition must be viewed in the context of
continued normal mining operations. U.S. Steel Mining, 7 FMSHRC 1125, 1130 (August 1985).
Consideration should be given to both the time the violative condition existed before the citation
was issued and the time it would have existed if normal mining operations had continued.
Bellefonte Lime Co., 20 FMSHRC 1250 (November 1998); Halfway, Inc., 8 FMSHRC 12
(January 1986).
The hazard contributed to by the obstructions is twofold. Namely, the violations create a
hazard in the event of a slip and fall, as well· as an impediment to escape in the event of a mine
fire or explosion. As noted above, consideration must be given both to the length of time these
obstructions existed when the citations were issued, and the length of time these conditions
would have continued to exist had they not been the subject of citations requiring abatement.
Stage·loader migration is a slow process that takes time to correct. Significantly, the
evidence does not re:fl~t that these conditions were noted in pre-shift or on-shift examinations
as conditions needing remedial action. Consequently, one must assume these conditions would
have continued to exist for a significant period. The fact that American Coal eventually would
have corrected the migration problem to avoid damage to the stage loaders is not a mitigating
circumstance.

29 FMSHRC 262

In the context of continued exposure to the resultant hazard, the muddy conditions
support the Secretary's assertion that miners will sustain slip and fall injuries of a reasonably
serious nature while attempting to climb over the top of the stage loader that is four and one-half
feet above the ground. The contribution of obstructed escapeways to the reasonable likelihood of
the occurrence of serious injury or death in the event of a fire or explosion is self evident.
Accordingly, the significant and substantial designations in Citation Nos. 7581904 and 7581788
shall be affirmed.
d. Pertinent Penalty Criteria
Section l lO(i) of the Mine Act 30 U.S.C. § 820(i), sets forth the statutory civil penalty
criteria used to determine the appropriate civil penalty to be assessed. In this regard, section
11 O(i) provides, in pertinent part:
The Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in.attempting to achieve rapid compliance after notification of a
violation.
Commission judges make de nova findings with respect to the penalty criteria in· section
11 O(i) based on the record in adjudicatory proceedings, and they are not bound by the Secretary's
proposed civil penalties. Sellersburg Stone Co., 5 FMSHRC 287, 291 (March 1983), aff'd,
736 F.2d 1147 (7th Cir. 1984). Applying the general statutory penalty criteria, American Coal is a
large mine operator that produced more than 21 million tons of coal at its Galatia Mine in
calender year 2004. It does not contend that the Secretary's civil penalty proposal will adversely
affect its ongoing operations. The Secretary does not contend that American Coal's history of
violations is an aggravating factor, or, that it did not abate the cited conditions in a timely
manner.
While adverse roof conditions in the tailgate, or dipping of the coal seam, as causes of
the migration may be viewed as a mitigating circumstance, any mitigation is negated by
American Coal's failure to note the migration for correction in its pre-shift or on-shift reports.
Consequently, the conditions cited in Citation Nos. 7581904 and 7581788 are attributable to at
least a moderate degree of negligence, Finally, the subjectviolations are serious in gravity given
their S&S nature and the fact that they impact all miners in the working section.
Applying the civil penalty criteria in section 11 O(i), I conclude the Secretary's proposed
$375.00 for Citation No. 7581904 in Docket No. LAKE 2005-129, and $524.00 civil penaltyfor
Citation No. 7581788 inDocket No. LAKE 2006-28, are the appropriate penalties to be assessed.
The higher civil penalty for the violation in Citation No. 7581788 is justified because it was a
repetition of the condition that was cited earlier in Citation No. 7581904.

29 FMSHRC 263

IV. Settlement Terms

As noted, the parties seek approval of their agreement to reduce the civil penalty for 96 of
the citations and orders in issue from $271,668.00 to $163,314.00. The parties' settlement
agreement is of record and is incorporated by reference. The parties settlement includes an
agreement with respect to Order No. 7581153 that is the subject of the contest proceeding in
Docket No. LAKE 2005-105-R that is the only contest case in these matters.
The settlement terms include vacating Citation No. 7581747 in Docket No. Lake 2006-43.
In addition the terms of the agreement provide for deleting the significant and substantial (S&S)
designation from the following citations: Citation No. 7596479 in Docket No. LAKE 2005-117;
Citation Nos. 7581379, 7581606 and 7581611 in Docket No. LAKE 2005-129; Citation No.
7579448 in Docket No. LAKE 2006-2; Citation No. 7581780 in Docket No. LAKE 2006-1 O;
Citation Nos. 7581973, 7581786, 7581800, 7582071, 7582072, 7582103 and 7582079 in Docket
No. LAKE 2006-28; and Citation Nos. 7582510 and 7581241 in Docket No. LAKE 2006-29.

I have considered the representations and documentation submitted in the settlement
motion and I conclude that_the proffered settlement is appropriate under the criteria
set forth in Section 11 O(i) of the Act. Consequently, the motion for approval of settlement
shall be granted and American Coal will be ordered to pay a total civil penalty of $163,314.00 in
satisfaction of the 96 citations and orders that are the subject of their settlement agreement.

ORDER
ACCORDINGLY, the parties' settlement motion IS GRANTED. Pursuant to the
parties' agreement, The American Coal Company IS ORDERED TO PAY $163,314.00 in
satisfaction of the 96 citations and orders that are the subject of their settlement agreement.
. Consistent with this Decision, IT IS ORDERED that 104(a) Citation Nos. 7581904
and 7581788 ARE AFFIRMED.

IT IS FURIBER ORDERED that The American Coal Company shall pay the
$899.00 civil penalty proposed by the Secretary for Citation Nos. 7581904 and 7581788.
IT IS FURTHER ORDERED that The American Coal Company shall pay a total civil
penalty of $164,213.00 in satisfaction of the 98 citations and orders that are the subject of these
proceedings. Payment is to be made to the Mine Safety and Health Administration within 40 days
of the date of this Decision. Upon timely receipt of payment, the captioned contest and civil
penalty matters ARE DISMISSED.

Jerold Feldman

Administrative Law Judge
29 FMSHRC 264

Distribution: (Certified Mail)
Marco M. Rajkovich, Jr., Esq., Noelle Holladay True, Esq., Rajkovich, Williams, Kilpatrick &
True, PLLC, 2333 Alumni Park Plaza, Suite 310, Lexington, KY 40517
Michael B. Gardner, Esq., Associate General Counsel, The American Coal Company,
29325 Chagrin Blvd., Suite 300, Pepper Pike, OH 44122
Christine M. Kassak-Smith, Esq., Office of the Solicitor, U.S. Department of Labor,
230 S. Dearborn St., 8th Floor, Chicago, IL 60604

/mh

29 FMSHRC 265

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001
·

March 23, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMJNISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 2006-100-M
A. C. No. 11-02161-84185

v.
CARMEUSE LIME, INC.,
Respondent.

South Chicago Plant

DECISION
Appearances: Christine M. Kassak Smith, Esq., Office of the Solicitor, U.S. Department of
Labor, Chicago, Illinois, on behalf of the Secretary of Labor;
R. Henry Moore, Esq., Jackson Kelly, PLLC, Pittsburgh, Pennsylvania, on behalf
of Carmeuse Lime, Inc.
Before:

Judge Zielinski

This case is before me on a Petition for Assessment of a Civil Penalty filed by the
Secretary of Labor ("Secretary''), pursuant to section 105 of the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 815 ("Act"). The petition alleges that Carmeuse Lime, Inc.
("Carmeuse"), is liable for one violation of the Secretary's safety and health standards applicable
to surface metal and nonmetal mines, and proposes the imposition of a civil penalty in the
amount of$5,500.00. A hearing was held in Chicago, Illinois, and the parties waived
posthearing briefing. For the reasons set forth below, I find that Respondent committed the
alleged violation, but that it was not the result of an unwarrantable failure to comply with the
mandatory standard, and impose a civil penalty in the amount of $1,250.00.
Findings of Fact - Conclusions of Law
Carmeuse Lime operates a facility, the South Chicago Plant, at which it processes
material. Stone is shipped in, stored in silos, and processed through kilns, by use of material
handlerl? and conveyor-belts. On January 9, 2006, William R. Garrison, an inspector employed
by the Secretary's Mine Safety and Health Administration (''MSHA"), visited Carmeuse's plant
to conduct an investigation of a complaint that had been made regarding an electrical "flash"
incident. After completing the investigation on January 10, he conducted a follow-up to a regular
inspection he had done in December 2005. On January 11, he reviewed a new system for
reporting and correcting hazardous conditions, that had been implement~d in response to a
29 FMSHRC 266

citation that had been issued because of shortcomings in that area. Tr. 23.
The new system required a person performing a workplace examination to note any
hazardous conditions or items that needed attention on a form printed on the back of his daily
time sheet. The time sheets/workplace examination reports had to be turned in to a supervisor,
who certified the "time" component for payroll purposes. The supervisor also reported any repair
or maintenance items that needed to be addressed to Richard D. Miller, the maintenance
supervisor, by entering the information into a computerized system. Miller began his day at
5:30 a.m., by checking the system, assuring that work orders had been printed, and scheduling
work for the maintenance crew, which reported at 6:30 a.m. Tr. 87-89. Conditions that involved
safety were assigned #1 priority. Tr. 76-78. Matters that required immediate attention were
handled by phone. The maintenance crew would first address the #1 priority items, and would
note completion of the assigned task on the work order and their time sheets. Tr. 89.
In evaluating the new maintenance system, Garrison reviewed workplace examination
records to identify hazardous conditions that had been reported recently, and then checked on
whether they had been corrected. A time sheet/report dated January 8, 2006, by James Ross,
reported that during his workplace examination on the third shift, there was an exposed electrical
wire leading to the head pulley motor of the feed conveyor to the #4 kiln: Ex. G-3. The form
bore the initials of Art Arroyo, Ross' foreman, who acknowledged to Garrison that he had
received the form. Tr. 26, 33. When Garrison checked the #4 kiln, he found that the condition
had not been corrected. 1 Because the condition had been allowed to exist for eight shifts, he
issued Order No. 6184464, pursuant to section 104(d)(2) of the Act, charging that the violation
was the result of Carmeuse's unwarrantable failure. 2

Respondent does not contest the fact that the regulation was violated. However, it
strongly disputes the unwarrantable failure designation, and the amount of the proposed civil
penalty.
OrderNo.6184464
Order No. 6184464 alleges a violation of30 C.F.R. § 56.12004, which requires that
"Electrical conductors exposed to mechanical damage shall be protected." Garrison described
the violation in the "Condition or Practice" section of the order as follows:

The broken conduit was the only condition noted on workplace examination forms
reviewed by Garrison, that had not been corrected. Tr. 55.
I

2

The parties stipulated that the procedural prerequisites for a section 104(d)(2) order are
not in dispute, i.e., that a valid order previously had been issued pursuant to section 104(d)(l) of
the Act, and there had been no intervening "clean" inspection. Ex. Jt.-1.
29 FMSHRC 267

·The 480 volt power cable for the drive motor on the #29 stone conveyor located at
the feed end for the #4 Kiln had exposed energized conductor to mechanical
damage. The conduit provided had broken exposing the inner conductors. The
cable was 81 inches above the floor adjacent to the walkway. This condition was
reported on the work place exam on the 3rd shift January 8, 2006, to mine
management. Mine management has engaged in aggravated conduct by
acknowledg[ing] a safety hazard and not taking corrective action. This violation
is an unwarrantable failure to comply with a mandatory standard.
Ex. G-2.
Garrison determined that it was unlikely that the violation would result in an injury, but
that an injury could be fatal. He determined that the violation was not significant and substantial
("S&S"), that one employee was affected,.and that the operator's negligencewas high. The
Order was issued pursuant to section 104(d)(2) of the Act, because Garrison determined that the
violation was the result of Canneuse's unwarrantable failure to comply with the standard.
A civil penalty in the amount of $5,500.00 has been proposed for this violation.
The Violation
The conduit in question had pulled apart where a flexible metal segment connected to a
fixed segment. A gap of approximately one inch existed, exposing the inner conductors.to
mechanical damage; The condition is depicted in a photograph taken by Garrison. Ex. G-4.
Consequently, the standard was violated.
For a number of reasons, Garrison determined that the condition was ''unlikely'' to result
in an injury. The inner conductors, which supplied 480-volt electrical power to the conveyor's
head pulley, were insulated, and that insulation was not compromised. Tr. 28; 31. The gap in the
conduit was small, and was located 81 inches, nearly seven feet, above the adjacent walkway.
The area was traversed infrequently, as little as once per shift. Tr. 31, 47, 94. Consequently,
there was virtually no possibility of mechanical damage to the internal conductors from outside
sources, and almost no likelihood of anyone coming into contact with the wires themselves.
Garrison's primary concern was that vibration would cause the "rigid" edge of the pulled-apart
conduit to wear through the insulation on the conductors, and thereby energize the conduit, the
head pulley motor, and the frame of the conveyor. 3 Tr. 36; 63. However, he was in agreement
with Canneuse's witness that there was only a small amount of vibration caused by the head
pulley motor. Tr. 40~ 48, 91. In addition, he explained that a ground fault system, which he
tested and found to be working properly, would protect the motor housing and conveyor frame
from becoming energized, and another system would deenregize the conductors in the event of
phase-to-phase contact. Tr. 32, 58, 62-63. Consequently, in order for an injury to have occurred,
3

Garrison originally described the edge as "sharp," but later rejected that
characterization in favor of "rigid." Tr. 32, 36.
29 FMSHRC 268

the insulation on the conductors would have had to wear through to the point that the conduit
became energized, the working safety systems would have had to fail, and a person would have
had to come into contact with an energized metal part.
There was no disagreement with Garrison's assessments that an injury that might result
from a person contacting an energized 480-volt circuit would most likely be fatal, and that one
person was affected by the violation. He rated Respondent's negligence as high because the
condition had been made known to mine management at least six shifts earlier; and it had not
been corrected. Tr. 30. As noted above, Respondent's disagreement is with the negligence
finding and the resultant significant civil penalty.
Unwarrantable Failure
In Lopke Quarries, Inc., 23 FMSHRC 705, 711 (July 2001), the Commission reiterated
the law applicable to determining whether a violation is the result of an unwarrantable failure:
The unwarrantable failure terminology is taken from section 104(d) of the
Act, 30 U.S.C. § 814(d), and refers to more serious conduct by an operator in
connection with a violation. In Emery Mining Corp., 9 FMSHRC 1997 (Dec.
1987), the Commission determined that unwarrantable failure is aggravated
conduct constituting more than ordinary negligence. Id. at 2001. Unwarrantable
failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," '.'indifference," or a "serious lack of reasonable care." Id. at
2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991)
("R&P"); see also Buck Creek [Coal, Inc. v. FMSHRC, 52 F.3d 133, 136 (7th Cir.
1995)] (approving Commission's unwarrantable failure test).
Whether conduct is "aggravated" in the context of unwarrantable failure is
determined by looking at all the facts and circumstances of each case to see if any
aggravating factors exist, such as the length of time that the violation has existed,
the extent of the violative condition, whether the operator has been placed on
notice that greater efforts are necessary for compliance, the operator's efforts in
abating. the violative condition, whether the violation is obvious or poses a high
degree of danger, and the operator's knowledge of the existence of the violation.
See Consolidation Coal Co., 22 FMSHRC 340, 353 (Mar. 2000) ... ; Cyprus
Emerald Res. Corp., 20 FMSHRC 790, 813 (Aug. 1998), rev 'don other grounds,
195 F.3d 42 (D.C. Cir. 1999); Midwest Material Co., 19 FMSHRC 30; 34 (Jan;
1997); Mullins & Sons Coal Co., 16 FMSHRC 192, 195 (Feb. 1994); Peabody
Coal Co., 14 FMSHRC 1258, 1261 (Aug. 1992); BethEnergy Mines, Inc.,
14 FMSHRC 1232, 1243-44 (Aug. 1992); Quinland Coals, Inc., IO FMSHRC
705, 709 (June 1988). All of the relevant facts and circumstances of each case
must be examined to determine if an actor's conduct is aggravated, or whether
mitigating circumstances exist. Consol, 22 FMSHRC at 353. Because

29 FMSHRC 269

supervisors are held to a high standard of care, another important factor
supporting an unwarrantable failure determination is the involvement of a
super'Visor in the violation. REB Enters., Inc., 20 FMSHRC 203, 225 (Mar.·
1998).
Critical factors weigh on both sides of the unwarrantable failure determination. The
Secretary relies heavily on the fact that the condition existed for over six shifts after it had been
reported to management in the workplace examination report. Respondent argues that the
condition was not extensive or obvious, posed virtually no danger to miners, and was about to be
corrected when the order was issued.4
The workplace examination record noting the condition was turned over to management
at the end of the January 8 midnight shift, i.e., about 7:00 a.m. on Monday morning, January 9,
2006. 5 It should have been entered.into the maintenance computer system on January 9, which
most likely would have resulted in repairs being made by the day shift maintenance crew on
January 10. The actual entry was not made until January 10, which resulted in a maintenance
work order being assigned to an electrician on January 11, and eventual repair that day. Tr. 102,
104-05; ex. R-2. The reason' for this one day lapse is not known. Respondent pointed out that
the responsible foreman was involved in the complaint investigation on January 9. Tr. 43-45.
But, that would not have consumed all of his time. Tr. 67-69.
In her closing argument, counsel for the Secretary cited cases in which unwarrantable
failures were found because hazardous conditions were allowed to ,exist for several shifts. See
Consolidation Coal Co., 23 FMSHRC 588 (June 2001) (Consol I) (condition that existed for a
minimum of several shifts was the result of an unwarrantable failure); Consolidation Coal Co.,
22 FMSHRC 328 (March 2000) (Consol II) (condition that existed for two days was the result of
an unwarrantable failure). However, there are significant factors that distinguish those cases.
In Consol I, the violative condition, accumulations of coal spillage and pulverized rib
sloughage, was extensive and widespread. The violation was S&S. 6 Despite Respondent having

4

The Secretary does not contend that the condition was extensive, or that the operator
was placed on notice that greater compliance efforts were necessary.
5

There is no evidence that the condition existed prior to the January 8 midnight shift.
Garrison originally testified that dust deposits indicated that the condition may have existed
earlier. Tr. 42. However, he did not explain how he could have made such a determination from
his observations on J aiiuary 11, and later stated that he did not know the rate that dust was
deposited in the area, and did not know ifthe condition existed earlier. Tr. 60.
6

A violation is properly characterized as S&S "if, based upon the particular facts
surrounding that violation, there exists a reasonable likelihood that the hazard contributed to will
result in an injury or illness· of a reasonably serious nature" under continued normal mining
29 FMSHRC 270

been put on actual notice by MSHA that greater efforts were necessary to achieve compliance
with the standard, no efforts were being made to correct the condition because Respondent had
deliberately subordinated its cleanup responsibilities to its desire to complete construction. In
Consol II, the violation of a standard governing supplementary roof support materials was also
S&S. Consol had been specifically alerted to the presence of the violation by an MSHA
inspector two days earlier, putting it on notice that greater efforts were needed to comply with the
regulation. At the time the citation was issued, the condition had not been corrected and there
was no indication that it would have been corrected in the near future, because management
officials had not followed-up to assure that corrective action had been accomplished.
Here, the condition was not obvious, and was located in a somewhat remote area. 7 The
condition did not pose an imminent danger, and was not determined to be S&S. It posed little
danger to miners, as evidenced by the factors that resulted in the assessment that it was unlikely
to result in an injury. 8 While corrective action had been delayed by one day, effective actions had
been taken to assure that the condition was repaired. As noted above, Respondent had not been
placed on notice that greater compliance efforts were required.
Because the condition was not dangerous, transmitting a maintenance request through
Respondent's established system was an appropriate manner in which to address the problem. 9
As Garrison stated, it is reasonable to allow more.time to correct a non-S&S violation than an

operations. Cement Div. Nat'!. Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
7

I conclude that the condition was not obvious because of its nature and location.
Ex. G-4. Aside from the fact that persons rarely traveled the walkway, the condition was located
almost seven feet above the walkway surface, and it is not likely that a person would look up and
see it. There is no evidence that the condition had been reported in any other workplace
examination reports.
8

The degree of danger posed by a condition is one of the critical factors in determining
whether a violation was the result of an unwarrantable failure. Lafarge Construction Materials,
20 FMSHRC 1140, 1145 (Oct. 1998) (citing BethEnergy Mines, Inc., 14 FMSHRC 1232, 124344 (Aug. 1992); Warren Steen Construction. Inc., 14 FMSHRC 1125, 1129(July1992); and
Quin/and Coals, Inc., 10 FMSHRC 705, 709 (June 1988)); Midwest Material, 19 FMSHRC at
34-35.
9

Initiating corrective action through a regular supply system was criticized in Consol II,
22 FMSHRC at 332-33. However, that did not appear to be the lynchpin of the Commission's
decision. Had Consol's system functioned properly, the condition would have been corrected the
day after the inspector pointed it out, and it is unlikely that a citation would have been issued.
29 FMSHRC 271

S&S violation. 10 Tr. 59. He also found a similar, though more obvious, condition in the same
area on a conduit enclosing conductors to the kiln's bindicator. Ex. G-5. That condition was
noted and placed into the maintenance system on January 10 and was scheduled for repair on
January 11. Ex. R-2. Garrison did not characterize that violation as an unwarrantable failure.
Ex. R-5.
Considering all of the factors discussed above, particularly the fact that the condition
posed very little danger to miners, I find that Respondent's failure to enter the condition into its
maintenance system on January 9, which delayed repairs for one day, did not exhibit reckless
disregard, negligence, or indifference rising to the level of an unwarrantable failure. Rather, its
negligence was moderate to high.
The Appropriate Civil Penalties
Carmeuse Lime is a medium-sized mine, as is its controlling entity. Ex. Jt-1.
Respondent does not contend that payment of the penalties would impair its ability to continue in
business. The violation was promptly abated in good faith. Respondent's history of violations is
set forth in exhibit G-1. The Proposed Assessment form, filed with the petition, reflects that in
the two years preceding the issuance of the subject Order, Respondent was cited for 178
violations on 92 inspection days. Under the regular assessment formula, that would result in ·
allocation of 18 out of a possible 20 penalty points for violation history, which reflects a
relatively poor history ofviolations. 11
The non-S&S violation cited in Order No. 6184464 is affirmed. The gravity of the
violation was moderate, not serious. 12 The operator's negligence was moderate to high, but the
violation was not the result of an unwarrantable failure. A civil penalty of $5,500.00 was
proposed by the Secretary, based largely upon the characterization of the violation as having been
the result of the operator's unwarrantable failure. The regular assessment formula would yield a
penalty in the range of $800.00 to $1,500.00. Upon consideration of the lower negligence
finding and the other factors enumerated in section 11 O(i) of the Act, I impose a penalty in the

10

Respondent received a citation in 2004, for a condition that appears to have been very
similar to that at issue here. Ex. R-4. Although all of the circumstances surrounding that
violation are not known, the inspector specified an abatement period of three days.
11

Regular assessments are computed through a process that assigns points to the various
penalty factors. 30 C.F.R. § 100.3.
12

Although it is possible that a fatal injury could have resulted from the violation, the
hazard created by the edge of the conduit wearing through the insulation on the conductors would
most likely have been immediately neutralized by the ground fault protection system. Because
the possibility of injury was extremely remote, I find that the gravity of the violation was
moderate. See Hubb Corp., 22 FMSHRC 606, 609 (May 2000).
29.FMSHRC 272

amount of$1,250.00.
ORDER
Order No. 6184464 is modified to a citation issued pursuant to section 104(a) of the Act,
and is AFFIRMED, as modified. Respondent is directed to pay a civil penalty of$1,250.00.
Payment shall be made within 45 days.

Distribution (Certified Mail):
Christine M. Kassak Smith, Esq., Office of the Solicitor, U.S. Department of Labor, 230 S.
Dearborn St., 8th Floor, Chicago, IL60604

R. Henry Moore, Esq., Jackson Kelly, PLLC, Three Gateway Center, Suite 1340, 401 Liberty
A venue, Pittsburgh, PA 15222
/mh

29 FMSHRC 273

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

March 23, 20,07
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner ·

Docket No. CENT 2006-128-M
A.C. No. 03-00876-83577 E24
Docket No. CENT 2006-159-M
A.C. No. 03-00876-86215 E24

v.
AUSTIN POWDER COMPANY,
Respondent

.Granite Mountain Quarry #2

DECISION
Appearances:

Thomas A. Paige, Esq., Office of the Solicitor, U.S. Department
ofJ:,,abor, Dallas, Texas, and Ronald M. Mesa, Conference &
Litigation Representative, Mine Safety and Health Administration,
Dallas, Texas, for Petitioner;
Adele L. Abrams, Esq., Beltsville, Maryland, for Respondent.

Before:

Judge Manning

These cases are before me on two petitions for assessment of civil penalty filed by the
Secretary of Labor, acting through the Mine Safety and Health Administration ("MSHA"),
against Austin Powder Company ("Austin Powder"), pursuant to sections 105 and 110 of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act").
Austin Powder contested two citations issued by the Secretary under section 104(a) of the Mine
Act. An evidentiary hearing was held in Little Rock, Arkansas. The parties introduced
testimony and documentary evidence and filed post-hearing briefs.

I. THE CITATIONS AT ISSUE
McGeorge Contracting Company ("McGeorge") operates the Granite Mountain Quarry
#2 in Pulaski County, Arkansas. Austin Powder is an independent contractor at the quarry. The
parties agree that both McGeorge and Austin Powder are subject to the jurisdiction of the Mine
Act. As an independent contractor, Austin Powder delivered and stored explosive materials at
the quarry but it did nqt provide any blasting services at the mine.
MSHA Inspector Steve Medlin inspected the quarry on December 6, 2005. Inspector
Medlin issued Citation No. 6250692 to Austin Powder under section 104(a) of the Mine Act
alleging a violation of section 56.6132(a)(5)as follows:
·

29 FMSHRC 274

The vents in the cap magazine number 8 [were] covered up. This
hazard exposes miners to the possibility of receiving injuries
should the explosives becoine over-heated. The foreman stated,
new wood had been installed in the magazine, and was not aware
the vents had been covered.
Inspector Medlin determined that an injury was unlikely but that any injury resulting from the
violation is likely to be fatal. He determined that the violation was not of a significant and
substantial nature ("S&S") and that Austin Powder's negligence was moderate. The safety
standard provides that "(m]agazines shall be- [v]entilated to control dampness and excessive
heating within the magazine." The Secretary proposes a penalty of $60.00 for this citation.
Inspector Medlin also issued Citation No. 6250695 to Austin Powder under section
104(a) of the Mine Act alleging a violation of section 56.6132(a)(4) as follows:
The top of magazine number eight was not covered with nonsparking material. This hazard exposes miners to. the possibility of
receiving injuries should the electric blasting caps become set off
This area is traveled on a daily basis to get supplies for the day's
shot.
Inspector Medlin determined that an injury was unlikely but that any injury resulting from the
violation is likely to be fatal. He determined that the violation was not S&S and that Austin
Powder's negligence was moderate. The safety standard provides that "[m]agazines shall be [m Jade of nonsparking material on the inside." The Secretary proposes a penalty of $60. 00 for
this citation.
Il. DISCUSSION WITH FINDINGS OF FACT .
AND CONCLUSIONS OF LAW
A. Plain Lan2ua2e of the Secretary's Explosives Standards.

The parties do not dispute that the conditions described in the citations existed at the time
of the inspection. They also do not dispute that two products manufactured by Austin Powder
were in the magazine, Electro-Star detonators and Rock Star detonators. Nothing else was stored
in the magazine. Finally, the parties agree that both of these products are detonators, as that term
is defined at 30 C.F.R. § 56.6000, as follows:
Any device containing a detonating charge used· to initiate an
explosive. These devices include electric or nonelectric
instantaneous or delay blasting caps and delay connectors. The
term "detonator" does not include detonating cord. Detonators
may be either "Class A" detonators or "Class C" detonators, as

29 FMSHRC275

classified by the Department of Transportation in 49 CFR 173.53
and 173.100.
The Department of Transportation ("DOT") has modified its system of classifying
explosive materials. "Class A" explosives are now known as "Division 1.1" explosives and
"Class B" explosives are now called "Division 1.4" explosives. (49 C.F.R. § 173.53).
According to the specification sheets for Electro-Star and Rock Star detonators, they are
classified as Division l.4 explosives. 1 (Exs. D-6 & D-7). These specification sheets also make
clear that they are electric detonators.
There are several sections in MSHA' s explosives standards that are relevant in these
cases. These standards have a number of provisions relating to the storage of explosive
materials. 2 First, the safety standards provide that detonators shall not be stored in the same
magazine with other explosive materials. (30 C.F.R. § 56.6100(a)). Clearly, Austin Powder did
not violate this safety standard at the cited magazine. Blasting agents, on the other hand; may be
stored in the same magazine as other explosive material, as long as they are separated to prevent
contamination. (Section 56.6100(b)). Explosives and electric detonators must be stored in
nonconductive containers: (Section 56.6102(b)). All detonators and explosives must be stored
in magazines. (Section 56.6130(a)). The storage requirements for blasting agents differ from the
requirements for explosives and detonators. For example, packaged blasting agents are not
required to be stored in a magazine. (Section 56.6130(b)).
The Secretary has defined "Magazine" as a "bullet-resistant, theft resistant, fire"'resistant,
weather-resistant, ventilated facility for the storage of explosives and detonators (BATF Type 1
or Type 2 facility)." 30 C.F. R. § 56.6000. The term BATF refers to the Bureau of Alcohol,
Tobacco and Firearms of the U.S. Department of Justice. The BATF regulations define "Type 1"
facilities as "[p]ermanent magazines for the storage of high explosives." (27 C.F.R. § 55.203(a)).
••Type 2" facilities are "[m]obile and portable indoor and outdoor magazinesfor the storage of
high explosives." (27 C.F.R. § 55.203(b)). Both regulations provide that"( o]ther classes of
explosive materials may also be stored" in these magazines.
The plain language of these standards makes clear that explosives and detonators must be
stored in magazines that are bullet-resistant, theft resistant, fire-resistant, weather-resistant, and
ventilated. As stated above, magazines are classified as BATF Type 1 or Type 2 magazines.
Blasting agents, on the other hand may be stored in other storage facilities. The Secretary defines
a "storage facility" as "the entire class of structures used to store explosive materials." (30

1

DOT defines Division 1.1 as "explosives that have a mass explosion hazard." 49 C.F.R.
§ 173.50. "A mass explosion is one which affects almost the entire load instantaneously." Id.
Division L4is·defined as "explosive devices that present a minor explosion hazard." Id.
2

The Secretary defines "Explosive Material" to include "explosives, blasting agents, and
detonators." 30 C.F.R. § 56.2.
29 FMSHRC 276

C.F.R. § 56.2). This definition goes onto state that a" 'storage facility' used to store blasting
agents corresponds to a BATF Type 4 or 5 storage facility."3 Thus, blasting agents may be stored
in storage facilities that do not fit within MSHA's definition of"magazine."
Under the Secretary's safety standards, magazines must be made of nonsparking material
on the inside and must be ventilated. (Section 56.6132(a)(4) & ( a)(2)). There is no dispute that
the cited magazine did not meet these requirements.
Austin Powder argues that when MSHA inco:rporated the BATF definitions of magazine
types, as discussed above, it inco:rporated the BATF's entire enforcement structure. As stated in
footnote 3, below, the BATF allows detonators that do not "mass detonate" to be stored in Type
4 storage facilities. Austin Powder presented evidence that its Electro-Star Detonators and Rock
Star detonators will not mass detonate. That means that if one detonator package explodes, it
should not set off other adjacent packages. I creditthis evidence. Austin Powder also presented
evidence that the cited magazine fits within the BATF definition of a Type 4 magazine. Indeed,
its witness testified that a BATF inspector visited the qi.Jany shortly before Inspector Medlin and
did not find any violation of BATF regulations.··
Austin Powder contends that because the Secretary separately defined the terms
"magazine" (Type 1 and Type 2 BATF facilities) and "storage facility'' (Type 4 and 5 BATF
facilities) she cannot take a safety standard that solely references magazines and apply it to
storage facilities. "The Secretary has improperly attempted to extrapolate magazine requirements
onto Type 4 storage facilities, which are unique from magazines by all definitions codified by
MSHA and adopted from the BATF." (Austin Br. 9). Austin Powder contends that MSHA's
safety standards make clear that only detonators that are "sympathetic or mass detonating" are
required to be stored in magazines. It argues that the detonators were in a Type 4 storage facility
which is not required to be in compliance with section 56.6132. "Inspector Medlin's novel
inte:rpretation of this standard's requirements as being applicable to 'storage facilities' is both
contrary to the plain language of the standard and the final rule's preamble, but also contrary to
the actual requirements of the BATF magazine specification requirements that MSHA
inco:rporated by reference into the relevant explosives standards in 30 CFR Part 56." Id. at 11.
Austin Powder also notes that it has about 150 of these Type 4 storage facilities at mines in the
United States and it has never been cited for a violation of section 56.6132 or required to modify
them to meet these requirements.
I reject Austin Powder's arguments. MSHA's regulations do not differentiate between
different types of detonators. As stated above, section 56.6130(a) plainly and clearly provides
that detonators must be stored in magazines. The Secretary's definition ofdetonators includes

3

Under the BATF regulations "Type 4" are "[m]agazines for the storage oflow explosives."
(27 C.F.R. § 55.203(d)). This definition goes on to state that "[d]etonators that will not mass
detonate may also be stored in Type 4 magazines." "Type 5" are magazines for the storage of
blasting agents."
29 FMSHRC 277

DOT Type 1.4 (Class C) detonators. None ofMSHA's explosives storage standards provide that
detonators that do not "mass detonate" may be stored in a storage facility that is not a
"magazine" as that term is defined by MSHA. Consequently, all detonators must be stored in
magazines. MSHA's safety standards only mention ''Type 4" containers in reference to blasting
agents, not detonators. ·Under the definition of "storage facility," the Secretary provides that a
facility used to store blasting agents may be a BATF Type 4 facility.- (Section 56.2).

B. ReKulatory·History of the Secretary's Explosives Standards.
In making its argument, Austin Powderrelies heavily on the preamble to a final rule
published on December 30, 1993. (Ex. D-1). This final rule revised portions ofMSHA's
existing explosives standards. This amendment to the safety standards did not change the cited
safety standard (56.6132) or the standard requiring that detonators be stored in magazines
(56.6130(a)). The definition of"magazine" was revised and a definition of"storage facility" was
added. The old definition of"magazine," which stated that a magazine is a "facility for the
storage of explosives, blasting agents or detonators," was deleted. (Ex. D-1, 58 Fed. Reg.
69597)4
The Secretary makes clear in the preamble that all magazines must be constructed to
comply with the BATF specifications for Type 1or2 magazines. Id., 58 Fed. Reg. 69598.
"Sections 56/57.6132 require a magazine to be structurally sound, noncombustible ... , bulletresistant, made of nonsparking material on the inside, ventilated to control dampness and
excessive heating, .... " Id. The Secretary goes on to state:
MSHA's intent is to distinguish the circumstances under which a
magazine and storage facility are used. For example, paragraph (a)
of 56/57.6130 requires that detonators and explosives, not blasting
agents be stored in magazines; while paragraph (b) states that
blasting agents may be stored either "in a magazine or other
facility" but "[:fjacilities other than magazines used to store
blasting agents shall contain only blasting agents."

Id. This statement strongly supports the language of section 56.6130(a) and the Secretary's
arguments in this case.
The preamble goes on to state:
As used, "magazine" refers to a type of storage facility for highly
sensitive explosive materials such as explosives and detonators
which are subject to sympathetic detonation. Because blasting
agents are not as highly sensitive as detonators and explosives,

4

I note that this old definition is still present at section 56.2. This appears to be in error.
29 FMSHRC 278

blasting agents need not be stored in a magazine or facility that
meets the construction criteria of§§ 56/57.6132.

Id, 58 Fed. Reg. 69599. Austin Powder argues that the preamble's reference to detonators
"which are subject to sympathetic detonation" shows that the cited magazine was not required to
meet the standards of 56.6132. (The term "sympathetic detonation" has the same meaning as
"mass detonation"). I disagree with this argument. I find that all this language does is further
explain why detonators and explosives must be stored in a magazine that meets the standards of
section 56.6132. Explosives and detonators are more sensitive than blasting agents. 5 The
preamble language does not clearly convey the idea that only detonators subject to sympathetic
detonation must be stored in magazines. In addition, the word "which" is generally used to
introduce non-restrictive clauses.
Next, the preamble states:
In summary, MSHA's definition of the term "magazine" is
consistent with the BATF regulations. In fact, the Agency's
definition of"magazine" is modeled after BATF's definition,
except that it explicitly lists within the definition the construction
criteria for magazines used for the storage of explosive materials.
Id. I agree with Austin Powder that MSHA incorporated BATF's construction criteria for
magazines when MSHA changed the definition of"magazine" in 1993, but nothing suggests that
MSHA changed what must be stored in magazines at mine sites. The safety standard requiring
that detonators and explosives be stored in magazines was not changed. (Section 56.6130(a)).

The preamble next summarizes the distinctions.between the four types of magazines
under BATF regulations. In the preamble, MSHA states that it uses the same construction
criteria except that MSHA uses the term "magazine" for Type 1 and Type 2 facilities and the
term "storage facility'' for Type 4 and Type 5 facilities. The preamble then states:
MSHA's final rule does not require BATF Type 4 storage facilities
to be bullet-resistant. The only storage facilities that need to be
bullet-resistant are magazines (BATF Type 1 and 2 facilities) used
for the storage of highly sensitive explosive material such as

5

Unfortunately, the Secretary's definitions of "blasting agent" are not helpful. The
definition in section 56~6000 is "any substance classified as a blasting agent by the Department of
Transportation in 49 CFR 173. l 14a(a)." The definition in section 56.2 is the same except that it
makes reference to "49 CFR Section 173.l 14(a) (44 FR 31182, May 31, 1979)." Section 173.114
no longer exists. "Blasting Agent" is an "explosive material that meets prescribed criteria for
insensitivity to initiation." Am. Geological Institute, Dictionary ofMining, Mineral, and Related
Terms 54 (2d ed. 1997). Ammonium nitrate/fuel oil (ANFO) is an example of a blasting agent.
29.FMSHRC 279

explosives and detonators which are subject to sympathetic
detonation.

Id. Again, Austin Powder argues that this language shows that only mass detonating detonators
are required to be stored in magazines. For the same reasons discussed above, I find that this
language cannot be logically used create two categories of detonators when the actual safety
standards do not mention such a distinction. There is nothing in the language of the safety
standards that suggests that certain types of detonators must be stored in magazines but that other
types may be stored in storage facilities that do not meet the requirements of section 56.6132.
Finally, the preamble states "[i]n summary, MSHA believes that the definition of 'storage
facility' as clarified by the final rule, provides mine operators with objective criteria, consistent
with BATF, relative to storage requirements for the entire range of explosive materials." Id.
Austin Powder contends this language demonstrates that the Secretary intended to incorporate all
of the BATF's explosives storage regulations into MSHA explosives standards. It is clear that
the BATF allows detonators that are not mass detonating to be stored in Type 4 facilities. These
facilities are called "storage facilities" in MSHA's regulations and these facilities are not
required to comply with section 56.6132. Thus, Austin Powder argues because the Secretary
specifically stated in the 1993 rulemaking that MSHA's storage requirements were "consistent
with BATF ... for the entire range of explosive materials," the Secretary clearly intended to
allow detonators that are not mass detonating to be kept in storage facilities rather than
magazines.
Although Austin Powder's argument has some superficial appeal; I agree with the
Secretary that MSHA's standards do not distinguish between mass detonating detonators and
detonators that are not subject to mass detonation. The preamble does not support Austin
Powder's arguments. The Secretary argues that "in the preamble to the explosives standards it is
clear that MSHA drew the regulatory line, not between classes/divisions of detonators, but
between blasting agents and detonators." (S. Br. 6) (emphasis in original). I agree.
C. Minin2 Community Provided with Fair Notice of Standard's Requirements.
Austin Powder also argues that it was not provided with fair notice of the Secretary's
interpretation of the safety standard, in part because it has never been cited for storing detonators
that are not mass detonating in a Type 4 storage facility rather than in a magazine. It states:
Secretary affirmatively amended the 1991 regulation to include
separate definitions for magazines and storage facilities, in
response to commentators' concern over Type 4 being included
with Type 1 and Type 2. This history shows an active decision to
not include Type 4 within the scope of magazine requirements
promulgated at 30 C.F.R. § 56.6132.

29 FMSHRC 280

(Austin Br. 14). I agree that the Secretary distinguished magazines from storage facilities in the
new standards. But the Secretary did not change the requirement that detonators must be stored
in magazines that meet the construction criteria for BATF Type 1 or 2 magazines. The definition
of "storage facility'' clearly states that a facility ''used to store blasting agents corresponds to a
BATF Type 4 storage facility." (Emphasis added). There is no provision stating that detonators
that are not capable of mass detonation may also be stored in facilities. that correspond to a BATF
Type 4 facility.
I find that the safety standards at issue here are quite clea,r. Section 56.6130(a) states that
"detonators and explosives shall be stored in magazines." This standard could not be written
more clearly. Although the 1993 amendments to the explosives standards clarified the definition
of"magazine" and added a definition for "storage facility," MSHA did not change the
requirement that all detonators, including DOT Division 1.4 detonators, must be stored in
magazines. I find that Austin Powder and the mining commllnity were provided with fair notice
of this requirement.
Austin Powder also makes reference to the Memorandum of Understanding between the
Secretary and BATF (''MOU''). (Ex. G-14). It states that under the MOU, MSHA "inspects
magazines and storage facilities at mine sites and has adopted BATF rules and regulations."
(Austin Br. 5). I disagree. The MOU simple authorizes MSHA inspectors to enforce BATF
regulations at mine sites on behalf of the BATF. It does not state that MSHA has adopted BATF
regulations as its own explosives standards. Indeed, the MOU provides that "[i]n the event that
[BATF regulations] conflict with a MSHA requirement, MSHA shall enforce the regulations or
standards which provide for the greater safety or security of persons in or around a mine." (Ex.
G-14, 45 Fed. Reg. 25565).

D. Violations of Section 56.6132 and Application of Penalty Criteria.
To summarize, I :6.nd that the Secretary established the two violations of section 56.6132.
The Electro-Star and Rock Star detonators stored in the cited magazine were DOT Division 1.4
explosives. MSHA de:fines-"detonator" to include those that are classified as DOT Division 1.4
explosives. Section 56.6130(a) requires detonators to be stored in "magazines." Austin Powder
stored the detonators in a facility that did not fit the construction criteria for a magazine, as that
term is defined by MSHA. All magazines must comply with the requirements of section
56.6132. Because Austin Powder violated subsections (a)(4) and (a)(5} of that standard, the
citations are affirmed. Although the detonators stored in the cited magazine are of the type that
are not subject to sympathetic detonation, I find that such detonators are not exempted from the
requirement that detonators be stored in magazines. 6 Only blasting agents are exempted from
this requirement.

6

I note that the cited magazine also did not meet other construction requirements for
magazines. It was not bullet-proof, for example. No other citations were issued with respect to the
magazme.
29 FMSHRC28 I

I agree with the inspector's determination that the violations are not S&S. I further find
that the gravity is somewhat lower than that determined by Inspector Medlin. Given that the
detonators will not mass detonate, any injury would most likely result in lost workdays or
restricted duty, at most. I also find that Austin Powder's .negligence was low. Although I have
found that the safety standard was clear, the preamble to the amended explosives standards is
somewhat confusing. Austin Powder manufacturers, distributes, sells, and stores explosives for
the mining industry throughout the United States. It also provides blasting services at many
mines. It has been operating, in good faith, on the assumption that detonators that are not subject
to mass detonation may be stored in storage facilities rather than magazines, as those terms are
defined by MSHA. Although its assumption is not correct, the preamble to the revised blasting
standards led it to believe that it could use BATF Type 4 storage facilities to store its detonators.
On this basis, I find that Austin Powder's negligence was low.

III. APPROPRIATE CIVIL PENALTIES
Section 11 O(i) of the Mine Act sets forth six criteria to be considered in determining
appropriate civil penalties. The record shows that Austin Powder had not been issued any
citations at the Granite Mountain Quarry #2 in the 24 months preceding the inspection. The
Secretary provided an 82 page exhibit listing, on a mine-by-mine basis, all of the citations that
have been issued to Austin Powder during the preceding 24 months. (Ex. G-2; Stipulation 10 in
Secretary's response to hearing order). Although no total was provided, it appears that Austin
Powder received one or two citations at each mine. In 2005, the mine worked about 1, 03 5,400
total man-hours. Both of the violations at issue in these cases were abated in good faith. The
penalties assessed in this decision will not have an adverse effect on Austin Powder's ability to
continue in business. My gravity and negligence findings are set forth above. Based on the
penalty criteria, I find that the penalties set forth below are appropriate.
IV. ORDER
Based on the criteria in section l lO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties: Citation No.

30C.F.R. §

Penalty

56.6132(a)(5)

$40.00

56.6132(a)(4)

40.00

CENT 2006-128-M
6250692
CENT 2005-159-M
6250695

29 FMSHRC 282

TOTAL PENALTY

$80.00

For the reasons set forth above, the two citations are AFFIRMED as modified in this ;
decision. Austin Powder Company is ORDERED TO PAY the Secretary of Labor the sum of
$80.00 within 30 days of the date of this decision.

Richard W. Manning
Administrative Law Judge

Distribution:
Thomas A. Paige, Esq., Office of the Solicitor, U.S. Department of Labor, 525 Griffin Street,
Suite 501, Dallas, TX 75202:.5036 (Certified Mail)
Ronald M. Mesa, Conference & Litigation Representative, Mine· Safety & Health
Administration, 1100 Commerce Street, Room 462, Dallas, TX 75242-0499
Adele L. Abrams, Esq., 4 740 Corridor Place, Suite D, Beltsville, MD 20705-1164 (Certified
Mail)
RWM

29 FMSHRC 283

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W. Suite 9500
Washington, DC 20001-2021

March 23, 2007
CONTEST PROCEEDINGS

CARMEUSE LIME & STONE, INC.,
Contestant

Docket No. KENT 2006-73-RM
Citation No. 6108285; 10/31/2005

v.

Docket No. KENT 2006-74-RM
Otder No. 6108286; 11/01/2005

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMJNISTRATION (MSHA),
Respondent

Docket No. KENT 2006-75-RM
Order No. 6108291; 11102/2005
Docket No. KENT 2006-76-RM
Order No. 6108300; 11/08/2005
Docket No. KENT 2006-77-RM
Citation No. 6108303; 11/08/2005
Docket No. KENT 2006-78-RM
Order No. 6108304; 11/08/2005
Docket No. KENT 2006-79-RM
Order No. 6108305; 11/09/2005
Plant Black River Operation
Mine ID 15-05484

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 2006-203-M
A. C. No. 15-05484-76359
Docket No. KENT 2006-289-M
A.C. No. 15-05484-84225

v.

·Docket No. KENT 2006-307-M
. A. C. No. 15-05484-79301

CARMEUSE LIME 8i STONE, INC.,
Respondent

Plant Black River Operation

29 FMSHRC 284

DECISION
Appearances: Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee, for Petitioner;
R. Henry Moore, Esq., Jackson Kelly, PLLC, Pittsburgh, Pennsylvania, for
Respondent.
Before:

Judge Hodgdon

These consolidated cases are· before me on Notices of Contest and Petitions for
Assessment of Civil Penalty brought by Carmeuse Lime and Stone, Inc., against the Secretary of
Labor, and by the Secretary of Labor, acting through her Mine Safety and Health Administration
(MSHA), against Carmeuse, pursuant to section 105 of the Federal Mine Safety and Health Act
of 1977, as amended, 30 U.S.C. § 815. The company contests the issuance of one citation and
five orders alleging violations of the Secretary's mandatory health and safety standards and one
order alleging a violation of the A.ct. The petitions allege six violations of the Secretary's
mandatory health and safety standards and one violation of the Act and seek penalties of
$14,183.00. A hearing was held in Covington, Kentucky. For the reasons set forth below, I
vacate one order, modify four orders and two citations, and assess a penalty of$7,150.00.

Settled Matters
At the beginning of the hearing, the parties announced that they had settled several orders
and citations. (Tr. 10-11.) Order No. 6108286 in Docket Nos. KENT 2006-74-RM and KENT
2006-203-M, issued under section 104(g)(l) of the Act, 30 U.S.C. § 814(g)(l), was modified by
deleting the "significant and substantial" designation and the penalty reduced from $1,033.00 to
$700.00. (Tr. 11.) Order No. 6108291 in Docket Nos. KENT 2006-75-RM and KENT 2006289-M, issued under section 104(d)(l), 30 U.S.C. § 814(d)(l), was modified by deleting the
"unwarrantable failure" designation and reducing the level of negligence from "high" to
"moderate," thus making it a 104(a) citation, 30 U.S.C. § 814(a), rather than a 104(d)(l) order.
(Tr. 11-12.) The penalty was reduced from $4,500.00 to $2,000.00. (Tr. 12.) Order No.
6108300 in Docket Nos. KENT 2006-76-RM and KENT 2006-289-Mwas likewise modified
from a I 04(d)(I) order to a 104(a) citation by deleting the "unwarrantable failure" designation
and reducing the level of negligence from "high" to "moderate." (Tr. 12.) The penalty was
reduced from $2,200.00 to $1,500.00. (Tr. 12.) Finally, Citation No. 6108303 in Docket Nos.
KENT 2006-77-RM and KENT 2006-307-M was modified from a 104(d)(l) order to a 104(a)
citation between the filing of the notice of contest and the civil penalty proceeding and the
Respondent agreed to pay the proposed penalty of$350.00 in full. (Tr. 12-14.) The terms of the
agreement will be carried out in the order at the close of this decision.

Carmeuse Lime and Stone, Inc., operates the Black Water underground mine and plant on
29 FMSHRC 285

the Ohio River in Pendleton County, Kentucky. Limestone is mined underground and brought to
the plant where it is processed, by heating it in kilns, into lime to be. sold for various industrial
uses.
MSHA Inspector Richard L. Jones inspected the plant portion of the mine over several
days in the fall of2005. One 104(d)(l) citation and two 104(d)(l) orders, issued by him during
the inspection and contained in Docket No. KENT 2006-289-M, were contested at the trial. 1 The
violations will be discussed in the order issued.
Findin2s of Fact and Conclusions of Law
These three violations range from questionable to inexcusable. · The Respondent contends
that none of the three amount to violations. The Secretary maintains that they all resulted from
the Operator's indifference. The evidence, however, supports the Secretary on one, the
Respondent on another and arrives at a middle ground on the third.
Citation No. 6108285
This citation was issued on October 31, 2005, and alleges a violation of section 57.11001
of the Secretary's regulations, 30 C.F.R. § 57.11001, because:
Safe access was not maintained on the pond pump work
platform and access ramp. Miscellaneous materials were allowed
to accumulate on the ground at the entrance of the access ranip.
This included wire rope, machine parts and discarded metal items.
On the access ramp, other items were allowed to accumulate
including stone spillage, metal pipe and metal pipe couplings. The
cover over the valves located just below the walkway level was
missing. The end of the access ramp was fairly level[,] but the
floating ramp was tilted to the right creating an awkward stepdown. A six-inch pump discharge water line lay in the middle of
the floating ramp leading to the floating pump station. On the
floating platform itself was an accumulation of various materials
that included tools, spare parts, discarded items, scrap wood and
scrap metal. One of the two pumps had been removed from the
floating platform. This caused the float to list sharply. One comer
of the work platform was at the water level while the opposite
comer was about three feet above the water level. This was a list
of abou1 30 percent. The float was about eight feet wide. This
1

Section 104(d)(l) of the Act assigns more severe sanctions for any violation that is
caused by "an unwarrantable failure of [an] operator to comply with ... mandatory health or
safety standards."
29 FMSHRC 286

combination of factors created an unsafe condition for persons to
travel or work in. Persons work there a.bout once per month on
average. A person could trip and fall against the metal railing, onto
the various items on the flooring or onto the metal flooring itself.
This could result in lacerations, dislocations, broken bones or other
. similar lost time type injuries. This condition was easily detectable
from various locations including the main roadway which is
immediately adjacent the pond. Management personnel travel this
way several times per shift including the plant production manager,
Eric Caba. Management made no attempt to abate· the condition or
to barricade the area against entry. This constitutes conduct [of]
more than ordinary negligence in that the condition was known but
no corrective actions were initiated by management. This is an
.unwarrantable failure to comply with a mandatory standard.
(Govt. Ex. 3.) Section 57.11001 requires that: "Safe means of access shall be provided and
maintained to all working places." Section 57.2, 30 C.F.R. § 57 .2, defines working place as "any
place in or about a mine where work is being performed."
The parties stipulated that: (1) The pump platform is in a pond at Carmeuse' s lime plant
known as the "high pH'' pond, and water from the pond is used in the plant; (2) The platform
may have one or two pumps on it, although at the time the citation was issued it had only one,
and it fl.oats in the pond when the water is of sufficient level; (3) A grated walkway extends from
the shore to the platform; and (4) No persons were assigned to work on the platform when the
inspector issued the citation. (Jt. Ex. at 4.) In addition, Inspector Jones testified concerning the
condition of the entrance to the walkway, the walkway itself and the platform essentially as he
laid it out in the citation. (Tr. 42-61.) He further presented photographs which corroborated his
description. (Govt. Exs. 4-8.)
The company witnesses did not dispute the inspector's description of the area to any
significant degree; what they and the operator disagree with are his conclusions. The Respondent
argues that no violation occurred because: "(T]he pond platform was not a 'working place' at the
time the [c]itation was issued; under a reasonable person standard no violation existed; the
standard does not apply to the type of conditions cited by the inspe~tor; and the standard is
impermissibly vague." (Resp. Br. at 6.) None of these arguments are persuasive.
The company asserts that since the definition of working place is any place where work is
being performed and since no one was assigned to work on the platform or was working on the
platform. on the day in question, the plain language of the standard is not met because the
platform was not a working place at the time of the citation. The company does not claim,
however, that work is never performed on the platform; only that it is "episodic and sporadic"
rather than routine or regular. (Resp. Br. at 7.) This is a distinction without a difference.

29 FMSHRC 287

The evidence in this case is clear that work had been performed on the platform in the
past and would be performed on the platform in the future. These facts bring the platform within
the meaning of the regulation. To hold otherwise would mean that, taking the Respondent's
argument to its logical conclusion, any place where work was not being performed at the time the
inspector observed a violation would not be a working place. Obviously, to make any sense, the
word is has to mean now or in the future, not just now.2 Consequently, I hold that the pond ·
platform was a working place under the regulation.
The operator next maintains that there can be no violation under the Commission's
"reasonable person" test. The Commission has held that in determining whether a broadly
worded standard that is intended to be applied to many factual situations, such as this one,
applies to a specific situation, "it is appropriate to evaluate the evidence in light of what a
'reasonably prudent person, familiar with the mining industry and the protective purpose of the
standard, would have provided in order to meet the protection intended by the standard.'" Ideal
Cement Co., 12 FMSHRC 2409, 2415 (Nov. 1990) (citations omitted). Applying this standard,
the Respondent avers that the conditions present did not prevent safe access to the platform and,
therefore, would not have put a reasonable person on notice that the standard was violated.
Specifically, the operator claims that the pump discharge water line was obvious and
could be stepped over or walked beside, that the missing gratings were off to the side ofthe
walkway as were a wooden pallet and metal pipe and couplings, that there was not appreciably
more stone on the walkway at the time the citation was issued than was accepted by the inspector
later for abatement purposes, that the wire rope at the entrance to the ramp was pressed flat to the
ground and that the tilt of the platform was not sufficient to cause an access problem. ·
Significantly, the operator does not discuss the hoses and discarded tools at the entrance to the
ramp, the fact that the walkway was made up of two sections of catwalk/with close to a one foot
drop down between the two, which were also loosely connected and could twist, or the fact that
the beginning of the second section was in the water;
Furthermore, while individua:lly any of these items might not have limited access, it is the
accumulation of multiple deficiencies which caused the problem. The Commission has held that:
To prove a violation of section 57.11001, the Secretary
must establish that a safe means of access to working places was
not provided to and maintained for miners gaining access. The
Secretary, however, need not prove that safety is diminished to the
degree that an accident or injury actually will occur while the
2

If work had been performed at a place in the past; but was not being performed there in
the present and would not be performed there in the future, it would not be a working place.
Whether an area where work had not been performed mthe past and was not being performed in
the present would be a working place if work were to be performed there in the future would
depend on the specific facts. That is not the situation in this case.

29 FMSiIRC 288

miners are using the route.

Dynatec Mining Corp., 23 FMSHRC 4, 19 (Jan. 2001). Here, I find that a reasonably prudent
person familiar with the mining industry and the requirements for safe access to the working
place in section 57.11001 would recognize that the pervasive clutter, openings in the grates,
drop-offs and tilts described by the inspector created numerous stumbling and tripping hazards
that impeded safe access to the work place.
Finally, the Respondent argues that "the standard is directed to hazards related to the
ability to get to the working place, rather than ones involving tripping or stumbling'' and,
therefore, does not apply to the situation here, or if it does, it is impermissibly vague. (Resp. Br.
at 15-16.) The logic. of this argument is hard to discern. Clearly the tripping and stumbling
hazards in this case affect the miners' ability to get to the work place. Further, as noted above,
the standard meets the "reasonable person" test and, thus, is not impermissibly vague.
In construing an identically:worded standard, 30 C.F.R. § 56.11001, the Commission held
that ''the standard requires an operator to uphold, keep up, continue, or preserve the safe means
of access it has provided to a working place." Lopke Quarries, Inc., 23 FMSHRC 705, 708 (July
2001). Clearly, by allowing the accumulation of clutter, missing grate covers, tilting anddropoffs at the entrance to, along the walkway and on the platform itself, the Respondent did not
uphold, keep up, continue or preserve a safe means of access to the working place on the
platform. .Accordingly, I conclude that the company violated section 57.11001 as alleged.

Significant and Substantial
The inspector, found this violation to be "significant and substantial." A "significant and
substantial" (S&S) violation is described in section 104(d)(l) of the Act as a violation "of such
nature as could significantly and substantially contribute to the cause and effect of a coal or other
mine safety or health hazard." A violation is properly designated S&S "if, based upon the
particular facts surrounding that violation, there exists a.reasonable likelihood that the hazard
contributed to will result in an injury or illness ofa reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
In Mathies Coal Co., 6FMSHRC1(Jan.1984), the Commission enumerated four criteria
that have to be met for a violation to be S&S. See also Buck Creek Coal, Inc; v. FMSHRC, 52
F.3d 133, 135 (7th Cir. 1995); Austin Power, Inc. v. Secretary, 861 F.2d 99, 103-04 (5th Cir.
1988), aff'g Austin Power, Inc., 9 FMSHRC 2015, 2021(Dec.1987) (approving Mathies
criteria). Evaluation of the criteria is made in terms of"continued normal mining operations."
US. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574(July1984). The question of whether a
particular violation is S&S must be based on the particular facts surrounding the violation.
Texasgulf, Inc., 10 FMSHRC 498 (Apr. 1988); Youghiogheny &Ohio Coal Co., 9 FMSHRC
2007 (Dec. 1987).

29 FMSHRC 289

In order to prove that a violation is S&S, the Secretary must establish: (1) a violation of a
safety standard; (2) a distinct safety hazard contributed to by tl:ie violation; (3) a reasonable
likelihood that the hazard contributed to will result in an injury; and (4) a reasonable likelihood
that the injury will be of a reasonably serious nature. Mathies, 6 FMSHRC at 3-.:4. Having found
a violation of section 57.11001, criterion (1) has been established. Further, as discussed above,
the violation created a tripping or stumbling hazard, so (2) has been met.
With regard to (3), I find that there was a reasonable likelihood that the hazard would
result in an injury. The inspector testified that:
What I was more concerned with was.a person inadvertently, while
theywere working or traveling in the area heading towards the
pump, that they would inadvertently trip on something. In that
case, a part of their body could come in contact with the metal
handrail. They could fall onto the stone or onto the gra[t]ing or
one of the spare parts and fall into this hole where the controls are
for the lines. And I figured someone could end up with a broken
bone or laceration, strain, sprain sort of injury.
(Tr. 56-57.)
The Respondent argues that the inspector's use of the word could makes his testimony of
the speculative type found by the Commission not to support a finding of S&S. See e.g., Ziegler
Coal Co., 15 FMSHRC 949, 953-4 (June 1993); Texasgulf, 10 FMSHRC at 500-01. Those
cases, however, have to do with permissibility violations and the likelihood of a ·hazard resulting
in an injury occurring. Here the inspector did not use the word could in describing the likelihood
of the hazard resulting in an injury, he used it in connection with the type of injury-that might
occur. He was clear that a tripping hazard would result in an injury.
I find that the evidence establishes (3); that there was a reasonable likelihood that the
tripping and stumbling hazard would result in an injury. l further find that the injury would be of
a reasonably serious nature involving broken bones, lacerations, strains and sprains and,
therefore, (4) is also established.
Accordingly, I conclude that the violation was "significant and substantial."

Unwarrantable Failure
This violation was also charged as resulting from the ''unwarrantable failure" of the
company to comply with the regulation. The Commission has held that unwarrantable failure is
aggravated conduct constituting more than ordinary negligence by a mine operator iri relation to a
violation of the Act. Emery Mining Corp., 9 FMSHRC 1997; 2004 (Dec. 1987); Youghiogheny,
9 FMSHRC at 2010. '"Unwarrantable failure is characterized by such conduct as 'reckless
29 FMSHRC 290

disregard,' 'intentionalmisconduct,' 'indifference' or a 'serious lack of reasonable care;' [Emery]
at 2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 193-94(February1991)."
Wyoming Fuel Co., 16 FMSHRC 1618, 1627 (Aug. 1994); see also Buck Creek Coal, Inc. v.
FMSHRC, 52 F.3d 133, 136 (7th Cir. 1995) (approving Commission's unwarrantable failure
test).
The Commission has set out the following guidelines for determining whether a violation
is unwarrantable:
Whether conduct is "aggravated" in the context of
unwarrantable failure is determined by looking at all the facts and
circumstances of each case to see if any aggravating factors exist, ·
such as the extent of the violative condition, the length oftime that
it has existed,·the operator's efforts in abating the violative
condition, whether the operator has been placed on notice that
greater efforts are necessary for compliance, the operator's
knowledge of the existence of the violation, and whether the
violation is obvious or poses a high degree of danger. See Cyprus
Emerald Res. Corp., 20 FMSHRC 790, 813 (Aug. 1998), rev'd on
other grounds, 195 F.3d 42 (D.C. Cir. 1999); Midwest Material
Co., 19 FMSHRC 30, 34 (Jan. 1997); Mullins & Sons Coal Co., 16
FMSHRC 192, 195 (Feb. 1994); Peabody Coal Co., 14 FMSHRC
1258, 1261(Aug.1992); BethEnergy Mines, Inc., 14 FMSHRC
1232, 1243-44 (Aug. 1992); Quinland Coals, Inc., 10 FMSHRC
705, 709 (Jurie 1988); Kitt Energy Corp., 6 FMSHRC 1596, 1603
(July 1984). These factors need to be viewed in the context of the
factual circumstances of a particular case, and some factors may be
irrelevant to a particular factual scenario. Consolidation Coal Co.,
22 FMSHRC 340, 353 (Mar. 2000), appeal docketed, No: 01-1228
(4th Cir. Feb. 20, 2001). Nevertheless, all relevant facts and
circumstances of each case must be examined to determine if an
actor's conduct is aggravated, or whether the level of the actor's
negligence should be mitigated. Id..

Consolidation Coal Co., 23 FMSHRC 588, 593 (June 2001).
The Secretary asserts that this violation was unwarrantable because it "was obvious and
had existed for [a] long period of time." (Sec. Br. at 15-16.) While the argument correctly sets
out two of the "unwarrantable failure" criteria, the record does not support such a :finding.
fu the first place, there is no evidence in the record to show how long the area had been in
the state observed by the inspector. No one could remember the last time someone had worked
on the platform. The last record of work being performed on the platform was the repair of a
plastic line by a contractor in July 2005. There is no evidence of what the area looked like after

29 FMSHRC 291

that repair was completed. Thus, I cannot conclude that the violation had existed for a long
period of time.
Nor is it clear that the violation was obvious. The Secretary concludes that because the
pond was adjacent to a road on which company supervisors at the plant traveled several times a
day on their way to the plant, that the violation was obvious. Nonetheless, except for the tilt of
the platform, nothing about the entrance, walkway or platform is obvious from the photographs
offered into evidence to show what someone walking by the pond could see. (Govt. Ex. 4 & 5.)
Further, there was no reason for anyone's attention to be attracted to the walkway and platform
when walking by the pond. The evidence indicates that work was performed on the platform
closer to once a quarter than the once per month alleged by the inspector. Other than noticing
work on the platform, someone who walks by it several times a day would have little reason to
observe it. Therefore, I find that the violation was not obvious.
While not discussed by the Secretary, it is also clear that the violation did not pose a high
degree of danger. fudeed, the injuries likely to result from the violation fall at the lower end of
the reasonably serious spectrum. Likewise, there is no evidence that the operator had been
placed on notice that greater efforts were necessary for compliance. In fact, although the
platform and pond area had been observed in the past by MSHA inspectors, this was the first
time it had been·cited. Finally, there is no evidence that the operator had knowledge of the
existence of the violation and since it was not obvious it cannot be concluded that the operator
should have known about it.
None of the unwarrantable factors are present in this violation. There has been no
showing of indifference, willful intent, a knowing violation or a serious lack of reasonable care.
The company was no more than ordinarily negligent with regard to this violation. Accordingly, I
conclude that the Secretary has not established that this violation resulted from the operator's
"unwarrantable failure" to comply with the regulation and will modify the citation from a
104(d)(l) citation to a 104(a) citation.
OrderNo.6108304This order was issued on November 8, 2005, and charges a violation of section 57.9315,
30 C.F.R. § 57.9315, in that:
Lime dust emissions were not being controlled at the
transfer points where belts 89-801and89-802 transfer lime onto
belts 89-803 and 89-804. A thick dust cloud was intermit[te]ntly
produced because dust collectors #844 and #845 were inoperable.
This condition exposed persons who would be traveling or working
in the area to the hazards that the cloud of dust caused. The dust
could get into the eyes of a person and cause diminished visibility.
This could cause a person to trip on the walkway or stairs and fall

29 FMSHRC 292

against metal structures nearby or onto the m~tal walkway resulting
in injury. The dust could also cause physical mjury to the eyes
including corneal abrasions. Workplace examination records
indicated an employee reported the condition no less than five
times, the earliest time was on 10/05/2005. Jerry Hay, Supervisor,
had signed the workplace examination cards that listed the hazard.
The operator was engaged in conduct constituting more than
ordinary negligence in that he was aware of the condition, had not
initiated timely corrective actions, or barricaded the affected area
against entry, and had allowed persons to continue to work and
travel in the area. This is an unwarrantable failure to comply with
a mandatory standard.
(Govt. Ex. 9.) Section 57.9315 provides that: "Dust shall be controlled at muck piles, material
transfer points, crushers, and on haulage roads where hazards to persons would be created as a
result of impaired visibility."
The Respondent argues that this violation occurred on conveyor belts inside a building
and that, therefore, it cannot be a violation of this regulation which governs "the dumping of
material by trucks or loaders, not the transition between two conveyor belts." (Resp, Br. at 36.)
The operator correctly points out that the standard is found in Subpart H of the regulations which
is entitled "Loading, Hauling and Dumping." Subpart H, 30 C.F.R. §§ 57.9100-57.9362. The
subpart is further broken down into "Traffic Safety," "Transportation of Persons and Materials"
and "Safety Devices, Provisions, and Procedures for Roadways, Railroads, and Loading and
Dumping Sites." Section 57.9315 is included in the last category. Thus, based on the topic
headings, at least, it appears that this argument may have some merit.
However, as the Commission has often pointed out:
The "language of a regulation ... is the starting point for its
interpretation. Dyer v. U.S., 832 F.2d 1062, 1066 (9th Cir. 1987)
(citing Consumer Prod. Safety Comm 'n v. GTE Sylvania, Inc., 447
U.S. 102, 108 (1980)). Where the language of a regulatory
provision is clear, the terms of that provision must be enfoJ."ced as
they are written unless the regulator clearly intended the words to
have a different meaning or unless such a meaning would lead to
absurd results. See id.; Utah Power & Light Co., 11 FMSHRC
1926, 1930 (Oct. 1989); Consolidation Coal Co., 15 FMSHRC
1555, 1557 (Aug. 1993).
Central Sand and Gravel Co., 23 FMSHRC 250, 253-54 (Mar. 2001). Here the meaning of the
section is clear, there is no evidence that the Secretary intended the words to have a different
meaning and the meaning does not lead to absurd results.
· 29 FMSHRC 293

The issue is whether the meaning of transfer points. is ambiguous in view of the fact that,
according to the operator, muck piles, crushers and haulage roads seem limited to the outdoors. 3
Transfer point is not defined in the regulation. It is, however, defined in both editions of the
mining dictionary as: ''The point where coal or mineral is transferred from one conveyor to
another." Am. Geological fustitute, Dictionary ofMining, Mineral, and Related Terms 583 (2d
ed. 1997) and 1158 (1st. ed. 1968). Therefore, I find that the meaning of transfer point is well
established in the mining mdustry and its meaning plain in section 57 .9315·.
Furthermore, even if the meaning of the regulation were not plain, there is nothing in the
context of Subpart H that clearly limits it to outdoors. Sections 57.9260 and 57.9261, 30 C.F.R.
§§ 57.9260 and 57.9261, deal with transporting supplies, materials and tools underground, which
is obviously not outdoors, and sections 57.9316 and 57.9318, 30 C.F.R. §§ 57.9316 and 57.9318,
concern self-propelled mobile equipment which is frequently found indoors at large preparation
plants. Thus, the regulation clearly is applicable to the situation cited by Inspector Jones.
The inspector testified that he was on an inclined walkway between belts 803 and 804 at
the transfer point where belts 801and802 dump material onto 803 and 804 when he first felt and
then observed a large cloud of dust giving forth from the transfer point. The dust was so thick
that one can barely see the person standing in the cloud when the inspector took a photograph of
it. (Govt. Ex. 10.) He described the dust as coming out of nowhere, instantaneously, and being
composed of very thick, very fme dust. The cloud lasted about seven or eight minutes.
The inspector determined from witnesses that such dust clouds occurred intermittently
and without warning. He also found out that kiln operators, electricians, maintenance people and
others walked on the walkway through the area. He concluded that miners on the walkway
would be unable to see if a dust cloud happened while they were in the area and could easily
stumble on the walkway which was fairly steeply inclined.
Other than arguing that the regulation did not apply, the company did not dispute this
evidence or the fact of violation. Accordingly, I conclude that the operator violated section
57.9315 as alleged.

Significant and Substantial
The inspector also found this violation to be "significant and substantial." He testified
that if someone is on the walkway when a dust cloud occurs:
The next second they can't see their feet in front of them and then

3

Although not necessary to the disposition of this case, this assertion does not always ·.
hold true. I have had cases where crushers were located inside a building. See e.g., Tilden
Mining Co., L.C., 20 FMSHRC 80, 81(Jan.1998) (ALJ); Empire Iron Mining Partnership, 19
FMSHRC 1912, 1919 (Dec. 1997) (ALJ).
29 FMSHRC 294

naturally, they're going to try to get away from it.
So they hold their breath and they take off to the nearest
step or walkway or whatever and I believe that in a hurry in that
situation, they could easily stumble and I think it's reasonably
likely ... some time in the future - I'm not going to speculate
when -but some time with this exposure, somebody's going to get
hurt.
(Tr. 90-91.) He further opined that injury would occur because:
A person could fall against a metal structure, strike their face,
hand, ann, mouth or anything. Their head. They could fall· against a
handrail. They could fall while trying to climb down the steps which they
could fall then and onto the concrete floor which a three- or four-foot fall a
concrete floor even would result in some sort of injury.
Lacerations, broken bones, twisted - twisted ankle. That
sort of thing, You know, joint injuries.
(Tr. 92.)
Applying the Mathies criteria to this violation, I have already found a violation of a safety
standard and I further find that the impaired visibility resulting from the violation created a safety
hazard of tripping or falling. As usual, it is the third factor which is contested.
The Respondent argues that the dust was intermittent, the number of miners in the area
was low, no injuries had been reported due to the presence of dust in the past and the inspector
again used the word could to describe the injuries. Therefore, the company maintains, the third
and fourth Mathies factors are not present.
These arguments do not demonstrate, either individually or together, that it was not
reasonably likely that the dust clouds would result in an injury. Further, they ~e all refuted by
the fact that Rick Smith, a kiln operator, wrote up on his "Daily Safety Checklist" that the dust
collectors were not working at least 11 times between October 5 and November 8, the date of the
citation. (Govt. Ex. 11.) Accordingly, I find that the clouds were not as intermittent as the
Respondent would have us believe and that one miner was so concerned about the problem that
he took the time to continually write it up.
Based on the inspectors testimony, the photograph of a dust cloud (Govt. Ex. 10), and
Smith's complaints, I conclude that it was reasonably likely that a miner would have his visibility
impaired by dust and trip or stumble on the walkway or the stairway, receiving reasonably
serious injuries such as lacerations, twists or sprains, or even a broken bone. Thus, the third and

29 FMSHRC 295

fourth Mathies criteria are met. Consequently, I conclude that the violation was "significant and
substantial."

Unwarrantable Failure
The inspector also found this violation to result from an "unwarrantable failure" on the
part of the operator. The company disagrees, asserting that it was acting to address the problem,
but no rapid remedy was available. The company's arguments are unconvincing.
The Respondent maintains that its response to the problem was appropriate. It points out
that Jerry Hay, a production supervisor, responded to Smith's reports by asking him if the control
room computers showed that the dust collectors were operating (they erroneously showed that
they were), by asking maintenance employees to check the collectors and by going to the area to
see if there was any dust. It notes that Ron Clos, another production supervisor, entered a work
order concerning Smith's complaint into the system on October 25. Finally, the Respondent
alleges that Gary Galloway,· a maintenance supervisor, was looking into a new design for the dust
collectors, but since options were limited, it would take a long time to solve the problem.
Contrary to the Respondent, I find that this evidence demonstrates that the company's
response was completely inappropriate. At least six of Smith's complaints were received and
acted on by Hay, yet it apparently never occurred to him that inasmuch as the complaints were
continuing it might be necessary for him to take more than the superficial action he had already
taken. He never went to examine the dust collectors. Even though Clos acted on four of the
complaints, he never did more than write up a work order and then note on the other three
complaints that he had written up a work order. Galloway responded to one complaint merely by
noting that the company was ''working on a new design." (Govt. Ex. 11.)
In fact, the dust collectors had apparently been dismantledbefore Smith's first complaint,
although no one from the company who testified would admit to having been aware of that when
the complaints were made. No one even knew when they had been dismantled, but Galloway
guessed it was "probably August, September, something like that .... " (Tr. 321.) Thus, the
complaints could never have been resolved by the actions taken by Hay and Clos.

To sum up, Smith made 11 complaints that the dust collectors were not working. No one
responding to the complaints knew they had been dismantled. No one responding to the
complaints bothered to check the collectors to see iftheywere working. No one responding to
the complaints was spurred to investigate further or do anything more than they had already done
even though the complaints continued. This clearly exhibits indifference or a serious lack of
reasonable care. Accordingly, I conclude that the violation was the result of the company's
"unwarrantable failure" to comply with the regulation.
This violation was originally written as a 104(d)(l) order with Citation No. 6108285

29 FMSHRC 296

listed as the predicate 104(d)(l) citation.4 However, I am modifying that citation to a 104(a)
citation. In addition, it does not appear that there are any further 104(d) citations or orders in
these cases which can serve as a predicate citation for this one. Therefore, I will modify this
order to a 104(d)(l) citation.
Order No. 6108305
This order was issued on November 9, 2005, alleging another violation of section
57.11001 because:
Safe access was not maintained along the travelways [sicJ
in and around the closed loop cooling system for the #4 and. #5
kilns. Lime material was allowed to accumulate on the travelways
up to about two feet in depth. This created trip, slip, and fall
hazards and low clearance where electrical conduits cross over the
travelway. Head clearance was about five feet. The south and east
sides were not provided with handrails. There was a drop-off of up ·
to about foilr feet in places for a distance of about forty feet. This
could allow a person to fall which could result in sprains,· strains,
broken bones, or other injuries from falling to.the ground below.
Persons could be in this immediate area multiple times per shift
while performing their normal duties. No barricade was in place to
prevent persons from being exposed to the hazards. Lime material
buildup in this area began about six months ago but was not
completed. Several members of management were aware the
condition existed. The operator was engaged in conduct more than
ordinary negligence in that the condition was known, no attempt
had been made to lessen or eliminate the hazards, and persons were
allowed to continue to work in the area.
This is an unwarrantable failure to comply with a
mandatory .standard.
(Govt. Ex. 14.)

In connection with this order, the inspector was concerned with three things: (1) the
build-up of material on what he believed to be a walkway; (2) the low clearance of a conduit
4

Section 104(d)(l) provides that on finding that a violation is S&S and an
..unwarrantable failure" the inspector will include such findings in a citation. It then provides
that if, during the same or subsequent inspection within 90 days after issuance of the citation, the
inspector finds another violation resulting from an "unwarrantable failure" he shall issue an
order.
29 FMSHRC 297

crossing over the walkway; and (3) a four foot drop-off where no handrails were provided. The
Respondent argues that the Secretary has failed to prove a violation of the standard. I agree.
The inspector testified that someone would be in the area described in the order because:
In the event that the plant operator - the kiln operator - sees
a spike in temperature, they will send someone to check the coolant
level and they would be in the area also to put coolant into the
container.
Also, they would be in the area to do cleanup work to keep
that dust from accumulating. Remember this is a radiator setup so
you have to be able to move air through the radiators. So your
intake has to be clear and your exhaust fans will have to be clear so
they would be in that area for that as well.
(Tr. 103-04.) However, he later stated that: "The working place would be primarily the steps
going up to and includinfthe containment because that's where they're going to go to check the
levels to make sure. Other than that, there's not a whole lot that could be done there ort a regular
basis." (Tr. 116-17.) The inspector opined that this was the path used to check the coolant levels
because there were footprints on it. (Tr. 103.)
The bag houses are located to the left of the walkway and the material in the walkway
resulted from "dumping the bag houses." (Tr. 189.) However, that was not being done at the
time of the inspection, so there should not have been additional build-up on the walkway.
Furthermore, as the inspector admitted, the only reason anyone would go to the area would be to
check the coolant level. That is done very infrequently, three or four times a year. (Tr. 220,
347.) More importantly, when someone did go to check the coolant level, they did not go by way
of the walkway and the area of the drop-off, as envisioned by the inspector, but they would come
around from the left and use a ladder. (Tr. 202, 279, 350.)
The Commission has held that an identically worded standard, 30 C.F.R. § 55.11-1, "does
not mean necessarily that an operator must assure that every conceivable route to a working
place, no matter how circuitous or improbable, be safe." The Hanna Mining Co., 3 FMSHRC
2045, 2046 (Sept. 1981). Here, while the Operator has not shown that there is no reasonable
possibility that a miner would go in the areas cited by the inspector, the Secretary has not shown
that the inspector's route was ever used as a means of access to check the coolant level. In this
regard, footprints on a path between the bag houses and the cooling system, without more, does
not indicate that miners were using the walkway to check coolant levels, particularly since there
is evidence that that was not the route taken. Moreover, even if the Secretary could show that
the areas listed by the inspector were a means of access, it is not obvious from the evidence that
they were unsafe. Since the Secretary has the burden of proof, I conclude that she has failed on
this violation. Accordingly, I will vacate the order.

29 FMSHRC 298

Civil Penalty Assessment
The Secretary has proposed a penalty of$1,700.00 for Citation No. 6108285 and a
penalty of $2,200.00 for Citation No. 6108304. However, it is the judge's independent
responsibility to determine the appropriate amount of penalty in accordance with the six penalty
criteria set out in section l lO(i) of the Act, 30 U.S.C. § 820(i). Sellersburg Stone Co. v.
FMSHRC, 736 F.2d 1147, 1151 (7th Cir. 1984); Wallace Brothers, Inc., 18 FMSHRC 481, 48384 (Apr. 1996).
In connection with the penalty criteria, the parties have stipulated that the proposed
penalties will not affect Canneuse's ability to remain in business and that the company employed
approximately 120 miners, who worked 247,291 hours in 2005, making the mine a medium size
operation. (Jt. Ex. 1.) In addition, I find from the allied papers and the company's Assessed
Violation History Report that Canneuse has an average history of previous violations. (Govt. Ex.
17.) Further, it appears that the operator demonstrated good faith in attempting to achieve rapid
compliance after being notified of the violations.

With regard to graVity and negligence, as previously indicated the gravity of CitationNo.
6108285 was not very serious and the operator was only moderately negligent in committing the
violation. The gravity of Citation No. 6108304 was more serious than the preceding citation,
although it too did not involve a life threatening situation. The company was highly negligent in
permitting this violation to occur and reoccur.
Taking all of these factors into consideration, I conclude that a penalty of $400.00 is
appropriate for Citation No. 6108285 and that the penalty proposed by the Secretary of $2,200.00
is appropriate for Citation No. 6108304. I further conclude that the penalties proposed for the.
violations which the parties settled are appropriate under the six penalty criteria.

Order
In view of the above; Order No. 6108286, in Docket Nos. KENT 2006-74-RM and KENT
2006-203-M, is MODIFIED, as agreed by the parties, by deleting the "significant and
substantial" designation and is AFFIRMED as modified; Citation No. 6108285, in Docket Nos.
KENT 2006-73-RM and KENT 2006-289-M, is MODIFIED to a 104(a) citation, by deleting the
"unwarrantable failure" designation and reducing the level of negligence from "high" to
"moderate," and is AFFIRMED as modified; Order 6108291, in Docket Nos. KENT 2006-75RM and KENT 2006-289-M, is MODIFIED, as agreed by the parties, to a 104(a) citation, by
deleting the "unwarrantable failure" designation and reducing the level of negligence from
"high" to "moderate," and is AFFIRMED as modified; Order No. 6108300, in Docket Nos.
KENT 2006-76-RM and KENT 2006-289-M, is MODIFIED, as agreed by the parties, to a
104(a) citation, by deleting the "unwarrantable failure" designation and reducing the level of
negligence from "high" to "moderate," and is AFFIRMED as modified; Order No. 6108304, in
Docket Nos. KENT 2006-78-RM and KENT 2006-289-M, is MODIFIED to a 104(d)(l) citation

29 FMSHRC 299

and is AFFIRMED as modified; Order No. 6108305 in Docket Nos. KENT 2006-79-RM and
KENT 2006-289-M is VACATED; and Citation No. 6108303, in Docket Nos. KENT 2006-77RM and KENT 2006-307-M is AFFIRMED.
Carmeuse Lime and Stone, Inc. is ORDERED TO PAY a civil penalty of $7,150.00
within 30 days of the date of this order.

{~~

Administrative Law Judge

Distribution (Certified Mail):
Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Department of Labor, 618 Church Street,
Suite 230, Nashville, TN 37219-2456
R. Henry Moore, Esq., Jackson Kelly, PLLC, Three Gateway Center, Suite 1340, 401 Liberty
Avenue, Pittsburgh, PA 15222

29FMSHRC 300

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W. Suite 9500
Washington, DC 20001-2021

March 28, 2007
MONTEREY COAL COMPANY,
Contestant

CONTEST PROCEEDING
Docket No. LAKE 2007-49-R
Citation No. 7488388; 12112/2006

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEATH
ADMINISTRATION (MSHA),
Respondent.

No. 1 Mine
Mine ID 11-00726

DECISION
Appearances: Thomas C. Means, Esq., Crowell & Moring LLP, Washington, D.C., Counsel for
the Contestant;
Christine M. Kassak-Smith, Esq., Office of the Solicitor, U.S. Department of
Labor, Chicago, IL, Counsel for the Respondent
Before:

Judge Weisberger

Statement of the Case
This case is before me based upon a Notice of Contest and Motion to Expedite filed by
Monterey Coal Company ("Monterey") on February 2, 2007, challenging the issuance of Citation
No. 7488388, and contesting the extension of the abatement time that was served on Monterey by
the representative of the Mine Safety and Health Administration on January 4, 2007. On
February 5, 2007, in a telephone conference call, the parties indicated that they had not been able
to resolve the issues raised by the Notice of Contest, and it was agreed to schedule this case for
hearing on February 14 and -15, 2007. 1 On February 5, 2007, subsequent to the conference call,
the Secretary filed a Motion to Dismiss asserting that inasmuch as Monterey's Notice of Contest
was filed thirty days beyond the issuance of the citation in violation of Section 105(d) of the
Federal Mine Safety and Health Act of 1977, it was untimely, and should be dismissed. On
February 7, 2007, Monterey filed its Opposition to the Motion.
fu a telephone conference call with Counsel for both parties on February 8, 2007, the
Secretary's motion was_ denied to the extent that it was held that the Notice of Contest was timely
filed regarding the modification of the abatement time served to Monterey by the Secretary's

1

In the conference call, the Secretary of Labor ''the Secretary" advised that she intended to file a Motion to
Dismiss, which, if granted, would result in the cancellation of the hearing.

29 FMSHRC 301

representative on January 4, 2007 .2 The parties were ordered to prepare for a hearing regarding
the validity of the u.nderlyingcitation, and to file pre-hearing briefs setting forth, inter alia, their
arguments relating to the propriety of litigating this issue, or whether the Secretary should prevail
in the granting of its Motion to Dismiss in its entirety.
On February 12, 2007, the Secretary filed a Pre-Hearing Brief, and Monterey filed a PreHearing Memorandum ofPoints and Authorities.
A hearing was held in St. Louis, Missouri on February 14, and 15, 2007. At the
commencement of the hearing, the Secretary's Motion to Dismiss was denied in its entirety.
Subsequent to the hearing, Contestant filed a Post-Hearing Memorandum, and Respondent filed a
Post-Hearing Statement.

Introduction
Monterey operates an underground coal mine consisting of a longwall, and two
continuous miner working sections. Approximately 60 miners work underground on each shift.
However, during the change of the shifts there could be 120 miners underground.
The mine has two designated escapeways, a primary and an alternate, to evacuate mines
outby from the working sections to the surface. 3 The alternate escapeway proceeds south, in
intake belt air, outby the working sections approximately 1,600 feet, to a point approximately
400 feet west of one of the East Hornsby shafts. After proceeding 330 feet beyond the shaft it
becomes ventilated by fresh air~ · The alternative escapeway then travels outby another 200 feet
where it makes a 45-degree diagonal turn southwest across a 70-foot entry and then proceeds
west ventilated by fresh air. Approximately 200 feet after the alternate escapeway turns west, it
passes within approximately l 00 ·feet north of the other East Hornsby shaft. The escapeway
continues heading west in fresh air, approximately 13,500 feet to the Main Portal.
The East Hornsby Shaft No. 1 has a diameter of eight feet, and is approximately 308 feet
vertically from the bottom to the surface. The East Hornsby Shaft No. 2 has a diameter of 20 feet
and is approximately 307 feet'vertically from the bottom to the surface. The parties stipulated
that "[a] Dover escape capsule ... that can accommodate between two and four persons ... is
commercially available for use in either of the East Hornsby shafts, assuming it would meet all
applicable MSHA standards." Joint Stipulation, Par. 15, ("Jt. Stip.").

2

This ruling was put on the record at the commencement of the hearing in this Dllltter on February 14, 2007.

3

The primary escapeway is not at issue in this case.

29 FMSHRC 302

The Main Portal shaft is approximately 296 feet from the surface, and served by an
elevator which miners use every day to enter and exit the mine. 4 The eleva,tor is equipped with
two-way communication equipment, and can accommodate approximately 25 people per trip.
On December 12, 2006, MSHA mining engineer, Jason Robert Stoltz examined
Monterey's mine map located on the surface of the mine. Based on his examination of the map
relating to the location of the alternate escapeway, he issued a citation alleging a violation of 30
C.F.R. § 75.380(d)(5) .. Section 75.380(d) provides that "[E]ach escapeway shall bexxx
(5) [l]ocated to follow the most direct, safe and practical route to the nearest mine opening
suitable to the safe evacuation of miners[.]"

Findini:s of Fact and Discussion
The Secretary's Case
The Secretary, in her Post-Hearing Statement, takes the position that the issue presented
is not the route to the openings to the surface, but whether the nearest opening is suitable for the
safe evacuation of miners. It is argued that the escapeway at issue violated Section 75.380(d)(5),
because its route to the mine Main Portal, which bypassed the E~t Hornsby shafts, was not to the
nearest mine opening suitable for the safe evacuation of the miners.
The Secretary's argument appears to be predicated up0n;the testimonyoflnspector Stoltz,
who indicated that he cited Monterey because the alternate escapeway does not travel to either of
the East Hornsby shafts which, until August 2006, had been used as the primary escapeway ·
evacuation route to the surface by way of electrically operated escape facilities that transported
miners up the shaft to the surface. Instead, the alternate roµte comes within a few hundred feet of
these shafts, and then continues 13,500 feet to the Main Portal where miners are evacuated to the
surface.
According to Stoltz,-in essence, the East Homsby shafts were suitable to accommodate an
escape facility, and the East Hornsby No. 2 shaft was used as the primary escapeway when the
shafts were previously ventilated by intake air. Also, according to Stoltz, a non-electrical escape
capsule could be used in the return air in the East Hornsby shafts. In addition, he alleged that
three stoppings could be installed to direct intake air "to within maybe 75 feet of the bottom of
shaft." (emphasis added) (Tr. 95). Also, Self Contained Self Rescuers Units (SCSRs) are
available to the miners and are "scattered" throughout the escape route. (Tr. 164).
Mark Owen Eslinger, a supervisory mining engineer and a qualified professional
engineer, agreed with Stoltz that the alternate escapeway was not the most direct route because it
by-passed the East Hornsby shafts, and continued two and one-half miles further to the Main
Portal. He opined that if a mine opening can be equipped with an escape facility to hoist miners
4

The miners travel to and from work in the active working sections in diesel mantrips.

29 FMSHRC 303

up to the surface, it is "suitable" as this term is used in Section75.380(d)(5), supra. Eslinger
indicated that he is aware of mines that use non-electric capsules as escape facilities in return air
shafts. 5 He also indicated that capsules could be built big enough to hold a stretcher and four
persons to carry it. (Tr. 270).
In addition, according to Eslinger, since the north/south portion of the alternate
escapeway is in a belt intake entry, it could become full of smoke as a result of a belt fire. He
noted that belts are sources of fire due to friction that results when they rub against nietal
surfaces, or stuck rollers. Eslinger indicated that the danger of a fire is increased due to the
presence of dust that comes off the belt during its operation. He stated that based on his review
ofMSHA documents, he coricluded that belt fires in coal mines outnumber explosions •. He also
indicated that a secondary explosion resulting after an explosion inby at the working faces, could
bypass the East Hornsby shafts and send contaminates directly towards the Main Portal. In this
connection, he asserted that the escapeway route contains a transition zone where fresh air
flowing east along the west-east portion of the secondary escapeway mixes with intake air
flowing outby in the north/south section of the escapeway. Thus, according to Eslinger, if a fire
were to occur in the transition zone, "smoke and contaminates would flow towards the main shaft
and it would flow up the elevator shaft.... and it would also flow up the slope." (Tr. 272). 6

Discussion of the Secretary's Case
The weight to be accorded the Secretary's case is diluted by various facts elicited on·
cross-examination. Although Stoltz testified on direct examination that he found the alternate
escapeway to be not as safe or suitable as one utilizing the East Horrisby's shafts, he conceded on
cross-examination that he did not take into accountthat the EastHomsby's shaft were in return
air. Nor did he consider the comparative time needed to escape via the East Hornsby shafts or
the route via the Main Portal. Specifically, that he did not consider the relative tjme that it would
take an escape facility to travel from the bottom of the Main Portal and East Hornsby shafts to
the surface, and then return to the bottom to evacuate more miners; 7 Nor did he consider the
number of miners who could escape from either opening at one time. Also, Stoltz conceded that
should there be a fire in the-inby working sections, resulting smoke and contaminates would go
into the return air, which could result in limited visibility. As a consequence, miners traveling in
return air to the East Hornsby shafts could become disoriented. Further, he conceded that in the
event of a fire inby at the working faces, the presence of carbon monoxide and the risk of
asphyxiation would be higher in return air. Also, he conceded that even with the construction of
stoppings to vent intake air to the East Hornsby shafts, it is not possible to totally avoid return air
in that area.
5

Dean Cripps, an electrical engineer, opined that escape capsules with permissible equipment are very
common; that they could utilize a cordless comnrunication system, which is acceptable for use in return air.

6nris testimony was elicited when Eslinger was called by the Secretary as a rebuttal witness.
7
· The round trip of an escape facility, including the required time to uuload at the surface, was referred to as

a "cycle".

29 FMSHRC 304

In the same fashion, Eislinger' s opinion that the East Hornsby shafts were "suitable
openings" is diluted because it disregards the last phrase of Section 75.380(d)(5) which requires,
by its plain language, thatthe nearest opening be suitable for "the safe evacuation of miners"; It
is significant to note that these shafts were in return air, and Eslinger agreed on crossexamination, that " ... the preferred choice is to have an escape facility in intake air, or at least not
in return air". (Tr. 126). Further, due to the lack of a proper foundation, not much weight was
accorded his opinion that a capsule could be built to accommodate a stretcher and four persons.
Also, he did not testify to the minimum size of such capsule as compared to the diameter of the
East Hornsby shafts.

Monterey's Case
Monterey's evidence, which in the most part has not been impeached or contradicted,
indicates that the route via the East Hornsby openings is not as safe as the present alternate route.
Donald Stewart is presently retired, but worked at the subject mine for thirty-one years
and still visits the mine weekly in his capacity as President of the Local United Mine Workers.
He indicated that, in genefal, he has sided with MSHA in disputes with the Monterey. He
indicated that, in testifying at the hearing, he was presenting the position of the miners that he
represents. In this connection, he expressed their concern to evacuate approximately 60 people
from the section in fresh air as is utilized in the present alternate escapeway. fu contrast, he
opined that evacuation via the East Hornsby shafts could expose miners to smoke and
contaminates, as a fire or an explosion would be more likely to occur at the face where coal is
extracted, rather then at the Main Portal. He opined that the capsule proposed for use at the East
Hornsby shafts is not large enough to accommodate a stretcher, especially in a horizontal
position. On the other hand, the Main Portal elevator, which he approximated as either ten feet
by ten feet, or eight feet by ten feet, can accommodate a stretcher.
·Stewart indicated that the Main Portal elevator has a capacity to carry 25 miners at a time,
and is used daily by miners to enter and exit the mine. Additionally, he stated that the Main
Portal is examined three times daily, whereas the return areas are only examined once.a week.
Stewart noted that miners daily travel along the two and a half-mile alternate escapeway
on diesel cars; 8 He opined that ifthe cars failed to operate, it would be still faster to have 60 to
120 miners walk two and a half-miles to be evacuated, rather than to wait in return air at the East
Hornsby shafts for a capsule that has a capacity limited to four miners. Since Stewart represents
miners, and in this capacity has "always" opposed Monterey's position in disputes with MSHA
and the State of Illinois on safety issues (Tr. 143-144), I find him an objective witness and accord
considerable weight to ·his testimony.

8

The parties stipulated that "Travel from the East Hornsby Shafts to the Main Portal Shaft by diesel mantrip
takes about ten minutes, and on foot between I and I Y4 hours." (Jt. Stip., Par. 18).

29 FMSHRC 305

Donald McBride is a mine inspector and supervises other inspectors for the Office of
Mines and Materials, Department of Natural Resources, State of Illinois. He testified on behalf
of the state to assist Monterey in its defense against the citation. McBride indicated that the
Director of his office considers it unsafe to put an escapeway in return air, as it is a gathering
place for gases. For the same reason, it is the position of the State of Illinois that it is not safe for
miners to gather in return air awaiting evacuation by a capsule via an East Hornsby shaft.
McBride indicated that he is not aware of any mine using a capsule as an escape facility
in return air. He opined that although the East Hornsby shaft opening is closer to the present
alternate escape route than the Main Portal, it is not safe or suitable due to the limited capacity of
the capsule, and the possibility of persons waiting in contaminated air to be evacuated. He
opined that accordingly, it is safer to travel a longer distance to be evacuated by an elevator that
has a significantly shorter cycle time and much larger capacity. McBride stated that it is safe to .
enter return air as part of an escapeway, only for the limited purpose of going around a blockage
and then returning to intake air. Since McBride is not employed by either party, and is
responsible for enforcing miner safety, considerable weight is placed on his testimony.
John Lanzerotte, Monterey's safety manager, indicated that the diesel vehicles that travel
the alternate escapeway have a capacity of 20 people. Also, a slope located a couple of hundred
feet from the Main Portal elevator shaft is in fresh air. Thus, miners can escape from the mine by
walking out the slope at a. seventeen degree grade, or riding a slope car which has the capacity to
transport 20 people. Since it is approximately ten feet by six feet, it thus can accommodate a ten
foot by two foot stretcher. According to Lanzerotte, it takes the Main Portal elevator 25 seconds
to go from the bottom to the surface, 20 seconds to unload, and then 45 seconds to return to the
bottom. Since Lanzerotte' s testimony was not impeached or contradicted by any of the
Secretary's evidence or cross-examination, it is accorded considerable weight.
Gary Hartzog, a mining consultant, who has a bachelor's and master's degree in mining
engineering is experienced in the areas of ventilation, and the design of mines and escapeways.
He indicated that whereas all the entries outby the active sections carry contaminated air to the
East Hornsby shafts, the present alternate escapeway is ventilated by three separate splits of
intake air.
Hartzog indicated that it takes approximately ten minutes to travel by diesel from the area
of the East Hornsby shafts to the Main Portal shafts. Hartzog, estimated that the cycle time for a
capsule operating in the East Hornsby shafts is approximately ten to 15 minutes. Therefore, it
would take approximately six hours to evacuate 60 miners, and twice that time should the shifts
overlap, requiring the evacuation of a 120 miners.

In general, Hartzog opined that routing the alternate escapeway to the East Hornsby shafts
rather than to the Main Portal, would expose miners to hazards to which they are presently not
exposed.

29 FMSHRC 306

Further Discussion and Conclusion
In Southern Ohio Coal Company, 14 FMSHRC 1781 (November 1992), the Commission
analyzed the language set forth in the requirements of 30 C.F.R. § 75.1704(2)(a).9 The
Commission reasoned that"[t]helanguage of [Section 75.l 704(2)(a), supra], 'safest direct .
practical route', implies that there is one best route. Accordingly, the Secretary, in order .to prove
a violation, must show that there is a specific escapeway alternative that more fully complies
with this criteria than does the cited route." 14 FMSHRC, supra, at 1785. Since Section
75.380(d)(5) contains the exact language as the wording quoted from Section 75.1704-2(a), I
conclude that the Commissions' analysis is applicable to the case at bar.
Accordingly, to establish a violation herein, the Secretary must prove that an escape route
to one of the East Hornsby shafts more fully complies with the criteria of Section 75.380(d)(5);
supra, than the cited route to the Main Portal shaft. As set forth in Southern Ohio, Id., the
Secretary's route must be the "best route." Thus, the Secretary has the burden of establishing
that an escapeway route via the East Hornsby shaft is safer than the longer route to the Main
Portal, and that the East Hornsby shafts were the nearest openings "suitable for the safe
evacuation of miners." Section 75.380(d)(5), supra.
Taking into account the evidence adduced as analyzed above (infra, p. 3-6), I conclude
that the Secretary has failed to establish, by a preponderance of evidence, that the longer alternate
escapeway route to the elevator shaft at the Main Portal is not safer than an escapeway
terminating at the nearer East Hornsby shaft. In summary, inter alia, I note that the latter are
located in return air, which is subject to contamination and resultant visibility. Also, the
Secretary did not adduce evidence to contradict Monterey's evidence that the East Hornsby
escape facility is significantly slower and has far less capacity then the elevator located at the
terminus of the present alternate escapeway at the Main Portal.
For all these reasons, I conclude that the Secretary has failed to establish, by a
preponderance of evidence, that the present alternate escapeway is not " ... the most direct, safe
and practical route to the nearest mine opening suitable for the safe evacuation of miners ... ".
Section 7 5.3 80(d)(5), supra. Thus, the Secretary has failed to establish a violation of Section
75.380(d)(5), supra.

9

Section 75.l 704-2(a), supra, is the predecessor of Section 75.380(d)(5), supra, and contains the same
language relating to the requirements of the escapeway, with the exception of the addition of a phrase stipulating that
the designated escapeway follow the route "as detennined by an authorized representative of the Secretary... "

,.

29 FMSHRC 307

The Secretary's Post-Hearini: Motion
On March 5, 2007, after the Parties filed a Post-Hearing Memorandum and/or Statement,
the Secretary filed a Motion to Hold Issuance of Decision in Abeyance and Hold Record Open.
In support of its motion to hold the record open 90 days, the Secretary asserts
as follows:

During this time period, the Secretary will be issuing three major accident reports.
The accident reports in the Sago, Aracoma and Darby mine explosions and fires
will be published most likely within the next thirty days. In all three cases mine
evacuations were undertaken and crews were evacuated. All three reports will
make findings regarding how crews were evacuated and will describe inability to
evacuate portions or all of the mine except on foot, how the low levels of visibility
prevents a miners (sic) from continuing forward on mantrips and in some cases
that air reversals caused previous intake air courses to be filled with smoke and
CO. This is directly material to the issue in this case. The mine operator contends
that the distant mi.Ile portal is the only suitable mine opening for the escape of
miners, but the Secretary expects that the Judge will have a better sense of the
strength of these claims in light of the experiences of three major mine emergency
evacuations in 2006.

At the conclusion of the expedited hearing, both parties rested, and the proceedings were
concluded. (Tr. 278). In numerous conferences with counsel during the hearing, both parties
requested an interest that a decision be rendered as soon as practical, due to the closeness of the
time set for abatement. After both parties filed memorandum and/or a statement, the record was
evaluated, and a decision was reached. In a telephone conference call on February 23, 2007, the
parties were advised that a decision had been reached sustaining the Notice of Contest.
Thus, since the record was closed after the hearing, and the parties subsequently filed a
Post-Hearing Memorandum and/or Statement based on the existing record, it would not be in the
interests of justice to re-open the record. Further, I note that any reports the Secretary wishes to
proffer have not been completed, and thus their contents are speculative. Moreover, even if the
reports will consist of findings as summarized by the Secretary, these are not of significant
relevance or weight to cause me to keep the record open, or to reconsider my decision.
Therefore, the Secretary's post-hearing motion is denied.

29 FMSHRC 308

Order
It is Ordered that the Notices of Contest be sustained, and that Citation No. 7488388 be
vacated. 10

A~

Administrative Law Judge

Distribution:
Thomas C. Means, Esq., Crowell & Moring LLP, 1001 Pennsylvania Avenue, N.W.,
Washington, D.C. 20004-2595
Christine M. Kassak-Smith,- Esq., Office of the Solicitor, U.S. Department of Labor, 230 S.
Dearborn St., Room 844, Chicago, IL 60604
/Ip

10

The Notice of Contest also challenges the reasonableness of the abatement time set in the modification to
the citation. In light of the decision dismissing the citation, this issue has been rendered moot. Accordingly it is not
necessary to dispose of it in this decision.

29 FMSHRC 309

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W ., Suite 9500 ·
Washington, DC 20001

April 4, 2007
DISCRIMINATION PROCEEDING

MICHAEL SONNEY,
Complainant

v.

ALAMO CEMENT CO., LTD.,
Respondent

Docket No. CENT 2007-1-DM
SC MD 2006-08

1604 Plant & Quany
Mine ID41-03019
ORDER OF DISMISSAL

Before: Judge Feldman
This case is before me based on a discrimination complaint filed with this Commission
pursuant to section 105(c)(3) of the Federal Mine Safety and Health Act of 1977, as amended,
30 U.S.C. § 815(c)(3) (the Mine Act). The complaint was filed by
against the
. Michael Sonney
.
respondent, Alamo Cement Company, LTD (Alamo). On March 9, 2007, Alamo filed a motion
to dismiss Sonney' s complaint as moot because Sonney is not seeking any tangible relief such
as lost pay or reinstatement. Sonney's reply to Alamo's motion was filed on March 26, 2007.
For the reasons stated below, Alamo's motion shall be granted and this matter shall be dismissed.
I. Statutory Provisions
This action is being brought under the Mine Act's anti-discrimination provisions in
section 105(c ). A bnef summary of the relevant provisions of section 105(c) follows.
Section 105(c)(l) of the Mine Act provides, in pertinent part:
No person shall discharge or in any manner discriminate against . . . any miner ...
because such miner . . . has filed or made a complaint under or related to this Act,
including a complaint notifying the operator or the operator's agent ... of an alleged
danger or safety or health violation in a coal or other mine ....
30 U.S.C. § 815(c)(l)._
Pursuant to the statutory provisions of section 105(c)(2), 30 U.S.C. § 815(c)(2),
an investigation by the Secretary to determine whether a mine operator has engaged in
discriminatory conduct is initiated after a miner files a complaint with the Secretary.
The complaint must allege that the miner has been the victim of adverse retaliatory action
29 FMSHRC 310

because he engaged in safety related activity. If, upon investigation, the Secretary believes the
miner has been the victim of discriminatory conduct, section 105(c)(2) requires her to file a
discrimination complaint on behalf of the miner with this Commission seeking appropriate relief,
such as back pay and reinstatement for a terminated miner, as well as the imposition of a civil
penalty in satisfaction of a mine operator's offending discriminatory conduct.
If, however, the Secretary finds that no discrimination has occurred, the miner retains
the right, under section 105(c)(3) to bring a discrimination .action on his own behalf against the
mine operator before this Commission. Under such circumstances, section 105(c)(3) provides,
in pertinent part:
The Commission shall afford an opportunity for a hearing ... and thereafter shall
issue an order, based upori findings of fact, dismissing or sustaining the
complainant's charges and, if the charges are sustained, granting such relief as it
deems appropriate, includmg, but not limited to, an order requiring the rehiring or
reinstatement of the miner to his former position with back pay and interest or
such remedy as may be appropriate.
30 u.s.c. § 815(c)(3). (Emphasis added).
The Commission, in Clifford Meek v. Essroc Corp., 15 FMSHRC 606 (April 1993),
addressed the parameters for providing relief in a discrimination proceeding. The Commission
stated:
·
The Commission endeavors to make miners whole and to return them to their
status before illegal discrimination occurred. See Munsey, 2 FMSHRC at 3464;
Secretary on behalf ofBailey v. Arkansas-Carbona Co., 5 FMSHRC 2042, 2056
(December 1983). ''Our concern and duty is to restore the discriminatees, as
nearly as we can, to the enjoyment of the wages and benefits they lost as a result
of their illegal terminations." Dunmire, 4 FMSHRC at 143. Monetary relief is
awarded "to put an employee into the financial position he would have been in but
for the discrimination." Secretary on behalf of Gooslin v. Kentucky Carbon
Corp., 4 FMSHRC 1, 2 (January 1982).
15 FMSHRC at 617.
II. Procedural History
Sonney was employed by Alamo as an Administrative Services Manager from
January 2004 until his discharge on July 21, 2006. As a member of management, Sonney
was in charge of safety aspects of mining and production operations. Sonney' s discrimination
complaint was filed with the Secretary on July 31, 2006. Sonney alleged he was the victim of a
discriminatory discharge and he sought reinstatement. The Secretary advised Sminey on

29 FMSHRC 311

September 1, 2006, that her investigation failed to disclose a violation of the provisions of
section 105(c) of the Mine Act. Sonney filed this action before the Commission against Alamo
in his own behalf on October2, 2006.
The record reflects a history of acrimony between Sonney and Alamo management.
During a January 26, 2007, telephone conference with Sonney and Alamo's counsel,
Sonney stated that he had obtained other employment, and that he was not seeking back pay,
reinstatement or reimbursement of other expenses. At that time, Sonney stated he only was
seeking a determination that his discharge violated the Mine Act because it was motivated by his
protected activity. During the telephone conference, I inquired about the status ofSonney's
personnel record. fu response, Alamo's counsel represented that Alamo would expunge all
negative references in Sonney' s personnel file that are in any way related to the circumstances in
this case.
Since Sonney' s July 31, 2006, underlying complaint did not adequately explain why he
believed he was discriminated against, on January 29, 2007, Sonney was ordered to state his
alleged protected activities, the adverse actions he alleges were motivated by these activities,
and the relief he was seeking. 29 FMSHRC 122 (January 2007). Sonney's response to the
January 29 Order was filed on February 14, 2007. With respect to the relief sought~ in apparent
reference to Alamo's response to his allegations of discrimination, Sonney stated he is seeking
"[r]eimbursement for time and money spent to defend Alamo's false claims concerning the
Complainant."
Alamo replied to Sonney's February 14 submission on February 23,2007. Regarding the
issue ofrelief, Alamo asserted Sonney's complaint was moot because of the absence ofa genuine
case or controversy.
During a February 27, 2007, telephone conference, Alamo's counsel advised that he
intended to file a motion to dismiss. By Order dated February 28, 2007, filing dates were
established for Alamo's motion and for Sonney' s opposition.
III. Alamo's Motion

Alamo's dismissal motion was filed on March 9, 2007. fu support of its motion,
Alamo relies on the proposition that federal courts have recognized that a case is moot
"when it is impossible for the court to grant any effectual relief whatever to a prevailing party."
In re Kurtzman, 194 F. 3d 54, 58 (2nd Cir. 1999). By way of analogy to this action brought under
the Mine Act, Alamo argues that courts have held a suit for damages under Title VII of the
Civil Rights Act is moot where the court is powerless to fashion any type of effective relief for a
plaintiff. Arline v. Potter, 404 F. Supp. 2d 521, 530 (S.D. N.Y. 2005); Christoforou v. Ryder
Truck Rental, Inc., 668 F. Supp. 294, 301, n.3 (S.D. N.Y. 1987) (claim for injunctive relief
found moot where the plaintiff was no longer employed by the former employer and did not wish
to be); Cramer v. Va. Commonwealth Univ., 486 F. Supp. 187, 193 (E.D. Va. 1980); Locke v. Bd.

29 FMSHRC 312

of Public Instruction for Palm Beach County, 499 F. 2d 359, 363 (5th Cir. 1974) ("[F]ederal
courts are without power to decide questions that cannot affect the rights of litigants in the case
before them."). Alamo avers that Title VII cases are instructive because the relief provisions o(
42 U.S.C. § 2000e-5(g) are similar to the type ofreliefnormally awarded under section 105(c) of
the Mine Act. Namely, 42 U.S.C. § 2000e-5(g) provides that the court shall provide appropriate
relief, including back pay and reinstatement, if it finds unlawful employment practices.
With respect to. Sonney's complaint, Alamo asserts Sonney is seeking a declaratory
judgement that lacks a justiciable controversy between the parties. In this regard, Alamo points
to Sonney' s representations in the January 26, 2007, telephone conference that he was only
seeking a determination that Alamo had discriminated against him, and, that he was not seeking
to recover any monetary damages. To further support its claim, Alamo relies on Sonney's
January 29, 2007, response to interrogatories wherein Sonney stated:
Complainant does not seek monetary compensation per a 105 (c) discrimination
complaint nor any type of reinstatement allowable by the Mine Act regarding
adverse action initiated by Respondent towards Complainant.

(Alamo motion, Ex. A at p.4)
Consequently, Alamo contends Sonney has no personal stake in a civil penalty·
proceeding that must be brought by the Secretary to impose administrative civil liability under
the Mine Act. Mississippi River Revival, Inc., v. City ofMinneapolis, 319 F.3d 1013, 1016
(8th Cir. 2003) (citizen plaintiffs under the Clean Water Act lack Article Ill standing to recover
civil penalties for past violations owed the United States Treasury).
With regard to Sonney's only identifiable claim for reimbursement "for time and money
spent to defend Alamo's false claims," Alamo asserts that Sonney' s claim for recovery of costs
incurred, in the absence of a justiciable case or controversy, cannot revive an otherwise moot
cause of action. Foster v. Carson, 347 F.3d 742, 746 (9th Cir. 2003) (attorney fee claim not
sufficient to revive an otherwise moot action); Cramer, 486 F.Supp. at 192, n.7 (entitlement to
attorney's fees does not avoid dismissal for mootness).
Finally, in its Motion to Dismiss, Alamo represents that it now has removed all
references in Sonney's personnel record to the disciplinary write-up that was the basis for
Sonney's June 20, 2006, discharge, and it has provided assurances that it will provide neutral
employment references in response to all future requests from prospective employers.

29 FMSHRC 313

IV, Sonney's Reply to Alamo's Motion
Sonney replied to Alamo's dismissal motion on March 26, 2007. However, Sonney
failed to specify the relief he is seeking in this proceeding.
Discussion and Evaluation
As a general proposition, "[u ]nder Article ill of the Constitution, federal courts may
adjudicate only actual, ongoing cases or controversies." Lewis v. Continental Bank Corp.,
42 U.S. 472, 477 (1990). The Commission addressed the concepts of declaratory relief and
mootness in Mid-Continent Resources, Inc., 12 FMSHRC 949(May1990). The Commission,
noting that Article ill prohibits declaratory relief in moot cases, identified the characteristics of a
case lacking justiciable controversy:
The presence of a controversy must be measured at the time the court acts. It is
not enough that there may have been a controversy when the action was
commenced if subsequent events have put an end to the controversy or the
opposing party disClaims the assertion of the countervailing rights. A case is moot
when the issues presented no longer are "live" or the parties no longer have a
legally cognizable interest in the outcome.
12 FMSHRC at 955(citing lOA Wright & Miller§ 2727 (pp.602-17) (footnotes omitted)).
Courts have granted declaratory relief although actions may not have ripened into a
current controversy where imminent litigation will occur between the parties, or, where an
allegedly moot question will recur. Id. (citations omitted). Although the elements of mootness
are relevant in an administrative proceeding, the Article III "case or controversy" requirements
do not literally apply to federal agencies like this Commission. Id. Rather, the propriety of
granting declaratory relief is committed to the sound discretion of the Commission's
administrative law judges. Id. at 954.
In this matter, Sonney is seeking a determination that he was discriminated against,
but he is not seeking reinstatement or recovery of monetary damages directly resulting from the
alleged discrimination. Courts provide relief not vindication. Zimmerman v. Bell, 800 F.2d 386,
390 (4th Cir. 1986) (federal courts do not sit to bestow vindication in a vacuum). Courts cannot
decide questions that do not affect the rights of litigants in the case before them. DeFunis v.
Odegaard, 416 U.S. 312, 316 (1974). The Secretary has the sole authority to impose a civil
penalty for an alleged violation of the anti-discrimination provisions in section 105(c) that can be
challenged by a mine operator before this Commission.

29 FMSHRC 314

In this case, the Secretary investigated Sonney' s complaint and concluded the facts did
not support a violation of section 105(c ). Sonney cannot act as an alter ego of the Secretary and
once again seek to impose civil liability on Alamo. Put another way, Sonney has no personal
stake in Alamo's administrative liability and, therefore, he is not a proper party in a matter that
has become solely a civil penalty action against Alamo.
In the final analysis, the factual predicate for Sonney's status as a 105(c)(3) party is
lacking - - appropriate relief that can be fashioned by this Commission. Sonney has already
received assurances that his personnel record has been cleansed and that Alamo will not ·
provide negative employment recommendations. Weiss v. Regal Collections, 385-F.3d 337, 340
(3rd Cir. 2004) (an offer of complete relief will generally moot a plaintiffs claim and remove
any personal interest in the outcome oflitigation). The only remaining issue is Sonney's
dissatisfaction with the Secretary's conclusion that his termination did not constitute a violation
of section 105(c). Sonney' s dissatisfaction with the Secretary's investigative findings does not
create a justiciable case or controversy.
Declining to adjudicate this matter presents neither a likelihood of relevant future
imminent litigation between the parties, nor a chance that questions relevant to the Mine Act
concerning Sonney's termination will recur. Reduced to its simplest form, what Sonney
seeks is a Commission adjudication of the investigative conclusions of the Secretary.
However, this Commission "is not as a general matter authorized to review the Secretary's
exercise of prosecutorial discretion." Secy ofLabor v. Twentymile Coal Co., 456 F.3d 151, 161
(D.C. Cir. 2006).
Sonney cannot overcome the lack of a justiciable controversy given the absence of
tangible relief in this matter simply by bootstrapping his costs to pursue his moot claim.
In other words, a moot claim cannot be revived byseeking the reimbursement of the cost to
bring it. Foster, 347 F.3d at 746. Thus, Sonney's discrimination complaint shall be dismissed
as moot.

In reaching the conclusion that the absence of appropriate relief disqualifies a miner from
bringing a 105(c)(3) cause of action, I am cognizant of the countervailing argument that the
Commission would be derelict in its duties if it avoided a finding of discrimination on the merits
that may discourage future discriminatory conduct. However, it is not this Commission's role to
unilaterally bring to light all acts of discrimination. In fact, the Commission frequently approves
settlement agreements in discrimination cases despite the mine op·erator' s failure to admit that
discriminatory conduct occurred. Rather, the Commission's mission is adjudication, not
enforcement and prosecution.

29 FMSHRC 315

ORDER
In view of the above, IT IS ORDERED that Alamo Cement Company, LTD, shall
provide, in writint:, to Sonney and to me, within fourteen (14) days of the date of this Order,
representations that all disciplinary references in Sonney's personnel file have been expunged,
and that prospective employers will be provided with neutral recommendations that will not
adversely affect Sonney's prospects for employment.

IT IS FURTHER ORDERED that, upon timely submission of the above written
representations, Sonney' s discrimination complaint IS DISMISSED with prejudice.

Jerold Feldman
Administrative Law Judge
Distribution: (Certified Mail)
Michael Sonney, 405 Skyforest Drive, San Antonio, TX 78232
Robert G. Newman, Esq., Jeffrey L. Bryan, Esq., Fulbright& Jaworski LLP, 300 Convent Street,
Suite 2200, San Antonio, TX 78205
Adele L. Abrams, Esq., CMSP, Law Office of Adele L. Abrams, PC, 4740 Corridor Place,
Suite D, Beltsville, MD 20705

/mh

29 FMSHRC 316

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001

April13,2007
EMPIRE IRON MINING PARTNERSHIP,
Contestant

CONTEST PROCEEDING
Docket No; LAKE 2006-60-RM
Citation No. 6192002; 02/21/2006

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Empire Mine
Mine ID: 20-01012

DECISION
Appearances:

Christine M. Kassak Smith, Esq., U.S. Department of Labor, Chicago,
Illinois, on behalf of the Petitioner .
R. Henry Moore, Esq., Jackson Kelly, PLLC, Pittsburgh, Pennsylvania,
on behalf of the Respondent

Before:

Judge Barbour

In this contest proceeding, brought pursuant to section105(d) of the Federal Mine Safety
and Health Act of 1977, 20 U.S.C. § 815(d) (the Mine Act or Act), Empire Iron Mining
Partnership (Empire) contests the validity of a citation issued on February 21, 2006, at its Empire
Mine. The citation arose out of an accident that occurred on November 6, 2005, when Chad
Weston, an assistant plant operator (a.p.o.), was fatally injured as he and a co-worker attempted
to free a stuck equipment part. Weston was pinned between the equipment's frame and the part.
He was 28.
The same day, the Secretary's Mine Safety and Health Administration began an
investigation of the accident. As a result of the investigation, the Secretary took enforcement
actions, including issuance of the contested citation. Citation No. 6192002 charges Empire with
a violation of either 30 C.F.R. § 56.12016 or 30 C.F.R. § 56.14105. The citation states:
56.12016: On November 6, 2005, two miners were
attempting to free a stuck cooler pallet at [U]nit 4. The
electric power was not de-energized, the power switch
was not locked out, and no other measures were taken
to prevent the equipment from being energized without
... [the two miners'] knowledge while ... [the work
of freeing the stuck cooler pallet] was being performed.
29 FMSHRC 317

Or, in the alternative [Empire violated] 30 C.F.R.
§ 56.14105 [in that]: Maintenance was being performed
on the cooler pallet dump arm although the electric
power was not de-energized and ... the person was not
protected from hazardous motion.
Gov'tExh. 2. 1
In addition to alleging alternative violations and the fact the violation was reasonably likely to
result in a fatal accident, the citation charges the violation was a significant and substantial
contribution to a mine safety hazard (S&S) and was the result of Empire's moderate negligence.
Empire timely contested the citation, asserting, among other things, there was no
violation of either standard, or, if there was, the S&S and other findings were incorrect. The
Secretary answered by asserting the citation was properly issued in all respects. The matter was
heard in Marquette, Michigan. Following the hearing, counsels submitted helpful briefs.

1

Section 56.12016 states in part:·

Electrically powered equipment shall be de-energized
before mechanical work is done on such equipment. Power
switches shall be locked out or other measures taken which
shall prevent the equipment from being energized without
the knowledge of the individuals working on it. Suitable
warning notices shall be posted at the power switch ....
Section 56.14105 states in part:
Repairs or maintenance of machinery or equipment
shall be performed only after the power is off, and the
Machinery or equipment blocked against hazardous
motion.
Originally, the citation asserted the fatal accident was the result of a violation of either or
both standards. Gov't Exh. l. Prior to the hearing, the Secretary moved to amend the citation to
charge.the violation was the result of one or the other of the standards and to charge the violation
was reasonably likely to result in a fatal accident. Motion to Amend Citation 2-3. Counsel for
Empire took no position on the motion, and it was granted. Order Granting Motion to Amend
Citation (May 4, 2006). On May 31, 2006, MSHA issued the amended citation to Empire. The
amended citation is the subject of this proceeding.
29 FMSHRC 318

STIPULATIONS

The parties agreed to numerous stipulations regarding jurisdiction and the factual
circumstances leading to the citation. Joint Exh. 6. The stipulations are referenced in this
decision as appropriate. 2
THE MINING PROCESS

The case involves the making of pellets used in manufacturing steel. The process begins
with the mining of taconite ore at the Empire Mine, one of two open pit mines owned by , ·
Empire. 3 Once extracted, the ore is taken to an ore concentrator, where iron is separated from ·
rock. John Kosher, a metallurgical engineer, who is the manager of operations at Empire's
mines, described what happens next. Tr. 124, 129, 162. After the ore is concentrated and filtered
at the concentrator, it is sent to the pellet plant, where it is fed into balling drums. In the drums it
is combined with a binder. The binder fixes the concentrate and the material passes through the
drums and is formed into balls or pellets. The pellets travel into a kiln, where they are heated.
The heat-fuses the binding agent and the concentrated ore. Tr. 136. The hot pellets are
transferred to a cooler. Ffom the cooler they are moved to a storage pile or they are shipped
directly to purchasers.
The alleged violation took place at one of the mine's coolers. 4 The cooler is a large,
circular machine with 30 pallets that rotate around its circumference. The cooler's drive motor is
electrically powered. The hot pellets are dumped onto the pallets and air is forced over and
around the pellets, cooling them while the pallets rotate. Tr. 17; Joint Exh. 6, Stip. 16. As
Kosher explained, the pellets are loaded onto a pallet so 60 percent of the load is on one side,
which means the weight of the pellets is off-center. A dump arm with a wheel is attached to each
pallet. A rail above the wheel prevents the pallet from rotating into the dump position.
However, as a pallet reaches the dumping point, the rail transitions from almost horizontal to
almost vertical. With the rail no longer holding down the dump arm and pallet, gravity causes
the pallet to move into a nearly vertical position, and the pellets fall off the pallet into a hopper.

2

0ne stipulation needs clarification. It states the citation "allege[s] a violation of ...
[section] 56.12016 and/or [section] 56.14105." Joint Exh. 6, Stip. 7. As indicated in n.1 and as
reflected in counsel for the Secretary's statement$ both at trial and on brief, the Secretary's
position is one or the other of the standards was violated, not both. See Tr. 50-51; Sec. Br. 5.
3

"Taconite" is defined as "[a]nybedded ferruginous chert of the Lake Superior district."
United States Department of the Interior, A Dictionary ofMining, Mineral, arzd Related Terms
(1968) 1116. "Taconite ore" is defined as "[a] type of highly abrasive iron ore now extensively
mined in the United States." Id.
4

There are four coolers at the pellet plant. According to Empire's counsel, the cooler
involved in the accident has been in place since the "late 1970's." Tr. 26.
29 FMSHRC 319

Nothing other than gravity causes the pallet to dump. Tr. 22; Joint E:xh. 6 at 16. From the hopper
the pellets travel by conveyor belt to a storage pile or to a loading area. Tr. 130-132, 136, see also
Tr. 20-22, 41. 5
Occasionally a pallet sticks in a horizontal position and will not dump. A stuck pallet
commonly occurs when a cooler is restarted after a shutdown. Tr. 26, Tr. 141, 164. As hot air
again moves over and around the pellets, the pallets heat up. This sometimes causes the pallets
to change shape and bind to one another. Tr. 141; see Joint E:xh. 6, Stip. 26. A stuck pallet will
not tip as the guide rail rises to vertical.
When a pallet sticks, a hydraulic cylinder attached to the dump arm is compressed.
Compression initiates the "sure dump system." Tr. 138. The cylinder starts to apply force to the
arm and "more often than not ... [the force] will be sufficient to cause the pallet to break free."
Tr. 138. The hydraulic "sure dump system" has nothing to do with the cooler's electrical system.
Tr. 139, 142, 170.
Also, when a pallet is stuck, an alarm sounds in the cooler control room. If the pallet
continues to stick, the cooler shuts down. Tr. 23. The heated pellets start to fuse in five minutes
once the cooler stops. Tr. 24; see also Tr. 95. Therefore, as soon the alarm sounds, the control
room operator contacts an a.p.o. and another miner and assigns them to free the pallet. 6
After receiving the assignment, the miners get a portable hydraulic pump (porta-power)
and take it to the stuck pallet. Tr. 24; Joint Exh. 6 at Stips. 24, 25. At the pallet one of the miners
places the head of the porta-power under the pallet's dump arm. A hose extends from the portapower to an area some distance removed from the pallet. The other miner operates the portapower from the end of the hose and away from the cooler. Tr. 24. ·The miner pumps the portapower until hydraulic pressure forces the pallet dump ami to lift and free the pallet. Tr. 24; see
also Tr. 165; Joint Exh. 6 at 25. As the freed pallet rotates upward, the wheel quickly and
forcefully can move back to its proper position against the guide rail. Tr. 25, 139-140~ 7

THE ACCIDENT
On November 6, after being instructed to free a stuck pallet, Weston and Jeremy Ring,

5

The cooling and dumping process is visually depicted in a video entered into evidence by
the company. Emp; Exh. 8.
6

Although one miner can do the job, in most cases two are sent. Tr. 24.

7

Counsel for Empire described the process of freeing the pallet: "[W]hat you are doing is
applying force to [the pallet dump] arm in order to assist the pallet to dump by gravity.... [Y]ou
jack [the dump arm] with the porta-power, [and] it then goes back up against the ... guide rail in
a rather forceful fashion. It's a simple task." Tr. 25.
29 FMSHRC 320

who is also an a.p.o., hurried to the cooler. 8 They approached the pallet. Weston had the portapower. Weston tried to position the porta-power correctly, but could not. According to Ring,
Weston then moved closer to the pallet to try again. Tr. 108. He still could not properly position
the porta-power. Ring testified, Weston "handed ... [the porta-power] to me and I went around
the back side of the wheel part .... [and] as soon as I put it back there .. , [the arm] released by
itself. And that's when I seen.:. [Weston] hanging there." Tr. 108-109. For some reason,
Weston had moved between the dump arm and the guide rail. Tr. 26-27. 9 When the pallet broke
free and the arm moved on its own, Weston's head was caught in the pinch point between the
dump arm and the rail. 10
When Ring and Weston tried to unstick the frozen pallet, the cooler drive motor was not
de-energized or locked out. Tr. 90-91. This was not unusual. It was an accepted work practice at
the mine to try to unstick a pallet without first de-energizing the power to the drive motor. Tr. 9293. Asked ifhe ever received instructions on how to de-energize the cooler drive motor, Ring
answered, ''No, because we never [de-energized it]." Tr. 95; see also Tr. 97-99.

MSHA'S ACCIDENT INVESTIGATION AND THE CITATION
Dethloffinvestigated the accident for the agency. Prior to joining MSHA, Dethloff
worked for 16 years at a taconite facility in Northern Minnesota. Tr. 39-40. His job duties
included working at a kiln and cooler similar to Empire's. Tr. 40-41.
As part of the investigation, Dethloffinquired about the cooler. Tr. 40-41. He was told it
had been shut down for repairs and was restarted on the evening of November 5. Tr. 70; see
Gov't Exh. 6, Stip. 26. On November 6, after the pallet froze and the.control room operatQr
assigned Weston and Ring to free it, the two miners hurried to the pallet to carry out the. task
According to Dethloff, putting the head of a porta-power under the dump arm usually is not

8

Ring explained, when a pallet sticks, it is important to respond immediately because if
hot pellets fuse a jackhammer is required to separate them. Tr. 88. The jackhammer has a bit
approximately 11 feet long. When the fused pellets are broken up, the miner doing the work
stands outside and away from the pallet. The miner is not endangered by the pallet dump arm.
Tr. 108. Nor is he or she on a part of the cooler that moves. Tr. 104.
Kosher testified, to get between the dump an:n and guide rail, Weston had to take down
one of two restrictive chains, step over the remaining chain, step up on a ledge and lean into the
area between the rail and the arm. Tr. 143-144.
9

1

°Neither the company nor MSHA could explain why Weston moved as he did. Tr. 27.
The hazard of the pinch point was well known and was "covered in training." Tr. 27. MSHA
inspector and accident investigator William Dethloff testified Weston was properly trained to
free a stuck pallet.· In fact, Weston's instructor told Dethloffhe specifically instructed Weston
not to place himself between the pallet dump arm and guide rail. Tr. 70-71.

29 FMSHRC 321

dangerous. A miner steps back once the porta-power is placed and before the dump .arm frees the
pallet. Or, ifthe pallet swings free before the miner steps back, the dump arm moves away from
the miner's hand. Tr. 105. Moreover, the miner can and should reach in from outside the
restraining chains. Tr. 143. 11 Locking out or de-energizing the cooler drive motor does not
prevent the dump arm from moving. Tr. 67, 74. The pallet can break free and move on its own.
Tr. 46. Dethloff described the movement, which has nothing to do with the cooler drive motor
(Tr. 56-57); as ''very rapid [and] violent." Tr. 46. Ring described it as "deadly." Tr. 105.
The operation of the cooler is centered in the control room. The control room operator is
not in visual contact with the cooler. Rather, he or she monitors its operation through reports
generated by the equipment's computerized control system. 12 Dethloff requested information
from Empire concerning logs (computer printouts) of the cooler's operation on November 6.
Gov't Exh. E-4. Dethloff reviewed the logs and concluded they showed, after the pallet stuck
and the cooler stopped, the control room operator made 22 attempts in approximately three

11

Kosher agreed the job, if done correctly, is minimally hazardous. Tr. 145. His
description of how the job should be done essentially tracked Dethloff s:
[O]ne [miner] will reach in [and] place the
porta-power. The [miner] behind him is
normally holding the pump to be able to
start pumping the hydraulic jack. Once
the porta-power' s in place, the [miner]
can stand back. His partner is pumping
there. They are standing away from the
equipment. They're not ... on top of the
equipment. They're not standing in ...
any area that anything can move toward
them. In fact, everything is going to be
moving away from them.
Tr. 145.
12

The system was explained by Allan Whitford, the Senior Processing Control Engineer at
the Empire Mine. The- system is in fact a part of the computer system that controls the entire
pellet plant. It is called the Distribution Control System (DCS). Among other things, the DCS,
which was first utilized at the plant around 1999, takes the place of individual start and stop
stations. The DCS also monitors the processing of the pellets. Tr. 176. The control room
operator oversees the DCS system by checking eight separate computer control stations in front
of him or her.
29 FMSHRC 322

minutes to restart the cooler. Allofthe attempts were unsuccessful. Tr. 42-43; see also Tr. 57,
178. 13
Dethloffidentified photographs of the cooler dump area and the dump system. Tr. 60;
Joint Exh. 1. He explained, one of the photographs depicts two dump system limit switches: the
alarm switch and the stop switch. Tr. 61-62; Joint Exh. 3. When a pallet is stuck, the alarm
switch sends a signal to the control room, alerting the control room operator. When the sure
dump system fails to free the pallet, the stop limit switch sends a second signal to the control
room operator and stops the cooler; Tr. 62; Joint Exh. 3; see also Tr. 169, 177, 186. ·The cooler's
electrical control circuit is disrupted. The cooler drive motor will not start as long as a stuck
pallet alarm condition exists. Tr. 178. Once the pallet is free and a start command is issued, the
cooler will resume operation, Tr. 185.
Dethloff learned the alarm switch malfunctioned prior to the accident and the control
room operator did not receive an alarm indicating a stuck pallet. Tr. 62. However, the stop
switch operated as designed. It shut down the cooler by opening the electrical circuit necessary
to run the cooler. Tr. 67, 82. Dethloff noted, however, the switch did not cut off electricity to the
circuit. He also noted the-stop switch could fail, and if it did, without the cooler being deenergized or locked out, power could flow to the cooler drive motor. Tr. 76, 79. 14
Based on information MSHA gathered during the investigation, Dethloff issued the
contested citation to Empire. Tr. 43. Because Dethloffnever had issued a citation alleging
alternative violations, he "had help ... writing" the citation. Tr. 43, 74. The citation also was the
first time Empire was cited for failing to de-energize and lock out the cooler or for failing to lock
the pallet dump system against motion when trying to unstick a pallet. See Tr. 117.
Because section 56.14105 applies when repairs or maintenance are undertaken on
machinery, Dethloffwas asked whether freeing the pallet was "maintenance work." Tr. 76. He
responded, "I believe it is.... If you don't free the stuck pallet, you're not producing." Tr. 76.
However, he agreed freeing the pallet did not require removing, replacing or lubricating any parts

13

Dethloff testified, when the control room operator pushes the start button, there is a
five-second delay in starting the cooler; then, "If there is a problem, ... [the control system]
takes away the start voltage." Tr. 54. Dethloffnoted the logs indicated "about every five or six
seconds" the control room operator was "trying to give ... [the cooler] the start command." Tr.
54 ..
14

Raymond Sundquist, Empire's Coordinator of Work Performance for Electrical, agreed
when the stop switch worked, the circuit was disrupted, but the circuit and drive motor were still
powered, as opposed to being entirely de-energized. Tr. 199-200.
29 FMSHRC 323

of the cooler. Tr. 81. 15

ABATEMENT OF THE CITATION
Shortly after the accident and almost three months before the citation was issued, the
company requested and received MSHA' s permission to guard the area involved in the accident.
Tr. 75. Kosher testified; "having had somebody ... climb up and actually get.;. into a position
where he could be hurt, l felt it was prudent to put a guard up." Tr. 132-133. According to
counsel for the Secretary, because the guard was in place when the contested citation was issued,
"there was no need to require ... [guarding] for termination of ... [the] citation." Tr. 32. Miners
"were already gonna be protected from hazardous motion by the guard ... [I]t didn't help.to
require them to ... block ... [the arm] if they [could not] get to it. So, once the guard was in
place, MSHA ... perceived ... the only termination for the ... citation ... was to establish new
policies and procedures to require ... cooler drives be de-energized and locked out and [to] post·
warning signs and ... [to de-energize the cooler by] turning the power off." Tr. 35. Dethloff
agreed abatement procedures did not address blocking the parts against hazardous motion because
"with the area guarded the employees were protected against hazardous motion." Tt. 46. Rather
than blocking the pallet against motion, Empire abated by implementing:
New policies and procedures ... requiring ...
the cooler drive be de-energized and locked
out with a wa,rning notice signed and posted
at the switch by the individuals doing the
work prior to freeing a stuck cooler pallet ....
Tr. 45. In addition, according to Dethloff, "Miners required to free stuck pallets were trained on or
plans implemented to train absent personnel upon return in the new policies and procedures." Tr.
45.

THE ISSUES
At the hearing and on brief, the parties sharply disagreed whether MSHA cmtld validly
issue a citation alleging alternative violations and, if so, whether there was a violation of either
section 56.12016 or section 56.14105. In the pleadings, they also disagreed whether a violation of
either standard was S&S, was likely to result in a fatality and was the result of the company's

15

Sundquist did not consider using the porta-power to unstick the pallet to be maintenance
work, but he did not explain why. Tr. 198. In addition, Michael Luke, Empire's Senior
Coordinator for Pellet Plant Operations, did not consider the work to be in the nature of repair or
maintenance. He described the task as "operational." Tr. 207.

29 FMSHRC 324

moderate negligence. 16 I will address the issues in the order they were presented by the parties ...

THE ALTERNATIVE VIOLATIONS
Counsel for the Secretary stated citing violations in the alternative is "rare," but it."has
been done before in other cases before the ... [Commission] .... [a]nd is specifically permitted
under Federal Rule of Civil Procedure 8[(e)(2)], which ... allows ... a party··'. to set forth two
or more statements of a claim alternatively." Tr.11-12. 17 Counsel also noted alternative plead,ing
has been allowed by other Commission judges. See Sec. Br. 6 n.11. Counsel maintained the
"essence of the allegations" under either section 56.12016 or section 56.14105 is "essentially the
same and the requirements of the two standards are similar. Basically, it has to do with
"[Empire's] failureto de-energize or turn off the power to a cooler's drive motors while repair and
maintenance work was being performed on a stuck cooler pallet. ... [T]he Secretary is alleging ..
. the cooler's drive motors were not de-energized or had their power turned off. And,
... there was no protection for persons from hazardous motion of the equipment/' Tr. 12. 18

16

In its contest, Empire asserted the inspector's "evaluation" was without foundation in
fact or law, which I interpret as raising the validity of the inspector's modified finding the
violation was reasonably likely to result in a fatal injury as well as the validity of his negligence
finding. Notice of Contest 2. The Secretary generally denied Empire's allegations. Answer 2.
17

The rule states in part:

A party may set forth two or more statements
of a claim ... alternatively .... When two or more
statements are made in the alternative and one of
them if made independently would be sufficient,
the pleading is not made insufficient by the insufficiency of one or more of the alternative statements.
Fed. R. Civ. P. 8(e)(2).
18

Counsel acknowledged the genesis of the agency's decision to allege alternative
violations lay in Phelps Dodge Corporation v. FMSHRC, 681 Fed. 2d 1189, a decision in which
the United States Court of Appeals for the Ninth Circuit held the "main concern" of then
mandatory standard 30 C.F.R. § 55.12-16, later renumbered§ 56.12016, was protection from
electrical shock and the standard could not be applied to dangerous machinery motion without
abusing the Secretary's discretion. Phelps Dodge, 681 F. 2d at 1192-93. Apprehensive one of the
Commission's judges or the Commission itself might follow Phelps Dodge and conclude section
56.12016 was not violated, the Secretary elected also to cite section 56.14105. Tr. 14. However,
the Secretary also made clear her position Phelps Dodge applied only in the Ninth Circuit, a
circuit that does not include the Empire Mine.
29 FMSHRC 325

Counsel for Em:pire countered section 104(a) of the Act, 30 U.S.C. § 814(a), does not
permit alternative pleading because it specifically requires the Secretaryto describe ''with
particularity the nature of the violation, including a reference to the provision of the Act,
standard, rule, regulation, or order alleged to have been violated." 30 U.S.C. § 814(a) (emphasis
supplied). Counsel emphasized the Act states "violation," not "violations," and "provision," not
"provisions." Tr. 28. This means under section 104(a) "[t]he Secretary is not permitted to select a
number of different provisions in the hope that she can make one of the charges stick." Emp. Br.
8-9. Counsel acknowledged the Commission's judges have allowed alternative pleading, but
counsel argued they erred. Unlike federal civil actions to which the Federal Rules apply, the
contest of acitation is not static litigation requiring no action by the operator until the litigation is
completed. Rather, a citation requires an operator to do an act (i.e., to abate) while the litigation is
incomplete. The operator should not be put in a position where it has to guess action it is required
to take. Counsel noted the alternatively pleaded standards require different actions: section
56.12016 requires a lockout ofthe power switches and section 56.14105 requires the machinery or
equipment to be blocked against hazardous motion. Counsel also noted while section 56.12016
applies to electrically powered equipment, section 56.14105 applies more generally. Counsel
asserted the different requirements of the standards prevented Empire from determining what it
had to do to abate the citation and prevented it from being able to prepare adequately for the
hearing. Id. 11 (citing Cyprus Tonopah Mining Corp., 15 FMSHRC 367, 369 (March 1993);
Twentymile Coal Co., 26 FMSHRC 666, 675-676 (August 2004)).
I conclude the Secretary has the better part of the argument, and the assertion of
alternative violations in this case does not run counter to the Act. I find the ruling of Commission
Judge Richard Manning in CDK Contracting Company, 23 FMSHRC 783 (July 2001)
instructive. 19 Judge Manning's reasoning is couched in succinct and cogent language. He stated:
"It is well settled that administrative pleadings are liberally construed and easily amended, as long
as adequate notice is provided and there is no prejudice to the opposing party." CDK Contracting,
23 FMSHRC at 784. Here, Empire had adequate notice of the alternative standards and was not
prejudiced by the charge it violated one of them.
First, the allegations arose out of an investigation to which the company was a party and
involved equipment and circumstances of which the company had full knowledge. In addition,
the alternatively charged violations were based on the same underlying facts.
Second, the company had adequate time to prepare for trial. The citation alleging
alternative violations was issued a little more than three months after the accident, the case was
assigned to me approximately a month and a half after the citation was contested, and the trial
took place slightly less than four months after that. Discovery was fully conducted. There is no
indication Empire was dissatisfied with the discovery process or was unprepared in any way for
the trial.

1

9Empire's arguments for the most part repeat those presented to Judge Manning.
29 FMSHRC 326

Third, the Secretary is not alleging violations of totally disparate standards. Rather, as
Judge Manning observed, the standards are similar. See CDK Contracting, 23 FMSHRC at 784. ·
Fourth, and contrary to Empire's assertion (Emp. Br. 11), the company knew what to do to
abate the citation. As Dethloff explained, the abatement procedures the company chose addressed
de-energizing the cooler, in that the company implemented new policies and procedures requiring
the cooler drive to be de-energized and locked out and a warning sign to be posted at the switch
before a miner worked to free a stuck pallet. Tr. 46. 20
Finally, I note, although the vast majority ofcitations allege the violation of a single
standard, there are instances - e.g., conflicting circuit courts of appeals rulings on the applicability
of a standard or a lack of clarity where particular facts fall within similar standards - when
alternative allegations are necessary to effective enforcement of the Act. To construe section
104(a) of the Act to prevent alternative pleading would violate the liberal and :flexible spirit of
administrative law and would deprive the government of an infrequently used but. essential tool to
achieve the Act's objectives.
THE VIOLATION
30 C.F.R. § 56.12016

As noted above (see n.18), the Secretary believed Phelps Dodge required her to assert
Empire violated either section 56.12016 or section 56.14105. Because the hazard in the instant
proceeding was not one of electrical shock but, rather, of a moving equipment part, the Secretary
feared if Phelps Dodge were followed, Empire would be "off the hook" unless she could show·
another violation. Nonetheless, because the court's decision is not binding outside the Ninth
Circuit (this case arose in the Sixth Circuit); before I consider whether section 56.14105 was
violated, the Secretary invites me to depart from the holding in Phelps Dodge and find section
56.12016 applies.
The issue of whether to follow Phelps Dodge is not new to the Commission. At least one
of the Commission's judges, Arthur Amchan, expressed his belief Phelps Dodge was wrongly
decided. Rather than agree with the majority in the case~ Judge Amchan stated:
The dissenting opinion of Circuit Judge Boochever
... is far more compelling. He found that the
plain language of the standard was clear and
unambiguous and saw no reason to qualify its
application on account of the title of the sub20

0f course, on its own volition it also chose to install a guard at the dump arm area. Tr.
46, 115-116.

29 FMSHRC 327

part in which the regulation was placed.

James M Ray, employed by Leo Journagan Construction Co., Inc., 18 FMSHRC 892, 897 (June
1996). The judge also stated he "agree[d] with the dissent that the Commission should defer to an
agency interpretation ofthe standard which appears to better effectuate the purposes of the Act,
[rather] than [to] one limiting its reach to situations in which there is a danger of electrical shock"
18 FMSHRC at 897. Despite Judge Amchan's rejection of Phelps Dodge, in a subsequent Equal
Access to Justice case, the Commission declined to express its view whether Phelps Dodge was
"correctly decided or not." James M Ray, employed by Leo Journagan Construction Co., Inc., 20
FMSHRC 1014, 1025 (September 1998). Thus, the Commission left the door open for the
Secretary to press her position and for Commission judges to respond ad hoc.
It is tempting to agree with Judge Amchan and to reach the less than startling conclusion
the standard means exactly what it says :-- to wit, that "[e]lectrically powered equipment. shall be
de[-]energized before mechanical work is done on such equipment." Were I to accept this plain
meaning of the standard, I would be led, inexorably, to finding a yiolation of section 56.12016,
since it is clear the cooler was not de-energized and freeing the stuck pallet was mechanical work
See Ozark-Mahoning Co.,12 FMSHRC 376, 379 (March 1990).21 However, and as I have noted,
the Commission has not yet expressed its views on Phelps Dodge, and restraint is always prudent
when considering departure from a decision of a United States circuit court of appeals.
Other matters also warrant caution. The hazard leading to the citation - the hazard of an
injury·caused by a sudden, unexpected movement of the dump arm -was not the result of the
failure to lock out or de-energize the cooler drive motor. Tr. 67-68. In fact, the sudden movement
had nothing to do with electricity. Tr. 56-57,198. Nor does the record reveal another electricallyrelated hazard that would have been prevented by compliance with the standard. 22 Moreover, the

21

Ring's credible testimony the cooler was not de-energized or locked out on November 6
was not surprising, since he also testified it was an acceptable work practice at the mine to free a
pallet without first de-energizing the power to the cooler drive motor. Tr. 90-92; see also Tr. 95.
Indeed, Kosher testified, prior to the accident the company had no ."de-energization" procedure
for circumstances involving the freeing of a stuck pallet. Tr. 156. Moreover, although the stop
switch halted operation of the cooler by disrupting completion of the drive motor electrical
circuit, power was still available to the circuit and the motor. See Tr. 199-200. In addition,
"mechanical" is defined as "of, relating to or concerned with machinery or tools." Websters
Third New Dictionary (1993)1400. The pallet was an integral part of the cooler, which, in turn,
was a large piece of machinery. The work of freeing the pallet was "relate[d] to" and was
"concerned with" the cooler and the pallet, as was the work of positioning a porta-power under
the pallet drive arm.
22

There was no testimony establishing the dangers faced by miners if the cooler drive
motor unexpectedly started up while a miner was trying to free a stuck pallet. Nor was there
evidence of other electrical hazards compliance would prevent. See, e.g., n. 8 infra.
29 FMSHRC 328

Secretary has not previously cited Empire for a violation of section 56.12016 under these
circumstances.
Weighing all of these factors, I cannot dismiss out-of-hand Empire's argument the
application of section 56.12016 constitutes an abuse of discretion. I, therefore, conclude the better
course is to leave undecided that which does not need a decision and to move to consideration of
the Secretary's alternative allegation.

SECTION 30 U.S.C. § 56.14105
Section 56.14105 requires in pertinent part: "Repairs or maintenance of machinery or
equipment shall be performed only after the power is off, and the machinery or equipment is
blocked against hazardous motiori." I find freeing the stuck pallet involved the "repair or
maintenance" of the cooler. As the Secretary points out, the words "repair and maintenance"
connote the act or acts of putting machinery and equipment back in good condition after damage
and/or restoring machinery and equipment to functioning condition. Sec. Br. 23. Ring and
Weston were trying to return the pallet and, hence, the cooler to functional condition. Thus, they
were engaged in repair or maintenance work. Compliance with the standard required the power to
the cooler drive motor to be "off' prior to Ring and Weston attempting to free the pallet. It wa.S
not "off' within the meaning of the standard because, although the stop limit switch halted the
cooler drive motor, it did not de-energize or lock out the power. Tr. 76, 79. To be "off' the power
should have been completely removed from the cooler drive motor, and it was not. Nor was the
pallet dump arm "blocked against hazardous motion." Its rapid and unencumbered movement ·
killed Weston. 23
·

S&S AND GRAVITY
An S&S violation is a violation "of such nature as could significantly and substantially
contribute to the cause and effect of a ... mine safety or health hazard." 30 U.S.C. § 814(d). A
violation is properly designated S&S, "if, based upon the particular facts sU1Tounding that
violation, there exists a reasonable likelihood that the hazard contributed to will result in an injury
or illness of a reasonably serious natllre." Cement Div., Nat'! Gypsum Co., 3 FMSHRC 822, 825
(April 1981 ). To establish the S&S nature of a violation, the Secretary must prove: (I) the
23

1 recognize the Secretary did not establish the existence of a feasible means .for Empire
to block the dump arm. MSHAinspector Robert Leppanen made suggestions, but could.not say
they ever had been tried by an operator, and Kosher testified without dispute a feasible blocking
system would require much development. Tr. 114,120-121,150. This stated,, I also recognize a
lack of feasible compliance is not a defense to a violation. Compliance and its means are the
operator's responsibility, and if an operator cannot feasibly meet its responsibility, the Act
provides the option of a variance. 30U.S.C. § 81 l(c). Here, of course, the issue of a variance has
not arisen because the Secretary has accepted a procedure falling outside the standard (i.e.~
guarding) as equivalent to compliance.
29 FMSHRC 329

underlying violation; (2) a discrete safety hazard - that is, a measure of danger to safetycontributed to by the violation; (3) a reasonable likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood that the injury will be of a reasonably serious
nature. Mathies Coal Co., 6 FMSHRC 3-4(January1984); accord Buck Creek Coal Co., Inc. 52
F. 3d 133, 135 (7th Cir. 1995); Austin Power Co., Inc. v. Sec'y ofLabor, 81F.2d 99,103 (5th Cir.
1988) (approving Mathies criteria).
·
It is the third element of the S&S criteria that is the source of most controversies regarding
S&S findings. The element is established only if the Secretary proves "a reasonable likelihood the
hazard contributed to will result in an event in which there is an injury." U.S. Steel Mining Co.,
Inc., 7 FMSHRC 1125, 1129 (August 1985). Further, an S&S determination inust be based on the
particular facts surrounding the violation and must be made in the context of continued normal
mining operations. Texasgulf, Inc., IO FMSHRC 1125 (August 1985); U.S. Steel, 7 FMSHRC at
1130.

Finally, the S&S nature of a violation and the gravity of a violation are not synonymous.
The Commission has pointed out that the "focus of the seriousness of the violation is not
necessarily on the reasonable likelihood of serious injury, which is the focus of the S&S inquiry,
but rather on the effect of the hazard if it occurs." Consolidation Coal Co., 18 FMSHRC 1541,
1550 (September 1996).
Given my conclusion the Secretary established a violation of section 56.14105, the first of
the Nat 'l Gypsum factors has been met. The next question is whether the record supports finding
the failure to disconnect the power to the cooler drive motor and to block the pallet dump arm
against motion resulted in a discrete safety hazard. It is a question that is answered only in part.
There is nothing in the record establishing a hazard posed to those working to free a stuck pallet if
the company fails to disconnect power to the cooler drive motor. See Tr. 56-57, 198. However,
there is no question a hazard was posed by the failure to block the duinp arm. Tr. 198. The hazard
proved fatal to Weston. Moreover, at the time of the violation there was nothing to prevent
Weston or other miners from placing themselves between the arm and the guide rail. Therefore, I
conclude there was a reasonable likelihood the failure to block the arm against unexpected motion
would result in an injury. In reaching this conclusion I find even though miners were instructed
not to do what Weston did, in the context of continued mining operations it was likely others
would disregard their training and be seriously injured or killed. The history of mining is replete
with the injury and deaths of those who did not follow proper procedures, and it is the operator's
duty to guard against such aberrant behavior. For these reasons, I find the violation was S&S.
Finally, the violation obviously was serious. The effect of the failure to block the arm
against sudden, unexpected motion killed Weston. I am well aware ofDethlofrs and Kosher's
agreement the job of freeing a stuck pallet was not inherently dangerous provided proper
procedures were followed (Tr. 105, 145), but I also am cognizant that I must focus on the effect of
the hazard if it occurs, and here the effect was fatal.

29 FMSHRC 330

NEGLIGENCE
Inspector Dethloff found the violation was due to "moderate" negligence. Gov't Exh. 1.
His reason for :finding Empire negligent involved bis belief the company should have been aware
of the hazards inherent in the up.expected movement of the dump arm. Tr. 44-45. The record ·
reveals the company took measures to protect its miners by instructing them how to safely free a
stuck pallet. In fact, as Dethloff testified, Weston's instructor specifically told Weston not to
place himself between the pallet dump arm and guide rail. Tr. 70-71. For these reasons, I
conclude that while the company did not exhibit the care required by the circumstances, it was
cognizant of the hazard and took steps to protect against it; and because the company had :o.o
reason to believe Weston would disregard his training, I conclude its negligence was low.
ORDER
Citation No. 6192002 IS AFFIRMED to the extent it alleges an S&S violation of section
56.14105, one that was reasonably likely to result in a fatal iajury. Line 11 of the citation IS
MODIFIED to indicate Empire's negligence was low. Empire's contest IS DISMISSED.

J)vv'1d f ~ua_
· David F. Barbour
Administrative Law Judge
(202) 434-9980
Distribution: (Certified Mail)
Christine M. Kassak Smith, Esq., U.S. Department of Labor, Office of the Solicitor, 230 S.
Dearborn Street, 8th Floor, Chicago, IL 60604
R. Henry Moore, Esq., Jackson Kelly, PLLC, Gateway Center, Suite 1340, 401 Liberty Avenue,
Pittsburgh, PA 15222

/ej

29FMSHRC 331

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001

Apri120,2007
MICHAEL SONNEY,
Complainant

v.

ALAMO CEMENT CO., LTD.,
Respondent

DISCRIMINATION PROCEEDING
Docket No. CENT 2007-1-DM
SC MD 2006~08

1604 Plant & Quany
Mine ID 41-03019
FINAL ORDER

Before: Judge Feldman
This case is before me based on a discrimination complaint fiied with this Commission
pursuant to section 105(c)(3) of the Federal Mine Safety and Health Act of 1977, as amended,
30 U.S.C. § 815(c)(3) (the Mine Act). The complaint was filed by Michael Sonney against the
respondent, Alamo Cement Company, LTD (Alamo).
Sonney's discrimination complaint was dismissed as moot by Order dated April 4, 2007.
The Order noted that dismissal ofSonney's complaint would become effective upon Alamo's
timely filing of written assurances that it would provide neutral employment references to
Sonney' s prospective employers, and that all disciplinary references had been removed from
Sonney's personnel record. 29 FMSHRC _,slip op. at 7.
The required written representation was filed by Alamo's counsel on April 16, 2007 .1
Accordingly, Sonney's discrimination complaint IS DISMISSED with prejudice.

Administrative Law Judge

1

Alamo's April 16, 2007, submission was filed by facsimile. The facsimile was followed
by an original letter sent by regular mail received on April 18, 2007.
29 FMSHRC 332

Distribution: (Certified Mail)
Michael Sonney, 405 Skyforest Drive, San Antonio, TX 78232
Robert G. Newman, Esq., JeffreyL. Bryan, Esq., Fulbright & Jaworski LLP, 300 Convent Street,
Suite 2200, San Antonio, TX 78205
Adele L. Abrams, Esq., CMSP, Law Office of Adele L. Abrams, PC, 4740 Corridor Place,
Suite D, Beltsville, MD 20705
/mh

29 FMSHRC 333

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001

March 8, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
.Petitioner

CIVIL PENALTY PROCEEDING
Docket No. SE 2006-172-M
A.C. No. 01-00043-32236

v.
LEHIGH CEMENT COMPANY,
Respondent

Leeds Plant

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. SE 2006-173-M
A.C. No. 01-00043-49139

v.
GARY STRUNK, employed by
LEHIGH CEMENT COMPANY,
Respondent

Leeds Plant

ORDER DENYING MOTION FOR SUMMARY DECISION

In these civil penalty cases, the Secretary is petitioning to assess Lehigh Cement
Corporation (Lehigh) a civil penalty of $6,000 for an alleged violation of 30 C.F.R. §
56.14100(b), a mandatory safety standard requiring defects on any equipment that affect safety to
be corrected in a timely manner to prevent the creation of hazards to persons (Docket No. SE
2006-172-M). The alleged violation is set forth in Citation No. 6092574, which was issued on
September 11, 2003. 1 The citation was issued pursuant to section 104(d)( 1) of the Mine Act, 30
U.S.C. § 814(d)(l). In addition to alleging the violation, the Secretary also alleges the violation
was a significant and substantial contribution to a mine safety hazard (S&S) and was the result of
Lehigh's unwarrantable failure and high negligence.

1

The citation originally alleged a violation of 30 C.F.R §56.14102, a mandatory
standard requiring braking systems on railroad cars and locomotives to be maintained in functional
condition. On November 29, 2006, the citation was amended to allege a violation of section
56.14100(b). Order (November 29, 2006).
29 FMSHRC 334

The citation states in part:
There is a severe oil leak on the locomotive. Oil
was running out onto the walkway fot the locomotive and
down the wheel and brakes on the right side. Oil has accumulated on the tracks where the locomotive must operate.
The operator of the locomotive stated that the stopping
distance of the locomotive has been compromised due to
oil on the wheels, brakes and rails. Trucks must cross the
tracks on a regular basis. The locomotive operator said
some trucks would cross too close to the moving locomotive.
The locomotive operator had given information about the
excessive oil leak to the shipping supervisor who issued a
work order on April 19, 2003 for the repair of the oil
leak. The mobile equipment supervisor was called and
informed of the leak. He said the locomotive repair was
beyond his department's capability and the problem was
given to the purchase manager to get bids for the repair.
The failure of management to correct the severe oil
leak constitutes more than ordinary negligence and the
management has engaged in aggravated conduct making
this violation an unwarrantable failure to comply with a
mandatory standard.
Citation No. 6092574.
The Secretary also is petitioning for the assessment of an individual civil penalty of
$1,000 against Gary Strunk, Lehigh's assistant plant manager (Docket No. SE 2006-173-M). 2
The Secretary charges Strunk knowingly authorized, ordered, or carried out the violation alleged
in Citation No. 6092574. Strunk answered by denying he committed a knowing violation and by
asserting no basis exists for assessing a civil penalty. Answer and Affirmative Defenses of
Respondent 1.
Lehigh and Stunk are represented by the same counsel. On November 20, 2006, the
Commission's chief judge assigned the cases to me. In the meantime, counsel for the Secretary
and counsel for Lehigh and Strunk jointly moved for consolidation of the cases for trial and
decision. I granted the motion on December 13, 2006. I also ordered counsels to consult to
determine if the cases could be settled and to report the results of their discussions to me by
January 19, 2007. Subsequently, counsel for the Secretary reported a settlement was not

2

Although the Secretary refers to Mr. Strunk as the plant manager, counsel for Lehigh
and Strunk states Mr. Strunk is the assistant plant manager. Respondent's Opp: to Sec.' s Mot. .1 n.
I.
29 FMSHRC 335

possible, and on February7, 2007, I scheduled the cases to be heard on June 7, 2007, in
Birmingham, Alabama.
DISCOVERY DISPUTE

The petitions were filed in September 2006. · They were timely answered in October. On
November 6, 2006, the Secretary served discovery requests on Lehigh, including interrogatories,
requests for production of documents and requests for admissions. The Commission's rules
required the discovery requests to be responded to fully and in writing within 25 days of service
unless the party initiating discovery agreed to a longer time. 29 C.F.R. § 2700.58. On November
11, 2006, counsel for the Secretary agreed to an e-mail request from Respondents' counsel to
respond by December 15, 2006. Affidavit in Support of Motion 1. The responses were not
:furllished by December 15. On December 21, 2006, and January 4, 2007, counsel for the
Secretary sent e-mail requests for the promised responses. The first request resulted in counsel
for Lehigh and Strunk stating he would "get ... [the responses] out shortly" and the second
request resulted in counsel stating, "I have them to get out to you today." Id. 3.
The responses were not received; so on January 17, 2007, counsel for the Secretary
moved for summary decision in both cases. Counsel for the Secretary asserted there were no
genuine issues as to any material facts and the Secretary was entitled to judgment as a matter of
law. In counsel's view, the "undisputed facts" warranting summary decision resulted from the
Secretary's request for admissions, which, lacking a response, were deemed admitted. The
Secretary pointed to Fed.R.Civ.P. 36(a), which provides that ifa party fails to respond to a
request for admissions, the matters set out in the request are deemed admitted.
Counsel for Lehigh and Strunk asked for and was granted an extension of time in which
to respond to the motion. Counsel noted in the request that "coincidentally'' he had "served full
and complete discovery responses" on the same day counsel for the Secretary filed her motion for
summary decision. Letter of Thomas Benjamin Huggett (February 9, 2007). The extension of
time was granted.
Not surprisingly, when counsel ultimately responded, he opposed the motion. First,
counsel pointed out the Secretary's discovery requests were related to the case against Lehigh
and not to the case against Mr. Strunk.3 Thus, in counsel's view, there is no basis to conclude
there are "undisputed facts" regarding the Secretary's claims concerning Strunk, and Strunk's
denial of the alleged violation as stated in his answer remains extant, as does his denial of any
basis to assess a civil penalty. Answer and Affirmative Defenses of Respondent 1. Counsel also
noted the Secretary's counsel did not file a motion to compel Lehigh to answer the discovery
prior to filing the motion for summary decision. Finally, counsel stated Lehigh has answered the

3

In fact, counsel is correct in this regard. The Secretary's requests for admissions are
addressed to Lehigh only, and Docket No. SE 2006-172-M is the sole case referenced in the caption.

29 FMSHRC 336

discovery requests and he asserts the Secretary has not been prejudiced by the company's delay
in responding. Respondents' Opp. to See's. Mot. 3-4. 4
RULING ON MOTION
The motion IS DENIED for several reasons. First, and as pointed out by counsel for the
Respondent, it is denied with regard to Docket No. SE 2006-173-M because there has been no
showing the Secretary initiated discovery in the case. Therefore, were I to accept the Secretary's
argument Fed.R.Civ.P. 36(a) applied, I would not find its application appropriate in Mr. Strunk's
case. In other words, I would not find at this point in the proceeding there are undisputed facts in
Docket No. SE 2006-173-M.
Second, with regard to Docket No. SE 2006-172-M, there is no doubt counsel for Lehigh
has been slipshod in meeting his discovery obligations. He failed to answer the discovery
requests by the due date imposed under the Commission's rules, and, to the obvious frustration
of counsel for the Secretary, he failed to meet subsequent dates counsel imposed upon himself. I
sympathize with counsel for the Secretary and I note, in addition to counsel for Lehigh's delay
and repeated requests for more time, in each instance it was counsel for the Secretary who had to
take the initiative and request information regarding the status of the discovery responses.
This stated, counsel for Lehigh has noted correctly the liberal nature of discovery in
Commission proceedings, one effect of that liberality being a reluctance on the part of the
Commission's judges in the absence of prejudice strictly to enforce the discovery timelines set
forth in the Commission's rules. In addition, counsel also has noted correctly the lack of a
motion to compel on the part of counsel for the Secretary. While such a motion is not always
required, where a party seeks summary decision based on a failure to respond to discovery, a
"best practice" in Commission litigation is to seek an order to compel. The point, after all, is to
use discovery to prepare for trial, not to circumvent it.
Here, because Lehigh now has answered the Secretary's discovery requests, because there
has been no showing of prejudice to the Secretary due to the delay in Lehigh's answers and
because there has been no prior motion to compel on the Secretary's part, the motion with regard
to Docket No. SE 2006-172-M also IS DENIED.
The parties are reminded the cases are set to be heard on June 7, 2007, in Birmingham.
Unless extraordinary circumstances arise prior to that time, the trial will not be delayed. In fact,
it may be moved to an earlier day in the week, if the judge's docket allows. Counsels are

4

Counsel for Lehigh also stated in the motion, "To the extent the timeliness of the
responses established the initial response, Lehigh Cement respectfully requests that its affirmative
answers to the Admission be accepted as an amendment." Respondents' Opp. to Sec' s Mot. 4. Since
I do not find the lack of a timely response determinative of the facts, I need not rule on this request.
29 FMSHRC 337

expected to cooperate with one another and to meet their professional responsibilities so as to be
prepared for trial on all of the issues no later than May 17, 2006, and comisels must advise me on
or before that date if the cases are settled without having to do so on the record in Birmingham.

,!Jv_;;df. <6dDavid F. Barbour
Administrative Law Judge
(202) 434-9980
Distribution:
Dana L. Ferguson, Esq., U.S. Department of Labor, Office of the Solicitor, 61 Forsyth Street SW,
Room 7Tl 0, Atlanta, GA 30303
Thomas Benjamin Huggett, Esq., Morgan, Lewis 7 Bockius, LLP, 1701 Market Street,
Philadelphia, PA 19103-2921
!ej

29 FMSHRC 338

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001

Aprill7,2007

TRANS ALTA CENTRALIA MINING, LLC, :
Contestant

CONTEST PROCEEDINGS
Docket No. WEST 2007-102-RM
Citation No. 7284647; 10/31/2006

v.

Docket No. WEST 2007-103-RM
Citation No. 7284648; 10/31/2006

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, MSHA,
Respondent

Centralia Coal Mine
Mine ID 45-00416

INTERNATIONAL UNION OF
OPERATING ENGINEERS,
Applicant

COMPENSATION PROCEEDING
Docket No. WEST 2007-172-C
Citation No. 6384697; 9112/2006

v.

TRANS ALTA CENTRALIA MINING, LLC, :
Respondent

Centralia Coal Mine
Mine ID 45-00416

ORDER LIFTING STAY,
CONSOLIDATING CASES
AND
NOTICE OF HEARING

Before: Judge Barbour
29 FMSHRC 339

DocketNo. WEST 2007-172-C is before me on a complaint filed pursuant to section 111
of the Mine Safety and Health Act of 1977 (Mine Act or Act). 30 U.S.C. § 821. In the case the
International Union of Operating Engineers (Union) seeks compensation for miners idled at a
coal processing plant that is owned and operated by Transalta Centralia Mining, LLC (Transalta).
A reading of section 111 reveals it provides miners with the right to receive full pay for certain
time periods if they are idled by withdrawal orders. First, if a mine or a part of a mine is clo.sed
by an order issued tinder sections 103, 104 or 107 of the Act, all idled miners working on the
shift when the mine was closed are entitled to full compensation at the regular rate of pay for the
time period they were idled or for the balance of the shift, whichever is less. If the order has not
been terminated before the next working shift, all miners idled by the order are entitled to
compensation at the regular rate of pay for the time they are idled up to 4 hours for the shift.
Second, and additionally, if the mine is closed by an order issued under sections 104 or 107 for
failure to comply with a mandatory safety standard, miners are entitled to compensation at their
regular rates of pay for the time they were idled or for up to one week, whichever is less. Third;
if an operator fails to comply with a closure order issued under section 103, I 04 or 107, all
miners who would have been idled by the order, but instead continued to work, are entitled to full
compensation at their regular rate of pay in addition to the pay they received for the work they
performed between the time the order was issued and the time it was complied with, vacated or
terminated. Pay entitlement under the first provision accrues to idled miners regardless of the
outcome of any litigation challenging the withdrawal order.
Although the complaint does not specifically state that part of section 111 under which
the Union seeks compensation, the complaint notes miners were idled by Order No. 7284647 and
by "Order" No. 7284648. 1 These enforcement actions were issued pursuantto sections 107(a) of
the Act and 104(d)(l) of the Act respectively. 30 U.S.C. §§ 817(a), 814(d)(l). Order No.
7284647 alleges an imminent danger existed at the plant due to the failure of certain parts of the
plant's superstructure. Citation No. 7284647 states it was issued "in conjunction with ... Order
[No.] 7284647" and charges the imminent danger existed because Transalta's management
"failed to maintain the superstructure of the ... plant" in violation of mandatory safety standard
30 C.F.R. §77.200. 2

Order 7284648 is actually a citation.
2

Section 77 .200 states: "All mine structures, enclosures, or other facilities
(including custom coal preparation) shall be maintained in good repair to prevent accidents and
injuries to employees."
29 FMSHRC 340

In answering the compensation complaint, the company, which previously contested the
order (Docket No. WEST 1007-102-R) and the citation (Docket No. WEST 2007-103-R), stated
the complaint should be stayed pending the outcome of the contest proceedings, which in tum
were stayed pending the filing of a proposed civil penalty for the alleged violation of section
77.200 set forth in Citation No. 7284648. The Union Was ordered to state its position on the.
company's request. Order to State Position (March 13, 2007). The Union responded the
compensation complaint should go forward. The Union noted the first sentence of Section 111
states if a coal or other mine is closed by an order issued pursuant to Section l 07 of the Act (30
U.S.C. §817), certain miners shall be entitled to compensation, "regardless of the result of any
review of such order." 30 U.S.C. §821.
I agree with the Union the case should go forward, but I reach the conclusion. for a .·
somewhat different reason. As I interpret the complaint, the Union is seeking compensation
under the second compensation provision of section· 111. 3 (I note again the Union's reference to
both Order No. 7284647 and to "Order" No. 7284648. I also note its statement; "[T]he Company
has confirmed that our members were idled as a result of the above mentioned Orders".
Complaint Letter (January 2, 2007). (emphasis supplied)). As applicable to the case at hand, this
means the Union is seeking, in addition to the amounts to which its members are entitled for
closure of the mine for an alleged imminent danger, compensation for miners idled for up to one
week by the company's alleged failure to comply with section 77.200.

Because the Act states that miners be compensated "after all interested parties.are given
an opportunity for a public hearing , which shall be expedited'', it is imperative a hearing on the
merits of the order and citation be scheduled to determine, inter alia, whether Order No. 7284647
was issued for a valid violation of section 77 .200 as alleged in Citation No. 7285648. Put
another way, it is important to determine whether there is a causal nexus between the fact of
violation (assuming a violation of section 77.200 as alleged in Citation 7285648 is established)
and the imminent danger withdrawal order (Order No. 7284647). The issue can most speedily be
determined by lifting the stay in the contest proceedings, consolidating them with the instant
proceeding and trying the three proceedings together.

3

The union is not represented by counsel. Perhaps as a result, its complaint is
somewhat inartful. It is not however, incomprehensible. Although the Specific provision under
which compensation is sought is not stated, reading the complaint in conjunction with the subject
order and citation makes clear in addition to compensation under the first provision of section
111, the Union is concerned with entitlement to compensation due to the mine being closed by an
order issued for failure to comply with a mandatory safety standard.

29 FMSHRC 341

ACCORDINGLY, the parties are advised the stay in Dockets No. WEST 2007-120-RM
and WEST 2007-103-RM is DISSOLVED. Docket Nos. WEST 2007-120-RM, WEST 2007103-RM and WEST2007-172-C ARE CONSOLIDATED for hearing and decision.
A hearing in the consolidated cases will be convened at 8:30 a.m., on May 23, 2007, in
Olympia, Washington. The issues in the contest proceedings are whether the contested citation
and order were validly issued, including whether an imminent danger existed as alleged in Order
No. 7284647 (WEST 2007-102-M) and if so, whether the imminent danger was the result of
Transalta's failure to comply with section 77.200 as alleged in Citation No. 7284648 (WEST
2007-103-R).4 Jn addition, ifthe violation occurred, the questions of whether the violation was a
significant and substantial contribution to a mine safety hazard and whether the violation was the
result of Transalta' s unwarrantable failure to comply with section 77 .200 are at issue. The issues
in the compensation proceeding include whether Order No. 7284647 was issued for a failure to
comply with section 77.200 and if so, the identify of those entitled to compensation and amounts
to which they are entitled. 5

~vV/·lfr&i~
David F. Barbour
Administrative Law Judge
(202) 434-9980

4

I note the Union has not yet sought to intervene in the contest proceedings.

5

It is clear from the pleadings miners will be entitled to some compensation. They
will obtain it either under the first or the second provision of section 111. It is the obligation of
the company, its counsel and the representative of the Union to agree upon the identities of those
entitled under both scenarios and upon the amounts each entitled miner should receive in each
situation, excluding interest which will be calculated and added as of the date the order becomes
final. fu this way, once the finality of the order is determined, proper compensation and interest
may be promptly awarded. The company and the Union should be able to agree upon such lists
without the need for time consuming and complicated discovery. Counsel for Transalta is
therefore requested to contact the representative of the Union to discuss the matter. The parties
may wish to present agreed upon lists to me at the hearing where they can be entered into the
record as a joint exhibit.
29 FMSHRC 342

Distribution:
Charles Lascurain, Business Representative, IDOE Local 612, 417 North.Pearl Street, Centralia,
WA 98531 (Certified)
Thomas C. Means, Esq. TransAlta Centralia Mining,LLC, 1001 Pennsylvania Avenue, N.W.,
Washington, DC 20004-2595 (Certified)
Matthew L. Vadnal, Esq., Office of the Solicitor, U.S. Department of Labor, 1111 Third Avenue,
Suite 945, Seattle, WA 98101-3212 (courtesy copy)
/rao

29 FMSHRC 343

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W ., Suite 9500
Washington, DC 20001

April20,2007
CIVILPENALTYPROCEEDJNG

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner

Docket No. KENT 2007-74
A.C. 15-10753-100293

v.
Mine #1

CLEAN ENERGY MINING COMPANY,
Respondent

ORDER DENYING RESPONDENT'S
MOTION TO DISMISS
Before: Judge Feldman
Commission Rule 28(a), 29 C.F.R. § 2700.28(a), specifies that the Secretary shall file a
petition for assessment of civil penalty with this Commission within 45 days of receipt of a mine
operator's timely contest of the Secretary's proposed penalty assessment. The Respondent filed
its notice of contest with the Secretary's Mine Safety and Health Administration (MSHA) on
October 31, 2006. Thus, the date for the Secretary's timely filing of her penalty assessment
petition with the Commission was December 15, 2006. However, the Secretary filed her petition
on January 12, 2007.
Consequently, the Respondent has filed a motion to dismiss the subject petition for
assessment of civil penalty as untimely. The Secretary opposes the Respondent's motion
asserting that the delay was caused by the Secretary's mistaken belief, apparently due to a
processing error, that the Respondent's contest was received by MSHA on November 28, 2006.

In their filings, both parties acknowledge that, absent a showing of prejudice, the 45-day
filing period for the Secretary's petition for assessment of civil penalty is not jurisdictional.
See Lone Mountain Processing Incorporated, 17 FMSHRC 839 (May 1995) (ALJ) (citations
omitted). Moreover, processing guidelines generally are intended to "spur the Secretary to
action," rather than to confer rights on litigants that limit the scope of the Secretary's authority.
Sec '.Y ofLabor v. Twentymile Coal Company, 411 F.3d 256, 261 (D.C. Cir. 2005). Accordingly,
the Respondent's motion to dismiss IS DENIED.

Jerold Feldman
Administrative Law Judge
29 FMSHRC 344

Distribution:
Christian P. Barber, Esq., Office Of The Solicitor, U.S. Department Of Labor, 618 Church St.,
Suite 230, Nashville, TN 37219-2440
Ramonda C. Lyons, Esq., Dinsmore & Shohl, LLP, Huntington Square, 900 Lee Street, Suite
600, P.O. Box 11887, Charleston, WV 25339
mh

29 FMSHRC 345

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

April 30, 2007
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMJNISTRATION (MSHA),
Petitioner
v.

Docket No. PENN 2005-273
A. C. No. 36-08603:..64393
Docket No. PENN 2006-199.
A. C. No. 36-08603-85019

ROSEBUD MINING COMPANY,
Respondent

Tracy Lynne Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMlNISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 2007-70
A. C. No. 36-08603-96072 A

v.

WENDALL W. SCHICK, Employed By
Rosebud Mining Company,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
:petitioner
v.
ROBERT J. BRINK, Employed By
Rosebud Mining Company,
Respondent

ROSEBUD MINING COMP ANY,
Contestant

Tracey Lynne Mine

CNIL PENALTY PROCEEDING
Docket No. PENN 2007-71
A. C. No. 36-008603-96073 A

Tracey Lynne Mine

CONTEST PROCEEDINGS
Docket No. PENN 2005-264-R .
Order No. 7052251; 8/23/2005

v.
SECRETARY OF LABOR,

Docket No. PENN 2005-265-R
Order No. 7052248; 02/23/2005
Docket No. PENN 2005-266-R
Citation No. 7052247; 09/23/2005
29 FMSHRC 346

MlNE SAFETY AND HEALTH
ADM1NISTRATION, (MSHA),
Respondent

Tracy Lynne Mine
Mine ID 36-08603

DECISION AND ORDER GRANTING MOTION TO QUASH SUBPOENA
On March 23, 2007, Rosebud Mining Company (Rosebud) filed a motion to quash a
subpoena served upon Rosebud attorney Joseph A. Yuhas. The subpoena sought to compel Mr.
Yuhas to appear for a deposition on April 3, 2007, for questioning regarding statements made by
Rosebud miners during accident investigation interviews conducted by the Department of
Labor's Mine Safety and Health Administration (MSHA) and the Pennsylvania Department of
Environmental Protection Bureau of Mine Safety (State) after a fatal roof fall. Rosebud argues
that because Mr. Yuhas attended those interviews as counsel for Rosebud, and because discovery
of Mr. Yuhas' recollections ofthese interviews is prohibited under the work product doctrine, as
well as under principles enunciated in Shelton v. American Motors, Inc. 805 F2d 1323, 1328 (8th
Cir. 1986) governing attorney depositions, the subpoena compelling his deposition should be
quashed.
On June 10, 2005, a fatal roof fall occurred at Rosebud's Tracy Lynne Mine, located in
Armstrong County, Pennsylvania. The roof fall occurred while the fatally injured miner was
installing supplemental roof bolts into the mine roof at an underground intersection. MSHA was
notified of the accident at approximately 6:10 a.m. on June 10, 2005, and that. same day, MSHA
initiated an accident investigation and interviewed certain mine employees.
On June 15, 2005, MSHA re-interviewed the mine employees in the presence of a
number of other witnesses including MSHA inspectors and State mine personnel .. The interviews
were not transcribed or recorded. Also present, in addition to the other witnesses, was Mr.
Yuhas, Rosebud's attorney. It appears that MSHA investigators now claim that during those
interviews, three miner witnesses stated that they observed a defect in the subject roof prior to the
fall. MSHA subsequently issued several citations and orders to Rosebud a,lleging violations of
its roof control plan and of the standard governing pre-shift examinations.·· Rosebud, through its·
counsel, Mr. Yuhas, contested those citations before this Commission. During discovery, the
Secretary deposed the miners that MSHA officials had previously interviewed during the
accident investigation. At their depositions, these miners testified that they had not observed
such a defect in the subject roof prior to the roof fall.
As previously noted, the Secretary subsequently served Mr. Yuhas with a subpoena
seeking his deposition testimony regarding his recollection of the accident investigation
interviews that he attended. Specifically, the Secretary stated that she intended to ask Mr. Yuhas
"questions under oath regarding public admissions made by employees of Rosebud Mining
Company during the accident investigation of the fatal roof fall which occurred... at Rosebud's
Tracy Lynne mine." Thus, it is apparent that the Secretary seeks to depose Mr. Yuhas in an effort
to support her contentions regarding alleged inconsistencies between miner's statements made
during MSHA;s accident investigation interviews and their subsequent deposition testimony.
29 FMSHRC 347

Mr. Yuhas was present at the interviews, however, Rosebud maintains that, as mine safety
counsel for Rosebud, he was therefore listening and processing the information disclosed at the
interviews for the purpose of advising his client regarding, and in anticipation of, the possibility
oflitigation regarding the enforcement action such as those which are the subject of the
captioned cases. Rosebud argues that because courts have recognized the near impossibility of
disclosing an attorney's recollections of oral interview statements without revealing his or her
mental impressions or legal theories, such recollections are afforded near-absolute immunity
from discovery under the work product doctrine.
Rosebud further argues that the Secretary cannot circumvent the work product doctrine
with her assertion that she seeks only factual information from the interviews. It maintains that
anypurelyfactual material Mr. Yuhas obtained from the interviews, even were it separable, is
still work product and is protected against discovery absent a showing of substantial need for the
information and undue hardship in obtaining the equivalent information by another means.
Rosebud argues that the Secretary cannot make this showing, because numerous other witnesses,
including her own inspectors, state inspectors and the miners themselves, are available to testify
about statements given during the interviews to the extent relevant in the proceedings and that
Mr. Yuhas' testimony would thus constitute no more than corroborative evidence, insufficient
under established precedent to show substantial need or undue hardship.
In Hickman v. Taylor, 329 U.S. 495 (1947), the Supreme Court established the well~
recognized attorney work product doctrine. 1 This doctrine protects against the disclosure of
"tangible and intangible" work product created in anticipation oflitigation: As stated in
Hickman, work product is reflected "in interviews, statements, memoranda, correspondence,
briefs, mental expressions, personal beliefs, and countless other tangible and intangible ways".
This Commission has also recognized that matter covered under the work product doctrine is
privileged and protected from discovery by its procedural rules. Commission Rule 56(b), 29
C.F.R. § 2700.56(b); See, e.g. Secretary v. ASARCO, Inc., 12 FMSHRC 2548(December1990) .
.As further stated by the Supreme Court in Hickman, the rationale for this long-standing
doctrine is that:
[h]istorically, a lawyer is an officer of the court and is bound to work for the
advancement of justice while faithfully protecting the rightful interests of his
clients. In performing his various duties, however, it is essential that a lawyer
work with a certain degree of privacy, free from unnecessary intrusion by
opposing parties and their counsel. Proper preparation of a client's case demands
that he assemble information, sift what he considers to be the relevant from the
irrelevant facts, prepare his legal theories and plan his strategy without undue and
needless interference.

1

The doctrine has also been partially codified in Rule 26 (b)(3) of the Federal Rules of
Civil Procedure. However, since that rule protects only documents and tangible things, it is not
directly applicable to this case.
29 FMSHRC 348

Hickman, 329 U.S. at 510-11. As a result of Hickman and to guard against the
unnecessary disruption of an attorney's representation of his client, a two-tiered analysis for
determining when information is protected from discovery by the work product doctrine has
evolved. See In Re Cendent Corp. Securities Litigation, 343 F3d 658 at 663 (3rd Cir. 2003);
Baker v. General Motors Corp., 209 F.3d 1051, 1054 (8th Cir. 2000).
Ordinary work product, which is limited to factual information, is discoverable only if the
party seeking the information has a substantial need for the information and cannot without
undue hardship obtain the substantial equivalent of the information by other means. Baker, 209
F.3d at 1054; see also Fed; R. Civ. P. 26(b)(3). Core or opinion work product, thatwhich
encompasses the "mental impressions, conclusions, opinion, or legal theories ofan attorney or
other representative of a party concerning the litigation" however, is "generally afforded near
absolute protection... and is discoverable only upon a showing of rare and exceptional
circumstances." In Re Cendant Corp. Securities Litigation, 343 F.3d at 663 (internal quotations
omitted); Baker, 209 F.3d at 1054 (work product based on witness interviews is '~opinion work
product entitled to almost absolute immunity").
fu this regard, the-Hickman Court stated that ''we do not believe that any showing of
necessity can be made" to justify production of the attorney's recollections of oral statements
made by witnesses, ''whether presently in the form of his mental impressions or memoranda."
The Supreme Court further stated that such recollections are entitled to heightened protection,
because:
forcing an attorney to repeat or write out all that witnesses have told him and to deliver
the account to his adversary gives rise to grave dangers of inaccuracy and
untmstworthiness ... and forces the attorney to testify as to what he remembers ... regarding
witnesses' remarks. Such testimony could not qualify as evidence; and to use it for
impeachment or corroborative purposes would make the attorney much less an officer of
the court and much more an ordinary witness. The standards of the profession would
thereby suffer.

Hickman, 329 U.S. at 512-13; see also Upjohn Co. v. United States, 449 U.S. 383, 401(1981)
(work product based on oral witness statements reveals ''the attorneys' mental processes in
evaluating the communications... [and] cannot be disclosed simply on a showing of substantial
need and inability to obtain the equivalent without undue hardship"), In Re Grand Jury
Proceedings, 43 F.3d 966, 970 (5 1h Cir. 1994) (discovery of oral communications made by third
parties to attorney allowed "only in a 'rare situation' because of the danger that the attorney's
version of such conyersations is inaccurate and untrustworthy... [and] will reveal the attorney's
mental processes or litigation strategy.").
fu accordance With the holding and rationale of Hickman, courts have regularly

disallowed discovery of attorney recollections of witness interview~ made in .anticipation of
litigation-whether in the form of memoranda or deposition testimony. See, e.g., In Re Sealed
Case, 856 F.2d 268, 273 (D.C. Cir 1988); see also In Re Grand-Jury Subpoena, 282 F.3d 156,
160 (2d Cir. 2002); Shelton, 805 F.2d at-1328.
29 FMSHRC 349

Within the above framework oflaw I find that the testimony the Secretary seeks from Mr.
Yuhas clearly falls into the protections of the work product doctrine. Mr. Yuhas, Rosebud's
attorney was present at the interviews of the miner witnesses representing the company's legal
interests in the event MSHA brought an enforcement action related to the circumstances
involved in the roof fall. Any recollection of these interviews would necessarily involve Mr.
Yuhas' mental impressions because his memory would likely be limited to what was significant
to his representation of Rosebud in this matter. See, e.g., Shelton, 805 F.2d at 1329 (attorney's
recollection would indicate that "since it was important enough to remember, she must be relying
on it in preparing her clients's case."); see also Director, Office of Thrift Supervision v. Vinson &
Elkins, LLP, 124 F.3d 1304, 1308 (D.C. Cir. 1997) ("[A] lawyer's factual selection reflects his
focus; in deciding what to include and what to omit, the lawyer reveals his view of the case.").
I further find that the Secretary cannot circumvent the work product doctrine by merely
asserting that she will not inquire into the mental impressions or work product of Mr. Yuhas.
Indeed, as evidenced in the cited cases, it is because of the near impossibility of separating
testimony of objective fact from testimony reflecting mental impressions that courts have
afforded work product based on oral statements near absolute protection.
Even assuming, arguendo, that Mr. Yuhas' testimony could somehow be limited to
factual work product without revealing his mental impressions, I find that the Secretary still
could not make the required showing of substantial need and undue hardship to overcome the
work product protections afforded even factual information. Factual work product is
discoverable only if a party can show that (1) it has a substantial need for the information in
preparation for its case and (2) that it is unable without undue hardship to obtain the substantial
equivalent of the information by other means~ See, e.g., Baker, 209 F .3d at 1054; Discovery of a
witness statement based on allegations of substantial need and undue hardship in otherwise
acquiring the information is "generally not allowed if that witness is available to the [requesting]
party." See Baker, 209 F .3d at 1054. In addition, a party normally cannot show a substantial
need for information when "it merely seeks corroborative evidence." Id.; see Vinson & Elkins,
LLP, 124 F.3d at 1308.
Here, as in Vinson & Elkins and Baker, the information the Secretary seeks to obtain by
deposing Mr. Yuhas is clearly only corroborative evidence. The Secretary apparently believes
there are discrepancies between miner statements given during the accident investigation
interviews and the miner's deposition testimony. However, there were apparently at least five
other witnesses including federal and State investigators present during the interviews who could
also provide the Secretary with testimony as to the miners' interview statements. In addition, it is
not disputed that the miner witnesses themselves were interviewed by two MSHA special
investigators in January 2006 and were also later deposed by counsel for the Secretary in June
2006. Thus, because the purpose for seeking Mr. Yuhas' testimony is only for corroboration of
statements of which MSHA is already aware, because other witnesses were present during the
interviews and because the witnesses themselves have been available for questioning, there is not
substantial need for Mr. Yuhas' testimony, nor would there be undue hardship in acquiring
comparable testimony. Under established precedent, the Secretary cannot, in any event, therefore
29 FMSHRC 350

make the showllig required to overcome the work product privilege afforded Mr. Yuhas'
recollections of the miners' interview statements.
Under the circumstances, there is no.need to discuss Rosebud's proposed alternative
rationale, under the Shelton case, to protect Mr. Yuhas' recollection of the witness interviews.

ORDER
Rosebud's Motion to Quash the Subpoena of Joseph A. Yuhas is hereby granted.

I
I

f

Gary elick
Administrative Law Judge
(202) 434-9977
Distribution: (Certified Mail)
John M. Strawn, Esq.• Office of the Solicitor, U.S. Department of Labor, The Curtis Center,
Suite 630E, 170 S. fudependence Mall West, Philadelphia, PA 19106-3306
Thomas C. Means, Esq., Crowell & Moring LLP, 1001 Pennsylvania Avenue, NW, Washington,
DC 20004-2595 ·
Joseph A. Yuhas, Esq., P.O. Box 1025, Northern Cambria, PA 15714

29 FMSHRC 351

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001

April30,2007
DISCRIMINATION PROCEEDING

ROY G. PETERSON,
Complainant

Docket No. CENT 2007-45-DM
SC-MD 2006-12

v.
ALCOA WORLD ALUMINA ATLANTIC,
Respondent

Bayer Aluminum Plant
Mine ID 41-00320

ORDER TO SHOW CAUSE

This case is before me based on a discrimination complaint filed with this Commission
pursuant to section 105(c)(3) ofthe Federal Mine Safety and Health Act of 1977, as amended,
§ 815(c)(3) (the Act). The complaint was filed by Roy G. Peterson against Alcoa World
Alumina Atlantic (Alcoa). Peterson's complaint, initially filed on September 1, 2006, with the
Mine Safety and Health Administration (MSHA), concerns the company's refusal to place him
on light duty on several occasions that occurred after several job related injuries in 2002 and
2004. In addition, Peterson complains about tools that he alleges were taken while he was on
medical leave during this period. Finally, Peterson complains about the billing of his private
insurance for treatment for a job related eye irritation that he sustained in June 2006. Peterson's
complaint does not allege that he engaged in any protected safety related activities.
MSHA advised Peterson that its investigation failed to reveal any violation of section
105(c) of the Mine Act. Shortly thereafter, on November 2, 2006, Peterson filed his
discrimination complaint with this Commission. After several delays caused by Alcoa's failure
to respond to Peterson's complaint, this matter was assigned to me on April 20, 2007.
Alcoa replied to Peterson's complaint on April 12, 2007. Alcoa seeks dismissal of
Peterson's complaint because Peterson has failed to allege any activities protected by the
Mine Act that allegedly motivated the actions he complains of concerning his medical
treatment arid/or the loss of his tools.
The following statutory and case law framework is applicable in a discrimination
proceeding. Section 105(c)(l) of the Mine Act provides, in pertinent part:
-

No person shall discharge or in any manner discriminate against . . . any miner ...
because such miner . . . has filed or made a complaint under or related to this Act,
including a complaint notifying the operator or the operator's agent ... of an alleged
danger or safety or health violation in a coal or other mine ....

29 FMSHRC 352

30 U.S.C. § 815(c)(l). Section 105(c)(2), 30 U.S.C. § 815(c)(2) requires a miner who believes
he was the victim of discrimination to file a complaint within 60 days of the date of the alleged
discrimination.
Peterson has the burden of proving a prima facie case of discrimination. Jn order to
establish a prima facie case, Peter8on must establish that he engaged in protected activity, and ·
that the aggrieved action was motivated, in some part, by that protected activity. See Secy of
Labor o/b/o Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800(October1980)
rev'd on other grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir.
1981); Secy ofLabor o/b/o Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18
(April 1981).
Alcoa may rebut a prima facie case by demonstrating, either that no protected activity
occurred, or that the adverse action complained of by Peterson was not motivated in any part by
protected activity. Robinette, 3 FMSHRC at 818 n.20. Alcoa may also affirmatively defend
against a prima facie case by establishing that it would have taken the adverse actions .
complained of even if the protected activity had not occurred. See also Jim Walter Resources,
920 F.2d at 750, citing with approval Eastern Associated Coal Corp. v. FMSHRC, 813 F.2d 639,
642 (4th Cir. 1987); Donovan v: Stafford Constr. Co., 732 F.2d 954, 958-59 (D.C. Cir.1984);
Baich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983) (specifically approving the
Commission's Pasula-Robinette test).

In order to determine if Peterson, considering the facts most favorable to him, has stated a
cause of action under the Mine Act~ a telephone conference was conducted with Peterson and
Alcoa's counsel on April 25, 2007. Peterson stated he was 61 years old and that he had worked
for Alcoa as a mechanic for 31 Yi years. After a medical leave due to a job related shoulder
injury, Peterson returned to work in August 2004 until he voluntarily retired on February 1, 2007.
During the course of the telephone conference, I explained to Peterson that worker's
compensation issues, and union issues such as reimbursement for his lost equipment,
do not give rise to Mine Act jurisdiction.
Notwithstanding its Un.timeliness, although Peterson complained that the company's
refusal to offer him light duty after his injuries in 2002 and 2004 was arbitrary because it had
provided light duty to others under similar circumstances, he did not claim the company's
decision was motivated by protected activity. Similarly, Peterson did not contend that either the
loss of his tools, or his worker's compensation dispute concerning his eye condition, was in any
way connected to any protected activity. In short, Peterson failed to allege any conduct by Alcoa
that violated the anti-discrimination provisions of section 105(c) of the Mine Act.

29 FMSHRC 353

ORDER

In view of the above, as Peterson has not identified any protected activity that serves
as the basis for his complaint, IT IS ORDERED that Peterson SHOW CAUSE, in writing,
why his discrimination complaint should not be dismissed. Specifically, Peterson should
provide the following information:
1) State, with specificity, the protected activity that serves as the basis for your
complaint. If you are alleging that you communicated safety related concerns to
Alcoa supervisory personnel, state the names and job titles of such personnel, and
provide a detailed summary of the safety related communications, including the
date and time of such communications.
(2) State, with specificity, the adverse actions you are complaining of, the dates
of the adverse actions, and specify the dates and details of the protected activity, if
any, that you allege motivated each of the adverse actions complained of.

(3) State why you believe your complaint should not be dismi~sed as untimely
because it was not filed within 60 days of the actions that you are complaining of.
IT IS FURTHER ORDERED that Peterson provide the above information
within twenty-one (21) days of this Order. Peterson may provide any other information he
deems relevant. Failure to provide a timely response will result in the dismissal of Peterson's
complaint with prejudice. Alcoa shall have fourteen (14) days to reply to Peterson's response
to this Order to Show Cause.

Jerold Feldman
Administrative Law Judge
(202) 434-9967
Distribution: (Certified Mail)
Roy G. Peterson, P.O. Box 332, Port Lavaca, TX 77979
Kevin Carter, Esq., Alcoa Corporate Center, 201 Isabella Street, at 7th Street Bridge,
Pittsburgh, PA 15212-5858
/mh

29 FMSHRC 354

G:l:}· U.S. GOVERNMENT PRINTING OFFICE: 2007-,330-902/53302

